        Case 3:19-cv-00476-BR          Document 10       Filed 06/03/19      Page 1 of 145




Matthew A. Goldberg, OSB 052655
Email: matt@lotuslawgroup.com
Allison C. Bizzano, OSB 052014
Email: allison@lotuslawgroup.com
Lotus Law Group, LLC
5200 SW Macadam Ave., Ste. 500
Portland, OR 97239
Telephone: (503) 606-8930

Attorneys for Defendants Mary E. Wagner, Richard Wagner,
Steven Wagner, and Yamhill Naturals, LLC



                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION


 MOMTAZI FAMILY, LLC,                               Civil No. 3:19:cv-00476-BR

                                                    DECLARATION OF ALLISON C.
               Plaintiff,                           BIZZANO IN SUPPORT OF
                                                    DEFENDANTS’ MOTION TO DISMISS

               v.


 MARY E. WAGNER, RICHARD
 WAGNER, STEVEN R. WAGNER, and
 YAMHILL NATURALS, LLC,


               Defendants.


I, Allison C. Bizzano, do hereby state and declare as follows:

       1.      I am one of the attorneys representing the Defendants in this action. I have

personal knowledge of the facts set forth in this declaration. If called upon to testify, I could and

would testify competently thereto.



1 - DECLARATION OF ALLISON C. BIZZANO IN SUPPORT OF DEFENDANTS’
MOTION TO DISMISS
        Case 3:19-cv-00476-BR         Document 10       Filed 06/03/19     Page 2 of 145




       2.      I am an attorney representing Steven, Mary, and Richard Wagner as defendants in

an action filed in 2017 in Yamhill County Circuit Court for the State of Oregon Case No.

17CV15941, Smera Vineyards LLC v. Wagner et al (the “State Lawsuit”) in which Maysara

Winery, LLC (“Maysara”) is one of two plaintiffs. Momtazi Family LLC was an original

plaintiff in the State Lawsuit. Attached hereto as Exhibit 1 and incorporated herein by reference

is a true copy of the Third Amended Complaint in the State Lawsuit.

       3.      In the State Lawsuit, on Saturday May 25, 2019, plaintiffs’ counsel represented to

the Court that plaintiffs intend to amend the complaint to add claims for erosion.

       4.      On or about July 27, 2018, plaintiffs in the State Lawsuit filed a motion for leave

to amend the complaint and substitute parties. In that motion, Momtazi Family LLC sought to

substitute Maysara for Momtazi Family LLC as plaintiff in the State Lawsuit. Mahmood

Momtazi (“Mr. Momtazi”) is the sole member of Maysara and, upon information and belief, the

sole member of Momtazi Family LLC. I have advised Plaintiff’s counsel of this fact. Attached

hereto as Exhibit 2 and incorporated herein by reference is a true copy of Mr. Momtazi’s July 26,

2018 sworn declaration filed in the State Lawsuit, whereby he declared as follows in support of

the motion for leave to amend and substitute parties:

               “The interest of Maysara Winery, LLC is the one most immediately
               threatened by the defendants’ anticipated development of a
               marijuana farm operation, and for that reason it is most appropriate
               for Maysara Winery, LLC to proceed with the causes of action
               against the defendants.”

       5.      Attached hereto as Exhibit 3 and incorporated herein by reference is a true copy

of the lease executed between Momtazi Family LLC and Maysara on or about August 1, 2018,

which was submitted as an exhibit by Momtazi Family LLC in the State Lawsuit in support of its

motion for leave to amend and substitute parties. Under the lease, Momtazi Family LLC has


2 - DECLARATION OF ALLISON C. BIZZANO IN SUPPORT OF DEFENDANTS’
MOTION TO DISMISS
        Case 3:19-cv-00476-BR         Document 10        Filed 06/03/19    Page 3 of 145




leased all of its property for $179,000 a month to Maysara, which includes all 532 acres and all

structures, equipment, grapes, and crops. The lease between Momtazi Family LLC and Maysara

terminates on August 1, 2021.

       6.      On May 13, 2019, Mr. Momtazi and counsel attended an in-person inspection of

the real property owned by Steven and Mary Wagner, whereby he could observe that there are no

greenhouses located on the Wagners’ property and no marijuana is grown commercially on the

Wagners’ property. I have advised Plaintiff’s counsel of this fact.

       7.      Attached hereto as Exhibit 4 and incorporated herein by reference is a true copy

of the Oregon Liquor Control Commission (“OLCC”) Marijuana Business Licenses approved as

of May 18, 2019, evidencing that none of the Defendants holds any license to produce or process

marijuana. On April 19, 2019, I provided Plaintiff’s counsel with the most current version of this

list, evidencing that neither the Wagners nor Yamhill Naturals LLC possess any OLCC license.

       8.      Attached hereto as Exhibit 5 and incorporated herein by reference is a true copy

of relevant excerpts of the deposition transcript of Mr. Momtazi in the State Lawsuit, which was

shared with Plaintiff’s counsel on April 19, 2019.

       9.      Attached hereto as Exhibit 6 and incorporated herein by reference is a true copy

of relevant excerpts of the deposition transcript of Richard Wagner in the State Lawsuit, which

was shared with Plaintiff’s counsel on April 19, 2019.

       10.     I conferred with Rachel McCart, Plaintiff’s counsel, by phone before filing the

Motion to Dismiss and I asked her to dismiss the Complaint, referencing her obligations under

Rule 11. I have provided her with the written evidence that proves the allegations in the

Complaint are false. In response, she stated that she would not dismiss the Complaint.

///


3 - DECLARATION OF ALLISON C. BIZZANO IN SUPPORT OF DEFENDANTS’
MOTION TO DISMISS
       Case 3:19-cv-00476-BR        Document 10      Filed 06/03/19   Page 4 of 145




Under 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the United

States of America that the foregoing is true and correct.


Executed on June 3, 2019.

                       By: /s/ Allison C. Bizzano
                           Allison C. Bizzano, OSB 052014




4 - DECLARATION OF ALLISON C. BIZZANO IN SUPPORT OF DEFENDANTS’
MOTION TO DISMISS
     Case 3:19-cv-00476-BR           Document 10              Filed 06/03/19       Page 5 of 145


                                       9/17/2018 2:18 PM
                                          17CV15941




 1

 2

 3                    IN THE CIRCUIT COURT OF THE STATE OF OREGON

 4                                 FOR THE COUNTY OF YAMHILL

 5
      SMERA VINEYARDS, LLC, and                          Case No. 17CV15941
      MAYSARA WINERY, LLC,
 6                                                       THIRD AMENDED COMPLAINT FOR
                     Plaintiffs,                         INJUNCTIVE AND DECLARATORY
 7
                                                         RELIEF
               v.
 8
                                                         1.      Trespass (Odor or Chemical
      STEVEN WAGNER, MARY WAGNER,                                Intrusion)
 9
      and RICHARD WAGNER,                                2.      Declaratory Judgment (Odor or
                                                                 Chemical Instrusion)
10
                     Defendants.                         3.      Nuisance
                                                         4.      Declaratory Judgment (Nuisance)
11
                                                         5.      Trespass (Unauthorized Entry into
                                                                 Easement Area)
12
                                                         6.      Declaratory Judgment (Easement)
13

14          Plaintiffs allege:

15                                                  1.

16          Smera Vineyards, LLC ("Smera Vineyards") and Maysara Winery, LLC ("Maysara

17   Winery") are limited liability companies duly authorized to conduct business in the State of

18   Oregon.

19                                                  2.

20          Smera Vineyards is and will be a lessee of an approximately 19.1 acre tract of land

21   located at 15651 SW Dusty Dr, McMinnville, Oregon 97128 and more particularly described

22   in the attached Exhibit A. That leased premises shall hereafter be referred to as "Smera".

23

24

25
                                                                           BROWN, TARLOW, BRIDGES
                                                                                           &PALMER,PC
                                                                                           515 E. First Street
     PAGE 1 THIRD AMENDED COMPLAINT FOR                                            Newberg, Oregon 97132
            INJUNCTIVE AND DECLARATORY RELIEF                      Ph: (503) 538-3138 I Fax: (503) 538-9812




                                                                                                  Exhibit 1
                                                                                               Page 1 of 39
     Case 3:19-cv-00476-BR             Document 10         Filed 06/03/19         Page 6 of 145




 1                                                    3.
 2            Maysara Winery is and will be a lessee of one or more connected tracts of land about
 3   580 acres in size located at 15765 SW Muddy Valley Rd, McMinnville, OR 97128, and more
 4   particularly described in the trust deed attached as Exhibit B. That leased premises shall
 5   hereafter be referred to as "Maysara".

 6                                                    4.
 7            Defendants Steven and Mary Wagner own an approximately 6.74 tract ofland, located
 8   at 15500 SW Dusty Dr, McMinnville, Oregon 97128, and are more particularly described in

 9   the attached Exhibit C (the "Wagner Property").
10                                                    5.
11            Defendant Richard Wagner, at all materials times herein, was and is acting as the
12   actual or apparent agent of Steven and/or Mary Wagner. Steven, Mary and Richard Wagner
13   are collectively referred to herein as the Wagner Defendants.
14                                                    6.
15            The Wagner Property is adjacent to Smera and Maysara.
16                                                    7.
17            Venue for each action in this Complaint lies in Yamhill County for one or more of the
18   following reasons:
19            (a) the action is for injury to real property located in Yamhill County; or
20            (b) Yamhill County is the county where the cause of action arose.

21                                                    8.
22            At all material times herein, Maysara Winery is and will be engaged in the commercial
23   agricultural production of grapes at Maysara.
24

25
                                                                          BROWN, TARLOW, BRIDGES
                                                                                          &PALMER,PC
                                                                                          515 E. First Street
     PAGE 2    THIRD AMENDED COMPLAINT FOR                                        Newberg, Oregon 97132
               INJUNCTIVE AND DECLARATORY RELIEF                  Ph: (503) 538-3138 I Fax: (503) 538-9812




                                                                                                 Exhibit 1
                                                                                              Page 2 of 39
     Case 3:19-cv-00476-BR            Document 10        Filed 06/03/19        Page 7 of 145




 1                                                  9.
 2          At all material times herein, Smera Vineyards is and will be engaged in the

 J   commercial agricultural production of grapes at Smera.

 4                                                 10.
 5          The Wagner Defendants, individually or jointly, have taken substantial steps to begin

 6   developing the Wagner Property into a commercial marijuana production operation, which at

 7   the time this action was commenced included but was not limited to growing, making,

 8   processing and/or storing marijuana or canniboid products on the Wagner Property ("Wagner

 9   Marijuana Operation").

10
11      FIRST CLAIM FOR RELIEF - TRESPASS TO LAND (Odor And Chemical Intrusion)

12                              (All Plaintiffs against All Defendants)

13                                                 11.
14                Plaintiffs reallege paragraphs 1 to 10 as though fully stated herein.

15                                                 12.

16          The Wagner Marijuana Operation will generate foul-smelling particles or chemicals

17   that will become airborne and migrate by air to Smera and/or Maysara, including by one or

18   more of the following methods:

19          (a)    operation of a marijuana processing facility to be built if approved by Yamhill

20                 County. If approved, the processing facility could process over 33,000 pounds

21                 of marijuana per year. Marijuana processing facilities generate foul, skunky,

22                 smells that vent into the outside air environment.

23          (b)    large-scale indoor or outdoor/exterior growing of marijuana, estimated to be

24                 between 20,000 to 40,000 square feet of mature canopy space and additional

25                 immature plants.
                                                                       BROWN, TARLOW, BRIDGES
                                                                                       &PALMER,PC
                                                                                       515 E. First Street
     PAGE 3 THIRD AMENDED COMPLAINT FOR                                        Newberg, Oregon 97132
            INJUNCTIVE AND DECLARATORY RELIEF                  Ph: (503) 538-3138 I Fax: (503) 538-9812




                                                                                              Exhibit 1
                                                                                           Page 3 of 39
     Case 3:19-cv-00476-BR             Document 10         Filed 06/03/19         Page 8 of 145




 1                                                   13.

 2            The location and/or size of the Wagner Marijuana Operation is such that the foul-

 3   smelling particles or chemicals will migrate by air over to Smera and/or Maysara, will settle

 4   on Smera and/or Maysara, including but not limited to their vineyard areas, and will

 5   negatively impact the quality and suitability of current or future grapes grown by Plaintiffs,

 6   including but not limited to the use of the grapes for wine.

 7                                                   14.

 8            A buyer of grapes grown at Maysara canceled its order due to the threat of tainted

 9   grapes caused·by the Wagner Marijuana Operation.

10                                                   15.

11            The owners of the Smera property, in an effort to minimize the harm caused by the

12   Wagner Marijuana Operation and limit exposure of vines to foul-smelling particles or

13   chemicals, delayed planting new vines that are located at Smera.

14                                                   16.

15            Unless the defendants, and their agents, servants, employees, and lawyers, and all

16   other persons in active concert or participation with any of them, are restrained from engaging

17   in the Wagner Marijuana Operation, plaintiffs will suffer harm.

18                                                   17.

19            Plaintiffs do not have an adequate remedy at law.

20                                                   18.

21            Pursuant to ORS 30.938, Plaintiffs are entitled to their reasonable attorney's fees and

22   costs incurred in preparation for and at trial, and/or on appeal.

23

24

25
                                                                          BROWN, TARLOW, BRIDGES
                                                                                          &PALMER,PC
                                                                                          515 E. First Street
     PAGE 4    THIRD AMENDED COMPLAINT FOR                                        Newberg, Oregon 97132
               INJUNCTIVE AND DECLARATORY RELIEF                  Ph: (503) 538-3138 I Fax: (503) 538-9812




                                                                                                 Exhibit 1
                                                                                              Page 4 of 39
     Case 3:19-cv-00476-BR              Document 10          Filed 06/03/19        Page 9 of 145




 1                   SECOND CLAIM FOR RELIEF - DECLARATORY JUDGMENT

 2                                       (Odor or Chemical Intrusion)

 3                                  (All Plaintiffs against All Defendants)

 4                                                     19.

 5             Plaintiffs reallege paragraphs 1 to 18 as though fully stated herein.

 6                                                     20.

 7             The conduct and allegations in the first claim for relief are threatened or probable and

 8   will cause damage to plaintiffs' commercial agriculture of current or future crops of grapes.

 9   Such conduct by defendants would constitute an unlawful trespass to plaintiffs' possessory

10   interest.

11                                                     21.

12             Supplemental relief in the form of an injunction against defendants is necessary and

13   proper.

14

15                              THIRD CLAIM FOR RELIEF - NUISANCE
16                                  (All Plaintiffs against All Defendants)

17                                                    22.

18             Plaintiffs reallege paragraphs 1 to 18 as though fully stated herein.

19                                                    23.

20             The Wagner Defendants knew, or had reason to know, of the Wagner Marijuana

21   Operation.
22                                                    24.

23             The Wagner Defendants realized, or should have realized, that the Wagner Marijuana

24   Operation created an unreasonable risk of substantial interference with plaintiffs' use and

25   enjoyment of Smera and/or Maysara.
                                                                           BROWN, TARLOW, BRIDGES
                                                                                           &PALMER,PC
                                                                                           515 E. First Street
     PAGE 5      THIRD AMENDED COMPLAINT FOR                                       Newberg, Oregon 97132
                 INJUNCTIVE AND DECLARATORY RELIEF                 Ph: (503) 538-3138 I Fax: (503) 538-9812




                                                                                                  Exhibit 1
                                                                                               Page 5 of 39
     Case 3:19-cv-00476-BR           Document 10          Filed 06/03/19        Page 10 of 145




 1                                                  25.

 2          The Wagner Marijuana Operation causes greater harm than the plaintiffs should have

 3   to bear, or in the alternative, the utility of the Wagner Defendants' conduct (which is minimal)

 4   is outweighed by the gravity of the harm (which is substantial).

 5                                                  26.

 6          The Wagner Defendants failed to exercise reasonable care to eliminate the risk to

 7    Smera and/or Maysara.

 8                                                  27.

 9          The Wagner Marijuana Operation will cause actual damage to the plaintiffs, including

10   but not limited to the following:

11   (a)    damage to vines on the vineyard they lease and/or delay in developing a vineyard;

12   (b)    cleanup and/or mitigation costs to remedy the intrusion of foul-smelling particles;

13   (c)    diminished quality and suitability of their grapes, including but not limited to use for

14          wine;

15   (d)    lost profits, including but not limited to lost sales or reduced market value of their

16          grapes or wine; and

17   (e)    loss of Demeter Biodynamic Certification.

18                                                  28.

19          Unless the defendants, and their agents, servants, employees, and lawyers, and all

20   other persons in active concert or participation with any of them, are restrained from engaging

21   in the Wagner Marijuana Operation, plaintiffs will suffer harm.

22                                                  29.

23          Plaintiffs do not have an adequate remedy at law.

24                                                  30.

25          Pursuant to ORS 30.938, Plaintiffs are entitled to their reasonable attorney's fees and

                                                                         BROWN, TARLOW, BRIDGES
                                                                                         &PALMER,PC
                                                                                         515 E. First Street
     PAGE 6 THIRD AMENDED COMPLAINT FOR                                          Newberg, Oregon 97132
            INJUNCTIVE AND DECLARATORY RELIEF                    Ph: (503) 538-3138 I Fax: (503) 538-9812


                                                                                                Exhibit 1
                                                                                             Page 6 of 39
     Case 3:19-cv-00476-BR             Document 10           Filed 06/03/19       Page 11 of 145




 1    costs incurred in preparation for and at trial, and/or on appeal.

 2

 3             FOURTH CLAIM FOR RELIEF - DECLARATORY JUDGMENT (Nuisance)

 4                                  (All Plaintiffs against All Defendants)

 5                                                     31.
 6             Plaintiffs reallege paragraphs 1 to 18, and 22 to 30 as though fully stated herein.

 7                                                     32.

 8             The conduct and allegations in the third claim for relief are threatened or probable and

 9   would cause damage to plaintiffs' commercial agriculture of current or future crops of grapes.

10    Such conduct by defendants would constitute an unlawful nuisance.

11                                                     33.

12             Supplemental relief in the form of an injunction against defendants is necessary and

13   proper.

14

15                         FIFTH CLAIM FOR RELIEF - TRESPASS TO LAND

16                                     (Unauthorized Use of Easement)

17                                   (All Plaintiffs against all Defendants)

18                                                    34.

19             Plaintiffs reallege paragraphs 1 to 10 as though fully stated herein.

20                                                    35.

21             At all material times herein, the Wagner Property, Maysara, and Smera benefitted from

22   a non-exclusive access easement over Smera and/or other properties, and which is described

23   in the easement agreement attached hereto as Exhibit D ("Highway Access Easement"). The

24   Highway Access Easement generally follows along SW Dusty Drive and is used to access

25   Highway 18.

                                                                           BROWN, TARLOW, BRIDGES
                                                                                           &PALMER,PC
                                                                                           515 E. First Street
     PAGE 7     THIRD AMENDED COMPLAINT FOR                                        Newberg, Oregon 97132
                INJUNCTIVE AND DECLARATORY RELIEF                  Ph: (503) 538-3138 I Fax: (503) 538-9812


                                                                                                  Exhibit 1
                                                                                               Page 7 of 39
     Case 3:19-cv-00476-BR           Document 10           Filed 06/03/19       Page 12 of 145




 1                                                   36.
 2           The scope of the Highway Access Easement is limited in one or more of the following
 3    particulars, either by express agreement, implied by circumstances at the time of creation, or
 4    implied by public policy:
 5           {a)     the easement is for road (or access) purposes only;
 6           (b)     the easement excludes use for heavy hauling;
 7           (c)     the easement excludes use for activities that violate state or federal law; and
 8           (d)     the easement excludes use for the types of activities involved in the Wagner
 9                   Marijuana Operation.
10                                                  37.
11           The predecessors in interest of the owners of the Wagner Property and Smera relocated
12   the portion of the Highway Access Easement over Smera that benefits the Wagner Property by
13   agreement. The location of the easement is depicted in Exhibit E attached hereto (the
14   "Easement Area over Smera").
15                                                  38.
16           The Wagner Defendants, and each of them, have used the Highway Access 18
17   Easement, or entered into or onto the Easement Area over Smera, beyond the scope of the
18   limitations alleged in paragraph 36.
19                                                  39.
20           The conduct alleged in the above paragraph has continued to present, and is reasonably
21   anticipated to continue into the future unless restrained by the Court.
22                                                  40.
23           Plaintiffs do not have an adequate remedy at law.
24                                                  41.
25           Unless the defendants, and their agents, servants, employees, and lawyers, and all

                                                                         BROWN, TARLOW, BRIDGES
                                                                                         &PALMER,PC
                                                                                         515 E. First Street
     PAGE 8 THIRD AMENDED COMPLAINT FOR                                          Newberg, Oregon 97132
            INJUNCTNE AND DECLARATORY RELIEF                     Ph: (503) 538-3138 I Fax: (503) 538-9812


                                                                                                Exhibit 1
                                                                                             Page 8 of 39
     Case 3:19-cv-00476-BR             Document 10          Filed 06/03/19        Page 13 of 145




 1    other persons in active concert or participation with any of them, are restrained from using the

 2    Highway Access Easement for the Wagner Marijuana Operation, and are retrained from using

 3   the Easement Area over Smera for the Wagner Marijuana Operation, the plaintiffs will suffer

 4   harm.

 5

 6                    SIXTH CLAIM FOR RELIEF - DECLARATORY JUDGMENT

 7                                     (Unauthorized Use of Easement)

 8                                  (All Plaintiffs Against All Defendants)

 9                                                    42.

10             Plaintiffs reallege paragraphs 1 to 10, and 34 to 41 as though fully stated herein.

11                                                    43.

12             Use of the Highway Access Easement for the Wagner Marijuana Operation is

13   threatened or probable and will constitute an unauthorized use of plaintiffs' protected

14   easement interest. Use of the Easement Area over Smera is threatened or probable and will

15   constitute a trespass onto Smera.

16

17             Supplemental relief in the form of an injunction against defendants is necessary and

18   proper.

19             WHEREFORE, Plaintiffs pray for a judgment of this court against defendants as

20   follows:

21   (a)       Permanently enjoining defendants from producing, making, processing or storing

22   marijuana or canniboid products except for homegrown and homemade activities exempted by

23   ORS 475B.245, and/or alternatively, enjoining defendants from growing marijuana within

24   1,000 feet of the property line that the Wagner Property shares with either plaintiff;

25   (b)       Permanently enjoining defendants from operating a vehicle in the easement area (and

                                                                           BROWN, TARLOW, BRIDGES
                                                                                           &PALMER,PC
                                                                                           515 E. First Street
     PAGE 9 THIRD AMENDED COMPLAINT FOR                                            Newberg, Oregon 97132
            INJUNCTIVE AND DECLARATORY RELIEF                      Ph: (503) 538-3138 I Fax: (503) 538-9812


                                                                                                  Exhibit 1
                                                                                               Page 9 of 39
     Case 3:19-cv-00476-BR             Document 10         Filed 06/03/19         Page 14 of 145




 1    otherwise using the easement area, directly or indirectly through third parties, for ingress or

 2    egress) for the purpose, in whole or in part, for the Wagner Marijuana Operation except for

 3    homegrown and homemade activities exempted by ORS 475B.245;

 4    (c)     For a judgment declaring that the Wagner Marijuana Operation is not protected

 5    activity under the Oregon Right to Farm Act and Right to Forest Act (ORS 30.930 to ORS

 6    30.947) because it threatens damage to plaintiffs' current or future agricultural products;

 7    (d)     For a judgment declaring that the Wagner Marijuana Operation will likely cause

 8    damage to plaintiffs' current or future commercial agricultural products in a manner that

 9    constitutes a trespass or nuisance to plaintiffs' real or personal property interests;

10    (e)     For a judgment declaring that use of the Easement Area for the Wagner Marijuana

11    Operation is outside the scope of defendants' easement rights over Smera and constitutes an

12   unauthorized trespass;

13   (f)      For such supplemental relief as the court deems necessary and proper in regards to the

14   declaratory judgment prayed for by plaintiffs, including the injunctive relief requested above;

15   (g)     For costs and disbursements, including attorney's fees in preparation for, at trial, and

16   on appeal; and

17   (h)     For such other relief as the Court deems just and equitable.

18           Dated: September    Jt     2018

19                                                   BROWN, TARLOW, BRIDGES
                                                     & PALMER, P.C.
20
21

22

23

24

25

                                                                           BROWN, TARLOW, BRIDGES
                                                                                           &PALMER,PC
                                                                                           515 E. First Street
     PAGE 10 THIRD AMENDED COMPLAINT FOR                                           Newberg, Oregon 97132
             INJUNCTIVE AND DECLARATORY RELIEF                     Ph: (503) 538-3138 I Fax: (503) 538-9812


                                                                                                 Exhibit 1
                                                                                             Page 10 of 39
Case 3:19-cv-00476-BR                Document 10                Filed 06/03/19                       Page 15 of 145




   :o£t:.  ~
                      .
                                                     THIS SPACE RESERVED FOR RECORDER'S USE




 After recording return to:
 Parvathy Mahesh and Harihara
 Mahesh
 15651 SW Dusty "Drive
 McMinnville, OR 97128.

 Until a change is requested all tax
 statements shall be sent to the
 following address:-                                 Yamhill County Official Records
                                                     DMR-DDMR
                                                                                                      201314209
 Parvathy Mahesh and Harihara Mahesh                 Stn=6 SUTIONS              09/05/2013 11:42:14 AM
 15651 SW Dusty Drive                                $20.00 $11.00 $5.00 $15.00                  $51.00
 McMinnville, OR 9712~
                                                      I, Brian Van Bergen, County Clerk for Yamhill County, Oregon, certil)'
                                                      that the instrument identified herein was recorded in the Clerk
 File No.: 1031-2135815 (LZ)                          records.
                                                                     Brian Van Bergen - County Clerk
 Date:     August 09, 2013


                                  STATUTORY WARRANTY DEED

  Deepak Sawhney and Sinclair Sawhney, as tenants by the entirety, Grantor, conveys and
  warrants to Parvathy Mahesh and Harihara Mahesh as tenants by the entirety , Grantee, the
  following described real property free of liens and encumbrances, except as specifically set forth herein:

  See Legal Description attached hereto as Exhibit A and by this reference incorporated herein.

  Subject to:
   Covenants, conditions, restrictions and/or easements, if any, affecting title, which may appear in the
  public record, including those shown on any recorded plat or survey. 2013-2014 taxes a lien but not yet
  due or payable. The assessment and tax roll disclose that the within described property were specially
  zoned or classified for farm use. If the land has become or becomes disqualified for such use under the
  statue, an additio~al tax or penalty may be imposed.

  The true consideration for this conveyance is $630,000.00.         (Here comply with requirements of ORS 93.030)




                                                 Page 1 of 4




                                                                                                          Exhibit A - Page 1 of 3

                                                                                                                          Exhibit 1
                                                                                                                      Page 11 of 39
Case 3:19-cv-00476-BR             Document 10                    Filed 06/03/19     Page 16 of 145




   APN:207118                                Stab.ltory Warranty Deed             File No.: 1031-2135815 (LZ)
                                                   - continued



BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON TRANSFERRING FEE TITLE SHOULD
INQUIRE ABOUT THE PERSON'S RIGHTS, IF ANY, UNDER ORS 195.300, 195.301 AND 195.305 TO
195.336 AND SECTIONS 5 TO 11, CHAPTER 424,. OREGON LAWS 2007, SEcnONS 2 TO 9 AND 17,
CHAPTER 855, OREGON LAWS 2009, AN'D SECTIONS 2 TO 7, CHAPTER 8, OREGON LAWS 2010. THIS
INSTRUMENT DOES NOT ALLOW USE OF THE PROPERTY DESCRIBED IN THIS INSTRUMENT IN
VIOLATION OF APPLICABLE LAND USE LAWS AND ~EGULATIONS. BEFORE SIGNING OR ACCEPTING
THIS INSTRUMENT, THE PERSON ACQUIRING FEE TITLE TO THE PROPERlY SHOULD CHECK Willi THE
APPROPRIATE CTTY OR COUNTY PLANNING DEPARTMENT TO VERIFY THAT THE UNIT OF LAND BEING
TRANSFERRED IS A LAWFULLY ESTABLISHED LOT OR PARCEL, AS DEFINED IN ORS 92.010 OR 215.010,
TO VERIFY THE APPROVED USES OF THE LOT OR PARCEL, TO DETERMINE ANY LIMITS ON LAWSUITS
AGAINST FARMING OR FOREST PRACTICES, AS DEFINED IN ORS 30.930, AND TO INQUIRE ABOUT THE
RIGHTS OF NEIGHBORING PROPERTY OWNERS, IF ANY, UNDER ORS 195.300, 195.301 AND 195.305
TO 195.336 AND SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007, SECTIONS 2 TO 9 AND 17,
CHAPTER 855, OREGON LAWS 2009, AND SECTIONS 2 TO 7, CHAPTER 8, OREGON LAWS 2010.

    Dated this $,_./day of     ~i1k-4.-                                 .20~.
                                  I



STATE OF    Oregon                    )
                                      )ss.
County of   Yamhill                )

This instrument was acknowledged before me on this
by Deepak Sawhney and Sinclair Sawh~.
                                                         ~y
                                                          '-
                                                             of


                                        .    ~ c::)h w'\-d . . ~:}
                                              Notary Public for Oregon
                                              My comm.ission expires:




                                                Page 2 of 4




                                                                                        Exhibit A - Page 2 of 3

                                                                                                    Exhibit 1
                                                                                                Page 12 of 39
Case 3:19-cv-00476-BR            Document 10             Filed 06/03/19     Page 17 of 145




   APN:207118                           Statutory Warranty Deed           File No.: 1031-2135815 (LZ)
                                               - continued




                                            EXHIBnA

LEGAL DESCRIPTION: Real property in the County of Yamhill, State of Oregon, described as follows:

A tract of land situated in the West one-half of the Southwest one-quarter of Section 10,
Township 5 South, Range 5 West of the Willamette Meridian in Yamhill County, Oregon and
being more particularly described as follows:

BEGINNING at a 5/8 inch iron rod at the Northeast comer of Tract No. 1 as described in
Volume 94, Page 475, Deed Records of Yamhill County, Oregon, said point being East,
400.00 feet and North 01° 00' 47" East, 640.00 feet from the Southwest comer of Section
10, Township 5 South, Range 5 West; thence from said POINT OF BEGINNING West, along
the North line of said tract, 115.00 feet to a 5/8 inch iron rod, which is 285.00 feet East of
the West Hne of said section 10; thence North 01° 00' 47" East, parallel to said West line of
Section 10, 964.oo·feet to a 5/8 inch iron rod; thence East, 982.35 feet to a 5/8 inch iron
rod; thence continuing East, 39.65 feet to the East llne of the West one-half of the
Southwest one-quarter of said Section 10; thence South 01° 00' 47" West, along said East
line, 582.50 feet to a point from which an iron rod bears West, 46.97 feet; thence West,
46.97 feet to said 5/8 inch Iron rod; thence continuing West, 400.03 feet to a 5/8 inch Iron;
thence South 01° 00' 47" West, parallel to the West line of said Section 10, 511.50 feet to a
5/8 inch iron rod; thence West, 460.00 feet to a 5/8 Inch iron rod on the East line of above
said Tract No. 1; thence North 01° 00' 47" East, along said East line, 130.00 feet to the
POINT OF BEGINNING.

SAVING AND EXCEPTING THEREFROM that portion conveyed to Momtazi Family LLC by
Warranty Deed recorded October 2, 1998 in Instrument No. 199819423, Deed Records.

TOGETHER WITH AND SUBJECT to a non-exclusive easement and right-of-way, being more
particularly described as follows:

BEGINNING AT A POINT on the apparent centerline of County Road No. 431, said point being
South 2672.27 feet and East, 1369.01 feet from the Northwest comer of Section 15,
Township 5 South, Range 5 West of the Willamette Meridian in Yamhill County, Oregon; said
easement and right-of-way being 30 feet in width, 15 feet on each side of the centerline,
EXCEPT the first 450.00 feet of which is 20.00 feet in width, the boundaries of said right-of-
way being extended or shortened at the angle points and property lines to form a continuous
boundary, and said centerline following an existing road and being more particularly
described as follows:




                                           Page 3 of 4




                                                                                Exhibit A - Page 3 of 3

                                                                                            Exhibit 1
                                                                                        Page 13 of 39
Case 3:19-cv-00476-BR                                Document 10                          Filed 06/03/19                                  Page 18 of 145




    RECORDATION REQUESTED BY:
       Flrsl Federal Sevlngs & Loan Assocll11on
         Home Office
         140 Third Street
         P.0.BoX239
         McMlnnvme, OR 97128

    WHEN RECORDED MAIL TO:
         Rrst Federal S.Vlnga & Loan AssoclaHon
         HomeOrnce                                                              OFFICIAL YAtlHILL COUNTY RECORDS
         140 Tblrd Street                                                       CHARLES STERN, COUNTY CLERI<                                               2ooio1sl8
         P.O.Box239



                                                                               llJBlll~l~JJI!~~~~~ 03:IS~:~·:
         McMfnnvllle, OR 97128

    SEND TAX NOTICES TO:
         First Federal Savings & Loan Association
         Home Offtce
         140 Third Street                                                       Dr!R-DTDttR Cnt:1 Stn=2 ANITA
         P.O.Box239                                                             $50.00 $10.00 $11.00
         Mc;Mlnnyl!!e. OR 97128                                                                er,...,,.L. euv•a... ....... ~"'tr   1   ¥1¥?"   1   'bX>C'12:r•   x-=t xeflY



                                                                    DEED OF TRUST
    THIS DEED OF TRUST ls dated January 25, 2002, among MOMTAZI FAMILY LLC, AN OREGON LIMITED
    LIABILITY COMPANY ("Grantor"); Rrat Federal Savings & Loan Association, whose address Is Home Office, 140
    Third Street, P.O. Box 239, McMlnnvllle, OR 97128 (referred to below sometimes as "Lender'' and sometimes as
    "Beneficiary"); and David C. Haugeberg, Attorney, whose address Is P O Box 480, McMlnnvllle, OR 97128
    (referred to below as "Trustee").
    CONVEYANCE AND GRANT. For valuable consideration, represented In the Note dated January 25, 2002, In the original principal amount of
    $200,000.00, trom Grantor to Lender, Grantor conveys to Trustee for the benefit of Lender as Beneficiary all of Grantor's right, title, and Interest In
    and to the following described real property, together with all exlsUng or subsequently erected or affixed bullc;tlngs, Improvements and fixtures; all
    easements, rights of way, and appurtenances; all water, water rights and ditch rights {Including stoek In utilllles with ditch or Irrigation rights); and all
    other rights, royalties, and profits relaHng to th& real proper1y, Including without limitation aH minerals, oil, gas, geothermal and similar matters, (the
    "Real Property") located in YAMHILL County, State of Oregon:
         REFER TO LEGAL DESCRIPTION ATTACHED HERETO AND BY REFERENCE MADE A PART THEREOF.
    The Real Property or Its address is commonly known as LOTS 14, 15 & 16 ON COLVIN CT & 15785 MUDDY
    VALLEY RD., MCMINNVILLE, OR 97128. The Real Property tax Identification number is R4415-03320,
    R4415-03319, R4415-00318 AND R5509-00100, R5509-00102, R5509-00600, R5509-00701, R5510-01000,
    R5509-00601, R5509-00101 AND R5510-01100
    Grantor presently assigns to lender (also known as Beneficiary In this Deed of Trust) all of Grantor's right, title, and Interest In and to all present and
    future leases ot the Property and all Rents from the Property. In addl!lon, Grantor grants to Lender a Uniform Commercial Code security Interest In the
    Personal Property and Rents.
    THIS DEED OF TRUST, INCLUDING THE ASSIGNMENT OF RENTS AND THE SECURITY INTEREST IN THE RENTS AND PERSONAL
    PROPERTY, IS GIVEN TO SECURE (A) PAYMENT OF THE INDEBTEDNESS AND (B) PERFORMANCE OF ANY AND ALL 'OBLIGATIONS
    UNDER THE NOTE, THE RELATED DOCUMENTS, AND THIS DEED OF TRUST. THIS DEED OF TRUST IS GIVEN AND ACCEPTED ON THE
    FOLLOWING TERMS:
    PAYMENT AND PERFORMANCE. Except as otherwise provided In this Deed of Trust, Grantor shaR pay to Lender all amounts secured by this Deed of
    Trust as thay become due, and shall strictly and In a timely manner perform all of Grantor's obllgaUons under the Note, this Deed of Trust, and the
    Related Documents.
    POSSESSION AND MAINTENANCE OF THE PROPERTY. Grantor agrees that Grantor's possession and use of th&Property shall be governed by the
    following provisions:
        Possession and Ute. Until th& occu1Tence of an Event of Defaull, Grantor may (1) remain In possession and control of the Property; (2) use,
        operate or manage th& Property; and (3) collect the Rents from the Property. The following provisions relate to the use of the Property or lo other
        limitations on the Property. THIS INSTRUMENT WILL NOT ALI.OW USE OF THE PROPERlY DESCFllBED IN THIS INSTRUMENT IN VIOLATION
        OF APPLICABLE LAND USE LAWS ANO REGULATIONS. BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON ACQUIRING
        FEE TITLE TO THE PROPERlY SHOULD CHECK WITH THE APPROPRIATE CITY OR COUNTY PLANNING DEPARTMENT TO VERIFY
        APPROVED USES AND TO DETERMINE ANY LIMITS ON LAWSUITS AGAINST FARMING OR FOREST PRACTICES AS DEFINED IN ORS
        30.930.
        Duty to Maintain. Grantor shall maintain the Property in tenantable condition and promptly perform an repairs, replacements, and maintenance
         necessary to preserve Its value.
        Compllance With EnVlronmental Laws. Granter represents and warrants to Lender that: (1) During the period of Grantor's ownership of the
        Property, there has been no use, generation, manufacture, storage, treatment, disposal, release or threatened release of any Hazardous
        Substance by any person on, under, about or from the Property; (2) Grantor hes no knowledge of, or reason to believe that there has been,
        except as previously disclosed to and acknowledged by Lender In writing, (a) any breach or lltolation of any Environmental Laws, (b) any use,
        generation, manufacture, storage, treatment, disposal, release or threatened release of any Hazardous Substance on, under, about or from the
        Property by any prior owners or occupants of th& Property, or (c) any actual or threatened litigation or clalms of any kind by any person relating
        to such matters; and (3) Except as previously disclosed to and acknowledged by Lender In writing, (a) neither Granter nor any tenant,
        contractor, agent or other authorized user of the Property shall use, generate. manufacture, store, treat, dispose of or release any Hazardous
        Substance on, under, about or from the Property: and (b) any such activity shall be conducted In compliance with all appticable federal, state,
        and local laws, regulations and ordinances, Including without limitation all Environmental Laws. Granter authorizes Lender and Its agents to enter
        upon the Proper1y to make such Inspections and tests, at Grantor's expense, as Lender may deem appropriate to determine compliance of the
        Property with this section of th& Dead of Trust. Any Inspections or tests made by Lender shall be for Lender's purposes only and shall not be
        construed to create any responslblffty or Rablllty on the part of Lender to Grantor or to any other person. The representations and warranties
        contained herein are based on Grantor's due diligence In investigating the Property for Hazardous Substances. Grantor hereby (1) releases and
        waives any future claims against Lender for Indemnity or conlrlbulion In the event Granter becomes liable for cleanup or other costs under any
        such laws; and (2) agrees to indemnify and hold harmless Lender against any and all claims, losses, llabllllles, damages, penalties, and expenses
        which Lender may directly or lndlrecUy sustain or suffer resulting from a breach of this section of lhe Deed of Trust or as a consequence of any
        use, generation, manufacture, storage, disposal, release or threatened release occun1ng prior to Grantor's ownership or interest In th& Property,
        whether or not the same was or should have been known to Granlor. The provisions of this section of the Deed of Trust, Including the obligation
        to Indemnify, shall survive the payment of the Indebtedness and the satisfaction and reconveyance of the Hen of this Deed of Trust and shall not
        be affected by Lender's acquisition of any interest In the Proper1y, wh9lher by foreclosure or otherwise.
        NUlsance, Wute. Grantor shall not cause, conduct or permit any ulsance nor commit, permit, or suffer any stripping of or waste on or to the
        Property or any portion of the Property. Without limiting the generality of the foregoing, Grantor will not remove, or grant to any other party th&
        right to remove, any Umber, minerals (Including oll and gas), coal, clay, scoria, soil, gravel or rock products Without Lender's prior written consent.
        Removal or Improvements. Granier shaU not demolish or remove any lmprovemanls from the Real Proper1y withoul Lender's prior written
        consanL As a condition to the removal of any Improvements, lender may require Granter to make arrangements satisfactory to Lender to replace
        such Improvements with Improvements of at least equal value. '




                                                                                                                                            Exhibit B - Page 1 of 11

                                                                                                                                                                      Exhibit 1
                                                                                                                                                                  Page 14 of 39
Case 3:19-cv-00476-BR                                   Document 10                            Filed 06/03/19                           Page 19 of 145




                                                                      DEED OF TRUST
    Loan No: 7402-797                                                     (Continued)                                                                        Pag~     2

         Lender's Right to Enter. Lander and Lander's agents and representatives may enter upon the Real Property at all reasonable times to attend lo
         Lender's Interests and to Inspect the Real Property for purposes of Grantor's compliance with the terms and conditions of this Deed of Trust.
         Compliance with Governmental Requirements. Granter shan promptly comply with all laws, ordinances, and regulations, now or hereafter In
         effect, of all governmental aulhorillas applicable lo the use or occupancy of the Property, Including without limitation, the Americans With
         DisabHllles Act. Grantor may contest In good faith any such law, ordinance, or regulation and withhold COIJIPliance during any proceeding,
         Including appropriate appeals, so long as Grantor has notified Lender In writing prior to doing so and so long as, in Lender's sole opinion,
         Lender's Interests in the Property are not jeopardized. Lender may require Granter to post adequate security or a surety bond, reasonably
         satisfactory to Lender, to protect Lender's Interest.
         Duty to Protect. Granter agrees neither to abandon or leave unattended the Property. Grantor shall do all other acts, In addition to those acts set
         forth above In this section, which from the character and use of the Property are reasonably necessary to protect and preserve the Property.
   DUE ON SALE - CONSENT BY LENDER. Lender may, at Lender's option, declare Immediately due and payable all sums secured by this Deed of
   Trust upon the sale or transfer, without Lender's prior written consent, of an or any part of the Real Property, or any Interest In the Real Property. A "sale
   or transfer• means the conveyance of Real Property or any right, tlUa or Interest In the Real Property; whether legal, beneficial or equltable; whether
   voluntary or Involuntary; whether by outright Sf.lie, deed, installment sale contract, land contract, contract for deed, leasehold interest with a term greater
   than three (3) years, lease-opfton contract, or by sale, assignment, or transfer of any beneficial interest In or to any land trust holding title to the Real
   Property, or by any other method of conveyance of an interest in the Real Property. If any Granter is a corporation, partnership or limited Hablllty
   company, transfer also Includes any change In ownership of more than twenty-five percent (25%) of the voling stock, partnership Interests or llmlted
   liablUty company Interests, as the case may be, of sueh Granter. However, this option shall not be exercised by Lender if such exercise Is prohibited by
   federal law or by Oregon law.
   TAXES AND LIENS. The foHowlng provisions relating to the taxes and liens on the Property are part of this Deed of Trust:
        Payment. Granter shall pay when due (and in all events prior to delinquency) all taxes, special taxes, assessmenls, charges (including water and
        sewer), fines and Impositions levied against or on account of the, Property, and shall pay when due all claims for work done on or for services
        rendered or material furnished to the Property. Granter shall maintain the Property free of all Hens having priority over or equal to the interest of
        Lender under this Deed of Trust, except for the Hen of taxes and assessments not due and except as otherwise provided in this Deed of Trust.
        Right to Contest. Granter may withhold payment of any tax, assessment, or claim In connection with a good faith dispute over the obligation to
        pay, so long as Lander's interest in the Property is not jeopardized. If a lien arises or is filed as a result of nonpayment, Granter shall within fifteen
        (15) days after the lien arises or, If a lien Js filed, within fifteen (15) days after Grantor hes notice of the fillng, secure the discharge of the lien, or lf
        requested by Lender, deposit with Lender cash or a sufficient corporate surety bond or other security satisfactory to lender In an amount sufficient
        to discharge the lien plus any costs and attorneys' fees, or other charges that could accrue as a result of a foreclosure or sale under the lien. In
        any contest, Granter shall defend Itself and Lender and shall satisfy any adverse judgment before enforcemenf against the Property. Granter shall
        name Lender as an addiUonal obllgee under any surety bond furnished In the contest proceedings.
        EVldence of Payment Grantor shall upon demand furnish to Lender satisfactory evidence of payment of the taxes or assessments and shall
        authorize the appropriate governmental official to deliver to Lender at any Ume a written statement of the taxes and assessments against the
        Property.                                                          ·
        Notice of Construction. Granter shall notify Lender at least fifteen (15) days before any work Is commenced, any services are furnished, or any
        materials are supplled to the Property, Hany mechanic's lien, rnaterialmen's lien, or other lien could be asserted on account of the work, services,
        or materials. Granter will upon request of Lender furnish to Lender advance assurances satisfactory to Lender that Grantor can and will pay the
        cost of such Improvements.
   PROPERTY DAMAGE INSURANCE. The following provisions relating to Insuring the Property are a part of this Deed of Trust.
        Maintenance or Insurance. Grantor shall procure and maintain pollcles of fire Insurance with standard extended coverage endorsements on a
        fair value basis for the full insurable value covering all Improvements on the Real Property in an amount sufficient to avoid appllcatlon of any
        coinsurance clause, and with a standard mortgagee clause In favor of Lender. Granter shall also procure and maintain comprehensive general
        liability Insurance in such coverage amounts as Lender may request with Trustee and Lender being named as additional insureds in such liability
        Insurance poicies. Additionally, Granter shan maintain such other Insurance, including but not limited to hazard, business interruption, and boiler
        Insurance, as Lender may reasonably require. Policies shall be written In form, amounts, coverages and basts reasonably acceptable to Lender
        and Issued by a company or companies reasonably acceptable to Lander. Grantor, upon request ol Lender, will deliver lo Lender from time to
        time the policies or certificates of Insurance in form satisfactory to Lender, Including stipulations that coverages will not be cancelled or diminished
        without at least fifteen (15) days prior written notice to Lender. Each Insurance policy also shall Include an endorsement providing that coverage In
        favor of Lender wlll not be Impaired In any way by any act, omission or default of Granter or any other person. Should the Real Property be
        located In an area designated by the Director of the Federal Emergency Management Agency as a special flood hazard area, Grantor agrees to
        obtain and maintain Federal Aood Insurance, If available, within 45 days after notice is given by Lender that the Property Is located In a spacial
        flood hazard area, for the full unpaid principal balance of the loan and any prior Uens on the property securing the loan, up to the maximum policy
        limits set under Iha National Flood Insurance Program, or as otherwise required by Lender, and lo maintain such insurance for the term of the
        loan.
        Appllcotlon of Proceeds. Granter shan prompUy notify Lender of any loss or damage to the Property. Lender may make proof of loss If Granter
        fails lo do so within fifteen (15) days of the casualty. Whether or not Lender's security Is Impaired, Lender may, at Lender's election, receive and
        retain the proceeds of any insurance and apply the proceeds to the reduction of the Indebtedness, payment of any lien affecting the Property, or
        the restoration and repair of the Property. If Lender elects to apply the proceeds to restoration and repair, Granter shall repair or replace the
        damaged or destroyed Improvements In a manner satisfactory to Lender. Lender shall, upon satisfactory proof of such expenditure, pay or
        reimburse Grantor from the proceeds for the reasonable cost of repair or restoration if Granter Is not in default under this Deed of Trust. Any
        proceeds which have not been dis6ursed within 1BO days after their receipt and which Lender has not committed to the repair or restoration of the
        Property shall be used first lo pay any amount owing to Lender under this Deed of Trust, then to pay accrued interest, and the remainder, If any,
        shall be applied to the principal balance of the Indebtedness. If Lender holds any proceeds after payment In full of the Indebtedness, such
        proceeds shall be paid to Granier as Grantor's Interests may appear.
        Unexpired Insurance at Sale. Any unexpired Insurance shall inure to the benefit of, and pass to, the purchaser of the Property covered by this
        Deed of Trust at any trustee's sale or other sale held under the provisions of this Deed of Trust, or al any foreclosure sale of such Property.
        Grantor's Report on Insurance. Upon request of Lender, however not more than once a year, Grantor shall furnish to Lender a report on each
        existing policy of insurance showing: (1) the name of the lnsurer;i (2) Iha risks insured; (3) the amount of the policy; (4) the property insured,
        the than current replacement value of such property, and the manner of determining that value; and (5) the expiration date of the policy. Grantor
        shall, upon request of Lender, have an independent appraiser satisfactory to Lender determine the cash value replacement cost of the Property.
   LENDER'S EXPENDITURES. If any action or proceeding Is commenced that would materially affect Lender's Interest In the Property or H Granter fails
   to comply with any provlslon of this Deed of Trust or any Related Documents, Including but not limited to Grantor's faUure to discharge or pay when due
   any amounts Grantor is required to discharge or pay under this Deed of Trust or any Related Documents, Lender on Grantor's behalf may (but shall not
   be obligated to) take any action that Lender deems appropriate, Including but not limited to discharging or paying all laxes, liens, security interests,
   encumbrances and other claims, at any lime levied or placed on the Property and paylng all costs for insuring, maintaining and preserving the Property.
   All such expenditures Incurred or paid by Lender for such purposes will than bear interest at the rate charged under the Note from the date Incurred or
   paid by Lender to the date of repayment by Granter. All such expenses will become a part of the Indebtedness and, at Lender's option, will (A) be
   payable on demand; (B) be added to the balance of the Note and be apportioned among and be payable with any Installment payments to become
   due during either (1) the term of any applicable Insurance policy; or (2) the remaining term of the Note; or (C) be treated as a balloon payment
   which will be due and payable at the Note's maturity. The Deed of Trust also will secure payment of these amounts. Such right shall be In addition to
   all other rights and remedies lo which Lender may be entitled upon Default.
   WARRANTY; DEFENSE OF TITLE. The following provisions relating to ownership of the Property are a part of this Deed of Trust:
        Tltle. Granter warrants that (a) Grantor holds good and marketable tlHe of record lo the Property In fee simple, tree and clear of all Hens and
        encumbrances other than those set forth In the Real Property description or In any title insurance poficy, title report, or final title opinion Issued In
        favor of, and accepted by, Lender In connection with this Deed of Trust, and (b) Granter has the full right, power, and authority to execute and
        deliver this Deed of Trust to Lender.
        Defense of Tiiie. Subject to the exception In the paragraph above, Grantor warrants and will forever defend the title to the Property against the
        lawtul claims of all persons. In the event any action or pro~ding Is commenced that questions Grantor's title or the Interest of Trustee or Lender
        under this Deed of Trust, Granter shall defend the action at Grantor's expense. Granter may be the nominal party In such proceeding, but Lender
        shall be entlUed to participate In the proceeding and to be represented In Iha proceeding by counsel of Lender's own choice, and Granter wlll

                                                                         J/,.;)
                                                                                                                                           Exhibit B - Page 2 of 11

                                                                                                                                                               Exhibit 1
                                                                                                                                                           Page 15 of 39
Case 3:19-cv-00476-BR                                Document 10                          Filed 06/03/19                        Page 20 of 145




                                                                   DEED OF TRUST
    Loan No: 7402-797                                                  {Continued)                                                                   Page3

         deliver, or cause to be delivered, to Lender such instruments as Lender may request from lime to time to permit such participation.
         COmpllance With Laws. Grantor warrants thal the Property and Grantor's use of the Property complies wllh all existing applicable laws,
         ordinances, and regulations of governmental authorities.
         Sur:vlvll or Representations end Warranties. All representations, warranties, and agreements made by Grantor In this Deed of Trust shall
         survive the execution and delivery of this Deed of Trust, shall be continuing In nature, and shall remain In full force and effect unlll such time as
         Grantor's Indebtedness shall be paid in full.
    CONDEMNATION. The following provisions relating to condemnation proceedings are a part of this Deed of Trust:
         Proceedings. If any proceeding In condemnation is filed, Grantor shall promptly notify Lender In writing, and Granter shall promptly take such
         steps as may be necessary to defend the action and obtain the award. Grantor may be the nominal party in such proceeding, but Lender shall be
         entitled to participate In the proceeding and to be represented In the proceeding by counsel of its own choice, and Granlor will deliver or cause lo
         be delivered to Lender such inslrumenls and documentation as may be requested by Lender from time lo time to permit such participation.
         AppDcatton or Net Proceeds. If all or any part of the Property is condemned by emlnenf domain proceedings or by any proceeding or purchase
         In lieu of condemnation, Lender may at Its election require that all or any portion of the net proceeds of the award be applied to the Indebtedness
         or the repair or restoration of the Property. The net proceeds of the award shall mean the award after payment of all reasonable costs, expenses,
         and attorneys' fees Incurred by Trustee or Lender in connection with the condemnation.
    IMPOSITION OF TAXES; FEES AND CHARGES BY GOVERNMENTAL AUTHORITIES. The following provisions relating to governmental taxes, fees
    and charges are a part of this Deed of Trust:
         Current Taxes, Fees and Charges. Upon request by Lender, Granter shall execute such documents In addition to this Deed of Trust and take
         whatever other action is requested by Lender to perfect and continue Lender's lien on the Real Property. Granter shall reimburse Lender for all
         laxes, as described below, together with all expenses Incurred in recording, perfecting or conllnulng this Deed of Trust, Including without llmltatlon
         all taxes, fees, documentary stamps, and other charges for recording or registering this Deed of Trust.
         Taxes. The following shall constitute taxes to which this section applies: (1) a specific tax upon this type of Deed of Trust or upon all or any part
         of the Indebtedness secured by this Deed of Trust: (2) a specific tax on Granier which Granter Is authorized or required to deduct from
         payments on the Indebtedness secured by this type of Deed of Trust; (3) a tax on this type of Deed of Trust chargeable against the Lender or the
         holder of the Note; and (4) a specific tax on au or any portion of the Indebtedness or on payments of principal and Interest made by Grantor. ·
          Subsequent Taxes. If any tax to which this section applies is enacted subsequent to the date of this Deed of Trust,this event shall have the same
          effect as an Event of Default, and Lender may exercise any or all of Its available remedies for an Event of Default as provided below unless Granter
          either (1) pays the tax before Hbecomes delinquent, or {2) contests the tax as provided above In the Tax8$ and Liens section and deposits wllh
          Lender cash or a sufficient corporate surety bond or other security satisfactory to Lender.                     ·
    SECURITY AGREEMENT; FINANCING STATEMENTS. The following provisions relating to this Deed of Trust as a security agreement are a part of
    this Deed of Trust:
          Security Agreement. This instrument shall constitute a Security Agreement to the extent any of the Property constitutes nxtures, and Lender shall
          have all of the rights of a secured party under the Uniform Commercial Code as amended from lime to lime.
        Security Interest. Upon request by Lender, Grantor shall execute financing statements and lake whatever other action Is requested by Lender to
        perfect and continue Lender's security Interest In the Rents and Personal Property. In addition to recording this Deed of Trust in the real property
        records, Lender may, at any time and without further authorization from Granlor, file executed counterparts, copies or reproductions of this Deed of
        Trust as a financing statement. Granter shall reimburse Lender for all expenses Incurred In perfecting or continuing this security Interest. Upon
        defauH, Granter shall not remove, sever or detach the Personal Property from the Property. Upon default, Grantor shall assemble any Personal
        Property not affixed to the Property In a manner and at a place reasonably convenient to Granter and Lender and make It available to Lender
        wtthln three (3) days after recelpl of written demand from Lender to the extent permllled by appllcable law.
         Addresses. The mailing addresses of Granter (debtor) and Lender (secured party) from which Information concerning the security interest
         granted by this Deed of Trust may be obtained (each as required by the Uniform CommerCial Code) are as stated on the first page of this Deed of
         Trust.
    FURTHER ASSURANCES; ATTORNEY-IN-FACT. The following provisions relating to further assurances and attorney-In-fact are a part of this Deed
    of Trust:
        FUrther Assurances. Al any lime, and from lime to time, upon request of Lender, Granier will make, execute and deliver, or will cause to be
        made, executed or delivered, to Lender or to Lender's daslgnee, and when requested by Lender, cause to be filed, recorded, refiled, or
        rerecorded, as the case may be, at such times and In such offices and places as Lender may deem appropriate, any and all such mortgages,
        deeds of trust, securlly deeds, security agreements, financing statements, continuation statements, lnslruments of further assurance, certificates,
        and other documents as may, In the sole opinion of Lender, be necessary or desirable In order to effectuate, complete, perfect, continue, or
        preserve (1) Grantor's obligations under the Note, this Deed of Trust, and the Related Documents, and (2) the liens and security Interests
        created by this Deed of Trust as first and prior liens on the Property, whether now owned or hereafter acquired by Granter. Unless prohibited by
        law or Lender agrees lo the contrary In writing, Grantor shall reimburse Lender for all costs and expenses Incurred In connection with the matters
        referred lo in this paragraph.
        Allomey-ln-Fact. If Granier falls to do any of the things referred lo In the preceding paragraph, Lender may do so for and In the name of Granter
        and at Grantor's expense. For such purposes, Granter hereby Irrevocably appoints Lender as Grantor's attorney-In-fact for Iha purpose of
        making, executing, dellVering, filing, recording, and doing all other things as may be necessary or desirable, in Lender's sole opinion, to
        accomplish the matters referred to In the preceding paragraph.
   FU.L PERFORMANCE. If Granter pays all the Indebtedness when due, and otherwise performs all the obligations Imposed upon Granter under this
   Deed of Trust, Lender shall execute and deliver to Trustee a request for full reconveyance and shall execute and deliver to Granter suitable statements
   of termination of any financing statement on file evidencing Lender's security interest In the Rents and the Personal Property. A reconveyance fee shall
   be paid by Grantor, If permitted by applicable law.
   EVENTS OF DEFAll.T. Each of the followlng, at Lender's option, shall constllule an Event of Default under this Deed of Trust:
        Payment DefauH. Granier falls to make any payment when due under the Indebtedness.
        other Defaults. Granter falls to comply with or to perform any other term, obligation, covenant or condition contained In this Deed of Trust or In
        any of the Related Documents or lo comply with or to perform any term, obligation, covenant or condition contained in any other agreement
        between Lender and Grantor.
        compliance Default. Failure to comply with any other term, obllgatlon, covenant or condition contained In this Deed or Trust, the Note or in any of
        the Related Documents. If such a failure Is curable and if Granter has not been given a notice of a breach of the same provision of this Deed of
        Trust within the preceding twelve (12) months, II may be cured (and no Event of Default will have occurred) II Granter, after Lender sends written
        notice demanding cure of such failure: (a) cures Iha failure within thirty (30) days; or (b) if the cure requires more than thirty (30) days,
        Immediately initiates steps sufficient to cure the failure and thereafter continues and completes all reasonable and necessary steps sufficient to
        produce compliance as soon as reasonably practical.
        Default on Other Payments. Failure of Grantor wllhln the time required by this Deed of Trust to make any payment for taxes or insurance, or any
        other payment necessary to prevent filing of or to effect discharge of any Hen.
        False Statements. Any warranty, representation or statement 111$de or furnished to Lender by Granter or on Grantor's behalf under this Deed of
        Trust or the Related Documents Is false or misleading In any material respect, either now or at the lime made or furnished or becomes false or
        misleading at any time thereafter.
        Defective Collaterallzatlon. This Deed of Trust or any of the Related Documents ceases to be In full force and effect Qncludlng failure of any
        collateral document to create a valid and perfected security interest or lien) at any lime and for any reason.
        Death or Insolvency. The dlssolutlon of Grantor's (regardless of whether election to continua Is made), any member withdraws from the limited
        llablllty company, or any other termination of Grantor's existence as a going business or the death of any member, the Insolvency of Granter, the
        appointment of a receiver for any part of Grantor's property, any assignment for the benefit of creditors, any type of credilor worl<out, or the
        commencement of any proceeding under any bankruptcy or Insolvency laws by or against Granter.
         Creditor or ForteHure Proceedings. Commencement of foreclosure or forfeiture proceedings, whether by judicial proceeding, self-help,



                                                                                                                                   Exhibit B - Page 3 of 11

                                                                                                                                                      Exhibit 1
                                                                                                                                                  Page 16 of 39
Case 3:19-cv-00476-BR                                 Document 10                            Filed 06/03/19                       Page 21 of 145




                                                                     DEED OF TRUST
    Loan No: 7402-797                                                  (Continued)                                                                    Pag~     4

        repossession or any other method, by any creditor of Grantor or by any governmental agency against any property securing the Indebtedness.
        This includes a garnishment of any of Grantor's accounls, including deposit accounts, with Lender. However, this Event of Default shaU not apply
        if there is a good faith dispute by Grantor as to the validity or reasonableness of the claim which iS the basis of the creditor or forfeiture proceeding
        and If Grantor gives Lender written notice of the creditor or forfeiture proceeding and deposits with Lender monies or a surety bond for the c:n,ldltor
        or forfeiture proceeding, in an amount determined by Lender, In Its sole discretion, as being an adequate reserve or bond for Iha dispute.
        Breach of other Agreemenl. Any breach by Granter under the terms of any other agreement between Grantor and Lender that Is not remedied
        within any grace period provided therein, Including without limitation any agreement concerning any indebtedness or other obligation of Granter to
        Lender, whether existing now or later.
        Events Affecting Guarantor. Any of the preceding events occurs with respect lo any Guarantor of any of the Indebtedness or any Guarantor dies
        or becomes Incompetent, or revokes or disputes the validity of, or liability under, any Guaranty of the Indebtedness. In the event of a death,
        Lender, at Its option, may, but shall not be required to, permit the Guarantor's estate to assume unconditionally the obllgatlons arising under the
        guaranty In a manner satisfactory lo Lender, and, In doing so, cure any Event of Default.
        Adverse Change. A material adverse change occurs in Grantor's ,financial condition, or Lender believes the prospect of payment or performance
        ol lhe Indebtedness Is Impaired.                              ;
        Insecurity. Lender in good faith believes itself Insecure.
        Righi to cure. If such a failure Is curable and if Granter hes not been given a notice of a breach of the same provision of this Deed of Trust within
        the preceding twelve (12) months, it may be cured (and no Event of Default wlll have occurred) if Granter, after Lender sends written notice
        demanding cure of such failure: (a) cures the failure wHhln thirty (30) days; or (b) if the cure requires more than thirty (30) days, Immediately
        Inmates steps sufficient to cure Iha failure and thereafter continues and completes all reasonable and necessary steps sufficient lo produce
        compliance as soon as reasonably practical.
   RIGHTS AND REMEDIES ON DEFAULT. If an Event of Default occurs Under this Deed of Trust, at any time thereafter, Trustee or Lender may exercise
   any one or more of the following rights and remedies:
        Election of Remedies. Election by Lender to pursue any remedy shall not exclude pursuit of any other remedy, and an election to make
        expenditures or to take action to perform an obligation of Grantor under this Deed of Trust, after Grantor's failure to perform, shall not affect
        Lender's right to declare a default and exercise Its remedies.
        Accelerate Indebtedness. Lender shall have the right at Hs option without notice to Grantor to declare the entire Indebtedness Immediately due
        and payable, Including any prepayment penalty which Granter would be required to pay.
        Foreclosure. With respect to all or any part of the Real Property, the Trustee shall have the right to foreclose by notice and sale, and Lender shaft
        have the right to foreclose by judicial foreclosure, In either case In accordance wilh and lo lhe full extent provided by applicable law. If this Deed
        of Trust is foreclosed by judicial foreclosure, Lender wlll be entitled to a judgment which will provide that If the foreclosure sale proceeds are
        insufficient to satisfy the judgment, execution may issue for the amount of the unpaid balance of the Judgment.
        UCC Remedies. With respect to all or any part of lhe Personal Property, Lender shall have all the rights and remedies of a secured party under
        the Uniform Commercial Code.
        Collect Rents. Lender &hall have the right, without notice to Granlor to take possession of and manage the Property and collect the Rents,
        Including amounts past due and unpaid, and apply the net proceeds, over and above Lender's costs, against the Indebtedness. In furtherance of
        this right, Lender may require any tenant or other user of the Property to make payments of rent or use fees direcUy to Lender. If the Rents are
        collected by Lender, then Granlor irrevocably designates Lender as Grantor's attomey-ln-tact lo endorse Instruments received in payment thereof
        in the name of Grantor and to negotiate the same and collect the proceeds. Payments by tenants or other users to Lender in response to Lender's
        demand shall satisfy the obligations for which Iha payments are made, whether or not any proper grounds for the demand existed. Lender may
        exercise its rights under this subparagraph either in person, by agent, or through a receiver.
        Appoint Receiver. Lender shall have the right to have a receiver appointed to take possession of all or any part of the Property, wHh the power to
        protect and preserve the Property, lo operate the Property preceding foreclosure or sale, and lo collect the Rents from the Property and apply the
        proceeds, over end above the cosl of lhe receivership, against the Indebtedness. The receiver may senre wilhoul bond If permitted by law.
        Lender's right to the appointment of a receiver shall exlsl whether or nol the apparent value of the Property exceeds the Indebtedness by a
        substantial amount. Employment by Lender shaD not disqualify a person from serving as a receiver.
        Tenancy at Sunerance. If Granter remains In possession of the Property after the Property Is sold as provided above or Lender otherwise
        becomes entitled to possession of the Property upon default of Grantor, Granier shall become a tenant al sufferance of Lender or the purchaser
        of the Property and shall, at Lender's option, either (1) pay a reasonable rental for the use of the Property, or (2) vacala the Property
        lmmadlalely upon the demand of Lender.
        other Remedies. Trustee or Lender shaU have any other right or remedy provided in this Deed of Trust or the Note or by law.
        Notice of sate. Lender shall give Granier reasonable nottce of the time and place ol any public sale ol lhe Personal Property or of the lime after
        which any private sale or other Intended disposition of the Personal Property is lo be made. Reasonable notice shall mean notice given at least
        fifteen (15) days before the lime of the sale or disposition. Ally $ale of Personal Property may be made In conjunction with any sale of the Real
        Property.
        Sale or the Property. To lhe extent permitted by applicable law, Granlor hereby waives any and all rights to have the Property marshalled. In
        exercising Its rights and remedies, the Trustee or Lender shall be free to sell aU or any part of the Property together or separately, In one sale or by
        separate sales. Lender shall be entitled to bid at any public sale ol) all or any portion of the Property.
       Att.omeys' Fees; ~nses. If Lender lnstllules any suit or action to enforce any of the terms of this Deed of Trust, Lender shall be entitled lo
       recover such sum as the court may adjudge reasonable as allomeys' tees at trial and upon any appeal. Whether Of not any court action ls
       Involved, and lo the extent not prohibited by law, all reasonable expenses Lender incurs that in Lender's opinion are necessary al any time for the
       protection of Its lnt.erest or the enforcemenl ol tts rights shall become a part of Iha Indebtedness payable on demand and shall bear lnl1118st at lhe
       Note rate from the date of the expenditure unlil repaid. Expenses covered by this paragraph include, wtthoul llmttatlon, however subject to any
       limHs under applicable law, Lender's attorneys' fees and Lender's legal expenses, whether or not there is a lawsuit, Including attorneys' fees and
       expenses for bankruptcy proceedings (Including efforts to modify or vacate any automatic stay or Injunction), appeals, and any anticipated
       post-judgment collection services, the cost of searching records, obtaining title reports (including foreclosure reports), surveyors' reports, and
       appraisal lees, title Insurance, and fees for Iha Trush~e. lo Iha extent permitted by appl cable law. Grantor also will pay any court costs, In addlllon
       to aD other sums provided by law.
       Rights of Trustee. Trustee shall have all of the rights and duties of Lender as set forth In this section.
   POWERS AND OBLIGATIONS OF TRUSTEE. The following provisions relating to the powers and obligations of Trustee are part of this Deed of Trust:
       Powers of Trustee. In addition to au powers of Trustee arising as a matter of law, Trustee shaa have the power lo take lhe foUowing actions wilh
       respect to the Property upon the written request of Lender and Grantor: (a) join In preparing and filing a map or plat of the Real Property,
       Including the dedication of streets or other rights to the public; (b) join in granting any easement or creating any restriction on the Real Property;
       and (c) join In any subordination or other agreement affecting this Deed of Trust or the interest of Lender under this Deed of Trust.
       Obligations to Notify. Trustee shall not be obligated to notify any other party of a pending sale under any other trust deed or lien, or of any action
       or proceeding In which Granlor, Lender, or Trustee shall be a party, unless the action or proceeding is brought by Trustee.
       Trustee. Trustee shall meet all quaUficatlons required for Trustee under appllcable law. In addlUon to the rights and remedies set forth above,
       with respect to an or any part of the Property, the Trustee shall have the right to foreclose by notice and sale, and Lender shaU have lhe right lo
       foreclose by judicial foreclosure, in either case In accordance with and lo the full extent provided by appllcable law.
       Successor Trustee. Lender. at Lender's option, may from time to time appoint a successor Trustee to any Trustee appointed under this Deed of
       Trust by an Instrument executed and acknowledged by Lender and recorded in the office of the recorder of YAMHILL County, State of Oregon.
       The instrument &hall contain, In addition to all other matters required by state law, the names of the original L~nder, Trustee, and Granter, the book
       and page where this Deed of Trust is recorded, and the name and address of the successor trustee, and the instrument shall be executed and
       acknowledged by Lender or Its successors In Interest. The successor trustee, without conveyance of the Property, shall succeed to au the title,
       power, and duties conferred upon the Trustee In this Deed of Trust and by applicable law. This procedure for substitution of Trustee shall govern
       to the exclusion of all other provisions for substitution.
   NOTICES. Any notice required to be given under this Deed of Trust, Including without limitation any notice of default and any notice of sale shall be

                                                                                 1
                                                                                r.·/   I   /16
                                                                                            ,

                                                                                                                                     Exhibit B - Page 4 of 11

                                                                                                                                                         Exhibit 1
                                                                                                                                                     Page 17 of 39
Case 3:19-cv-00476-BR                                         Document 10                           Filed 06/03/19                               Page 22 of 145




                                                    fi~OR       503 434 531i                                                            NO. 9613
                                                                            DEED OF TRUST
      Loan Na: 7402·79.7                                                      (Continued)                                                                            .Page 5

      g1va" !n wri1i11g, and 11rall be elfect;ve ·.11hen ac1ua11y daliv1r1d_. wl\an actually recel_veo by telela1:5imil1 (unren olharwise req11lred by law), when
      deposited ~1111 • n~tl~l'any recogr1zed 0'•8"'111'1t covrle'. or, 11 m11!ed, Whan deDeslted rn the United Stalu mail, as fi".11 class, certlAed or registered maa
     postage prepaid, d1racteC1 t::i 11·.11 addresses sl\own nur the beginning of !Ms 0Hd of Trust. All copi11$ of notices of foreclosure from the holder ol any
     llen wh1?h l'!as prlo'lty ewer !his Ceed or Tr:.ist Sl'all ba se11~ l_o Lander's addrlll!S, as shown nur the bei;Jl'1riig ol thls Ceed al Trust Any party may
     change its address lor notices Londar lh1s Ceed ofTr:isl by giving lormal wnlt8n notice to Iha other part-es spaci~jlng that the P:JfDOS8 ol ll"e notice is to
     t:hang& Iha pa~y:s add•ass. rcr nct;ca i:uri=oses. Granter agreas to ke&p Lander ll'llormed at an times oi Grantor's cumtnl a::fdrass. UnlBSS otherwise
     prcmded or requ1ntd by iaw. it there ·S rnor& !har. cne 3rar.lor, a11y riot.ce 91vel"I by Lantier to any Grantor Is deemed lo be notice given to an Gra111crs.
     MISCEl.LANEOUS PROVISIO~S. The follow1rg m1s:e.ta'leDUll provls~ons 11ra I. part OI this Deed of Trust:
          Amendments. Thlt _O•ed o~ Trust. lcgelher with ar.v Re1&1ect Documents. CO'IShlutes tne al'ltire understandir9 and agreement ol the pa,,:es 115 to
          the matters set for1h 1n !"Is ::>11d er Trust. l"to al!erallcn or or ameMment to lhls OeeCI of Trust si-au be at1ecti11e i..niess gi¥en ii'\ wr.lin; ar.ct signed
          Dy the party er parties s;iu9t'I I; be charged c• t1:iunt1 t>y the altaralion or amendment.
          Annual Reports. 11 lhe P•cicerty is .1sed for purposes other ti,an Gr1n~cir's res1d1nc1, Grantor shall l•Jrnis.'I lo Lender, uric11 reauasl. a certified
          ~l1tam1111 c.f ne! ap1ta~n; 1nca.'l'le re;a'ved ltOl'l'I ~he Propei1y CIJ•ir; Gr1,,tor'1 previou1 lsoal year In s:ic"I lorrn and d•tah u t.encter 1h1.ll requite.
           Nat oparalino l11coma sna•I ,.,..n all CISl'I r1ca1p1S from lhe Propet'ly less all cas,, exp•nditures mad• in connec:llon with lh11 oparalien ol ll'le
          Property.
          Cepllon lieadlngs. C4J:lion neadlrgs n tlli& Ceed cl Trust are for co'lvania11ce purJ:OSl!IS only 81'1:1 ara not lo be used to interpret or Clefne the
          i;>rovls10F1s 01111.s Oeed or T•.isl.
          Mer;e~. There ai.aa be no lt°Brlier of 11-e irleresl or e~ala created by tnis 011d of Trust with 1r.y other lr.teresl or estate in 11-e Property at any
          11111a neod by or tor tne b1111atil 01 .. erda· ·n any :1?ae1ty, without Ire 'Nrit\en !:Onsent or Le'lcier.
          Governing L•w. Tnrs Deed of Trust wlll be go~emed by, construed and enforced In accord1nce With federal law and the l11Ws or the Stale
          of Oregon, This Deed of Trust has been accepted by Lender In the Slate of Oregon.
          No Waiver by Lenaer. Lenc:er shall rot be deumad lo have waived any r'ghts urider Iris Deed of Trust 1.'nless su:ti waiver is given il'I w1bng and
          s111nad by Ler'ldar. No C1e'a1· :::r crr.1ss1cn on Iha part cl ~e11dar ir. exercising &'ly right shall c~eral11 as a waiver cf such nghl or any olher right. A
          wal11er by Lan::lar o• a p:ovislol'I ct lhis Dead or Trust sh•·' not p•sjudice or constitute a waiver or L11nd1:-s righ! ol.'lerwisa 10 demand slncl
          compliance wll!l lhal proy-:slon or any oll'tar prc"Yis1cn of ti-ls Deed of Tr"·sl. No poior waiver b)' ~ender, nor any course of auling ba1Wee11 Lender
          ard Grantor, snail cans1i!ule a wa ·,,.. o• any :t ~erdars r.1111ts or 01 any of Gra11tcr's obligations as to ar~ future transactions. Whenever Iha
          COl'lsenl or l.el'de• is reqi.ired .mder this ::>eac ol Trust. tl\a o·antin51 of s;1cti conserit by Lander '" an·; inslarica shall not cons~tule continuing
          conse"ll to subseQuent •nstances wne'e sJch consanf Is required an:l In all ca11s such consent l"lBY b11 g:a:iled or withheld In the sola discretion
          of l..endar.
          SeverablUty. II 1 co;J"! ol eompeler.t ,vrisdic~o" ftnds any s:rovision of lhiS Oeed of Trust to be Uiagal, i'lval'd, or unenletcaable as lo any
          c1~c1.11r.slance. that ff11ding s!11a.1 re! Make lhe otrerdlng provisior illegal. Invalid, or unenforceable as to any other circ11tnstance. If fNSibla, the
          cffanding provts!o'I shall be consiaared ricdiliad so ti\at it t:1comes legal, valid and enrorceab1a. If the cnend;ng provision cannot be so modifted,
          11 sP!all t:e consrcterad :1a1ete:l f•cm lhis Dead of Trust. Unless ol~erwisa reQulreCI by la.¥, 11".e illagalily, lnvallellty, er unenlorcaabillty of any
          prov.slort or this Deed ct Trusl she I ro! •ffact tne 11g1l'ty, va:ictlty C' enlc•caaba:1y of 1iiy otl'ler provision ef lhis Deed or Trul'll.
         Succeaeors end Wlgna. S.1D!ecl le any lirnllation:; s:eh•IJ in this Oeed ol Trust on transfer ol Granters inltrasl, this Deed of Trus! shall b11
         binding upon and inure lo tile bene'il o• Iha part1es. ll"air successors and au;is. Ir ownerst11p cf lh• Property becomes vested in a person other
         than Grantor, Lande•, '.Vitnoul nolil:e tc Qrarlor, rray Cleat wlln G•1ntor'1 1uccHSOI'$ wilh raferanca lo this Deed of Tr1.ost and the tndebtednass by
         way of lorbaara,,ce er 8X1ans1on wi•nout •a1au1ng Gra,,tor lrom Iha oblig11:ons ol lhis Cead of Trl.iSt or liability :mdar the lndebtedn8$.11.
         Tlmtt Is of the Essence.      Tl~e   is er Iha 91Sseree iri Iha pe:formance ol 11\is Dead of Trust.
         warver or Homesletd Exemption. Grantor 11e•1t:y rel1u11 ar.d waives all n;hls and berteftts er 1t1a homestead exemplion laws of Iha Slale cl
         Oragol"I as lo a!l tndeote:lness secured by lhls Ceeo of Trust.
         co'"merctal Deed of Trust. G•a"ltor iwees with Lendet thal this Dead of Ttust Is a commercial deed cl trust and that Granier wi!I not change the
         uSB ol 1"'8 Propert)' "l'filhou! Lendeir'l'I prior wr'Hen ccnsanl.
    DEFINITIONS. The lollowlng cap talizad words and 111rns shall have Iha lollowin9 meanirtgs when used Ir. ll'!ls 098d of Trust. Unless specii6cally
    sta1ed to Iha contrary. an re•arencas !: dollar emoJnls shall mean amounts il'l lawful mon1y of the United States or America. Wcrds al'ld terms usad in
    Iha slngular shall include tha plural, 1,.d the p 11.oral Y.a:l t,,clude 1'1e singular, as the conlald rnay req;.1 1rt. Wcrds al"lcl terms not otherwise defined in this
    Oeed DI Trust st-all have Iha 1r.ean1r.;s 1n,,buled 10 Silch terms in !ht Uniform Co'Tlmerclal Cooe:
         Beneficiary. Tha word "Benaliciary" mea'ls First Federal Savll'!gs 6. Loin Association, and itS successorg ar.d assig11s.
         Borrower. The word "BorTowar" 1':'18al'!S MOMTAZI FAM!LV LLC, and all otl"er parsons and en!itles Signing the Nole In wha!uar capacity.
         Deed of Trust. The words "'CHd of Tr"sr tnean this Dead or Trus11.mor\g Granlor, Landar, ano Trustee, and includes without limitation au
         assignment and sacurity inta~ast prcYlsicns reiallng lo Iha Persorial Prcparw and Ranls.
         Default. Tha word "Default" means the OefaLil! set fortti In this 0Hd or Trust In tne seclion tilled "Default·.
         EtWlronmena.I Laws. Tiie words °E'lvi:onmtntal Laws" mean a11y and all atale. teciaral and local statutes, re;ulaUons anti ordinances relallrig lo
         the protecliDn or Ill.Iman tin'lh or the enwcnmenl, incluol11g wllhout ~mitallon lhe Comprehensive EnvirorimentaJ Response, Comp1nsation, and
         Llabi11ty /.ct of 1980, as emended. 42 l.'.S.C. Sec11on HD!, at HQ. ("CERCLA"), the S:1parfund .t.rr'tendmen'S and Reauthorization Act of 1986, P11b.
         L. No. 99-499 ("SARA"). the H&1J11rdovs Malenais TransDor1atlon Act. 49 u.s.c. Saclion 1801, at SllQ., Ille Ae~ource Conservalion ar.d Recovery
         Act, 4Z U.S.C. SacHon 6&01, at seri .• c• otl'ler 1ophc•b'9 state er fedtrai laws, rules, or regulations adopted pursuant thereto or Intended to protecl
         human tieallh or tl'le environrnanl.
         Ev11nt of Detaun. The words ''Ever.I cl Colaulr mean any ot 1ti1 eve11ts of daraull sel IOl'th In this 011d o' Trust In "''e avenhl or dalault secUcn er
         this Deed or Trust.
         Grentor. The word 'Grantor" 'Tlt11r1 t.1CMTAZi F/.MtLY LLC.
         Guarantor. The word ·Guaran1or• mears any guarantor, surety, or accomrnodalion party of any or all ol lhe lndabledness.
         Guar•nty. The word "Guaranty" means the guaranty from Guararlor to Lendar,               lncll.~ding   without limilatlcn a guararily of all or par1 cl the Nola.
         H&Jardou1 Sub•tances. The words "Ma.zardous Substances• mean malarials lhal, btcai..sa ol their quantity, concenlration or phrs1c.I, chemical
         or it'llecttovs characterisllcs. may cau'e or poss • presant or potential hazard to human haallh or 1111 anvlroriment whan imDroptt1r used, tntatad,
         siorad, disposed cl, generalad. maru•acturad, 1r111sportad or otherwise nandled. The words "Huardous Subsl111oes• ere usacl in !hair very
         Droadest sense and include w1thoi;1 ;i'Tl talion an}' ar.d 111 huardous or loxic substances, materials or waste as deft11ed Dy or !isled under 11'1&
         Environn'lenlar Laws. The 11•'11 "t.faza•cous Substances• also 1m:ludes, with:ut limilalfon, petrole11m. Including crude oil al'ld any lracllon 1haraof
         and astieslos.
         lm12rovemen\s. The word ·1,,.p•ov1m1n1t" m""' all axislin11 111d future impro·...amanl$, l)U~dings, structures, mobUe hom• affixed on tne Aaal
         Proper1y. lac;ihli.s. addi!lons, replacemen!s and :>!her conslrui:llcn on the F{11a1 Proi;:er1y.
         lndeblecfneu. The word "lndat>tacsness• rnears all principal. interest, and other amounts. costs and expenses i::ayabla under ll'le Nole or Ralaled
         Oocumanls, logat'1er "l'filh all renewals cl, ar.enslcns ot, modilicabons cl, conso~da!ions ol anCI subslitu1;0!'1S for Ille Neta or Ralaled Oocurnanl$
         and 11.ny 1mounls 11oended or ad~a,,ced by Lender lo discharoe Gtantor's obligations or e>epenses iricurred by Truslee or Lender to enfofi;e
         Grantor's obli;ation:s u11der this Dnd o! ~r1.s1. to;elhar w11n lnteresl on such amounlS as orovicl&d in lhis Ceed ol Trust.
         Lender. The werd i.endar" maa"s          ~lrst   Federal Savings & Loan Association, Its succes1ors and assigns.
         Nole. The wci•d "Nola" means Iha promissoiy note dated January 25, 2002, In the original principal emount of $200,000.00 frorn
         Grantor to Lender, 1cgathar with all re11awals of, axtanslcrts ol, modificallons           or.
                                                                                              relinancings of, consolidalicns of, and sur:>stilulions for the
         promis.sory 11ole or 1grHmen1. Tl'le malurity :Sate ol the Nots is January 25, 2003.
         Personal Property. Tht words "?ars!lnal ~·ooer1'( mean a.11 eQul~rnent, fixtures, and cthar articles of perscnal property new or hereafter owned
         by Granlor, and now or heraafter al'.acned or afftnd to the RDal Property; together with all 1cc1sslcns, parb, and addmons lo, all 19Plar;emenls of,
         and 111 subsll\utions for, 11ny cf such property: and ta;alher with all procHds (including wQhout limitation all Insurance proceeds and refunds ol
         premlurnsJ rrom any sale er other disposlllori ol lhe Prope'1y.
         Proper1)'. The word "Prgp1rtyw maa11s colleclivaly Iha Real Propert1 and the Personal Property.

                                                                               "';;,,,
                                                                               -' !·'",..
                                                                                                                                                     Exhibit B - Page 5 of 11

                                                                                                                                                                         Exhibit 1
                                                                                                                                                                     Page 18 of 39
Case 3:19-cv-00476-BR                                         Document 10                                           Filed 06/03/19                                            Page 23 of 145




                                                                                   DEED OF TRUST
    Loan No: 7402-797                                                                (Continued)                                                                                                   Page 6

         Real Property. The words "Real Property" mean the real propertY,, interests and rights, as further described In this Deed of Trust.
         Related Documents. The words "Related Documents" mean all promissory notes, credit agreements, loan agreements, environmental
         agreements, guaranties, security agreements, mortgages, deeds of trust, security deeds, collateral mortgages, and all other Instruments,
         agreements and documents, whether now or hereafter existing, executed In connection With the Indebtedness.
         Rents. The word "Rents" means all present and future rents, revenues, income, Issues, royalties, profits, anl:t other benefits derived from the
         Property.
         Trustee. The word "Trustee" means David C. Haugeberg, Attorney, whose address is P 0 Box 480, McMinnville, OR 97128 and any substitute or
         successor trustees.
    GRANTOR ACKNOWLEDGES HAVING READ AU. THE PROVISIONS OF THIS DEED OF TRUST, AND GRANTOR AGREES TO ITS TERMS.

    GRANTOR:




                                        LIMITED LIABILITY COMPANY                                                  AC~~QWLEDGME NI.-_
                                                                                                                                ..... __
                                                                                                                                  -&r~                      OFFICIAL SE.


                                                                                                                             ~
                                                                                                                              -~-~!:~                     LINDA L Fli
    STATE OF                                                                                                                  ·   ,:i;fj;/        NOTARY PUB: ' .. 01
                                                                                                                                    ~·,~:           GOMMlSSlm~            r;,·•.   ~'.'\12Hti

    COUNTY OF        r-
                     ~
                                                                                                )
                                                                                                ) SS                                 MV COMMISSION f Xt•1Hb lhi. 6, 2004


    On this   ~   S-                     day o.Q.. .... ' • ".,. .L/l.                , 2'>2=.._. before me, the                  Notary Public, personally    un~erslgnad
    appeared MAHMOOD MOMTAZI, Membe~AZI, Member of MOMTAZI FAMILY I.LC, and known to me to be members or designated
    agents of the Mmiled liablllty company that executed the Deed of Trust and acknowledged the Deed of Trust to be the free and voluntary act and deed
    of the llmlted liability company, by authority of statute, Its articles of organization or its operating agreement, for the uses and purposes therein
    mentioned, and on oath stated that they are authorized to execute this Deed of Trust and In fact executed lhe Deed of Trust on behalf of the limtted
    liablUty company.

    By     ~ r::l_ ~~                                                                                      Residing at              frl<....- ~ &H rl.141                                  () ~
    Notary Public In and for the State of          ltt.e.O lfY'="                                          My commission              explres_Ol.___._/""'""~/L-'~'--....>''---         - - - - -- -




                                                       REQUEST FOR FULL RECONVEYANCE
                                (To be used only when Obligations have been paid In full)
    To: _ _ _ _ _ _ __ __ _ _ _ _ __ __,, Trustee
    The undersigned is the legal owner and holder of all Indebtedness secured by this Deed of Trust. All sums secured by this Deed of Trust have been
    fully paid and satisfied. You are hereby directed, upon payment to you of any sums owing to you under the terms of this Deed of Trust or pursuant to
    any applicable statute, to cancel the Note secured by this Deed of Trust (which is delivered to you together with this Deed of Trust), and to reconvey,
    without warranty, to the parties designated by the terms of this Deed of Trust, the estate now held by you under this Deed of Trust. Please mail the
    reconveyance and Related Documents to:

    Date: _ _ _ __ _ _ _ _ __ _ _ _ _
                                                                                                                   Beneficiary: - - - - - -- - - - - - - -- --
                                                                                                                                   By: ________________________
                                                                                                                                   Its:
                                LASER PRO L•ndinf, Ytr. S.te.10.oa C.pr. Hi11rt.11ndftuncl•l l1tud1n1, ln1:. '"'· HH. A• R'8hll llHW\l•d. - Ofl C:\lifULPL\<HllC TA..Jl11 N.-ta:




                                                                                                                                                                                    Exhibit B - Page 6 of 11

                                                                                                                                                                                                      Exhibit 1
                                                                                                                                                                                                  Page 19 of 39
Case 3:19-cv-00476-BR           Document 10               Filed 06/03/19     Page 24 of 145




   APN:207118                         Statutory Warranty Deed              File No.: 1031-2135815 (LZ)
                                            - continued

 North 11° 15' West, 450.00 feet; thence North 02° 29' 54" West, 50.70 feet; thence North
00° 00' East, 153.00 feet; thence North 15° 17' 49" West, 104.62 feet; thence North 21° 03'
52" West, 106.25 feet; thence North 00° 57' 15" West, 40.00 feet; thence North 47° 00' 41"
East, 90.86 feet; thence North 01° 27' East, 79.03 feet; thence North 00° 55' 11" West,
135.20 feet; thence North 01° 06' 58" West, 285.69 feet; thence North 16° 47' 05" West,
72.22 feet; thence North 28° 45' 13" West, 74.30 feet; thence North 40° 27' 20" West, 98.01
feet; thence North 46° 27' 27" West, 160.78 feet; thence North 51° 50' 0411 West, 90.48 feet;
thence North 61° 57' 11" West, 85.88 feet; thence North 73° 00' 48" West, 183.22 feet;
thence North 64° 06' 56" West, 73.70 feet; thence North 51° 39' 33" West, 72.31 feet;
thence North 41° 15' 55" West, 63.33 feet; thence North 30° 15' 32" West, 66.74 feet;
thence North 19° 10' 39" West, 55.97 feet; thence North 08° 02' 21" West, 526.04 feet to a
point from which the Northwest corner of Sectloo 15 bears West, 415.00 feet; thence
continuing along said roadway, across the East, 60.00 feet of Tract No. 1 as described in
Volume 94, Page 475, Deed Records of Yamhill County, Oregon, 640.00 feet to a point on the
North line of said Tract No. 1, said point being West, 45.00 feet from the Northeast corner of
said Tract No. 1 leaving existing roadway and continuing thence North 01° 00' 47" East,
235.82 feet; thence North 24° 02' 45" East, 552.57 feet; thence North 53° 24' 44" East,
94.76 feet; thence North 88° 48' East, 98.35 feet; thence South 68° 06' 45" East, 90.58 feet;
thence South 29° 19' 43" East, 134.58 feet; thence South 76° 51' $7" East, 61.66 feet;      ·
thence North 35° 32' 15" East, 60.22 feet; thence North 03° 31' 37" West, 72.34 feet; thence
North 12° 19' East, 85.01 feet; thence North 09° 52' East, 127.66 feet to a point on the
South line of the above described tract of land from which the Southwest comer thereof
bears West, 737 .22 feet.




                                         Page 4 of 4




                                                                               Exhibit B - Page 7 of 11

                                                                                              Exhibit 1
                                                                                          Page 20 of 39
     Case 3:19-cv-00476-BR             Document 10          Filed 06/03/19        Page 25 of 145




      PARCEL 1: Lots 14, 15 and 16, Block 1, RE-SUBDIVISION OF A PORTION OF MCMINNVILLE
      INDUSTRIAL PARK, in the City of McMinnville, County of Yamhill, State of Oregon.

     PARCEL 2: BEGINNING at corner of Sections 3, 4, 9 and 1O in Township 5 South, Range 5 West of
     the Willamette Meridian in Yamhill County, Oregon, and being a part of Sections 9 and 4 in said
     Township and Range; running thence North 14.02 chains to an oak 6 inches in diameter, marked
     and described as in Deed, from which an oak 6 inches in diameter bears South 8° East 37 links
     distant; thence South 41° West, 18.37 chains set stake from which an oak 18 inches in diameter
     bears South 7'2!' West 106 links distant; thence North 89°43' West on line between Sections 4 and 9,
     23.27 chains, set stake on the East line of the James Coleman Donation Land Claim; thence South
     36° West on said line, 59.00 chains to the Southeast comer of said Claim; thence North 54° West, 24
     links; thence South, 1.51 chains; thence East, 1.85 chains to the Northeast comer of the James P.
     Yocom Donation Land Claim; thence South on the East line of said Claim, 31.90 chains to the line
     between Sections 9 and 16; thence East 38.30 chains to the Southeast comer of the J. M. Merill
     Claim; thence North 32.25 chains; thence East 2.50 chains; thence Northeasterly 6. 78 chains; thence
     East 26.43 chains to the quarter section comer between Sections 9 and 10; thence North on said
     line. 40.28 chains to the point of beginning.
         SAVE AND EXCEPTING THEREFROM that portion conveyed to Rodger B. Whitley and Denise
     A. Whitley, husband and wife, by instrument recorded October 22, 1947 in Film Volume 217, Page
     1021, Deed and Mortgage Records, Yamhill County, Oregon.

        PARCEL 3: Being a part of the James P. Yocom Donation Land Claim No. 44 in Sections 5 and
     9, Township 5 South, Range 5 West of the Willamette Meridian in Yamhill County, Oregon, and being
     a portion of that tract of land conveyed to Jack J. and Anita E. Kenworthy, by Deed recorded January
     31, 1984 in Film Volume 183, Page 1211, Deed and Mortgage Records, and being more particularly
     described as follows:
        BEGINNING at the Southeast comer of the said Yocom Claim; and running thence North along
     the East line of said Claim, 1178.5 feet to an iron pipe and the True Point of Beginning of the tract to
     be described herein; thence South 46°32' West 36.7 feet to an iron pipe; thence South 75°11' West
     473.2 feet to an iron pipe; thence North 74°22' West 489.9 feet to an iron pipe set on the Easterly
     margin of the present used and traveled road (Market Road No. 19 - Muddy Valley Road); thence
     South 17°16' East along said Easterly margin of Muddy Valley Road, 71.46 feet to an iron pipe, said
     point also being the Northwest corner of that tract conveyed to Rodger R. Whitley et ux., by
     instrument recorded October 22, 1987 in Film Volume 227, Page 1021, Deed and Mortgage
     Records; thence South 74°22' East along the North line of said Whitley tract, 467 .41 feet to an iron
     pipe; thence continuing along the North line of said Whitley tract, North 75°11' East 501.21 feet to an
     iron pipe; thence North along the East line of said James P. Yocom Claim, 80.26 feet to the point of
     beginning.
        TOGETHER WITH that portion of vacated Market Road No. 19 inuring thereto by Order of
     Vacation No. 75-219, dated July 23, 1975, recorded March 2, 1979 in Film Volume 137, Page 1343,
     Deed and Mortgage Records, Yamhill County, Oregon.

         PARCEL 4: A portion of that tract of land in Contract between Joseph F. Mac Donald and Robert
      H. Tapp and Nellie R. Tapp. recorded June 5, 1972 in Film Volume 89, Page 1512, Deed and
      Mortgage Records, Yamhill County, Oregon, more particularly described as follows:

        TRACT 1: The North 965 feet of the West 485 feet of the following described tract
        The West Half of the Southeast Quarter and the East Half of the Southeast Quarter of Section 9 in
      Township 5 South, Range 5 West of the Willamette Meridian in Yamhill County, Oregon.
        SAVE AND EXCEPTING THEREFROM that portion conveyed to David W. Wadell by Deed
Legal Description
TICOR TITlE INSURANCE COMPANY
1629 SW Salman
                                                                                                     1/Jo
Portland, OR 97205




                                                                                    Exhibit B - Page 8 of 11

                                                                                                Exhibit 1
                                                                                            Page 21 of 39
     Case 3:19-cv-00476-BR             Document 10         Filed 06/03/19       Page 26 of 145




      recorded January 14, 1941 in Book 117, Page 369, Deed Records of Yamhill County. Oregon.

         TRACT 2: The North 965 feet of the following described tract:
         The West Half of the East Half of the Southeast Quarter and the East Half of the West Half of the
      Southeast Quarter of Section 9 in Township 5 South, Range 5 West of the Willamette Meridian in
      Yamhill County, Oregon.
         SAVE AND EXCEPTING THEREFROM that portion conveyed to David W. Wadell by Deed
      recorded January 14, 1941 in Book 117, Page 369, Deed Records of Yamhill County, Oregon.

       TRACT 3: The North 965 feet of the following described tract:
       The East Half of the East Half of the Southeast Quarter of Section 9, Township 5 South, Range 5
     West of the Willamette Meridian in Yamhill County, Oregon.

       TRACT 4: The North 965 feet of the following described tract:
       The West 285 feet of the West 400 feet of the Southwest Quarter of Section 10, Township 5
     South. Range 5 West of the Willamette Meridian in Yamhill County, Oregon.

        TRACT 5: BEGINNING at the Southwest comer of that tract of land conveyed to Dennis Burger
     and Elaine McCall, husband and wife in Deed recorded April 9, 1990 In Film Volume 242, Page 729,
     Deed Records; thence East along the south line of the said Burger tract, 715.5 feet; thence South
     parallel with the West line of the Robert Tapp tract recorded in Film Volume 89, Page 1812, Deed
     and Mortgage Records, to a point that is East, 715.5 feet from the Northwest comer of that tract of
     land conveyed to Van W. Keck et ux., by Deed recorded May 3, 1977 in Film Volume 119, Page
     1865, Deed and Mortgage Records; thence West along the North line of the Keck tract, 715.5 feet to
     the Northwest comer thereof; thence North along the West line of the Tapp tract to the True Point of
     Beginning.

        PARCEL 5: The Southwest Quarter of the Northwest Quarter and the West Half of the Southwest
     Quarter of Section 10, Township 5 South, Range 5 West of the Willamette Meridian in Yamhill
     County, Oregon.
        SAVE AND EXCEPTING THEREFROM the West 400 feet of the Southwest Quarter of Section
     10, Township 5 South, Range 5 West of the Willamette Meridian in Yamhill County, Oregon.
        FURTHER SAVE AND EXCEPTING THEREFROM that tract conveyed to Ronald L. Smith et ux.,
     by Deed recorded February 27, 1978 in Film Volume 127, Page 272, Deed and Mortgage Records.
        FURTHER SAVE AND EXCEPTING THEREFROM that portion of the above described property
     conveyed to Harold Levy et ux., by Deed recorded June 1, 1978 in Film Volume 129, Page 1387,
     Deed and Mortgage Records.
        TOGETHER WITH the following described easement and right of way:
        BEGINNING at a point on the apparent centerline of County Road No. 431, said point being
     South. 2672.27 feet and East 1369.01 feet from the Northwest comer of Section 15, Township 5
     South, Range 5 West of the Willamette Meridian in Yamhill County, Oregon, said easement and right
     of way being 30 feet in width, 15 feet on each side of the centerline, EXCEPT the first 450 feet of
     which is 20 feet in width, the boundaries of said right of way being extended or shortened at the
     angle points and property lines to form a continuous boundary; said centerline following an existing
     road and being more particularly described as follows:
        Thence North 11°15' West, 450.00 feet; thence North 2°29'54" West, 50.70 feet; thence North
     0°00' East, 153.00 feet; thence North 15°17'49" West 104.62 feet; thence North 21°03'52" West,
     106.25 feet; thence North 0°57'15" West, 40.00 feet; thence North 47°00'41" East 90.86 feet; thence
     North 1°27' East, 79.03 feet; thence North 0°55'11" West 135.20 feet; thence North 1°06'58" West,
     295.69 feet; thence North 16°47'05" West, 72.22 feet; thence North 28°45 113" West, 74.30 feet;
     thence North 40°27'20" West, 98.01 feet; thence North 46°27'27" West, 160. 78 feet; thence North
           1
     51°50 04" West, 90.48 feet; thence North 61°57'11" West, 85.88 feet; thence North 73°00'48" West
~~~~oo                                                                                            a 10
                                                                                                    1
TICOR TlltE INSURANCE COMPANY                                                                      //'
1629 SW Salman
Portland, OR 97205




                                                                                  Exhibit B - Page 9 of 11

                                                                                              Exhibit 1
                                                                                          Page 22 of 39
                     Case 3:19-cv-00476-BR             Document 10         Filed 06/03/19        Page 27 of 145



..   '   ..
                     183.22 feet; thence North 64°06'56" West 73.70 feet; thence North 51°39'33" West 72.31 feet;
                     thence North 41°15'55" West, 63.33 feet; thence North 30°15'32" West 66.74 feet; thence North
                     19°10'39" West 55.97 feet; thence North 8°02'21 n West, 526.04 feet to a point from which the
                     Northwest comer of Section 15 bears West 415.00 feet; thence continuing along said roadway
                     across the East 60.00 feet of Tract No. 1 as described in Volume 94, Page 475, Deed Records of
                     Yamhill County, Oregon, 640.00 feet to a point on the North line of said Tract No. 1, said point being
                     West 45.00 feet from the Northeast · corner of said Tract No. 1, leaving existing roadway and
                     continuing: thence North 1°00'47" East, 235.82 feet; thence North 24°02'45" East, 552.57 feet;
                     thence North 53°24'44" East, 94.76 feet; thence North 88°48' East 98.35 feet; thence South
                     68°06'45" East, 90.58 feet; thence South 29°19'43" East, 134.58 feet; thence South 76°51'57" East,
                     61.66 feet; thence North 35°32'15" East, 60.22 feet; thence North 3°31'37" West, 72.34 feet; thence
                     North 12°19' East, 85.01 feet; thence North 9°52' East, 127.66 feet to the terminus of easement.
                        ALSO TOGETHER WITH a perpetual, non-exclusive private easement for vehicular and
                     pedestrian access, as set forth and described in instrument recorded April 3, 1997 in Instrument No.
                     199705213, Deed and Mortgage Records, Yamhill County, Oregon.

                       PARCEL 6: A tract of land in Section 10, Township 5 South, Range 5 West of the Willamette
                     Meridian in Yamhill County, Oregon, more particularly described as follows:
                       The East 115 feet of the West 400 feet of the Southwest Quarter of Section 10.
                       EXCEPTING THEREFROM the South 1604 feet.

                       PARCEL 7: A tract of land in Section 10, Township 5 South, Range 5 West of the Willamette
                    Meridian in Yamhill County, Oregon, being part of that tract of land described in Deed from Smith to
                    Milleman and recorded in Instrument No. 19980Bn9, Deed and Mortgage Records, and being more
                    particularly described as follows:
                       BEGINNING at the Northwest corner of said Milleman tract; thence South 00°27'12" East 100.00
                    feet along the West line of said Milleman tract to an iron rod; thence South 89°25'50" East 350.99
                    feet to an iron rod; thence continuing South 89°25'50" East 46.00 feet; thence North 00°27'12" West
                  . 108.31 feet to the North line of said Milleman tract; thence South 89°22'10" West 46.00 feet along
                    said North line to an iron rod; thence South 89°22'10" West 350.93 feet along said North line to the
                    point of beginning, as shown by CS-10597.
                       TOGETHER WITH a permanent 30 foot wide access and utilities easement. the center line of
                    which is more particularly described as follows:
                       BEGINNING at the Northwest corner of said Milleman tract; thence South 00°27'12" East 100.00
                    feet along the West line of said Milleman tract to an iron rod; thence South 89°25'50" East 15.00 feet
                    to the True Point of Beginning; thence South 00°27'12" East 575. 74 feet parallel with and 15 feet
                    East of the West line of said Milleman tract; thence South 16°54'30" East 174.06 feet; thence South
                    00°48'15" West 120.63 feet to the South line of said Milleman tract and the end of said center line.
                       ALSO TOGETHER WITH a permanent access and utilities easement, the perimeter of which is
                    more particular1y described as follows:
                       BEGINNING at the Northwest comer of said Milleman tract; thence south 00°27'12" East 100.00
                    feet along the West line of said Milleman tract to an iron rod; thence South 89°25'50" East 30.00 feet
                    to the True Point of Beginning; thence South 89°25'50" East 60.50 feet; thence South 36°23'43"
                    West 74.46 feet; thence South 11°49'47" West 74.46 feet to a point that is 30.00 feet East of the
                    West line of said Milleman tract; thence North 00°27'12" West 133.42 feet to the True Point of
                    Beginning.

                        PARCEL 8: Being a part of the James P. Yocum Donation Land Claim No. 44 in Sections 8, 9
                     and 16 in Township 5 south, Range 5 West of the Willamette Meridian in Yamhill County, Oregon,
                     said part being more particularly described as follows:
                        BEGINNING at the Southeast comer of said Yocum Claim and running thence North along the
                     East line of said Claim, 562.32 feet to the South line of Section 9, Township 5 South, Range 5 West
              Legal Description                                                                                    g ~D
              TICOR TI1lE INSURANCE COMPANY                                                                         /I
              1829 SW Salmon
              Por11and, OR 97205




                                                                                                 Exhibit B - Page 10 of 11

                                                                                                               Exhibit 1
                                                                                                           Page 23 of 39
      Case 3:19-cv-00476-BR             Document 10         Filed 06/03/19       Page 28 of 145




      of the Willamette Meridian in Yamhill County. Oregon; thence running East along said South line of
      said Section, 171.31 feet; thence North 535.92 feet; thence West 171.31 feet to a point on the East
      line of said Yocum Claim; thence South 75°11' West 501.21 feet; thence North 74°22' West 467.41
      feet to the Easterly right of way of Muddy Valley Road (County Road No. 19); thence along said right
      of way South 17°16' East 1147.84 feet to a point on the South line of said Yocum Claim; thence
      along the South line of said Claim North 89°59" East 594.00 feet to the point of beginning.

          PARCEL 9: A tract of land in Section 9, Township 5 South, Range 5 West of the Willamette
      Meridian in Yamhill County, Oregon, and being more particular1y described as follows:
         BEGINNING at the Northeast comer of that tract of land desaibed in Deed from MILLICENT
      BURT to ALAN OLSEN and recorded in Film Volume 227, Page 106. Yamhill County Deed and ·
      Mortgage Records, said Northeast corner being on the East line of the James Coleman Donation
      Land Claim No. 40 at a point that is South 36000'0011 West 462.55 feet from the Northeast comer of
      the South one-half of said Coleman Donation Land Claim; thence continuing South 36°00'00" West
      920.26 feet along the East line of said Coleman Donation Land Claim to an iron rod set in CSP-9224
      at the East end of a boundary agreement line between SMITH and OLSEN and recorded in Film
      Volume 233, Pages 1534-1541; thence South 82°03'00" West 209.05 feet along the agreement line;
      thence North 00°00'00" East (North) 734.56 feet to a point on the North line of said OLSEN tract that
      is South 87°01'30" West 748.96 feet to the point of beginning; thence North 87°01'30" East 748.96
      feet to the point of beginning.--




Legal Description
TICOR TITLE INSURANCE COMPANY
1629 SW Salmon
Portland, OR 97205




                                                                                 Exhibit B - Page 11 of 11

                                                                                               Exhibit 1
                                                                                           Page 24 of 39
Case 3:19-cv-00476-BR                     Document 10                Filed 06/03/19                            Page 29 of 145




      RECORDING REQUESTED BY:

       IJ TICOR TL,TJ&..
      105 NE 4th Street
      McMinnville, OR 97128

      AFTER RECORDING RETURN TO:
      Mery E. Wegner and Steven R. Wagner
      15500 SW Dusty Drive
      McMinnville • .OR 97128

     SEND TAX STATEMENTS TO:
     Mary E. Wagner and Steven R. Wagner                                   Yamhill County Official Records                 201619582
     15500 SW Dusty Drive                                                  DMR-DDMR
     McMinnville, OR 97128                                                 Stn=O MILLSA             12/19/2016 03:24:00 PM
                                                                           3Pgs $15.00 $11.00 $5.00 $20.00           $51.00
     206976, 207083, R5509 00700 and R5510 01200
     15500 SW Dusty Drive, McMinnville, OR 97128                           I, Brian yan Bergen, County Clerk ror Yamhill County, Oregon, cert11Y
                                                                           that the instrument ldenlllilld herein was recorded in the Clerk
                                                                           records.
                                                                                          Brian Van Bergen - County Clerk
                                          STATUTORY WARRANTY DEED

     James R. Ruggles and Susan L. Ruggles, as tenants by the entirety, Grantor, conveys and warrants to Mary
     E. Wagner and Steven R. Wagner, as tenants by the entirety, Grantee, the following described real property,
     free and clear of encumbrances except as specifically set forth below, situated in the County of Yamhill, State of
     Oregon:

          A tract of land located in Sections 9 and 10, Township 5 South, Range 5 West of the Willamette Meridian in
          Yamhill County, Oregon, being more particularly described as follows:

          Commencing at an iron pipe with brass cap at the Southeast comer of said Section 9; thence North 00°27'12"
          West 645.19 feet to a point on the North line of that tract of land described in deed from SUSAN and JAMES
          RUGGLES to GLENDA and VAN KECK, recorded June 30, 2005, in Instrument No. 200513588, Deed
          Records of Yamhill County, Oregon: thence North 89°51'18" East 285.00 feet to the Northeast comer of said
          KECK tract; thence North 00°27'12" East 348.27 feet to an iron rod marking a point on the East line of that
          tract of land described in Deed from OREGON TELCO CREDIT UNION, fee simple estate, to JAMES R.
          RUGGLES and SUSAN L. RUGGLES, husband and wife, recorded May 14, 1999 in Instrument No.
          199910178, Deed Records of Yamhill County, Oregon, and the POINT OF BEGINNING; thence South
          86°46'02" West 493.62 feet to an iron rod; thence North 14°37'36" West 261.39 feet to an iron rod; thence
          North 26°00'59" East 155.35 feet to an iron rod; thence North 49°42·33• East 486.63 feet to an iron rod on the
          North li'le; thence North 89°57'06" East 114.14 feet to the Northeast comer of said RUGGLES tract; thence
          South 00°27'12" East 679.50 feet to the POINT OF BEGINNING.
         Reserving unto Granter and Grantor's successors and assigns, a perpetual non-exclusive easement for
         access to Grantor's adjacent parcel, such easement area being that portion of the property which Is located
         within thirty feet of the Southeast comer of the property.
         TOGETHER WITH a non-exclusive road easement over an existing road from the County
         Road to the above described tract of land, as disclosed by Deed to Robert H. Tapp and
         Nellie R. Tapp, recorded September 10, 1991 in Film Volume 259, Page 476 and In
         instrument recorded May 3, 1977 in FilmVolume 119, Page 1805, Deed and Mortgage
         Records of Yamhill County, Oregon.

    THE TRUE AND ACTUAL CONSIDERATION FOR THIS CONVEYANCE IS SIX HUNDRED EIGHTY-TWO
    THOUSAND AND N0/100 DOLLARS ($682,000.00). (See ORS 93.030).
    Subject to:
         SEE EXHIBIT "A" ATTACHED HERETO AND MADE A PART HEREOF
    BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON TRANSFERRING FEE TITLE
    SHOULD INQUIRE ABOUT THE PERSON'S RIGHTS, IF ANY, UNDER ORS 195.300, 195.301 AND 195.305
    TO 195.336 AND SECTIONS 5 TO 11, CHAPTER 4241 OREGON LAWS 2007, SECTIONS 2 TO 9 AND 17,
    CHAPTER 855, OREGON LAWS 2009, AND SECTIONS 2 TO 7, CHAPTER 8, OREGON LAWS 2010. THIS
    INSTRUMENT DOES NOT ALLOW USE OF THE PROPERTY DESCRIBED IN THIS INSTRUMENT IN
    VIOLATION OF APPLICABLE LAND USE LAWS AND REGULATIONS. BEFORE SIGNING OR ACCEPTING
    THIS INSTRUMENT, THE PERSON ACQUIRING FEE TITLE TO THE PROPERTY SHOULD CHECK WITH
    THE APPROPRIATE CITY OR COUNTY PLANNING DEPARTMENT TO VERIFY THAT THE UNIT OF LAND
    BEING TRANSFERRED IS A LAWFULLY ESTABLISHED LOT OR PARCEL, AS DEFINED IN ORS 92.010 OR
    215.010, TO VERIFY THE APPROVED USES OF TH~ LOT OR PARCEL, TO DETERMINE ANY LIMITS ON
    LAWSUITS AGAINST FARMING OR FOREST PRACTICES, AS DEFINED IN ORS 30.930, AND TO INQUIRE
    ABOUT THE RIGHTS OF NEIGHBORING PROPERTY OWNERS, IF ANY, UNDER ORS 195.300, 195.301 AND
    195.305 TO 195.336 AND SECTIONS 5TO11, CHAPTER 424, OREGON LAWS 2007, SECTIONS 2 TO 9 AND
    17, CHAPTER 855, OREGON LAWS 2009, AND SECTIONS 2 TO 7, CHAPTER 8, OREGON LAWS 2010.




    Deed (Statutory Warranty). Legal                                                               Printed: 12.14.16 ® 09:52 Nii by KO
    ORD1368.doc i Updated: 05.23.16                         Page 1                            OR-TT-FKlW-02743.473636-471816054437




                                                                                                                     Exhibit C - Page 1 of 3

                                                                                                                                        Exhibit 1
                                                                                                                                    Page 25 of 39
    Case 3:19-cv-00476-BR               Document 10           Filed 06/03/19        Page 30 of 145




                                     STATUTORY WARRANTY DEED                                                      I·
                                                                                                                  ;
                                                (contlnved)

IN WITNESS WHEREOF, th·e undersigned have executed this document on the date(s} set forth below.

Dated:                1-il IS I/\R                                          .
.                   . e'l2L
~Ru~!~
 ~ -~;__~
Susan L. Ru:;,8;==-=r·


. s™·~ ~~
        tfiltJ=__
County of__.------
            ___..._r_....

This Instrument was acknqwledged before me on
Ruggles.
                                                DJL.(5        2D((p      by James   R. Ruggles and Susan




                                                                                                             ·~




                                                                                        Exhibit C - Page 2 of 3

                                                                                                   Exhibit 1
                                                                                               Page 26 of 39
Case 3:19-cv-00476-BR                          Document 10                 Filed 06/03/19                    Page 31 of 145




                                                           EXHIBIT "A"
                                                             Exceptions

     Subject to:
     The Land has been classified as Farm land, as disclosed by the tax roll. If the Land becomes disqualified, said
     Land may be subject to additional taxes and/or penalties.

      Easement(s) and Maintenance Agreement for the purpose(s) shown below and rights incidental thereto, as
    · granted in a document:

     Granted to:               John W. Nelson
     Purpose:                  Access and utilities
     Recording Date:           February 27, 1978
     Recording No:             Film Volume 127, Page 275
     Affects:                  Reference is hereby made to said document for full particulars




     Deed (Statutory Warranty), Legal                                                                 Printed: 12.14.16 @09:52AM by KO
     ORD1388.doc I Updated: 05.23.16                            Page3                           OR·TT·FKTW-02743.473636-471818054437




                                                                                                                  Exhibit C - Page 3 of 3

                                                                                                                                  Exhibit 1
                                                                                                                              Page 27 of 39
Case 3:19-cv-00476-BR                                  Document 10                             Filed 06/03/19                                    Page 32 of 145


           ,.   ...

           f          )      '/·-/   I
                              · · / Y-·   Io·/        ('   1; ,.;
                                                      ~--'.'...-'--'          I
                                                                                  /(}
                                                                                   .._..
                                                                                                   ....,:.-.· ·· ,r:· '
                                                                                                   /        \.::::;. / ·~
                                                                                                                           :->    ~·..,
                                                                                                                                 -J
                                                                                                                                          ···'

                                                                !~!!!!!!!!
                                                                                                                          ·••t11L?7 ra 279
                          DM'ED:       November       J_,       1977.

                          PA.R'UES, ADDRESSJ:S •
                          AND. DESIGNATIONS:                   Van W. Kec:k and Glenda R.• Keck, Box 214K;
                                                               Route 3, .!-!6Mi.nnville, Oregon 9~128, herein-
                                                               after referred to as •crantor•.
                                                               John tf. Nel.son, P ..                       o.      Box 331, Forest Grove.
                                                               Oregon 97116, hereinafter referred to as
                                                               •Grantee•.
                      In· consideration of the sum of $10. OD, Van w. Keck and Glenda· R.
                      tceck, Granter, conveys to John w. Nelson, his heirs, successors,
                      and assiqns, Grantee, a perpetual nonexclusive easement to use a
                      strip of land n:>re particularly described in Exhibit A which i•
                      attached hereto and incorporated a·s if set forth verbatim at thie
                      point located across the property of Granter more particularly
                      described in Exhibit 8 which is attached hereto and incorporated
                      as if set forth verbatim hereat.                      ·
                      The tez:ms of this easement are as follow:

                      1. Grantee, bis agents. independent contractors, and invitee•
                      shall use the easement strip for road purposes only (excludin9
                      heavy hauling of· the type described in paragraph 2") · for access
                      the property described in Exhi~it C and in conjunction vi~ such use
                                                                                                                                                        =-
                      •Y construct, reconstruct, maintain and repair a road tbfi!reon.
                  2. Granter reserves the right to use, construct, reconstruct, and
                 maintain the road located upon the easement strip for pirposea of
                 acce·ss for forest management and heavy haulinCJ of timbor, rock ar
                .equipnent. Granter may grant.use rights for such use to third
                 parties. 'l'he parties shall cooperate during periods of joint use
                  so that each party's use shall cause a minimum of interference t.o
                 the others, however, in case of conflict Graritor•a riqhta of use
                      shall be dominant.                                                       ·
                      3. Grantee aqrees to indemnify al)d defend Grantor from any lose,
                      claim, or liability to Granter arising in any manner out of Grant.ea••
                      use of the easement s~rip. Grantee· shall pay Grantor for any mer-
                      chant4ble timber or other property of Grantors danta9ed by Grantee'•
                      use of the easement strip and Grantor shall have no liability .to
                                                 -         '
                      Grantee or others for any condition existing thereon.
                                                                .. .
                      4. This easement shall. be perpetualJ however. in ~he even~ that it
                      is not used by Grantee for a period of three years, or if othezvJ.ae
                      abandoned by Grantee, the easement shall automatically expire an4
                      Grantee shall upon request execute a rccordal>le-document evidenc~n9
                      such expiration.
                      s.
                      cumbrances of record.

                      Page 1.             Basement.
                                                                          _,.,
                                                                                    ,.
                              This easement is granted"" _,mject to all- prior easement.I or en-




 .··-   ----·-· ··- - - .... ---- ··-·-
                                   _                           .....                       l
                                                                    , ,,,...---....-·------------··-            ··-··-~




     ===-                                                                                                                                          Exhibit D - Page 1 of 6

                                                                                                                                                             Exhibit 1
                                                                                                                                                         Page 28 of 39
                  Case 3:19-cv-00476-BR                                       Document 10                Filed 06/03/19         Page 33 of 145




                              6. A description of Grantee's property to 'Which this ecJsement: is
                              appurtenant is attached hereto markecl Exhibit C and 1ncarporate4
                              as if set forth verbatim hereat.
                               IN WITNESS lfHEREOF, the parties have. caused this instrument to be
                              executed the day and year first above written.




                              Van             w.   Keck.                Granto.r
                                                                                                                   k. )
                                                                         , Grantor

                              STATE OF OIU:GON, County of Washington) ss..   iJ-+C.-mhM/ .$ [ • 1977
                              Personally appeared the above-named Van W. Keck and Glenda R.. Keck.
                              and ackno~ledged the for~oing instrument to be their voluntary
                              act-. add .~4.                 ·
                             . ·. •..............-..::'n .
                              '¥&tf      ft\ flj}\-'- -~
                            ·~f \ ..... i:f.£

                                              _
                                :... f.I U 0 tJG /
                                 ./,.t ...nr ....O)·.,.\\...... .• ./
                             !.:;,..·......               -~
                                                               •··
                                                                     }

                              STATE OF ·OREGON, County of Washington) GB.
                                                                                                    Notary   PUb le
                                                                                                    My COMmission expires:!

                                                                               -1.-, ' .. f r.. 14 ..7-· , 1977
                                                                                                                    .,, ·
                                                                                                                                ~-.;lf-,f{.i
                                                                                                                      for Oregor:/


           ...>               Personally, appeared the above-named John w. Nelson anq/ aclCiiowlea,e4
                              th~ ..fores~ing ins~rument to be .his voluntary act end dee4 ..
                               .·' 1... ao ••., .
                              ~~pztr~r.,;;-\
                          ... """ ...   .. .,,. -:.
                          J ~ :" ·OlARt·i:. i
                                                           .
                          € i \-.. •••         : ., E                                               Notary   Plic for _pregon
                         .: • \ p         \(,: §                                                    My commi_ssion expireac :r-...z"-11
                          .~~ -t1t\
                                .,. •. UB~ ,,·~T't
                                             /~ i··
                            .:·.....,;~        - ...
                                          .... ...-·-..~ ..··
                                                   i
                                     . . . OF Ct"•:.,.··
                                                                         ..


•


    '.·.




                              Page 2.                   Basement                         ,,,., .
                                                                                        ...

                                                                                     ·-l-·-. ·- .




                                                          .· .



                                                                                                                                     Exhibit D - Page 2 of 6

                                                                                                                                               Exhibit 1
                                                                                                                                           Page 29 of 39
Case 3:19-cv-00476-BR       Document 10      Filed 06/03/19     Page 34 of 145




                                EXHIBIT A

               Easement and riqht of way over,upon and acros•1
               The "Cast 60.00 feet of tract 11 as described in Volume 9t,
      paqe US., Deed Records of Yamhill County, Oregon, and being situated
      in the southwest one-quarter of the Southwest one-quart.er of section
      10, Township 5 South, Range 5 west, Willamette Meridian, Yamhill
      eounty. oregcm.




                                                                                                     I

                                                                                      ~
                                                                                       :.~
                                                                                           ~
                                                                                           l
                                                                                           '\        •
                                                                                                     I


,_.
                                                                                                     .
                                                                                                     f
                                                                                            ~

                          . ·- - -1-;--···                                            :j
                                                                                      ·.··t
                                                                                      ;.-~
                                                                                                     •
                                                                                      : :_:·.r.      I
                                                                                                '•   I




                                                                                                     .
                                                                                      .. J.          I
                                                                                      ~:    .·:-
                                                                                      _: ~::r •
                                                                                      .        ~     I
                                                                                  .       · · .;~

                                                                                          . . ~·     "


                                                                   Exhibit D - Page 3 of 6

                                                                             Exhibit 1
                                                                         Page 30 of 39
     Case 3:19-cv-00476-BR      Document 10                Filed 06/03/19      Page 35 of 145




                                        EXHXBI~    8
-~


           Part of Sections 9 and 10 in Township 5 Smtth, Range 5 Neat of the
           Willamette Meridian, Yaiahill Coanty, O.r:egon.
           Beginning at the Southeast corner of said Section 9, thence East,
           400 feetJ thence North 640 feet; thenc;e West 2, 380 feet.~ ·more or
           less to the East line of the West half of the West half of the
           Soutjleast quarter of said Section 9: thence south 640 feet to the
           South line of said Section 9r thence '.East along said section line.
           1980 feet, more or less to the point of beginning.




                                                                                                    -:·;,
                                                                                                     ·-:·

                               ··--.   ,~
                                                              __   .;...__~--·----
                                                                                          -----[-x
                                                                                                    ( _~




                                                  ···-·.                                             ~<·
                                                                                                     ... c. .

                                                                                                     i~


                                                                                                    ~r
                                                                ......           IS:Gl
                                                                                                    £~·
                                                                                     Exhibit D - Page 4 of 6

                                                                                               Exhibit 1
                                                                                           Page 31 of 39
                    Case 3:19-cv-00476-BR           Document 10                    Filed 06/03/19   Page 36 of 145




                                                                   EXllIBIT C

                                           A tract of land situated in the West one-half of tha Soot.b-
                                west one-quarter of Section 10, Township 5 South, Range 5 West
                                Willamette· Meridian, Yamhill county, Oregon, and being- more ~ie­
    c.         .•               ularly described as follows:
                                   .          Beq inning at - a 5/8 • -iron rod at the Nor~east corner of
    ~
                                 Tract 11 as described in Volume 94, paqe 475, Deed Records· of Yamhill
                                 county, Oregon,. said· point being East 400.00 feet and North 1• 00'
    r:                           47• East 640.00 feet from the Southwest corner of Section 10,
    ..•                          Township 5 South, . ~e S West;. thence from said poi~t of beginning
                               · West, along the· North line of said tract., 115. 00 feet to a 5/8_•
                                 iron ~ which is 285. 00 feet .East of the West line of said Section
                                 10; thence North 1°· 00 1 . 47• East·, parallel to said West line of
                                 Section 10, 964'.00 feet to a S/e• iron rodr thence East 982.35· feet
                                 to a . 5/8 • ·iron rod~ tho-nee continuing East 39. 65 feet to the Eas.t
                                 line of the West one-half of the Southwest one-quarter of said Section
                                 lOJ thence South 1° 00' 47• West·, along ~aid .East line 582.50 feet
                                 to a point fr.om which an iron rod bears West 46.97 feet1 thence
                               West 46.97 feet to said 5/s• iron rodi thence continui119 West 400.03
                               feet to a 5/8• iron rodi thence South 1° 00' 47• West, parallel to
                               the West line of said Section 10. Sll.50 feet 1:o a S/B• iron rot!J'
                               thence West 460.00 feet to a S/8" iron rod on the East line of
                               above said Tract flJ Tb4!nce llorth i • · 00' : "7 • East, along said Eaat
                               line-, uo·.oo feet to the' pl;ace of beginning.
                                           ~ogether with _t he following d.-scribed easement and right
I
~-·                            of. way:
'                                          Beqinnin9 ~t a point on the apparent centerline of
                               County Road. f431, said point being South 2672.27 feet and East 1369.0l
                               feet from·the ·Northwest corner of Section 15,_Towns:U.p 5 South,
                               Range 5 We~t, Willall'lette Meridian, Yamhill County, Orego~; said
                               easeJnent and right o~ way beinq t'1irty (30) feet in width, fifteen
                               (15} feet on each side of the eerterline, except the first 450.00
                               feet of which is 20.00· feet. in width, the boundaries ·of said right
                               of.way being extended or shortened at the angle points and property
                               lines to form a continuous boun.,a·ry • said centerline followinq an
                               existin9 road and being more particularly described as followst
                                          ·Thence North 11 11 15 •    West 450. 00 feetr
                                          Thence North 2• 29' 54• West 50.70 feetr
                                          Thence North o• oo•         East 153.00 feet1
                                          Thence North is• 17 1 49• West 104.62 feet·s
                                          Thence North 21° 03·• 52•: West 106.25 feet.J
                                          Thence North o• 57' is• West ·4o.oo feet;
                                          Thence North 47• 00' (l• East 90 •.fJ6. feets
                                          Thence North
                                          Thence North
                                          ~hence North
                                                        l • 27 '    East 79. 03· feet.1
                                                        o• SS·' 11• West 135. 20 feet1
                                                        t• 06' 59• West 285.69 feet1
                                                                                                                        .
                                                                                                                        ...;:

                                          Thence North 16° 47'· os• West 72.22 feetr
                                          Thence   North 2a• 45• 13• West 74.30 feet1
                                          Thence   North· 40• 21• 20• west 98.01 feetr
                                          Thence   North 46~ 27' 27•  West 160.78 feetr
                                          Thence   North Sl• SO' 04•  West 90.48 feet1
                                          Thence   North 61• 57' 11•  West 85.88 feetr
                                          Thence   north 73• 00' 49•  West 183~22 feet1
                                          Thence- t~orth 64• 06.' 56" West 73. 70 feet;
                                          Thence North 51• 39• 33• West 72.31 feetr
                                          Thence North •1• 15' 55- Weat 63.33 feet1
                                                         ·~.., .




                     ~   --·                                .      ~   --··- . -------




         .ll
         i


                                                                                                      Exhibit D - Page 5 of 6

                                                                                                                Exhibit 1
                                                                                                            Page 32 of 39
               Case 3:19-cv-00476-BR                  Document 10              Filed 06/03/19                   Page 37 of 145



                    ..'•                                                                          llllf   127 PA~£ 284
                                       Thence North Jo• 15' 32• West 66.74 feetr
                                       Thence North 1' 0 10' 39• West 55.97 feetr.
                                       Thence North a• 02• 21• West 526.0t feetr
-.
                           to a point from which the    nort~est corner of Secti.on 15 bears West
                           415. 00 feet'r Thence c:Qntinuing along said rt>adway, across the Eu~
                           60.00 feet of tract tl as described in Volume 94, page 47~, Dee4
                           Records of Yamhill County, Oregon, 640.00 feet to a point on the
                           North line of said tract tl. said point beinq West 45.00 feet. froa.
                           the Northeast corner of said tract fl, sa~d point also being cm the
                           South line of the above described tract of land from which the ..,.~
                           westerly Sou.thwest corner be·ars West 70.00 feet.
                                      Reserving ~he ·following described easement and right of
                           way# being thirty (30) feet in width, fifteen (15) feet on each aide
                           of the centerline,. the boundaries of said right of way being ex-
                           tended or shortened at the angle points t.o fo.Dll a continUQus bound-
                           ary, being IQOre particularly described as follows:
                                     Beqinning at a point on the south line of the above describe4
                           tract of land from which a 5/8• iron rod at the DDst westerly South-
                           west corner of the above described tract of land bear• Weat 70.00
                           feet;
                                     Thence North 1° oo• 47• East 235.82 feet.1
                                       Thence Horth 24° 02 1 45•· East 552.57 feet1
                                       Thence North 53• 24' 44• East 94.76 feetr
                                       Thence North BB• 49•     East 98.35 feett
                                       Thence South 68• 06' 45• East 90.58 feet.1
      ..
      ·•.;
                                       Thence South 29° 19' 43• ~st 134.58 feet.;
                                       Then~ South 76• 51' 57• East 61.66 feets
                                       '!'hence North 3 5 °. 32 • 15 • East 60. 22 feet r
                                       Thence North 3°     31.' 37• West 72.34 faet1
     ..·...:                         Thence IJorth 12• 19'    East- 85 .. 01 feetr
                                     Thence North 9• 52'      East 127 .66 feet.
                           to a point on the North line of said tract of land from which the
                           Northwest corner thereof bears Wea~ 737 .22 feet.




                           Page 2 -   Exhil>i~    C



                       --~--          ... ----~                 ........   ~    -----   ':""" ~    ·--                                    ,,

                                                                                                                                         i
                                                                                                                                        .· ...




                                                                                                                                         :·

                                                                                                                                    .
                                                                                                                                        i
                                                                                                                                        -~




                                                                                                                                   1
                                                                                                                   Exhibit D - Page 6 of 6

                                                                                                                             Exhibit 1
                                                                                                                         Page 33 of 39
      Case 3:19-cv-00476-BR               Document 10        Filed 06/03/19           Page 38 of 145


...



                                                                OFFICIAL YAMHILL COUNTY RECORDS
                                                                BRIAN VAN BERGEN, COUNTY CLERK
                                                                                                                2017002E
       After Recording. Retinn To.:

       Walter R. Gowell, Attorney
       P.O. Box480
                                                                   111111111111111111111111111111111111111111111~
                                                                   ooso1as1201100002630050059
                                                                                                                       $& U
                                                                                                                   : : A
                                                                                                      0110612017 10 27 36
       McMinnville, OR 97128
                                                                DMR.i;DMR      Cnt=1 Stn=3 SUTTONS
                                                                S25.00 S5.00 S11.00 S20.00

                                      ACCESS AND GATEWAY AGREEMENT

                                      EASEMENT (Clarification)
       RECITALS:.

             WHEREAS, James R. and Susan L. Ruggle~, as hqsban<:f and wife, ("R~ggles") own real
      described on .deed as recorded at Fee No. 199910178, Yamhill County Oregon Deeds and
      Mortgage Records. This property is also identified as fy!ap Tax Lots .R5509-700 and R55 l 0-
      1200 in Yamhill County records, and as 15500 SW Dusty Drive at McMinnville, OR; atid

              WHEREAS, Harihara Mahesh and :parvathy Mahesh as tenants by the entirety, ("Se~ond
      Party"). own adjacent real property. Th,i.s property is also identified as Map Tax Lot R5510-1500
      in Yamhill County records, and as 15651 SW Dusty Drive at McMinnville, OR; and

            WHEREAS, Ruggles has obtained approval for a lot line adjustment between Tax Lots
      R 5509-700 and R5510-1200 to reconfigUre such tax lots as shown on Exhibit B attached hereto;
      a;o.d

              WHEREAS; Ruggles and Second Party desire to specify the location of the existing
      access roadway serving Ruggles parcels and specify the future location for access to such
      parcels; and

             WHEREAS, Rµggles has agreed to inStall and inaintain a twenty-four foot wide gate to
      provide access to Parcel 1 as shown on Exhibit R

      NOW THEREFORE, in consideration of the foregoing Recitals, Ruggles and Second Party do
      awee a:s follows:. .

          1. The existing easement crossing the property of Second Party and providing access to both
             Ruggles parcels is described on Exhibit A attached hereto and is.located as delineated on
             Exhibit B attached hereto.

          2. Future access to Parcels 1and2 shown on Exhibit B, shall be from the existing access
             easement and roadway descnbed on Exhibit A at the specific locations delineated on
             ExhibitB.

          3.   Ruggl~s shall, prior to the sale or transfer qf Parcel 1, widen and m~tain the existing
               gate on Parcel I in a northerly direction to a total Width of at °least twenty-four feet, at the
               location shown on Exhibit B.



                                                                                                       Page 1 of5

                                                                                             Exhibit E - Page 1 of 5

                                                                                                       Exhibit 1
                                                                                                   Page 34 of 39
       Case 3:19-cv-00476-BR           Document 10       Filed 06/03/19       Page 39 of 145


l
.f..




          .4. Second party agrees not to appeal the approyal given by the Yamhill County Commission
              in Planning Docket No. L-39-16.

          5. Ruggles shall inclµde the following notice on all deeds, mortgages, plats, or any other
             legal instruments used to convey any interest in Parcel 1 shown on EXhibit B:

                       NOTICE: This Property Subjec~ to Access and Gateway Agreement Recorded at
                       [insert book and page references, Co.unty, and date ofrecording].

          6. Ruggles aQ.d Second Party intend that the covenants, conditions and terms of this Agreement
             are intended to run With and shall be appurtenant to the real property. described on Exhibit A
             and Exhibit B hereto, and shall extend to .and be binding upon and inure to the benefit of the
             heirs, administrators, executors and assigns "of the parties identified herein.


       Dated: This   /3.JAaay   of December, 2016




                                                                                              Pagel of5

                                                                                 Exhibit E - Page 2 of 5

                                                                                            Exhibit 1
                                                                                        Page 35 of 39
         Case 3:19-cv-00476-BR                                       Document 10    Filed 06/03/19    Page 40 of 145




              STATE OF OREGON                                    )
                                                                 )       SS.
              CoUnty of Yamhlll                                  )


                     Personally app,eared James R. Ruggles and Susan L. Ruggles this JJ~y of December,
             2016, who, being fust duly sworn, acknowledged the foregoing instrument to be their voluntary
             act and deed.



•-•. .


         .
             ·.               ... :.:
                                 ~.
                                           · STAMP
                        NORMA GINDHART ADAMS
                         NOTARY-PUBUO ·OREGON
                          COMMISSION NO. ~1
- COMMISSION B(Pll& SEPTEMBER~, :!>19 __
                                                             .

                                                                               N tary Public of . ()_r ~
                                                                               My Commission Expires:=  ~ d'. - 4--o / 'j




             STATE OF OREGON                                     )
                                                                 )       SS.
             County of Yamhill                                   )

                                                                                                                   ~~J1"\P0
         ~ /7 Personally appeared H8.rihaia MaJ?-esh ~-d Parv~thy Mahesh this '1r..day of.December,
         .lQM;. who, :being first duly sworn, acknowledged the foregoing instrUment to be their voluntary
         act ami deed.                           ·                              ·

                          . ..          ·. N"B   c;•   ..,,\M,. . · .
                                          _vnlfA GINDHART ADAMS -
                  .                       NOTAFn' PU8UC ~OREGON
                      MY• - -· . . ._     COMMISSl()N NQ, 942531
                          COMMI~ EXPIRES SEP'i'EMSER02, 2019




                                                                                                                   Pagel of5
                                                                                                        Exhibit E - Page 3 of 5

                                                                                                                  Exhibit 1
                                                                                                              Page 36 of 39
     Case 3:19-cv-00476-BR        Document 10         Filed 06/03/19        Page 41 of 145


r.




                                 !XHIBIT     :fl              EXPIRES 31 DECEMBER 2016

                Leland MacDonald & Assoc., LLC
               Land Surveyors
               37.65 Riverside Drive
               McMlnnvm~,· OR 9112a
               Phone! 412-7904
               Fax : 472~0-367

               12 December 2016

               pescrf ptlon of Real property for: RUGGLES I MAH ESH ·- Easement over
               Mahesh to· benefit Ruggles

               An ea$ement, 30 feet in width, lying 15 each side of the following
               described centerline, located In Seetlon 10, Township 5 South, Range 5
               .west. of th~ wma·mette Merldl_an In Yamhill County, -Oregon, said
               centerline being more particularly described as follows:

                Beginning at point in the center of an existing driveway end on the
                south llne of that tract of rand described ·in deed convey·ed· to
               ·PARVATHY MAHESH ~nd._HARIHARA MAHESH recorded $eptemb~r 9,
               2013 as Instrument No. ~OJ3i4209; . Deed· Records of va·mhHI County,
               Oregon, ·from which point tne ~outt1west corner 6f sa'd Sectfori 10
               bear5 South 28°01'15" West 724.83 feet;· thence followlng the
               cent~rlin~ of. s~id prive~ay the fo_llowlng courses: North ·01°04'17"
               West :119.94 feet; thence  ·N orth -13°04~06" west 24i_. 11feet to the
               beQJoning of a curve concave to the southwest and having a radius of
               41.97'.; thence 16.4Tfeet northwesterly alon_g said curve, the chord of
               which bears N9rth 24°18'3411 West 16.36 feet, to a point where said
               driveway centerllne cresses the west llne of said MAH ESH tract and the
               end of said de$cribed centerline, the sidelines of which to extend and
               shorten with said west Un~, asshown on Exhibit" B . ".

               The Basis of Bearings for thls description· is CS-13230.




                                                                                            Page4 of5
                                                                                 Exhibit E - Page 4 of 5

                                                                                           Exhibit 1
                                                                                       Page 37 of 39
Case 3:19-cv-00476-BR                               Document 10           Filed 06/03/19       Page 42 of 145




          EXITTJ3IT " E· ,,


                                                                                                     tl.,1®0




                                                                          RUGGLES
                                                                                           lf
                                                                           TL 1200   )
                                                                                     ~ ._
                                                                                        .. ., MAHESH
                                                                                     is :~ I   Tl ISQO
                                                                                               I~ ~20.~3142'39


                                                                                           l




            •   •   •   • .   I   •   •   .   N S9'S5'0S~ .w
                                                #"-:7i.
          E.as-~men~.
                    '.Map f o.r
          " Mahe· ~h. / .R\.iggle.s
          ~'11~~: Si: 1f4:51!Q'l:J(l.N ~,.Sw 11'1 $.~
          t, ·SS., R, 5 W., W'j., Y~COUl!fTV, .OR:
                                                               µ,;· ...
          tAX 1.¢: ~09 • iPQ, ss.µ> • 12ol>, 1$00
          .~TE:     a01:~~ ;2016




                                                                                                                   Page 5 ofS
                                                                                                   Exhibit E - Page 5 of 5

                                                                                                                   Exhibit 1
                                                                                                               Page 38 of 39
     Case 3:19-cv-00476-BR               Document 10             Filed 06/03/19           Page 43 of 145




 1                                        CERTIFICATE OF SERVICE

 2        I certify that on the I~ day of September, 2018, I served a true copy of the foregoing
     THIRD AMENDED COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF on:
 3
      Name of person served and service                     Party represented                  Manner of service
 4
      address
 5    Allison Bizzano                                       All defendants                     Mail
      Lotus Law Group, LLC
 6    5200 SW Macadam Ave., Ste. 500
      Portland, OR 97239
 7

 8                                                     Definitions
 9          "mail" means depositing the document as ordinary first class mail with the United States Postal Service,
            in a sealed envelope, postage prepaid to the address listed in this certificate of service
10
            "fax" means using a fax machine to send the document to the fax number listed in this certificate of
            service
11
            "email" means sending an electronic copy of the document to the e-mail listed in this certificate of
            service pursuant to a written agreement between the parties for service by e-mail
12          "office service" means leaving the document at the office address of the person listed in this certificate
            of service with the person, his/her clerk, or person apparently in charge of the office
13          "hand delivery" means by personal hand delivery
14

15

16

17

18

19

20

21

22

23

24

25

                                                                                   BROWN, TARLOW, BRIDGES
                                                                                             &PALMER,PC
                                                                                                  515 E. First Street
     PAGE 11 THIRD AMENDED COMPLAINT FOR                                                  Newberg, Oregon 97132
             INJUNCTIVE AND DECLARATORY RELIEF                            Ph: (503) 538-3138 I Fax: (503) 538-9812


                                                                                                          Exhibit 1
                                                                                                      Page 39 of 39
        Case 3:19-cv-00476-BR          Document 10      Filed 06/03/19      Page 44 of 145




 1
 2
 3                     IN THE CIRCUIT COURT OF THE STATE OF OREGON
 4                                  FOR THE COUNTY OF YAMHILL
 5
      HARIHARA MAHESH, PARVATHY                      Case No. 17CV15941
 6    MAHESH, and MOMTAZI FAMILY
      LLC,                                           DECLARATION OF MAHMOOD
 7                                                   MOMTAZI IN SUPPORT OF MOTION
                      Plaintiffs,                    TO SUBSTITUTE PARTIES, FOR LEAVE
 8                                                   TO FILE AMENDED COMPLAINT AND
                v.                                   TO AMEND CASE CAPTION
 9    STEVEN WAGNER, MARY WAGNER,
10    and RICHARD WAGNER,

11                    Defendants.

12
               I, Mahmood Momtazi, declare:
13
               1.    I am the manager of Momtazi Family LLC, a plaintiff in this action.
14
               2.    I am also the manager of Maysara Winery, LLC, a proposed plaintiff in this
15
     action.
16
               3.    On behalf of Momtazi Family, LLC and Maysara Winery, LLC, I consent to
17
     the substitution of Maysara Winery, LLC in place and stead of Momtazi Family, LLC as a
18
     party in this matter.
19
               4.    Momtazi Family, LLC is the owner of the property described in the Second
20
     Amended Complaint as the “Momtazi Property.” That property has now been leased to
21
     Maysara Winery, LLC. The interest of Maysara Winery, LLC is the one most immediately
22
     threatened by the defendants’ anticipated development of a marijuana farm operation, and for
23
     that reason it is most appropriate for Maysara Winery, LLC to proceed with the causes of
24
     action against the defendants.
25
                                                                       BROW N, TARLOW , BRIDGES
     PAGE 1     DECLARATION OF M AHMOOD MOMTAZI IN                                     & PALM ER, PC
                SUPPORT OF MOTION TO SUBSTITUTE                                        515 E. First Street
                PARTIES, FOR LEAVE TO FILE AMENDED                             Newberg, Oregon 97132
                COMPLAINT AND TO AMEND CASE CAPTION            Ph: (503) 538-3138 / Fax: (503) 538-9812




                                                                                            Exhibit 2
                                                                                          Page 1 of 3
         Case 3:19-cv-00476-BR          Document 10       Filed 06/03/19      Page 45 of 145




 1            I hereby declare that the above statement is true to the best of my knowledge and
 2   belief, and that I understand it is made for use as evidence in court and is subject to penalty for
 3   perjury.
 4            Dated: This _________ day of ___________, 2018
 5
 6                                                          _____________________________
                                                            MAHMOOD MOMTAZI
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
                                                                         BROW N, TARLOW , BRIDGES
     PAGE 2     DECLARATION OF M AHMOOD MOMTAZI IN                                       & PALM ER, PC
                SUPPORT OF MOTION TO SUBSTITUTE                                          515 E. First Street
                PARTIES, FOR LEAVE TO FILE AMENDED                               Newberg, Oregon 97132
                COMPLAINT AND TO AMEND CASE CAPTION              Ph: (503) 538-3138 / Fax: (503) 538-9812




                                                                                              Exhibit 2
                                                                                            Page 2 of 3
           Case 3:19-cv-00476-BR               Document 10          Filed 06/03/19         Page 46 of 145




 1                                           CERTIFICATE OF SERVICE
 2        I certify that on the 27th day of July, 2018, I served a true copy of the foregoing
     DECLARATION OF MAHMOOD MOMTAZI IN SUPPORT OF MOTION TO
 3   SUBSTITUTE PARTIES, FOR LEAVE TO FILE AMENDED COMPLAINT AND TO
     AMEND CASE CAPTION on:
 4
 5       Name of person served and service                     Party represented                 Manner of service
         address
 6       Allison Bizzano                                       All defendants                    Mail
         Lotus Law Group, LLC
 7       5200 SW Macadam Ave., Ste. 500
         Portland, OR 97239
 8
         Allison Bizzano                                       All defendants                    E-mail
 9       allison@lotuslawgroup.com
10       Ryan Rhoades                                          All defendants                    E-mail
         ryan@lotuslawgroup.com
11       Smera Vineyards, LLC                                  Proposed plaintiff                Hand delivery
         c/o Attorney John T. Bridges
12
13       Maysara Vineyards, LLC                                Proposed plaintiff                Hand delivery
         c/o Attorney John T. Bridges
14
15           A true copy of the same foregoing document(s) was served by the eFiling system at the
     party’s email address as recorded on the date of service in the eFiling system on: none.
16
                                                          Definitions
17
     •         “mail” means depositing the document as ordinary first class mail with the United States Postal Service,
18             in a sealed envelope, postage prepaid to the address listed in this certificate of service
     •         “fax” means using a fax machine to send the document to the fax number listed in this certificate of
19             service
     •         “email” means sending an electronic copy of the document to the e-mail listed in this certificate of
20             service pursuant to a written agreement between the parties for service by e-mail
     •         “office service” means leaving the document at the office address of the person listed in this certificate
21             of service with the person, his/her clerk, or person apparently in charge of the office
     •         “hand delivery” means by personal hand delivery
22
23
                                                                         s/ Richard P. Brown
24                                                                      Richard P. Brown, OSB # 073289
25
                                                                                     BROW N, TARLOW , BRIDGES
     PAGE 3     DECLARATION OF M AHMOOD MOMTAZI IN                                                   & PALM ER, PC
                SUPPORT OF MOTION TO SUBSTITUTE                                                      515 E. First Street
                PARTIES, FOR LEAVE TO FILE AMENDED                                           Newberg, Oregon 97132
                COMPLAINT AND TO AMEND CASE CAPTION                          Ph: (503) 538-3138 / Fax: (503) 538-9812




                                                                                                            Exhibit 2
                                                                                                          Page 3 of 3
Case 3:19-cv-00476-BR                 Document 10             Filed 06/03/19            Page 47 of 145




      � will aot assip this ·lease. t10t J\thlet,or pc:nnit any �on(s) � - membc:Is qf le$see's famUy and emplO)'et& to
occupy�� wtlhouteonsent ot les6')t belng ·ffm �«! in writing.




                                                                                    EXHIBIT G Page 1 of 2
                                                                                                 Exhibit 3
                                                                                              Page 1 of 2
                  Case 3:19-cv-00476-BR         Document 10             Filed 06/03/19            Page 48 of 145




I:




                 tr� mt shall �fOtr�ts for mor:e • . UJ. • •� qtn' l� aball:neJI• or t.il to®•�« Qbser.ve any of
        �:CO'le.lUIIU$ •� to.lltained � :on lfflee�a ,-t .-e to be perfonned. �s« � Jumiedi�y. Qt· at my time�.
        � while •�«:tor default toad�. _JM vritbout� nofu:e or deJJw.14 �tel' lJtto lhdupon thfq,remlses,.Ql' any;tw1 �►
        � 1he -�and�� and tllos(,-�B: under�. Md �ave lea�'J dect$ Withou,t bdDg � f>f-deemed
        guffly Ql W -- Qf� and wi-tp_rejudlce to "'1Y, � which mi&bt �J.- i)e U.$C:d:fot � Of- Otprc,,
        ��.of' COW/Mllt.
                If die �l$ @bjeet to this l� biclnde housini � ptl« 10 t97t • attached Les$o.t'.�s l')JscJ� Of
       �o�·oo ��Bued Paint aodtorteacl,;Based Pablt illldtd$ (S:--N Fa'No. 504),
                Arly waiver(){ a,ny � <:if �t to be� P(l.•pert� by Iessee$b.all not be� Ot ®�d.ered a ccmdn�
        w.ai� Ind $lui.lJ: ilOl � to bar or ]lln!W.eot � tr.om declarlngt f'orfel.wm twaa, 11�1 � dfb.ea:of lJ)e ·sam· con•
        C:Ulionqt C!>venailt or�.
                � tbe cvent:a.ny 8114 or don is �to �qy      tent•·�                  mentorceany provistcm�f111Js 1�.ot lQ �
       _..tbc��l!l81ngpart)>.agreea1Qpay$uc&:S\lmasthettWc°'1l'tnmyadj�ge*�1eas.attomeylce$1lld®Sllof:s�
       ,�otlietion to be-dowed tile pmVlllln,t party ln $UCh:sw.tor .aon �-U{»n �Y � du!m'tom.
                '1l:als·� � biAd IUMl inlU'C to tbebeneni (>f 1)o1b parties.� and tliei, �ve executorsr �sttatots, auc..
     ,c-�lil�and..assi,p.
     "'· ,.'1,<




                                                                   -�mtui Ii,� '-� C . .
                                                                    Gt&. ,M«1!1t'1.Zf}JrM $/liY.C· . ' . '
                                                                   I'

                                                                                                                  �-        �
                                                                                                                        - �--·-




                                                                                              EXHIBIT G Page 2 of 2
                                                                                                           Exhibit 3
                                                                                                        Page 2 of 2
                                              Case 3:19-cv-00476-BR                 Document 10          Filed 06/03/19          Page 49 of 145



                                                 OREGON LIQUOR CONTROL COMMISSION

                                                   Marijuana Business Licenses Approved as of 5/18/2019
                                                                                                                                                              Retail   Medical
LICENSE NUMBER          LICENSEE NAME                      BUSINESS NAME                                  LICENSE TYPE                  ACTIVE       COUNTY   Delivery Grade   Hemp
050 100037147CC         Hotbox Farms LLC                   Hotbox Farms                                   Recreational Retailer         Yes          Baker             Yes
050 10011127277         Scott, Inc                         420VILLE                                       Recreational Retailer         Yes          Baker
020 10017768FC7         Burnt River Farms, LLC             Burnt River Farms LLC.                         Recreational Producer         Yes          Baker
030 10031846B25         Burnt River Farms, LLC             Burnt River Farms LLC.                         Recreational Processor        Yes          Baker
060 1003692E356         Burnt River Farms, LLC             Burnt River Farms LLC.                         Recreational Wholesaler       Yes          Baker

050 1003713A8A4         The Coughie Pot, LLC               The Coughie Pot                                Recreational Retailer         Yes          Baker
050 10047883377         Sumpter Nugget, LLC                Sumpter Nugget                                 Recreational Retailer         Yes          Baker            Yes
030 10071310CDB         Nugget Candy Co, LLC               Nugget Candy Co, LLC                           Recreational Processor        Yes          Baker
060 10079080A50         420BUNKERVILLE LLC                 420 Bunkerville                                Recreational Wholesaler       Yes          Baker

060 1010135EC04         Hotbox Farms LLC                   Hotbox Farms                                   Recreational Wholesaler       Yes          Baker

020 10001223B25         Fire Creek Farms LLC.              Fire Creek Farms                               Recreational Producer         Yes          Benton
020 100013554D9         Country Grow, LLC                  Country Grow                                   Recreational Producer         Yes          Benton
020 1000140D286         Bosmere Farms, Inc.                Bosmere Farms, Inc.                            Recreational Producer         Yes          Benton
020 10004312ECD         Grasshopper Farm LLC               Cascade Valley Cannabis                        Recreational Producer         Yes          Benton
020 1001124042C         Apollo Grown Inc.                  Apollo Grown Inc.                              Recreational Producer         Yes          Benton
020 1001135132A         Next Generation Nurseries, LLC.    Next Generation Nurseries                      Recreational Producer         Yes          Benton

020 100151214C6         Archer Farms LLC                   Amber Creek                                    Recreational Producer         Yes          Benton
030 1001972282D         C&R Oregon Corporation             C&R Oregon Corporation                         Recreational Processor        Yes          Benton           Yes     Yes
020 1002624CA64         FirstEmerald, LLC                  Happy Cabbage Farms                            Recreational Producer         Yes          Benton
020 1002642637F         Grizzilla Farms, LLC               Grizzilla Farms                                Recreational Producer         Yes          Benton
050 100297375C8         COPR Incorporated                  Green Room                                     Recreational Retailer         Yes          Benton   Yes     Yes
020 10029958F48         Tenacious, LLC                     Bloom Hill Botanicals                          Recreational Producer         Yes          Benton
030 1003030B124         FirstEmerald, LLC                  Happy Cabbage Farms                            Recreational Processor        Yes          Benton
050 100331502C1         Omnific Sol Limited                Beaver Bowls                                   Recreational Retailer         Yes          Benton   Yes     Yes
020 10035529C65         Pacific Commercial Holdings LLC    Oregon Genetics                                Recreational Producer         Yes          Benton

020 10035593CF8          The Dank Side LLC                 Dankside Farms                                 Recreational Producer         Yes          Benton


* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                                  1 of 72
                                                                                                                                                                  Exhibit 4
                                                                                                                                                               Page 1 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 50 of 145

050 10038995791         COPR Incorporated                  Green Room (Campus)                            Recreational Retailer         Yes          Benton             Yes
060 1004153836F         C&R Oregon Corporation             C&R Oregon Corporation                         Recreational Wholesaler       Yes          Benton             Yes

050 100427322D0         High Quality Compassion LLC        High Quality Compassion                        Recreational Retailer         Yes          Benton      Yes    Yes
030 1004307CC7D         Apollo Grown, Inc.                 Apollo Grown Inc; E-Co Dabs                    Recreational Processor        Yes          Benton
050 1004474B67D         The Agrestic LLC                   The Agrestic South                             Recreational Retailer         Yes          Benton      Yes    Yes
050 1004475152E         The Agrestic North, Inc.           The Agrestic North Inc                         Recreational Retailer         Yes          Benton      Yes    Yes
050 1004605A8E3         Corvallis Retail, LLC              Mr. Nice Guy Corvallis                         Recreational Retailer         Yes          Benton      Yes    Yes
050 10046559560         ZERJAN LLC                         Marie Janes Cannabis Connection                Recreational Retailer         Yes          Benton      Yes    Yes
030 100468103AD         Molecular Masses LLC               Green Valley Chocolates                        Recreational Processor        Yes          Benton             Yes
020 10047401654         Renegade Roots, Inc.               Renegade Roots                                 Recreational Producer         Yes          Benton
020 10048973353         High River Farms, LLC              High River Farms                               Recreational Producer         Yes          Benton
020 1004953ADCF         Arbutus Roots Inc                  Arbutus Roots                                  Recreational Producer         Yes          Benton
030 1005028B660         Pacific Commercial Holdings LLC    Oregon Genetics                                Recreational Processor        Yes          Benton

050 10051701948         Dess Enterprises LLC               Sativa's Place                                 Recreational Retailer         Yes          Benton
020 1005602453F         Oregon Dreams LLC                  Oregon Dreams                                  Recreational Producer         Yes          Benton
020 10057429007         Stoneygoat Farms LLC; West         Stoneygoat Farms                               Recreational Producer         Yes          Benton
                        Coast Gardens, LLC
020 1005869EE1A         Black Fire Farms, LLC              Blackfire Farms                                Recreational Producer         Yes          Benton
030 1006263C296         Beatnick's Finest, LLC             Beatnick's Finest                              Recreational Processor        Yes          Benton                      Yes
060 10062820F95         Pacific Commercial Holdings LLC    Oregon Genetics                                Recreational Wholesaler       Yes          Benton

020 10068802126         Nature's Path LLC                  Nature's Path                                  Recreational Producer         Yes          Benton
020 10071128A1B         Beatnick's Finest, LLC             Beatnick's Finest                              Recreational Producer         Yes          Benton
020 10083452027         Mercury Primo INC.                 Mercury Primo INC                              Recreational Producer         Yes          Benton
010 10087092BDA         PREE Laboratories LLC              PREE                                           Laboratory                    Yes          Benton
050 1008848DCF8         MNG Holdings, LLC                  Mr. Nice Guy Retail                            Recreational Retailer         Yes          Benton
050 10000680436         Elsner Inc.                        MARITIME CAFE                                  Recreational Retailer         Yes          Clackamas   Yes    Yes
020 10000876283         High Productions LLC               High Productions LLC                           Recreational Producer         Yes          Clackamas
020 100010499D8         Solar Fresh, LLC                   sofresh farms                                  Recreational Producer         Yes          Clackamas
020 1000124228F         B-Cubed, LLC                       Ridgeback Cannabis                             Recreational Producer         Yes          Clackamas
020 1000131F8D2         Canby Growing Farms, Inc.          Aroma                                          Recreational Producer         Yes          Clackamas
020 1000139BC13         Evergreen Harvest LLC              Evergreen Harvest                              Recreational Producer         Yes          Clackamas
020 1000141D7D2         PWCC, LLC                          Bull Run Craft Cannabis                        Recreational Producer         Yes          Clackamas
020 100014341E7         High Spirit Acres, LLC & Tap-      High Spirit Acres                              Recreational Producer         Yes          Clackamas
                        Reloop, LLC
020 1000193BA66         High Noon Farm LLC                 High Noon Cultivation                          Recreational Producer         Yes          Clackamas



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                                     2 of 72
                                                                                                                                                                     Exhibit 4
                                                                                                                                                                  Page 2 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 51 of 145

020 10002678151         Tap-Reloop, LLC & High Spirit      Tap-Reloop, LLC                                Recreational Producer         Yes          Clackamas
                        Acres, LLC
020 10002976C07         Frost Factory LLC                  Frost Factory                                  Recreational Producer         Yes          Clackamas
020 10003270D7B         Black Crow Grow Company LLC        Black Crow                                     Recreational Producer         Yes          Clackamas

060 10003283A31         Bella Caramella LLC                BHOmbChelly's Jelly's                          Recreational Wholesaler       Yes          Clackamas

030 1000330C704         Bella Caramella LLC                BHOmbChelly's Jelly's                          Recreational Processor        Yes          Clackamas         Yes
020 10005699B79         Dharma Organic Gardens             Dharma Organic Gardens Corporation             Recreational Producer         Yes          Clackamas
                        Corporation
020 1000634CFB2         Workingman's Bud LLC               Workingman's Bud                               Recreational Producer         Yes          Clackamas
050 10006476DA7         Oregon Bud Company, LLC            Oregon Bud Company                             Recreational Retailer         Yes          Clackamas
020 10007025389         GMG, LLC                           Troutman Farms                                 Recreational Producer         Yes          Clackamas
020 1000739670C         Green Acres of Oregon              Green Acres of Oregon                          Recreational Producer         Yes          Clackamas
020 10007450C46         G and M Manufacturing LLC          Nelson and Company Organics                    Recreational Producer         Yes          Clackamas
020 10007701E99         GREEN DRAGON GARDENS, LLC          Green Dragon Gardens                           Recreational Producer         Yes          Clackamas

030 10007711A04         Green Dragon Extracts, LLC/        Green Dragon Extracts                          Recreational Processor        Yes          Clackamas
                        Green Dragon Wholesale, LLC

020 1000776FEE5         Kush King Enterprise LLC           Kush King Enterprise LLC                       Recreational Producer         Yes          Clackamas
020 10008292F65         Lisa Atherton / Scott Atherton     Alright Acres                                  Recreational Producer         Yes          Clackamas

020 10008849168         Fern Hollow LLC                    Fern Hollow LLC                                Recreational Producer         Yes          Clackamas
020 10008852B8D         Portland High Standards, Inc       Portland High Standards, Inc.                  Recreational Producer         Yes          Clackamas
060 10009170038         Green Dragon Wholesale, LLC /      Green Dragon Wholesale                         Recreational Wholesaler       Yes          Clackamas
                        Green Dragon Extracts LLC

020 100095900D3         GEFES, LLC                         Oregon's Own                                   Recreational Producer         Yes          Clackamas
020 1000972D0CA         Raymond Miller & Deborah           Smokey Mountain High                           Recreational Producer         Yes          Clackamas
                        Miller
020 10010495C5F         GREEN CHOICE FARMS, LLC            Green Choice Farms                             Recreational Producer         Yes          Clackamas
020 100115598E5         Cannabis Agricultural Nexus        Headrush Hill Farms                            Recreational Producer         Yes          Clackamas
020 100140402E1         Oregon Blissful Botanicals LLC     Oregon Blissful Botanicals                     Recreational Producer         Yes          Clackamas

020 100158612C3         Deep Creek Gardens LLC.            Deep Creek Gardens LLC                         Recreational Producer         Yes          Clackamas
020 10015951672         Gadsden Gardens, Inc.              Gadsden Gardens, Inc.                          Recreational Producer         Yes          Clackamas
020 1001708B711         Eagle Creek Growers LLC            Eagle Creek Growers LLC                        Recreational Producer         Yes          Clackamas



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                              3 of 72
                                                                                                                                                                    Exhibit 4
                                                                                                                                                                 Page 3 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 52 of 145

020 1001709DB77         Wyld Farms llc                     Wyld Craft                                     Recreational Producer         Yes          Clackamas
020 1001712E3DA         Pudding River Enterprises LLC      Pudding River Enterprises LLC                  Recreational Producer         Yes          Clackamas

020 10017353A90         Dawn Sayles & Roger Sayles         TMW                                            Recreational Producer         Yes          Clackamas
020 100178104E1         Two Phat Buds, LLC                 Two Phat Buds                                  Recreational Producer         Yes          Clackamas
020 1001810F4B7         Midori Farms LLC & Eric Bizon      Midori Farms, LLC                              Recreational Producer         Yes          Clackamas

020 1001920381A         Sandy River Organics LLC           Sandy River Organics                           Recreational Producer         Yes          Clackamas
020 1001946446B         Cirrus Green LLC                   Cirrus Green LLC                               Recreational Producer         Yes          Clackamas
030 10019475C72         Green Mile Enterprises LLC         Green Mile Enterprises LLC                     Recreational Processor        Yes          Clackamas                   Yes
010 1002015CA5E         Chemhistory LLC/ Alex Hoggan       Chemhistory                                    Laboratory                    Yes          Clackamas

020 1002017A034         UBC, LLC                           Noblecraft                                     Recreational Producer         Yes          Clackamas
020 100207137EB         Skunk Valley Farm, LLC             Skunk Valley Farm, LLC                         Recreational Producer         Yes          Clackamas
020 10020799885         Northwest Greeneries, Inc.         NW Greeneries                                  Recreational Producer         Yes          Clackamas
020 1002080A7CF         Farms of the Future Inc.           Synergy Farms                                  Recreational Producer         Yes          Clackamas
020 10021210781         Mulino Agricultural II LLC         Cannananda                                     Recreational Producer         Yes          Clackamas
020 1002187AD2D         Belmont & Roe LLC                  Belmont & Roe                                  Recreational Producer         Yes          Clackamas
020 10022459A6C         Orgo Farms, LLC                    Orgo Farms                                     Recreational Producer         Yes          Clackamas
020 1002250AD7C         The Clone Brothers LLC             The Clone Brothers                             Recreational Producer         Yes          Clackamas
020 1002281D780         GOG LLC                            Valor Cannabis                                 Recreational Producer         Yes          Clackamas
020 1002299A014         Red Wing Enterprise Farms, Inc     Red Wing Enterprise Farms, Inc                 Recreational Producer         Yes          Clackamas

020 1002357FBBD         C9F LLC                            Cloud 9 Farms                                  Recreational Producer         Yes          Clackamas
020 1002416DB14         Logan Project, LLC                 Donger Farms                                   Recreational Producer         Yes          Clackamas
050 1002483A9C1         The Green Planet, Inc              The Green Planet                               Recreational Retailer         Yes          Clackamas   Yes    Yes
060 1002486ABCF         HoodView Cannabis LLC              HoodView Cannabis Distributing                 Recreational Wholesaler       Yes          Clackamas          Yes

020 10025042247         Geiger Industries LLC              Panda Farms                                    Recreational Producer         Yes          Clackamas
020 100255921B4         Indoor Orchards, LLC               Indoor Orchards                                Recreational Producer         Yes          Clackamas
020 10025873DD3         Greenway Farm LLC                  Greenway Farm LLC                              Recreational Producer         Yes          Clackamas
020 10025979B73         Noble Farms LLC                    Noble Farms                                    Recreational Producer         Yes          Clackamas
020 10026114352         Eco Firma Farms LLC                Eco Firma Farms LLC                            Recreational Producer         Yes          Clackamas
020 1002630D5FA         Northstar Botanicals Inc           Northstar Botanicals                           Recreational Producer         Yes          Clackamas
020 10026562977         WCC                                West Coast Chronics                            Recreational Producer         Yes          Clackamas
020 100278076DC         Cascadia Elevated Agriculture      Elevated Agriculture                           Recreational Producer         Yes          Clackamas
                        Corporation
020 10029048597         GK Wholesale LLC                   GK Wholesale LLC                               Recreational Producer         Yes          Clackamas



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                                     4 of 72
                                                                                                                                                                     Exhibit 4
                                                                                                                                                                  Page 4 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 53 of 145

020 10029164A07         Happy Hollow Farms -               Quantum Oregon                                 Recreational Producer         Yes          Clackamas
                        Production - Oregon City Inc.
020 100292516BA         High Ridge Farms LLC               High Ridge Farms                               Recreational Producer         Yes          Clackamas
030 1002931FDDD         Dr Phill's Pharma LLC              Dr Phill's Pharma                              Recreational Processor        Yes          Clackamas          Yes      Yes
020 1003022478D         Gnome Grown LLC                    Gnome Grown                                    Recreational Producer         Yes          Clackamas
020 1003026BC57         The Dutch, LLC.                    The Dutch                                      Recreational Producer         Yes          Clackamas
030 1003109E26A         Northwest Confections, LLC         Wyld                                           Recreational Processor        Yes          Clackamas                   Yes
020 10031139AAB         Agronomi LLC                       Agronomi                                       Recreational Producer         Yes          Clackamas
020 1003119FF11         Top Notch Genetics, LLC            Top Notch Genetics                             Recreational Producer         Yes          Clackamas
020 1003154CD80         Wee Farms, LLC                     Wee Farms                                      Recreational Producer         Yes          Clackamas
020 100315580DD         Green Factory LLC                  Artisan Agriculture                            Recreational Producer         Yes          Clackamas
020 1003165E8AB         HQFARMS LLC                        HQFarms                                        Recreational Producer         Yes          Clackamas
020 1003285F88D         Harvest Farms LLC                  Harvest Farms LLC                              Recreational Producer         Yes          Clackamas
020 1003298A139         Willamette Enterprises LLC         Furthur Farms                                  Recreational Producer         Yes          Clackamas
020 10033080DFC         Almadula LLC                       Almadula                                       Recreational Producer         Yes          Clackamas
020 100336344F2         Happy Bud Farms, LLC               Happy Bud Farms                                Recreational Producer         Yes          Clackamas
020 1003391638A         Brown Bag Partners, LLC            Alibi Cannabis                                 Recreational Producer         Yes          Clackamas
030 1003392593C         Helio Estates, Inc                 Fully Baked Edibles                            Recreational Processor        Yes          Clackamas
030 10034059080         Oregon Candy Farm, LLC             Oregon Candy Farm                              Recreational Processor        Yes          Clackamas          Yes
030 100343979C0         Empower Essential Oils, LLC        Empower Bodycare/ Empower Oil                  Recreational Processor        Yes          Clackamas          Yes      Yes
030 100351367B7         Odin Distillations LLC             Odin Distillations LLC                         Recreational Processor        Yes          Clackamas          Yes      Yes
020 1003516F56E         Bimini Farms, Inc.                 Bimini Farms, Inc                              Recreational Producer         Yes          Clackamas
020 1003596AC50         Otto's OG Farm Inc.                Otto's OG Farm                                 Recreational Producer         Yes          Clackamas
020 1003683BF3A         AMS Holdings LLC                   Terra Canna Farm                               Recreational Producer         Yes          Clackamas
030 10037360034         Oregon Oil Technologies, LLC       Oregon Oil Technologies, LLC                   Recreational Processor        Yes          Clackamas

020 10037377E46         Saint J. Enterprises, LLC          Grasp Organics                                 Recreational Producer         Yes          Clackamas
060 1003757C9F3         Evrgrn LLC                         evrgrn llc                                     Recreational Wholesaler       Yes          Clackamas          Yes

050 1003857B96E         Today's Herbal Choice, Inc.        Today's Herbal Choice, Inc.                    Recreational Retailer         Yes          Clackamas          Yes
030 10039682015         LMJ Partners, LLC                  Laurie & MaryJane                              Recreational Processor        Yes          Clackamas
030 1003980D6B6         Tozmoz LLC                         Tozmoz                                         Recreational Processor        Yes          Clackamas
050 10039882706         JOMOSH, LLC                        Bigfoot Bud Company                            Recreational Retailer         Yes          Clackamas   Yes    Yes
050 10041449712         Deshe' Inc                         Deshe                                          Recreational Retailer         Yes          Clackamas
020 1004186D6FB         Stone Age Farms LLC                Excolo                                         Recreational Producer         Yes          Clackamas
030 1004205E3CB         Hana Medicinals LLC                Hana Medicinals                                Recreational Processor        Yes          Clackamas
020 1004259EB0B         Cascade Agricultural Sciences      Old Apple Farm                                 Recreational Producer         Yes          Clackamas
                        LLC



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                                     5 of 72
                                                                                                                                                                     Exhibit 4
                                                                                                                                                                  Page 5 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 54 of 145

020 10042753B4C         L & D Development LLC              Laughing Dog Farms                             Recreational Producer         Yes          Clackamas
020 100430972E9         SLO MO, INC.                       SLO MO                                         Recreational Producer         Yes          Clackamas
020 10043215787         99 North Corporation               99 North                                       Recreational Producer         Yes          Clackamas
050 1004322D06D         Little Amsterdam Wellness          Little Amsterdam Wellness Center               Recreational Retailer         Yes          Clackamas          Yes
                        Center LLC
030 10043426736         Epicurean Edibles                  Upward/Revolution Green                        Recreational Processor        Yes          Clackamas
                        LLC/Revolution Green LLC
020 1004362076D         ABC Garden Company LLC             St. Augustine Gardens & Imperial Gardens       Recreational Producer         Yes          Clackamas

020 100446164FE         Inner Rhythm, LLC         Inner Rhythm                                            Recreational Producer         Yes          Clackamas
050 1004511D431         Gnome Grown Retail LLC    Gnome Grown Oregon                                      Recreational Retailer         Yes          Clackamas   Yes    Yes
050 10045349EFC         SMOKE ON THE MOUNTAIN LLC SMOKE ON THE MOUNTAIN LLC                               Recreational Retailer         Yes          Clackamas   Yes    Yes

030 10045958630         Clay Wolf LLC                      Claywolf                                       Recreational Processor        Yes          Clackamas
020 10045990CBA         North Tree Company LLC             Campfire Cannabis                              Recreational Producer         Yes          Clackamas
030 10047088B5F         HAPPY HOLLOW FARMS, INC.           Happy Hollow Farms, Inc.                       Recreational Processor        Yes          Clackamas
060 100471033DB         HAPPY HOLLOW FARMS, INC.           Happy Hollow Farms, Inc.                       Recreational Wholesaler       Yes          Clackamas

020 10047374776         HAPPY HOLLOW FARMS, INC.           Happy Hollow Farms                             Recreational Producer         Yes          Clackamas
030 10047671F96         Pinnacle Processing, LLC           Pinnacle Processing                            Recreational Processor        Yes          Clackamas                   Yes
020 1004838EFA3         BA Botanicals LLC                  BA Botanicals                                  Recreational Producer         Yes          Clackamas
020 1004882135F         Greenfarm Industries LLC           Greenfarm Industries                           Recreational Producer         Yes          Clackamas
030 100515417E0         Muru LLC                           Muru                                           Recreational Processor        Yes          Clackamas          Yes
020 1005157CEB7         Clear Creek Holdings LLC           Clear Creek Cannabis                           Recreational Producer         Yes          Clackamas
020 10051818F85         DL Management Group, Inc.          De Koning                                      Recreational Producer         Yes          Clackamas
020 10051825677         Empire State Boys, LLC             Empire State Boys, LLC                         Recreational Producer         Yes          Clackamas
020 10052375219         Springwater Organics LLC           Springwater Organics                           Recreational Producer         Yes          Clackamas
050 10054270DD5         Stoney Only Clackamas LLC          Stoney Only Clackamas                          Recreational Retailer         Yes          Clackamas   Yes    Yes
020 10054289783         Fourganic Farms                    Fourganic Farms                                Recreational Producer         Yes          Clackamas
020 1005584B72B         Blank Street Urban Farms, Inc.     Blank Street Urban Farms                       Recreational Producer         Yes          Clackamas

020 10056404377         Bornstedt, LLC                     Lifestyle Farms                                Recreational Producer         Yes          Clackamas
050 10056731BDF         GSM CONSULTING LLC                 green stop meds                                Recreational Retailer         Yes          Clackamas
050 1005686A8BD         Gnome Grown Retail LLC             Gnome Grown Oregon                             Recreational Retailer         Yes          Clackamas   Yes    Yes
020 1005719BFF5         Flint Farms LLC                    Flint Farms                                    Recreational Producer         Yes          Clackamas
050 1005733CE1E         PNW Cannabis, LLC                  Top Shelf Budz                                 Recreational Retailer         Yes          Clackamas   Yes    Yes
020 1005783E99F         Terra Mater Reserve Inc.           Terra Mater Reserve                            Recreational Producer         Yes          Clackamas




* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                                     6 of 72
                                                                                                                                                                     Exhibit 4
                                                                                                                                                                  Page 6 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 55 of 145

020 1005806F2A0         Applied Science Farming, LLC       Applied Science Farming                        Recreational Producer         Yes          Clackamas

020 1005908F614         Bad Moon Rising LLC                Boring Weed Company                            Recreational Producer         Yes          Clackamas
020 1005952EBDF         America1776 LLC                    America1776 LLC                                Recreational Producer         Yes          Clackamas
050 100595905E3         GW Retail 220 SW 1st Inc.          Electric Lettuce                               Recreational Retailer         Yes          Clackamas
050 1005978077D         WWMP, LLC/ OC Joe, LLC             Kaleafa OC                                     Recreational Retailer         Yes          Clackamas   Yes    Yes
050 10060518DA7         Wild West Emporium - Molalla -     Wild West Emporium                             Recreational Retailer         Yes          Clackamas   Yes    Yes
                        Oregon City, Inc.
020 100608464AD         Molalla River Enterprises East,    Molalla River Enterprises East, LLC            Recreational Producer         Yes          Clackamas
                        LLC
020 1006086FC27         Molalla River Enterprises West,    Molalla River Enterprises West, LLC            Recreational Producer         Yes          Clackamas
                        LLC
020 10061378DAE         De Terra, LLC                      De Terra                                       Recreational Producer         Yes          Clackamas
030 1006226EA9B         Edibles LLC                        MAJIK EDIBLES                                  Recreational Processor        Yes          Clackamas
030 1006358541A         2nd Arrow Oil, LLC                 2nd Arrow Oil Co.                              Recreational Processor        Yes          Clackamas          Yes
020 1006364E40B         High Places LLC                    High Places                                    Recreational Producer         Yes          Clackamas
030 1006488724F         C&R PRODUCTS LLC                   C&R Products, LLC                              Recreational Processor        Yes          Clackamas
020 1006541F4B9         DG Farms LLC                       DG Farmz                                       Recreational Producer         Yes          Clackamas
030 10065691FC8         M2B Global, Inc.                   TREETS                                         Recreational Processor        Yes          Clackamas
020 1006576E869         Deshe' Inc                         Deshe'                                         Recreational Producer         Yes          Clackamas
030 100659693F0         Patch and Process LLC              Synergy Skin Worx                              Recreational Processor        Yes          Clackamas
030 10066556E3E         Toro Ma, LLC                       Toro Ma, LLC                                   Recreational Processor        Yes          Clackamas
020 10066611297         Dank Bros LLC                      Dank Bros, LLC                                 Recreational Producer         Yes          Clackamas
050 100671665A3         Stumptown Cannabis LLC             Stumptown Cannabis                             Recreational Retailer         Yes          Clackamas   Yes    Yes
020 1006728339F         Oregon Compassion Solutions        Shango                                         Recreational Producer         Yes          Clackamas
                        LLC
020 100677517F8         R & D Enterprises, LLC.            R & D Northwest                                Recreational Producer         Yes          Clackamas
020 1006794E71A         TM AG Peter LLC/Peter Munro        TM AG Peter                                    Recreational Producer         Yes          Clackamas

030 1006808389A         EDIBOLOGY LLC                      EDIBOLOGY                                      Recreational Processor        Yes          Clackamas
020 100682137B6         BBHC LLC                           Hesperides Garden                              Recreational Producer         Yes          Clackamas
020 1006890F472         Viridia Farms LLC                  Viridia Farms                                  Recreational Producer         Yes          Clackamas
020 1006910E444         Enterprise Farm LLC                Artisan Grown                                  Recreational Producer         Yes          Clackamas
020 1006912001D         Enterprise Farm LLC                Artisan Grown                                  Recreational Producer         Yes          Clackamas
020 10070365F5A         Little Granny's Garden Inc         Little Granny's Garden Inc.                    Recreational Producer         Yes          Clackamas
020 10071751F4B         Zelona LLC                         Zelona LLC                                     Recreational Producer         Yes          Clackamas
020 10071771A8C         Hardwoods, Inc.                    Hardwoods                                      Recreational Producer         Yes          Clackamas




* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                               7 of 72
                                                                                                                                                                     Exhibit 4
                                                                                                                                                                  Page 7 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 56 of 145

020 100726785B3         Oregon Compassion Solutions        Shango                                         Recreational Producer         Yes          Clackamas
                        LLC
020 1007331ADCB         Palladium Solutions, LLC           PALLADIUM SOLUTIONS, LLC DBA Loud AF           Recreational Producer         Yes          Clackamas

020 1007448C369         Living Things LLC                  Living Things                                  Recreational Producer         Yes          Clackamas
020 10074973A9C         OpCo Production 2, LLC             TJ's Gardens (PDX)                             Recreational Producer         Yes          Clackamas
030 100761800BC         Gravity Provisions LLC             Gravity Provisions                             Recreational Processor        Yes          Clackamas
020 1007688D38D         Dutch Valley Farms LLC             Dutch Valley Farms                             Recreational Producer         Yes          Clackamas
020 1007794316B         LTVR Heiple LLC                    LTVR Heiple                                    Recreational Producer         Yes          Clackamas
030 10078106814         The Grasse Company, LLC            The Grasse Company                             Recreational Processor        Yes          Clackamas
020 1007815E0EA         Heiple L5 LLC                      Heiple L5                                      Recreational Producer         Yes          Clackamas
030 10078243D43         JAWC LLC                           Mule Extracts                                  Recreational Processor        Yes          Clackamas
020 1007858468D         BNR2 INC                           TruGanic Hybrid Cultivation                    Recreational Producer         Yes          Clackamas
030 10078658190         GreenEnvy LLC                      GreenEnvy                                      Recreational Processor        Yes          Clackamas
020 1007888F21A         WJK International LLC              WJK International                              Recreational Producer         Yes          Clackamas
020 1007896E80B         Heiple L3 LLC                      Heiple L3                                      Recreational Producer         Yes          Clackamas
020 100791131CE         Green Farms LLC                    Green Farms LLC                                Recreational Producer         Yes          Clackamas
020 1007944FFDB         KNF Farms, LLC                     KNF Farms, LLC                                 Recreational Producer         Yes          Clackamas
060 1007965655A         Muru Wholesale LLC                 Muru Wholesale                                 Recreational Wholesaler       Yes          Clackamas

020 10079824036         Sunlight Ridge, LLC                Sunlight Ridge, LLC                            Recreational Producer         Yes          Clackamas
020 1008021F51D         Folium Farms, LLC                  Folium Farms                                   Recreational Producer         Yes          Clackamas
050 10081041764         CBN OC, INC                        Cannabis Nation Oregon City                    Recreational Retailer         Yes          Clackamas
060 10082054D82         Green Leaf Protection 503 LLC      Green Leaf Protection 503                      Recreational Wholesaler       Yes          Clackamas

020 1008229A35F         Paschal Farms, Inc                 Paschal Farms                                  Recreational Producer         Yes          Clackamas
060 1008261C4C8         CBN Supply Company                 Cannabis Nation Supply Co                      Recreational Wholesaler       Yes          Clackamas

020 1008331E287         Truly Blended LLC                  Makru Farms                                    Recreational Producer         Yes          Clackamas
020 10083322EE4         Eagle Valley Farm LLC              Eagle Valley Farm LLC                          Recreational Producer         Yes          Clackamas
020 1008484D051         Good Flower, LLC                   Good Flower, LLC                               Recreational Producer         Yes          Clackamas
050 1008521615D         JIA Holdings Ltd                   Paradise Found                                 Recreational Retailer         Yes          Clackamas
030 1008541D36B         Oregon Processing Solutions,       Oregon Processing Solutions                    Recreational Processor        Yes          Clackamas
                        LLC
020 1008624B00D         Verdant Farm, LLC                  Verdant Farm, LLC                              Recreational Producer         Yes          Clackamas
050 10086554F25         CFA RETAIL LLC                     Chalice Farms                                  Recreational Retailer         Yes          Clackamas
050 1008759BD28         Tidepool Oregon City, Inc.         Five Zero Trees                                Recreational Retailer         Yes          Clackamas
020 10087807B86         Noble Sprout Farms Inc.            Rip City Green                                 Recreational Producer         Yes          Clackamas



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                              8 of 72
                                                                                                                                                                    Exhibit 4
                                                                                                                                                                 Page 8 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 57 of 145

020 1008796FA70         D&C Holdings LLC                 Prime Pine Co                                    Recreational Producer         Yes          Clackamas
050 1008835510A         PPC Holdings, LLC and Daryl Bell West                                             Recreational Retailer         Yes          Clackamas

020 1008901972C         Bull Moon Inc.                     Bull Moon                                      Recreational Producer         Yes          Clackamas
030 10089920184         G and M Manufacturing LLC          Nelson and Company Organics                    Recreational Processor        Yes          Clackamas
020 1009009E49E         Star Dog Farms LLC                 Star Dog Farms                                 Recreational Producer         Yes          Clackamas
060 1009031DBC6         JIA Holdings Ltd                   PF Wholesale                                   Recreational Wholesaler       Yes          Clackamas

020 1009075D93F         THIS BUDZ FOR YOU FARMS, LLC This Budz For You Farms                              Recreational Producer         Yes          Clackamas

020 10091450C38         Southeastern Headquarters LLC Southeastern Headquarters (SEHQ)                    Recreational Producer         Yes          Clackamas

030 1009270AFB4         Eos Labs LLC                       Eos Labs                                       Recreational Processor        Yes          Clackamas
020 10092798571         Indo Supply, LLC                   Indo Supply                                    Recreational Producer         Yes          Clackamas
050 100945472E9         THE REC CENTER LLC                 Mount Hood Cannabis Company                    Recreational Retailer         Yes          Clackamas
020 10094753EC2         45th Latitude, LLC                 45th Latitude                                  Recreational Producer         Yes          Clackamas
020 10094844EA2         Utokia Farms LLC                   Utokia Farms                                   Recreational Producer         Yes          Clackamas
020 100956355CD         the green room northwest llc       the green room northwest llc                   Recreational Producer         Yes          Clackamas

020 1009571604A         Sleepy Owl Gardens LLC             Stardust Cultivation LLC                       Recreational Producer         Yes          Clackamas
060 100982330B3         Oregon Processing Solutions,       Oregon Processing Solutions                    Recreational Wholesaler       Yes          Clackamas
                        LLC
020 1009833F0C2         Roots Rock LLC                     Roots Rock LLC                                 Recreational Producer         Yes          Clackamas
030 1009885E122         45th Latitude, LLC                 45th Latitude                                  Recreational Processor        Yes          Clackamas
020 1009920D848         GUO 168 LLC                        Guo 168 LLC                                    Recreational Producer         Yes          Clackamas
020 1010000144F         DaveFu LLC                         DaveFu Farms                                   Recreational Producer         Yes          Clackamas
020 10104632CE8         Vertical Extent, Inc.              Vertical Extent, Inc.                          Recreational Producer         Yes          Clackamas
060 1010465F85B         Vertical Extent, Inc.              Vertical Extent, Inc.                          Recreational Wholesaler       Yes          Clackamas

020 101069303D2         PORT FRONT LLC                     PORT FRONT                                     Recreational Producer         Yes          Clackamas
050 101070561E6         Sunnyside Retail Investments       Electric Lettuce Sunnyside                     Recreational Retailer         Yes          Clackamas
                        Inc.
020 1010811700D         Clover Cloud LLC                   Clover Cloud                                   Recreational Producer         Yes          Clackamas
060 10108279225         Cook Investments Northwest         Buddies Distribution                           Recreational Wholesaler       Yes          Clackamas
                        Oregon, LLC
050 10109253AEE         Nectar Markets, LLC                Nectar Markets, LLC                            Recreational Retailer         Yes          Clackamas
030 1011019FF54         Elevate Holdings LLC               Enjoy Brands                                   Recreational Processor        Yes          Clackamas
020 1011151FF9C         TFF Inc.                           Three Finger Farms                             Recreational Producer         Yes          Clackamas



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                              9 of 72
                                                                                                                                                                    Exhibit 4
                                                                                                                                                                 Page 9 of 72
                                               Case 3:19-cv-00476-BR               Document 10           Filed 06/03/19          Page 58 of 145

020 1011781CEB8         Aims Ag, LLC                       Ganja Girl Products                            Recreational Producer         Yes          Clackamas
060 101260859A4         Elevate Holdings LLC               Enjoy Brands                                   Recreational Wholesaler       Yes          Clackamas

050 101338246B5         Verta-Go Ventures, LLC         Top Hat Express                                    Recreational Retailer         Yes          Clackamas
020 1013476B752         15 Rivers LLC / SG Management, Phenix Farms                                       Recreational Producer         Yes          Clackamas
                        LLC
020 1014070EDD9         Ultimo Cannabis Company, LLC Ultimo Cannabis                                      Recreational Producer         Yes          Clackamas

020 1000531377C         Shweeash Bamboo                    Shweeash Bamboo LLC                            Recreational Producer         Yes          Clatsop
020 100056600F3         AJC Greenworks LLC                 GREENWORKS FARMS                               Recreational Producer         Yes          Clatsop
050 10020483760         SSCN Inc                           cannabis nation                                Recreational Retailer         Yes          Clatsop            Yes
050 10025514D43         G. O. Enterprises LLC              Sweet Relief Natural Medicine                  Recreational Retailer         Yes          Clatsop            Yes
050 10032308C80         Hi Distributing, LLC               hi Casual Cannabis                             Recreational Retailer         Yes          Clatsop     Yes    Yes
050 100329951CD         Nature's Choice Alternative        Natures Choice Alternative Medicine LLC        Recreational Retailer         Yes          Clatsop     Yes    Yes
                        Medicine, LLC
050 1003848FDBD         SM Mystic Roots, LLC               Mystic Roots                                   Recreational Retailer         Yes          Clatsop     Yes    Yes
050 1004244CF83         Tsunami Marijuana LLC              Tsunami Marijuana LLC                          Recreational Retailer         Yes          Clatsop     Yes    Yes
050 1004346113D         Astoria Retail, LLC                Mr. Nice Guy Astoria                           Recreational Retailer         Yes          Clatsop     Yes    Yes
020 10043849DDB         Astoria Farms LLC                  Astoria Farms                                  Recreational Producer         Yes          Clatsop
050 1004580125D         Dispenserve, LLC                   Oasis Cannabis                                 Recreational Retailer         Yes          Clatsop     Yes    Yes
050 1004691B5CD         Steven Geiger & Yvette Geiger      Highway 420                                    Recreational Retailer         Yes          Clatsop            Yes

020 1004868DD4A         Philip Hutson - Kelly Hutson       Pacific Wave                                   Recreational Producer         Yes          Clatsop
020 1004956FBC5         Jan-Michael Roberts/Heidi          Salmon Creek Growers                           Recreational Producer         Yes          Clatsop
                        Roberts
050 10051024930         Canna Beach Junction               Canna Beach Junction                           Recreational Retailer         Yes          Clatsop     Yes    Yes
050 1005476C213         Tidewater Retail, Inc.             Five Zero Trees                                Recreational Retailer         Yes          Clatsop            Yes
050 1005737494D         Tidepool Cannon Beach Inc          Five Zero Trees                                Recreational Retailer         Yes          Clatsop
020 1006819C825         Goonie Farms INC                   Goonie Farm                                    Recreational Producer         Yes          Clatsop
050 1007581CF85         JCCD LLC                           HASHSTORIA                                     Recreational Retailer         Yes          Clatsop
020 1008081A7F3         G.O. Farms LLC                     Sticky Farms                                   Recreational Producer         Yes          Clatsop
060 10080858143         G.O. Farms LLC                     Sticky Wholesale                               Recreational Wholesaler       Yes          Clatsop

050 10083622BC7         G. O. Enterprises LLC              Sweet Relief Gearhart                          Recreational Retailer         Yes          Clatsop
020 100839181FF         Fresh Garden Holdings LLC          The Farmacy                                    Recreational Producer         Yes          Clatsop
050 100883848C4         MNG Holdings, LLC                  Mr. Nice Guy Astoria                           Recreational Retailer         Yes          Clatsop
020 10092994964         No Bad Haze LLC                    No Bad Haze, LLC                               Recreational Producer         Yes          Clatsop
050 10109648FB8         Fresh Garden Holdings LLC          The Farmacy                                    Recreational Retailer         Yes          Clatsop



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                               10 of 72
                                                                                                                                                                     Exhibit 4
                                                                                                                                                                 Page 10 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19           Page 59 of 145

050 1013574C1D1         JCCD3 LLC                          hashstoria                                     Recreational Retailer                      Clatsop
050 10001263A2F         Vernonia's Natural Choice LLC      Vernonia's Natural Choice                      Recreational Retailer         Yes          Columbia          Yes

020 1000732E2C9         The Mash Tun, LLC                  Beauvert Industries                            Recreational Producer         Yes          Columbia
020 100080606F3         Pole Enterprises LLC               Foggy Mountain Farms                           Recreational Producer         Yes          Columbia
020 1001630230E         Vincent Aszman, Jesse Aszman,      The Stoney Point                               Recreational Producer         Yes          Columbia
                        Wanda Aszman
020 100195624C8         RAD Nursery Products LLC           RAD Nursery Products, LLC                      Recreational Producer         Yes          Columbia
020 1002399DAFE         Commodious Farms LLC               Commodious Farms LLC                           Recreational Producer         Yes          Columbia
050 10025563EE3         G. O. Enterprises LLC              Sweet Relief St. Helens                        Recreational Retailer         Yes          Columbia          Yes
050 1002710CD3B         Oregon Emerald City LLC            Emerald City Dispensary                        Recreational Retailer         Yes          Columbia          Yes
020 1002902578B         YOUNGSONS FLOWER CO. LLC           Youngsons Flower Co                            Recreational Producer         Yes          Columbia

050 10029505EC7         SCAPPOOSE21PLUS LLC                Scappoose21plus                                Recreational Retailer         Yes          Columbia          Yes
050 10032056BC2         Columbia Alternative Medical       The Flowershop St. Helens                      Recreational Retailer         Yes          Columbia
                        Center LLC
020 10032698C9D         Portland Core Corp                 Portland Core Corp                             Recreational Producer         Yes          Columbia
050 1004252574B         TODAY'S HERBAL CHOICE              TODAY'S HERBAL CHOICE RAINIER, LLC             Recreational Retailer         Yes          Columbia          Yes
                        RAINIER, LLC
020 1004453363A         Huggins Gardens LLC                Huggins Gardens LLC                            Recreational Producer         Yes          Columbia
020 10053242665         Yuni Evergreen Enterprises, LLC    Gold Duck 547                                  Recreational Producer         Yes          Columbia

050 1005553BACC         Miss Organic, LLC                  Green Lion                                     Recreational Retailer         Yes          Columbia   Yes    Yes
050 1005805038C         G. O. Enterprises LLC              Sweet Relief Scappoose                         Recreational Retailer         Yes          Columbia   Yes    Yes
020 10061355D18         Mark Davidson / Pamla              Honeyman Creek Farm                            Recreational Producer         Yes          Columbia
                        Davidson
020 100646530ED         Helios Pharms LLC                  Helios Pharms LLC                              Recreational Producer         Yes          Columbia
020 1006571EABB         Oregonic Farms LLC                 Oregonic Farms                                 Recreational Producer         Yes          Columbia
020 1007523E373         Northwest Artisan Coalition LLC    Northwest Artisan Coalition                    Recreational Producer         Yes          Columbia

020 10079224F87         Yance Farms Inc                    Yance Farms                                    Recreational Producer         Yes          Columbia
020 100841282AE         Budding Acres LLC                  Budding Acres                                  Recreational Producer         Yes          Columbia
020 100880073FE         OrGroTech LLC                      OrGroTech                                      Recreational Producer         Yes          Columbia
020 10097845A01         Unique Flower LLC                  Unique Flower LLC                              Recreational Producer         Yes          Columbia
050 10101981FC0         Green Leaf Therapy LLC             Green Leaf Therapy                             Recreational Retailer         Yes          Columbia
020 10115646B44         Oregonic Farms LLC                 Oregonic Farms                                 Recreational Producer         Yes          Columbia
020 1000607A138         Ag Repair LLC                      Ag Repair                                      Recreational Producer         Yes          Coos
020 10010428B2A         Rainwater Garden, LLC              Rainwater Garden, LLC                          Recreational Producer         Yes          Coos



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                              11 of 72
                                                                                                                                                                    Exhibit 4
                                                                                                                                                                Page 11 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 60 of 145

020 1001162B96B         Mast Farms, Inc.                   Mast Farms, Inc.                               Recreational Producer         Yes          Coos
020 10012818020         Farm Grove LLC                     Farm Grove, LLC                                Recreational Producer         Yes          Coos
020 10015055786         Mellman LLC                        Forbidden Fruit Company                        Recreational Producer         Yes          Coos
050 1001818DF86         Pursuit of Happyness LLC           The Pursuits of Happiness                      Recreational Retailer         Yes          Coos   Yes    Yes
020 100186027ED         SOG Farms Inc.                     SOG FARMS INC                                  Recreational Producer         Yes          Coos
020 10021107CF0         The Coos Academy LLC               Coos Academy                                   Recreational Producer         Yes          Coos
050 10021242DA3         Stonies LLC                        Stonies                                        Recreational Retailer         Yes          Coos   Yes    Yes
020 10022639AAC         Bruce & Kathleen McGuffin          Bush Bros                                      Recreational Producer         Yes          Coos
020 1002390E048         Elk View Enterprises, LLC          Elkview Enterprises                            Recreational Producer         Yes          Coos
020 1002744C0A2         Truly Oreganic Farm LLC            Truly Oreganic                                 Recreational Producer         Yes          Coos
020 100334573A9         COASTAL GROWERS LLC                Coastal Growers                                Recreational Producer         Yes          Coos
050 1003361BA17         HC Retail, Inc.                    Herbal Choices                                 Recreational Retailer         Yes          Coos          Yes
050 1003813BCA1         Gregory Pierce & Linda Pierce,     Positive Vibrations                            Recreational Retailer         Yes          Coos   Yes
                        as individuals
020 1004124FA4F         3CI, LLC                           By The Sea Growers                             Recreational Producer         Yes          Coos
050 1004300A56B         Pacific Partners RTG, LLC.         Way High 101                                   Recreational Retailer         Yes          Coos
020 100458842D4         NIghtwood Horticulture Limited     Nightwood Horticulture Limited                 Recreational Producer         Yes          Coos

050 1004819175D         Coastal High Ways LLC              Coastal High Ways                              Recreational Retailer         Yes          Coos
020 100483430DA         Top Hill Cannabis LLC              Top Hill Cannabis                              Recreational Producer         Yes          Coos
050 1004871D96B         S & S Emporium LLC                 S & S Emporium                                 Recreational Retailer         Yes          Coos   Yes
020 1004999B712         Red Coho Ranch LLC                 Red Coho Ranch                                 Recreational Producer         Yes          Coos
020 1005145B8E5         Black Moon Gold LLC                Black Moon Gold                                Recreational Producer         Yes          Coos
050 10053170B53         HC Retail, Inc.                    Herbal Choices                                 Recreational Retailer         Yes          Coos          Yes
060 10053215E3A         Hidden Valley Ranch Inc.           Herbal Choices                                 Recreational Wholesaler       Yes          Coos

020 10053597C42         Spherop LLC                        Spherop                                        Recreational Producer         Yes          Coos
030 10053608F31         Spherop LLC                        Spherop                                        Recreational Processor        Yes          Coos
020 1005723D77C         F & J's Farm, LLC                  F & J's Farm                                   Recreational Producer         Yes          Coos
020 1005835436F         Trizzy's Trees LLC                 Trizzy's Trees                                 Recreational Producer         Yes          Coos
030 10061133A4B         Oregon CO2 LLC                     Bandits Oil MFG.                               Recreational Processor        Yes          Coos
020 10064013B09         The Chipper Chicken, LLC           The Chipper Chicken                            Recreational Producer         Yes          Coos
020 100644400E8         SKUNKY CANNABIS LLC                Skunky Cannabis                                Recreational Producer         Yes          Coos
060 1006624C11D         Spherop LLC                        Spherop                                        Recreational Wholesaler       Yes          Coos

020 100679575E6         Heller Century Farm LLC            Heller Century Farm LLC                        Recreational Producer         Yes          Coos
050 10073803B80         Crowded House, LLC                 Bahama Buds                                    Recreational Retailer         Yes          Coos
020 10075897E18         White Hat Farms LLC                Light Hat Farms                                Recreational Producer         Yes          Coos



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                          12 of 72
                                                                                                                                                                Exhibit 4
                                                                                                                                                            Page 12 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19           Page 61 of 145

050 100807035DC         King Kannabis LLC                  King Kannabis                                  Recreational Retailer         Yes          Coos
050 1008397EF81         MNG Holdings, LLC                  Mr. Nice Guy                                   Recreational Retailer         Yes          Coos
050 10084881C6D         Cody Howard                        Natural High                                   Recreational Retailer         Yes          Coos
050 1009278EFBC         Rooted Coast Cannabis LLC          Rooted Coast Cannabis                          Recreational Retailer         Yes          Coos
030 100948825B7         Landons Dream LLC                  Landons Dream                                  Recreational Processor        Yes          Coos
050 100977881FD         Rosa Land And Timber LLC           Herbal Choices                                 Recreational Retailer         Yes          Coos
020 1010203360A         SBIG LLC                           SBIG LLC                                       Recreational Producer         Yes          Coos
050 101122730F7         BUDS4U LLC                         Buds 4 U                                       Recreational Retailer         Yes          Coos
050 10011855BAC         High Tide Wellness Center, LLC     High Tide Wellness Center                      Recreational Retailer         Yes          Curry       Yes    Yes

020 1003033593A         Rogue Coast Growers, LLC           Rogue Coast Growers                            Recreational Producer         Yes          Curry
050 1003493E0C7         Sockeye Farms, LLC                 Club Sockeye                                   Recreational Retailer         Yes          Curry       Yes    Yes
020 10036798B31         Christopher Swick / Thayne         Top of the Mountain                            Recreational Producer         Yes          Curry
                        Groff
020 100418847B7         Prospector Gardens LLC             Prospector Gardens LLC                         Recreational Producer         Yes          Curry
050 10047520A20         Smart Choice Investments LLC       World Famous Top Shelf Cannabis                Recreational Retailer         Yes          Curry       Yes

050 1005050D2DA         West Coast Organics LLC            West Coast Organics                            Recreational Retailer         Yes          Curry       Yes    Yes
050 10052669AAA         Stateline Cannabis LLC             Stateline Cannabis                             Recreational Retailer         Yes          Curry       Yes    Yes
050 1005289B539         Buddha's Wellness Center LLC       Buddha's Wellness Center LLC                   Recreational Retailer         Yes          Curry              Yes

020 1005293A96A         SeaWeedz LLC                       SeaWeedz                                       Recreational Producer         Yes          Curry
050 10054414005         BUD BROS LLC                       BUD BROS LLC                                   Recreational Retailer         Yes          Curry       Yes    Yes
020 10055014202         Madden Butte Farm LLC              Madden Butte Farm LLC                          Recreational Producer         Yes          Curry
020 10059989D5E         William Huston / Enelda Huston     Coastal Highs                                  Recreational Producer         Yes          Curry

020 100666035F9         Jasmine Dansby                     Wonderland Producers                           Recreational Producer         Yes          Curry
050 10067366FA8         Stateline Cannabis LLC             BudMart                                        Recreational Retailer         Yes          Curry       Yes    Yes
050 10068296AF9         Tryke City, LLC                    Tryke City, LLC                                Recreational Retailer         Yes          Curry
050 100825128A0         South Coast Dispensaries and       South Coast Dispensaries and More              Recreational Retailer         Yes          Curry       Yes
                        More LLC
030 1008960079A         Chris Swick/Adam Ashworth          Chetco Distilling Company                      Recreational Processor        Yes          Curry
050 10000590807         Diamond Tree, Inc                  DiamondTREE                                    Recreational Retailer         Yes          Deschutes          Yes
050 1000071214D         Diamond Tree, Inc                  DiamondTREE                                    Recreational Retailer         Yes          Deschutes          Yes
020 10001818A8B         GXO, Incorporated                  Green Cross Specialties                        Recreational Producer         Yes          Deschutes
050 100033994A3         Dr. Jolly's LLC                    Dr. Jolly's                                    Recreational Retailer         Yes          Deschutes   Yes    Yes
050 1000360C340         Tokyo Starfish, Inc.               Tokyo Starfish                                 Recreational Retailer         Yes          Deschutes          Yes
050 1000391EED7         De Amsterdam                       The Herb Center                                Recreational Retailer         Yes          Deschutes   Yes



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                               13 of 72
                                                                                                                                                                     Exhibit 4
                                                                                                                                                                 Page 13 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19           Page 62 of 145

020 10006144415         TG Industries LLC                  TG Industries LLC                              Recreational Producer         Yes          Deschutes
050 10008384059         Miracle Greens, Inc                Miracle Greens                                 Recreational Retailer         Yes          Deschutes   Yes    Yes
050 10015185A66         High Grade Organics                High Grade Organics                            Recreational Retailer         Yes          Deschutes   Yes    Yes
                        Incorporated
020 1001958746A         AG-X, LLC                          Deschutes Growery                              Recreational Producer         Yes          Deschutes
020 10020239905         Hug, INC                           Hug Farms                                      Recreational Producer         Yes          Deschutes
020 1002097E7EA         Golden Jasmine LLC                 Ruby Farms USA, Bend, OR                       Recreational Producer         Yes          Deschutes
020 10021275EBE         Harmony Holdings LLC               Ruby Farms USA, Bend, OR                       Recreational Producer         Yes          Deschutes
020 1002131ADC5         Alfalfa Valley Farms LLC /         Alfalfa Valley Farms                           Recreational Producer         Yes          Deschutes
                        Plantae Extracts LLC
020 100214998BA         2HD AG LLC                         2HD AG                                         Recreational Producer         Yes          Deschutes
030 100216401B3         Pacific Enterprise Holdings LLC    Oregrown                                       Recreational Processor        Yes          Deschutes

020 100216952C6         Entrus Resource Group, LLC         The Vth Farms                                  Recreational Producer         Yes          Deschutes
020 10021828E2E         Pacific Enterprise Holdings LLC    Oregrown                                       Recreational Producer         Yes          Deschutes

050 10022589CE7         DH Wholesale LLC/ Plantae          Plantae                                        Recreational Retailer         Yes          Deschutes   Yes    Yes
                        Health Care LLC
050 10027156F6D         Cannabend, LLC                     Cannabend                                      Recreational Retailer         Yes          Deschutes   Yes    Yes
020 100271784DB         Hebert Marketing Group LLC         Dr. Jolly's                                    Recreational Producer         Yes          Deschutes
030 1002801EE73         NUTRITIONAL HIGH (Oregon)          Nutritional High                               Recreational Processor        Yes          Deschutes
                        LLC
060 100286854CA         Hug, INC                           Hug Farms                                      Recreational Wholesaler       Yes          Deschutes

060 10029823482         Phantom Distribution, LLC          Phantom Farms                                  Recreational Wholesaler       Yes          Deschutes          Yes

030 10029992F83         Golden Jasmine LLC                 Ruby Farms USA, Bend, OR                       Recreational Processor        Yes          Deschutes
020 100310465D8         Pangaea Organics, LLC              Pangaea Organics, LLC                          Recreational Producer         Yes          Deschutes
050 1003223A2E0         Creative Crops Rec, LLC            Creative Crops Rec                             Recreational Retailer         Yes          Deschutes   Yes    Yes
030 10033237763         Sacred Herb Medicinals Inc         Sacred Herb Medicinals Inc                     Recreational Processor        Yes          Deschutes
030 10034345774         Hebert Marketing Group LLC         Dr. Jolly's                                    Recreational Processor        Yes          Deschutes
050 10035451904         DOWNTOWN BEND FLAGSHIP,            Oregrown Bend                                  Recreational Retailer         Yes          Deschutes   Yes    Yes
                        INC.
010 10035537931         Juniper Analytics LLC              Juniper Analytics                              Laboratory                    Yes          Deschutes
030 10036347E71         GXO, Incorporated                  Green Cross Specialties                        Recreational Processor        Yes          Deschutes
030 1003665D56A         Pangaea Organics, LLC              Pangaea Organics, LLC                          Recreational Processor        Yes          Deschutes
020 10038826AE1         NW Kind LLC                        NW Kind                                        Recreational Producer         Yes          Deschutes
030 1003919CE3E         NW Kind LLC                        NW Kind                                        Recreational Processor        Yes          Deschutes



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                               14 of 72
                                                                                                                                                                     Exhibit 4
                                                                                                                                                                 Page 14 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19           Page 63 of 145

060 10039200B2A         NW Kind LLC                        NW Kind                                        Recreational Wholesaler       Yes          Deschutes

050 1003951867F         TSM LLC (Top Shelf Medicine)       Top Shelf Medicine                             Recreational Retailer         Yes          Deschutes

050 1004132F2CF         High Desert Equity Partners, Inc The Local Market                                 Recreational Retailer         Yes          Deschutes

020 10044204516         Green Fresh Farms                  Bend Bud Company                               Recreational Producer         Yes          Deschutes
050 10044623308         JENNY'S OF OREGON I, INC.          Jenny's Dispensary                             Recreational Retailer         Yes          Deschutes          Yes
050 10044860EA3         Bloom Well, Inc.                   Substance                                      Recreational Retailer         Yes          Deschutes   Yes    Yes
050 1004487C310         Bloom Well, Inc.                   Substance                                      Recreational Retailer         Yes          Deschutes   Yes    Yes
050 10045287738         Agricultural Resource Services,    5th LMNT                                       Recreational Retailer         Yes          Deschutes   Yes
                        LLC
060 1004571CE47         Agricultural Resource Services,    Packs Distributors                             Recreational Wholesaler       Yes          Deschutes
                        LLC
030 1004593C880         Magic Number LLC                   Magic Number                                   Recreational Processor        Yes          Deschutes
030 1004704317D         High Desert Pure, LLC. and         High Desert Pure                               Recreational Processor        Yes          Deschutes                   Yes
                        Nimble Development Inc.
030 10047760108         CHC Laboratories LLC               Lunchbox Alchemy                               Recreational Processor        Yes          Deschutes          Yes      Yes
030 1004829363D         Gourmet Confections LLC            Delta 9 Confections                            Recreational Processor        Yes          Deschutes
050 10050484E34         Constellation Holdings LLC         Cannabis Nation Sunriver                       Recreational Retailer         Yes          Deschutes
020 10051050044         New Frontier, LLC                  Virgin Cannabis                                Recreational Producer         Yes          Deschutes
060 1005118BE4F         DH Wholesale LLC/ Plantae          DH Wholesale                                   Recreational Wholesaler       Yes          Deschutes
                        Health Care LLC
050 100516333C2         Tokyo Starfish South, Inc.         Tokyo South                                    Recreational Retailer         Yes          Deschutes   Yes    Yes
020 1005221E03A         Pioneer Farms, LLC                 Pioneer Farms, LLC                             Recreational Producer         Yes          Deschutes
030 10052226693         541 and Beyond LLC                 Calyx Crafts                                   Recreational Processor        Yes          Deschutes
060 100543699C3         Bloom Well, Inc.                   Bloom Well Wholesale                           Recreational Wholesaler       Yes          Deschutes          Yes

020 1005521A1FA         DJJ Logistics LLC                Volcanna Farms                                   Recreational Producer         Yes          Deschutes
030 10055945F2D         Total Living Organic Farms, LLC. Orgone                                           Recreational Processor        Yes          Deschutes

020 10055951ED8         Total Living Organic Farms, LLC. Tumalo Living Organic Farms                      Recreational Producer         Yes          Deschutes

020 10060763758         Rockchuck & Juniper LLC            Smith Rock Cannabis Company                    Recreational Producer         Yes          Deschutes
030 100615233F9         HCR Processing LLC                 Aardvark Extracts                              Recreational Processor        Yes          Deschutes          Yes
050 10061656460         HD Botanicals, LLC                 HD Botanicals                                  Recreational Retailer         Yes          Deschutes
050 1006553111A         Green Knottz, LLC                  Green Knottz                                   Recreational Retailer         Yes          Deschutes
030 100668460AF         20727-4 BEND, LLC                  Phantom Extraction                             Recreational Processor        Yes          Deschutes



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                                 15 of 72
                                                                                                                                                                     Exhibit 4
                                                                                                                                                                 Page 15 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 64 of 145

020 10070679818         Choice Farms, Inc.                 Choice Farms                                   Recreational Producer         Yes          Deschutes
020 100710006B7         Synergy Concepts LLC               SYNERGY CONCEPTS LLC                           Recreational Producer         Yes          Deschutes
020 100731910CB         BM Productions LLC                 Black Market Productions                       Recreational Producer         Yes          Deschutes
060 10077250DEC         TG Industries LLC                  Tokyo Warehouse                                Recreational Wholesaler       Yes          Deschutes

060 1007812E12C         Ramio LLC                          Ruby Farms USA Bend Oregon                     Recreational Wholesaler       Yes          Deschutes

020 1007821AEB3         SGM LLC                            Sacred Ground Medicinals                       Recreational Producer         Yes          Deschutes
050 1007975177C         Jordanick, LLC                     Higher Elevation                               Recreational Retailer         Yes          Deschutes
020 100815612A0         Heco Farms Inc                     12/12 INDO                                     Recreational Producer         Yes          Deschutes
020 10083264623         Storm 3, LLC                       Storm 3                                        Recreational Producer         Yes          Deschutes
020 1008364A5D1         Loyal Farms, LLC                   Loyal Farms                                    Recreational Producer         Yes          Deschutes
020 10084582793         Samuel John Hanks and Ashley       Homestead Harvests                             Recreational Producer                      Deschutes
                        Hanks
020 10085847C39         Old School Organic Gardens LLC     Old School Gardens                             Recreational Producer         Yes          Deschutes

020 1008794BB8B         DTF Resource LLC                   Dog Tired Farms                                Recreational Producer         Yes          Deschutes
020 10090845793         NW Kind LLC                        NW Kind                                        Recreational Producer         Yes          Deschutes
050 1009165329F         Bloom Well, INC                    SUBSTANCE                                      Recreational Retailer         Yes          Deschutes
020 10094066DA8         Harper's Highlands LLC             Harper's Highlands                             Recreational Producer         Yes          Deschutes
020 10095978661         Miracle Farms, Inc                 Miracle Farms                                  Recreational Producer         Yes          Deschutes
020 10098986CD4         Kush Originals LLC                 Kush Organics                                  Recreational Producer         Yes          Deschutes
030 101011642B6         Kush Originals LLC                 Highland Provisions                            Recreational Processor        Yes          Deschutes
060 10101238078         Kush Originals LLC                 Highland Provisions                            Recreational Wholesaler       Yes          Deschutes

030 101053919D9         Harper's Highlands LLC             Harper's Highlands                             Recreational Processor        Yes          Deschutes
060 10105411012         Harper's Highlands LLC             Harper's Highlands                             Recreational Wholesaler       Yes          Deschutes

050 1011273FDDC         Bend Consulting Inc.               Tokyo Starfish 3                               Recreational Retailer         Yes          Deschutes
020 10135419332         63353 Bend, LLC                    Phantom Farms                                  Recreational Producer         Yes          Deschutes
060 101354498B7         Phantom Distribution, LLC          Phantom Farms                                  Recreational Wholesaler       Yes          Deschutes

050 10135587382         MNG Bend, LLC                      Mr. Nice Guy Bend                              Recreational Retailer         Yes          Deschutes
050 1013874BDF5         AG-X, LLC                          Oregon Euphorics                               Recreational Retailer         Yes          Deschutes
050 1000779DEF8         La Mota 3 LLC                      La Mota                                        Recreational Retailer         Yes          Douglas     Yes
020 10012252750         Oregon Coast Farms, LLC            Oregon Coast Farms                             Recreational Producer         Yes          Douglas
050 10013642BA6         La Mota 7 LLC                      La Mota                                        Recreational Retailer         Yes          Douglas     Yes    Yes
020 10015154674         Red Barn Gardens, LLC              Red Barn Gardens                               Recreational Producer         Yes          Douglas



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                               16 of 72
                                                                                                                                                                     Exhibit 4
                                                                                                                                                                 Page 16 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19           Page 65 of 145

050 100366249CB         Cannaking Marijuana                Cannaking Marijuana Dispensaries               Recreational Retailer         Yes          Douglas      Yes    Yes
                        Dispensaries, LLC
050 10043184C85         Umpqua Green Cross LLC             Umpqua Green Cross                             Recreational Retailer         Yes          Douglas
050 1004542CDD8         Red Barn Pharms LLC                Red Barn Pharms                                Recreational Retailer         Yes          Douglas      Yes    Yes
050 10049124667         Cougar Cannabis, LLC               Cougar Cannabis LLC                            Recreational Retailer         Yes          Douglas             Yes
020 10060013593         Pinnacle Organics LLC              Pinnacle Organics                              Recreational Producer         Yes          Douglas
050 100708760AF         420 Club LLC                       420 Club LLC                                   Recreational Retailer         Yes          Douglas      Yes    Yes
050 1008712E87C         FX 420 INC                         FX 420 INC                                     Recreational Retailer         Yes          Douglas
050 10092871208         The House of Dank LLC              The House of Dank LLC                          Recreational Retailer         Yes          Douglas
050 10103955057         Today's Herbal Choice              Today's Herbal Choice Reedsport, LLC           Recreational Retailer         Yes          Douglas
                        Reedsport, LLC
050 101068041F4         La Mota Roseburg 2 LLC & Rosa      La Mota Roseburg 2 LLC                         Recreational Retailer         Yes          Douglas
                        Cazares
050 10116104A8C         RB Roseburg 2, Inc.                Redbarn Dispensary                             Recreational Retailer         Yes          Douglas
020 1006870F775         GREEN ACRE BLEND LLC               Green Acre Blend - GAB                         Recreational Producer         Yes          Gilliam
050 10117317F08         Rocky Mtn Dispensary Inc           Rocky Mtn Dispensary                           Recreational Retailer         Yes          Grant
020 1001422AE4B         Eastern Oregon Business            Eastern Oregon Business Development            Recreational Producer         Yes          Harney
                        Development, LLC
050 10051014E88         Tumbleweed Cannabis Co. LLC        Tumbleweed Cannabis Co. LLC                    Recreational Retailer         Yes          Harney       Yes    Yes

050 10097447A5F         Blazen Cannabis LLC                Blazen Cannabis                                Recreational Retailer         Yes          Harney
020 10000296094         Bula Farms, LLC                    Bula Farms, LLC                                Recreational Producer         Yes          Hood River
020 10000357BC2         Trailhead Farms, LLC.              Trailhead Farms, LLC                           Recreational Producer         Yes          Hood River
020 1000055A025         Grow Organic, LLC                  Grow Organic                                   Recreational Producer         Yes          Hood River
020 1000058BDFD         High Latitude Farms LLC            High Latitude Farms                            Recreational Producer         Yes          Hood River
050 1000085D89E         Pyramid Property Management,       High Winds                                     Recreational Retailer         Yes          Hood River          Yes
                        LLC
030 1000152C94F         Alpine Formulations Inc.           Alpine Extracts                                Recreational Processor        Yes          Hood River
050 1000163439B         Green Girls Hood River Inc         Gorge Greenery                                 Recreational Retailer         Yes          Hood River   Yes
020 1000353C508         Hood River Valley Farm, LLC        Joe Crow Grow Company                          Recreational Producer         Yes          Hood River
020 1000361F298         Evan's Creek LLC                   Evan's Creek Farms                             Recreational Producer         Yes          Hood River
050 100041086CC         Hood River Naturals llc            Hood River Naturals                            Recreational Retailer         Yes          Hood River          Yes
020 1000427C361         Frontier Farms LLC                 Frontier Farms                                 Recreational Producer         Yes          Hood River
020 100043439E1         Frontier Farms LLC                 Frontier Farms LLC                             Recreational Producer         Yes          Hood River
020 1000435E8C8         Frontier Farms LLC                 Frontier Farms                                 Recreational Producer         Yes          Hood River
060 10004367659         Frontier Farms LLC                 Frontier Farms                                 Recreational Wholesaler       Yes          Hood River

050 1000459CA6F         IRRU INVESTMENTS LLC               Evergreen Hood River                           Recreational Retailer         Yes          Hood River          Yes



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                                17 of 72
                                                                                                                                                                      Exhibit 4
                                                                                                                                                                  Page 17 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 66 of 145

020 1000471407C         Upcountry, LLC                     Upcountry                                      Recreational Producer         Yes          Hood River
020 10006489ECA         Otis Gardens Incorporated          Otis Gardens                                   Recreational Producer         Yes          Hood River
020 10007358F7F         Roots Life Farm LLC                Roots Life Farm LLC                            Recreational Producer         Yes          Hood River
010 10010169AD1         Anova Laboratory, LLC              Anova Laboratory                               Laboratory                    Yes          Hood River
020 10017960742         Heady Farms LLC                    Heady Farms LLC                                Recreational Producer         Yes          Hood River
020 100246536BC         Hood River Cannabis Co             In The Hood                                    Recreational Producer         Yes          Hood River
020 10026051340         WM Ranch, LLC                      WM Ranch, LLC                                  Recreational Producer         Yes          Hood River
020 1002625CFC5         Midnight Trich Farm, LLC           Midnight Trich Farm                            Recreational Producer         Yes          Hood River
020 1003248604C         High Winds Farm, LLC               High Winds Farm                                Recreational Producer         Yes          Hood River
050 1004661768A         Premium Medicine Of Oregon         Farm Grass Table                               Recreational Retailer         Yes          Hood River
                        LLC
020 1004852416D         FOUR SEASON FARM, LLC              Four Season Farm                               Recreational Producer         Yes          Hood River
020 10062319BFA         Big Beard Farms, LLC               Big Beard Farms                                Recreational Producer         Yes          Hood River
030 1006352F90E         High Latitude Extracts, LLC        High Latitude Extracts                         Recreational Processor        Yes          Hood River
020 10085787B85         Wildflower Naturals LLC            Glacier Creek Blooms                           Recreational Producer         Yes          Hood River
020 10086001ADB         N45 Cannabis, LLC                  N45 Cannabis                                   Recreational Producer         Yes          Hood River
030 10096360FEB         FOUR SEASON FARM, LLC              FSF                                            Recreational Processor        Yes          Hood River
050 1013873660A         FFR Inc.                           Frontier Farms                                 Recreational Retailer         Yes          Hood River
020 100003225DA         TKO Holding Inc.                   TKO Reserve                                    Recreational Producer         Yes          Jackson
020 1000073058A         Sun Breeze Inc                     Sunna Ra Acres                                 Recreational Producer         Yes          Jackson
050 1000100101A         Sun Breeze Inc                     Breeze Botanicals Gold Hill                    Recreational Retailer         Yes          Jackson
020 1000125B4E2         Sol Cultivations Inc./ SOL SAP     Sol Cultivations INC                           Recreational Producer         Yes          Jackson
                        LIMITED PARTNERSHIP
050 10001271938         Sun Breeze Inc                     Breeze Botanicals Ashland                      Recreational Retailer         Yes          Jackson
020 100018239CD         One Family Farms                   One Family Farms                               Recreational Producer         Yes          Jackson
020 1000191DF61         Applegate Gold, LLC                Applegate Gold, LLC                            Recreational Producer         Yes          Jackson
050 1000200318F         481 Retail LLC                     Madrone Cannabis Club                          Recreational Retailer         Yes          Jackson             Yes
020 10002115500         Dicot Derby Farms, LLC             Dicot Farms                                    Recreational Producer         Yes          Jackson
020 1000299E422         Pilot Farms LLC                    Pilot Farms                                    Recreational Producer         Yes          Jackson
020 1000310A051         Mountain Sun Botanicals Inc.       Mountain Sun Botanicals                        Recreational Producer         Yes          Jackson
020 10003224875         Seed Soil Sun, LLC                 Seed Soil Sun                                  Recreational Producer         Yes          Jackson
020 1000348FC6E         Tomato Hill Company                Tomato Hill Company                            Recreational Producer         Yes          Jackson
050 1000458911D         Talent Health Club LLC             Talent Health Club                             Recreational Retailer         Yes          Jackson
020 10005776262         Grass Roots Nursery LLC            Grass Roots Nursery                            Recreational Producer         Yes          Jackson
020 1000616D3D4         Ten Mile Farm LLC                  Ten Mile Farm                                  Recreational Producer         Yes          Jackson
020 10006408104         WILLIAM'S WONDER FARMS,            William's Wonder Farms                         Recreational Producer         Yes          Jackson
                        LLC
020 1000660225B         Chosen Ventures, LLC               Dirty Arm Farm                                 Recreational Producer         Yes          Jackson



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                                18 of 72
                                                                                                                                                                      Exhibit 4
                                                                                                                                                                  Page 18 of 72
                                                Case 3:19-cv-00476-BR              Document 10           Filed 06/03/19          Page 67 of 145

050 100069626B0         Emerald Corner Corporation         Oregon Farmacy                                 Recreational Retailer         Yes          Jackson
020 1000727CE8E         Summit Cannabis LLC                Summit Cannabis                                Recreational Producer         Yes          Jackson
020 1000731B88D         Happy Camp, LLC                    Happy Camp                                     Recreational Producer         Yes          Jackson
020 10007916FAE         Liontree Farms, LLC                Liontree Farms LLC                             Recreational Producer         Yes          Jackson
030 10008327AD3         Wild Rogue Extracts, LLC           Wild Rogue Extracts, LLC                       Recreational Processor        Yes          Jackson
020 10008983FEC         Innovative Concepts Worldwide      Green Bull Farms 724                           Recreational Producer         Yes          Jackson
                        INC
020 1000899A53D         Innovative Concepts Worldwide      Green Bull Farms                               Recreational Producer         Yes          Jackson
                        INC
020 10009109ECE         Phoenix Rising Productions, Inc    Phoenix Rising Farm                            Recreational Producer         Yes          Jackson

020 1000938E0EE         Hedgpeth Farms LLC                 Hedgpeth Farms LLC                             Recreational Producer         Yes          Jackson
020 1001038F8AB         Happy Grow Lucky Farms LLC.        Happy Grow Lucky Farms                         Recreational Producer         Yes          Jackson

020 1001044C1D9         Black Market Distribution LLC      Black Market Distribution                      Recreational Producer         Yes          Jackson

020 100105904E2         Atlas Collective, LLC              Atlas Collective, LLC                          Recreational Producer         Yes          Jackson
020 1001088628E         F2CM, LLC                          F2CM I                                         Recreational Producer         Yes          Jackson
020 1001116FB92         Hillside Herbs LLC                 Hillside Herbs / Roganja / Massive Seeds       Recreational Producer         Yes          Jackson

020 10011670CB7         West Coast Farms, LLC.             West Coast Farms                               Recreational Producer         Yes          Jackson
020 10012592813         SOCC LLC                           Southern Oregon Cannabis Company               Recreational Producer         Yes          Jackson
020 10012802F03         Thomas&Minchow LLC                 High Valley Organics                           Recreational Producer         Yes          Jackson
020 10013512D09         Double Bar KZ LLC                  Double Bar KZ Ranch                            Recreational Producer         Yes          Jackson
020 10013522863         SOCC LLC                           Southern Oregon Cannabis Company               Recreational Producer         Yes          Jackson
020 100135548E1         La Mota 13, LLC                    La Mota                                        Recreational Producer         Yes          Jackson
020 1001356D897         La Mota 13, LLC                    La Mota LLC                                    Recreational Producer         Yes          Jackson
060 10013572A70         Black Market Distribution LLC      Black Market Distribution                      Recreational Wholesaler       Yes          Jackson

050 100136209F4         La Mota 6 LLC & Rosa Cazares       La Mota 6 LLC                                  Recreational Retailer         Yes          Jackson   Yes
020 10013776828         SOCC LLC                           Southern Oregon Cannabis Company               Recreational Producer         Yes          Jackson
020 1001546468C         URT Gardens LLC                     Upper Rogue Terraces                          Recreational Producer         Yes          Jackson
020 100155562C5         La Mota 13, LLC                    La Mota                                        Recreational Producer         Yes          Jackson
020 10015572973         Solstice Botanicals LLC            Sister Cannabis                                Recreational Producer         Yes          Jackson
020 1001569AE6E         4964 BFH, LLC                      Phantom Farms                                  Recreational Producer         Yes          Jackson
020 10015742A07         Steven Dean Hanlin                 Steve Dean Hanlin                              Recreational Producer         Yes          Jackson
050 1001576D112         Sheryl Rabitoy & Robert Rabitoy    Rogue River Herbal PMC                         Recreational Retailer         Yes          Jackson   Yes    Yes




* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                             19 of 72
                                                                                                                                                                   Exhibit 4
                                                                                                                                                               Page 19 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 68 of 145

020 1001594C586         ZPD LLC                             Eufloria                                      Recreational Producer         Yes          Jackson
020 100161996B8         Sweden Farms LLC                    Sweden CBD                                    Recreational Producer         Yes          Jackson
010 1001626980D         Smith Scientific Industries, Inc.   Evio Labs Medford                             Laboratory                    Yes          Jackson

020 1001627583E         4964 BFH, LLC                       Phantom Farms                                 Recreational Producer         Yes          Jackson
020 10016476EEA         HGP LLC                             HG Pharms                                     Recreational Producer         Yes          Jackson
020 1001657D6FF         Oregon Grown Organics LLC           Oregon Grown Organics                         Recreational Producer         Yes          Jackson
020 1001669AC27         Arm J LLC                           The Cannabis Farm                             Recreational Producer         Yes          Jackson
020 10016808267         Applegate Valley Organics LLC       Nectar, Applegate Valley Organics             Recreational Producer         Yes          Jackson

020 1001685AB0F         Butte Creek Ranch Farms 1300        Butte Creek Farms                             Recreational Producer         Yes          Jackson
                        LLC
020 10017225925         Chronic Cultures, Inc               Chronic Cultures                              Recreational Producer         Yes          Jackson
020 10017261562         Butte Creek Ranch Farms 1100        Butte Creek Farms                             Recreational Producer         Yes          Jackson
                        LLC
020 10017550229         BJS A Grade, LLC                    BJS A Grade                                   Recreational Producer         Yes          Jackson
020 10017577A3E         Applegate Valley Organics LLC       Nectar, Applegate Valley Organics             Recreational Producer         Yes          Jackson

020 1001758A0F3         Applegate Valley Organics LLC       Nectar, Applegate Valley Organics             Recreational Producer         Yes          Jackson

020 1001759E7E2         Applegate Valley Organics LLC       Nectar, Applegate Valley Organics             Recreational Producer         Yes          Jackson

020 10017603833         Applegate Valley Organics LLC       Nectar, Applegate Valley Organics             Recreational Producer         Yes          Jackson

020 1001769A99E         Terra Verde Inc.                    Terra Verde                                   Recreational Producer         Yes          Jackson
020 1001770413E         Terra Verde Inc.                    Terra Verde                                   Recreational Producer         Yes          Jackson
020 10017878444         RJJ, LLC and Paula Dale             RJJ Farms                                     Recreational Producer         Yes          Jackson
020 100181489B4         Benzley Investments LLC             Lake Creek Cannabis                           Recreational Producer         Yes          Jackson
020 1001853D6B2         Lick Creek Farm Inc                 Lick Creek Farm Inc                           Recreational Producer         Yes          Jackson
020 10018745FE4         Thomas and Dawn Hodgkins            South Fork Farming                            Recreational Producer         Yes          Jackson
020 1001876ADDC         Luminous Gardens LLC                Luminous Gardens                              Recreational Producer         Yes          Jackson
020 100191102B4         MCK FARMS LLC                       mck farms                                     Recreational Producer         Yes          Jackson
020 10019342283         Emerald Cannabis Worx, LLC          Emerald Cannabis Worx                         Recreational Producer         Yes          Jackson
020 1001938E2CC         Emerald Fields, Inc., Dick          Emerald Fields                                Recreational Producer         Yes          Jackson
                        Herzog, Rachel Herzog
020 1001966648F         T & M Trading                       T & M Trading                                 Recreational Producer         Yes          Jackson
020 10020138D3F         Graves Farm LLC / Dennis Byrne      Graves Farm                                   Recreational Producer         Yes          Jackson




* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                             20 of 72
                                                                                                                                                                   Exhibit 4
                                                                                                                                                               Page 20 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 69 of 145

020 10020490764         META NATURALS LLC                  META NATURALS LLC                              Recreational Producer         Yes          Jackson
020 10020614D35         Ashland Productions LLC            Ashland Productions                            Recreational Producer         Yes          Jackson
020 10020892B00         Mongo Ranch, LLC                   Mongo Ranch                                    Recreational Producer         Yes          Jackson
030 10021400628         Chosen Ventures, LLC               Dirty Arm Farm                                 Recreational Processor        Yes          Jackson
020 1002210686A         Oregon Grow, LLC                   Oregon Grow, LLC                               Recreational Producer         Yes          Jackson
020 1002220E48B         High Rise Collective, LLC          High Rise Collective                           Recreational Producer         Yes          Jackson
020 1002243624B         Lotus Apothecary, LLC              Lotus Apothecary, LLC                          Recreational Producer         Yes          Jackson
020 1002246CB04         OM Farms, LLC                      OM Farms, LLC                                  Recreational Producer         Yes          Jackson
030 10022969EC9         META NATURALS LLC                  META NATURALS LLC                              Recreational Processor        Yes          Jackson
020 10023044A48         P&E Green Solutions, LLC           Solsgreen                                      Recreational Producer         Yes          Jackson
030 10023052C43         P&E Green Solutions, LLC           Solsgreen                                      Recreational Processor        Yes          Jackson
060 100230673AE         P&E Green Solutions, LLC           Solsgreen                                      Recreational Wholesaler       Yes          Jackson

020 1002307A374         Porta Farms LLC                    Porta Farms                                    Recreational Producer         Yes          Jackson
020 1002355DD81         Gong-Ji Farm LLC                   Gong-Ji Farm LLC                               Recreational Producer         Yes          Jackson
020 10024427CAA         Climax Farms LLC                   Climax Farms                                   Recreational Producer         Yes          Jackson
020 10024813462         Sixtech, LLC                       Sixtech                                        Recreational Producer         Yes          Jackson
020 10025784A94         Primo Farms, LLC                   Primo Farms                                    Recreational Producer         Yes          Jackson
060 1002592350F         Highly Distributed, LLC            Highly Distributed                             Recreational Wholesaler       Yes          Jackson          Yes

020 10026142BC2         Decibel Farms Inc.                 Decibel Farms                                  Recreational Producer         Yes          Jackson
050 10026282919         Fireside Dispensary, Inc.          Fireside Dispensary                            Recreational Retailer         Yes          Jackson          Yes
020 10026411B79         Ashland Organics, LLC              528hz Gardens                                  Recreational Producer         Yes          Jackson
020 1002647322E         M and B Vineyards LLC              Leap Farms                                     Recreational Producer         Yes          Jackson
020 1002661668E         Foley Farms LLC                    Foley Farms                                    Recreational Producer         Yes          Jackson
020 10026718E65         Self Made Farms, LLC               Self Made Cannabis Company                     Recreational Producer         Yes          Jackson
020 1002678C19E         Applegate River, LLC               Folia                                          Recreational Producer         Yes          Jackson
020 1002714AEEF         Grizzly Peak Farm LLC              Grizzly Peak Farm                              Recreational Producer         Yes          Jackson
020 1002716FC9F         Sugar Tree Farm LLC                Sugar Tree Farm                                Recreational Producer         Yes          Jackson
020 100277503CF         M and B Vineyards LLC              Leap Farms                                     Recreational Producer         Yes          Jackson
060 100280695C8         Jefferson Packing House LLC        Jefferson Packing House                        Recreational Wholesaler       Yes          Jackson

020 1002853B750         Oregon Cannabis Farms L.L.C.       Oregon Cannabis Farms, LLC                     Recreational Producer         Yes          Jackson

020 100305975BF         HGHA, LLC                          HGP II                                         Recreational Producer         Yes          Jackson
060 100306077C1         HGHA, LLC                          HGWS                                           Recreational Wholesaler       Yes          Jackson          Yes

020 100319583CC         Minthorne, LLC                     Minthorne LLC                                  Recreational Producer         Yes          Jackson



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                             21 of 72
                                                                                                                                                                   Exhibit 4
                                                                                                                                                               Page 21 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 70 of 145

020 10032569988         ORYGANJ, LLC                       ORYGANJ, LLC                                   Recreational Producer         Yes          Jackson
050 10032676561         3LB Retail, LLC                    Hijinx Cannabis Co                             Recreational Retailer         Yes          Jackson   Yes    Yes
020 1003304ACE7         Alternative Organics LLC           Alternative Organics                           Recreational Producer         Yes          Jackson
020 10033877979         Essence Farm INC.                  Essence Farm INC.                              Recreational Producer         Yes          Jackson
060 10033904DFA         Sixtech, LLC                       Sixtech Distribution                           Recreational Wholesaler       Yes          Jackson

050 100342445FA         Green Valley Wellness, LLC         Green Valley Wellness                          Recreational Retailer         Yes          Jackson          Yes
020 1003530E1D4         Eagle Green Farm LLC               Eagle Green Farm LLC                           Recreational Producer         Yes          Jackson
020 100357722F0         CH Organics, LLC                   CopperHead Organic Farms                       Recreational Producer         Yes          Jackson
060 1003632ACAB         Eek Inc                            Eek Inc.                                       Recreational Wholesaler       Yes          Jackson          Yes

020 1003751023B         500 Enterprises, Inc.              Rogue Ops                                      Recreational Producer         Yes          Jackson
030 10037523839         Sun Breeze Inc                     Sun God Medicinals                             Recreational Processor        Yes          Jackson          Yes      Yes
020 1003798EEFC         Haze Farms LLC                     Haze Farms LLC                                 Recreational Producer         Yes          Jackson
030 1003931C0EA         HGHA, LLC                          HGX                                            Recreational Processor        Yes          Jackson
020 1003949684C         Guava Grove LLC                    The Beaver State Cannabis Company              Recreational Producer         Yes          Jackson
020 10040479F50         River Grown LLC                    River Grown                                    Recreational Producer         Yes          Jackson
020 100417297FE         Chez Day West, LLC & Noah          Starseed Organics                              Recreational Producer         Yes          Jackson
                        Edwards
020 10041847FC2         KR50 Holdings Inc. / Joy Luck      Epic Family Farms                              Recreational Producer         Yes          Jackson
                        Farm LLC.
020 10041958BFC         Red Barn Organics I, LLC           Red Barn Organics                              Recreational Producer         Yes          Jackson
020 1004204F9D8         Kumba Hills Farm, LLC              Kumba Hills Farms                              Recreational Producer         Yes          Jackson
030 10042585997         Canna Fusion, LLC & West Coast     CANNA-FUSION                                   Recreational Processor        Yes          Jackson
                        Baked Goodness, LLC
020 10043391E23         Kenjan Enterprises LLC             Kenjan Enterprises LLC                         Recreational Producer         Yes          Jackson
020 100439807B5         JV Applegate LLC                   Green T Farms                                  Recreational Producer         Yes          Jackson
020 1004402658D         Elvis Oil Company LLC              Benson Elvis                                   Recreational Producer         Yes          Jackson
020 1004408DE2D         TLR Enterprises, LLC               Rolen Stone Farms                              Recreational Producer         Yes          Jackson
050 1004450CCA0         House Of Leaves, LLC               House of Leaves, LLC                           Recreational Retailer         Yes          Jackson   Yes    Yes
020 1004548614C         Rose Sol Holdings LLC              Alta Gardens                                   Recreational Producer         Yes          Jackson
060 10046676837         SJDM, INC                          Pharmer's Market, ABN                          Recreational Wholesaler       Yes          Jackson          Yes

050 1004675B760         Top Shelf Wellness Center          Top Shelf Wellness Center                      Recreational Retailer         Yes          Jackson   Yes    Yes
020 1004685EE62         Dirk Johnson                       High Horse Acres                               Recreational Producer         Yes          Jackson
020 10046929D86         Citrine Gardens, LLC               The Star Farm                                  Recreational Producer         Yes          Jackson
020 1004693B783         Golden Stone Farm LLC              Golden Stone                                   Recreational Producer         Yes          Jackson




* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                               22 of 72
                                                                                                                                                                   Exhibit 4
                                                                                                                                                               Page 22 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19           Page 71 of 145

060 1004799A262         CWD NORTHWEST, INC                 CWD NORTHWEST, INC.                            Recreational Wholesaler       Yes          Jackson          Yes

050 100480492FF         Wolf D, LLC                        Pharm to Table                                 Recreational Retailer         Yes          Jackson   Yes    Yes
050 100485158FE         Cannabiz Experience LLC            Cannabiz Experience, LLC                       Recreational Retailer         Yes          Jackson   Yes    Yes
020 1004870BBFA         Healing Farms LLC                  Healing Farms                                  Recreational Producer         Yes          Jackson
020 1004899FD57         Rogue's Lair Improvement, LLC      Rogue's Lair Improvement, LLC                  Recreational Producer         Yes          Jackson

030 1005038E5F2         Decibel Farms Inc.                 Decibel Farms                                  Recreational Processor        Yes          Jackson
020 1005054FD1C         Rolling Cascades Farm LLC          Item 9                                         Recreational Producer         Yes          Jackson
050 10050652956         SkunkRx LLC                        SkunkRX                                        Recreational Retailer         Yes          Jackson   Yes    Yes
050 10050834F0C         Zachary Kohler                     Emerald Triangle Dispensary                    Recreational Retailer         Yes          Jackson   Yes    Yes
030 100511681A8         The CO2 Company LLC                The CO2 Company                                Recreational Processor        Yes          Jackson
050 10051449C85         Rogue Valley Dispensary, LLC       Rogue Valley Cannabis                          Recreational Retailer         Yes          Jackson          Yes

050 100516768FC         Marigold Enterprises LLC           American Cannabis Company                      Recreational Retailer         Yes          Jackson   Yes    Yes
050 10051948111         Patients Helping Patients LLC      C&C Farms Rec Shop                             Recreational Retailer         Yes          Jackson

030 10051970949         OM Extracts, LLC                   OM Extracts                                    Recreational Processor        Yes          Jackson          Yes      Yes
050 10052360AEA         Dab Town USA LLC                   Dab Town USA                                   Recreational Retailer         Yes          Jackson
050 10053165466         Wicked Flower Shoppe               The Wicked Flower Shoppe                       Recreational Retailer         Yes          Jackson
050 100534417C0         Grateful Meds LLC                  Grateful Meds                                  Recreational Retailer         Yes          Jackson          Yes
020 1005351D67C         Million Elephants, LLC             Million Elephants, LLC                         Recreational Producer         Yes          Jackson
050 10053526C7A         Meadow Camp LLC                    Market Street Wellness                         Recreational Retailer         Yes          Jackson
020 1005384CF06         Shamrock Farming Company,          Shamrock Farming Company                       Recreational Producer         Yes          Jackson
                        LLC
020 10053887289         Jensen Ranch LLC                   Jensen Ranch                                   Recreational Producer         Yes          Jackson
020 10054000EF8         MMLW,LLC                           Table Rock Farms                               Recreational Producer         Yes          Jackson
020 1005418E02F         Dope Nuggets LLC                   Dope Nuggets                                   Recreational Producer         Yes          Jackson
060 100544359F4         The CO2 Company LLC                The CO2 Company                                Recreational Wholesaler       Yes          Jackson

020 10054665475         Lake Creek Vineyards, LLC          Lake Creek Vineyards, LLC                      Recreational Producer         Yes          Jackson
020 1005505E546         WILLIAM'S WONDER FARMS,            William's Wonder Farms                         Recreational Producer         Yes          Jackson
                        LLC
020 10055769A84         Oso Verde LLC                      Oso Verde Farms                                Recreational Producer         Yes          Jackson
050 1005582DBA5         WEEDBUCKS, LLC                     Weedbucks                                      Recreational Retailer         Yes          Jackson          Yes
030 10056345C32         Honey Pot Oil Co.                  Honey Pot Oil Company                          Recreational Processor        Yes          Jackson
050 1005779006B         OGC Inc.                           Oregon Grown Cannabis Recreational             Recreational Retailer         Yes          Jackson   Yes    Yes
                                                           Dispensary ( OGC Inc.)



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                               23 of 72
                                                                                                                                                                   Exhibit 4
                                                                                                                                                               Page 23 of 72
                                              Case 3:19-cv-00476-BR                Document 10            Filed 06/03/19         Page 72 of 145

020 1005859C447         Life Flower LLC                    Life flower                                    Recreational Producer                      Jackson
020 10058986506         Mobelly Farms, LLC                 Mobelly Farms                                  Recreational Producer         Yes          Jackson
020 1005915288C         Remedy River, LLC                  Remedy River, LLC                              Recreational Producer         Yes          Jackson
020 1005922CF0C         Remedy River, LLC                  Remedy River                                   Recreational Producer         Yes          Jackson
020 10059334FDB         Blohm Welles Farms, LLC            Blohm Welles Farms, LLC                        Recreational Producer         Yes          Jackson
020 10059381F15         Rabbit Hills Farm LLC              Rabbit Hill Farms                              Recreational Producer         Yes          Jackson
020 10059414AE1         Bishop Orchards LLC                Bishop Orchards                                Recreational Producer         Yes          Jackson
030 1005949CBB3         Queen B Labs LLC                   Queen B Labs / Flat Earth Farms / Flat Earth   Recreational Processor        Yes          Jackson          Yes
                                                           Extracts / Cosmic Alchemy
060 10059502378         Queen B Labs LLC                   Queen B Labs                                   Recreational Wholesaler       Yes          Jackson          Yes

020 10059940243         Fractal Farm LLC                   Fractal Farms                                  Recreational Producer         Yes          Jackson
020 100600698D6         Opus 420, LLC                      Opus Organics                                  Recreational Producer         Yes          Jackson
050 10060288656         Ground Up Farms LLC                Ground Up                                      Recreational Retailer         Yes          Jackson
020 1006080D1FB         Kama'aina Gardens LLC              Rainbow Circles                                Recreational Producer         Yes          Jackson
020 100609315B5         BJS A Grade                        BJS A Grade                                    Recreational Producer         Yes          Jackson
050 10061095779         TJH Enterprises LLC                Cloud 9 Wellness                               Recreational Retailer         Yes          Jackson
020 10061368900         Applegate River, LLC               Folia                                          Recreational Producer         Yes          Jackson
020 100614380D8         Crowfoot Organic Farm,             Crowfoot Cannabis                              Recreational Producer         Yes          Jackson
                        Incorporated
020 1006168AB1B         Grown Rogue Gardens                Grown Rogue Gardens                            Recreational Producer         Yes          Jackson
                        LLC/Grown Rogue Distribution,
                        LLC
020 10061917141         Old Gold Gardens LLC               Old Gold Gardens                               Recreational Producer         Yes          Jackson
060 1006219C093         Grown Rogue Gardens                Grown Rogue Distribution                       Recreational Wholesaler       Yes          Jackson
                        LLC/Grown Rogue Distribution,
                        LLC
020 1006266E28B         Emerald Triangle Farms, LLC        Emerald Triangle Farms, LLC                    Recreational Producer         Yes          Jackson
020 1006272D47F         The Factory LLC                    Hashland                                       Recreational Producer         Yes          Jackson
020 100627678F4         Great American Ranch LLC           Great American Ranch                           Recreational Producer         Yes          Jackson
020 100633273E9         BST LLC                            Slyy Cannabis                                  Recreational Producer         Yes          Jackson
030 1006343C9F9         BST LLC                            Slyy Cannabis                                  Recreational Processor        Yes          Jackson
020 10063940AA8         Grown Rogue Gardens LLC            Grown Rogue Gardens                            Recreational Producer         Yes          Jackson
060 1006395322D         High Life Distribution Co LLC      High Life Distribution Co                      Recreational Wholesaler       Yes          Jackson

020 1006416525E         Smpkns S Corp                      SACRED FLOWER FARMS                            Recreational Producer         Yes          Jackson
020 1006426E527         FLW VENTURES LLC                   Corner Creek Farms                             Recreational Producer         Yes          Jackson
020 1006449A042         Sweet Tooth Canndy, LLC            Sweet Tooth Canndy                             Recreational Producer         Yes          Jackson



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                             24 of 72
                                                                                                                                                                   Exhibit 4
                                                                                                                                                               Page 24 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 73 of 145

020 1006499A7C8         Village Green Incorporated         Village Green                                  Recreational Producer         Yes          Jackson
030 10065257267         Oregon Original LLC                Oregon Original LLC                            Recreational Processor        Yes          Jackson
020 1006526E154         Elvis Oil Company LLC              Benson Elvis                                   Recreational Producer         Yes          Jackson
020 1006547E92E         Suzanne Marie Gordon &             Serendipity Farm                               Recreational Producer         Yes          Jackson
                        Tamara Jo Radford
020 1006614CE5D         BOOMTOWN FARMS, LLC                BOOMTOWN FARMS                                 Recreational Producer         Yes          Jackson
020 1006674CCC0         M3M, LLC                           M3M, LLC                                       Recreational Producer         Yes          Jackson
020 1006680E29B         BG3 Productions, LLC               BG3 Productions, LLC                           Recreational Producer         Yes          Jackson
020 10067458347         Bonafide Cannabis LLC              Bonafide Cannabis                              Recreational Producer         Yes          Jackson
030 10068153B20         Rogue Gold Inc.                    Rogue Gold                                     Recreational Processor        Yes          Jackson
050 10068220B65         House Of Leaves, LLC               House of Leaves Medford                        Recreational Retailer         Yes          Jackson
020 1006861D757         CANNA ROYALE                       CANNA ROYALE / RAW ZEN                         Recreational Producer         Yes          Jackson
030 100688983CF         Full Circle Concepts LLC           Eminence CX                                    Recreational Processor        Yes          Jackson
020 1006994D39A         Tmcc LLC                           Tmcc                                           Recreational Producer         Yes          Jackson
030 1007021E099         Summit Cannabis LLC                Summit Cannabis                                Recreational Processor        Yes          Jackson
020 1007039B946         Rogue River Family Farms LLC       Rogue River Family Farms                       Recreational Producer         Yes          Jackson

020 1007105ECC8         JJ Farms Oregon LLC                JJ Farms Oregon, LLC                           Recreational Producer         Yes          Jackson
020 1007118C551         Red Barn Industries, LLC           Red Barn Industries, LLC                       Recreational Producer         Yes          Jackson
020 10071571776         Butte Creek Ranch Farm 1801,       Butte Creek Farms                              Recreational Producer         Yes          Jackson
                        LLC
020 10072355473         Wild Flower Farms LLC              Wild Flower Farms                              Recreational Producer         Yes          Jackson
020 100725761AF         LUNA COW LLC                       Luna Cow LLC                                   Recreational Producer         Yes          Jackson
020 1007279AAC5         Green Star Growing, LLC            Green Star Growing                             Recreational Producer         Yes          Jackson
020 10073026078         Cook Investments Northwest         Buddies Farms                                  Recreational Producer         Yes          Jackson
                        Oregon, LLC
020 1007303E54E         Urban Pharms LLC                   Urban Pharms LLC                               Recreational Producer         Yes          Jackson
020 1007311AE6B         Cook Investments Northwest         Buddies Farms                                  Recreational Producer         Yes          Jackson
                        Oregon, LLC
020 1007314DBF1         Urban Pharms LLC                   Urban Pharms                                   Recreational Producer         Yes          Jackson
020 1007336A7AC         Attis Farms, LLC                   Attis Farms; Celadon Cannabis                  Recreational Producer         Yes          Jackson
020 10073739920         United Farm Company, LLC           United Farm Company LLC                        Recreational Producer         Yes          Jackson
020 1007433E43C         Sugar Tree Farm LLC                Sugar Tree Farm 2                              Recreational Producer         Yes          Jackson
020 10075331612         Tree Love LLC                      Tree Love LLC                                  Recreational Producer         Yes          Jackson
020 10075403144         2GC HOLDINGS LLC                   2GC HOLDINGS                                   Recreational Producer         Yes          Jackson
050 10075721DCC         Pacific Northwest Horticulture,    Pacific Northwest Horticulture                 Recreational Retailer         Yes          Jackson
                        LLC
020 100758249F3         Waterwheel Ventures LLC            Waterwheel Ventures, LLC                       Recreational Producer         Yes          Jackson



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                             25 of 72
                                                                                                                                                                   Exhibit 4
                                                                                                                                                               Page 25 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 74 of 145

020 1007586196B         Hill Holding Company LLC           Hill Ventures                                  Recreational Producer         Yes          Jackson
020 10075879BE8         Hydroberry Holdings LLC            Hydroberry Holdings, LLC                       Recreational Producer         Yes          Jackson
020 10075932728         Telos Consulting LLC               Telos Consulting LLC                           Recreational Producer         Yes          Jackson
020 10076047FAD         Oregon Expedition LLC              Oregon Expedition LLC                          Recreational Producer         Yes          Jackson
020 10076057F6D         Spyglass Management LLC            Spyglass Management                            Recreational Producer         Yes          Jackson
020 10076079E78         Capitola Management LLC            Capitola Management LLC                        Recreational Producer         Yes          Jackson
020 10076460B18         Top Shelf Gardens LLC              Top Shelf Gardens                              Recreational Producer         Yes          Jackson
020 10076512C4C         Rainwater Holdings LLC             Rainwater Holdings                             Recreational Producer         Yes          Jackson
020 10076682C61         XW CULTIVATION, LLC                XW CULTIVATION                                 Recreational Producer         Yes          Jackson
020 1007671E29A         LW CULTIVATION, LLC                LW CULTIVATION                                 Recreational Producer         Yes          Jackson
020 1007675DF66         Wicked Flower Shoppe               76 Farms                                       Recreational Producer         Yes          Jackson
050 1007724B972         La Mota Medford 2 LLC & Rosa       La Mota                                        Recreational Retailer         Yes          Jackson
                        Cazares
020 100774040BC         STT Group, LLC                     STT Group                                      Recreational Producer         Yes          Jackson
020 1007764A176         Red Barn Organics II, LLC          Red Barn Organics II, LLC                      Recreational Producer         Yes          Jackson
020 1007805A6C3         Chronic Herbivores, LLC            Chronic Herbivores, LLC                        Recreational Producer         Yes          Jackson
020 10078251221         Emerald Green Gardens LLC          Emerald Green Gardens                          Recreational Producer         Yes          Jackson
020 10078294C66         Emerald Green Gardens LLC          Emerald Green Gardens                          Recreational Producer         Yes          Jackson
020 100795025E9         RHF Holdings LLC                   Canna Gardens                                  Recreational Producer         Yes          Jackson
050 1007966DA38         Patients Helping Patients LLC      C&C Farms Rec Shop 2                           Recreational Retailer         Yes          Jackson

020 10079870BD6         Antioch LLC                        Antioch                                        Recreational Producer         Yes          Jackson
020 10080284212         Jeff Lount / De Anna Lount         Epicanna                                       Recreational Producer         Yes          Jackson
030 1008055E8E6         FNX LLC                            Funk Extracts                                  Recreational Processor        Yes          Jackson
020 10081597ABE         Fried Farms LLC                    Ridgeline Reserve                              Recreational Producer         Yes          Jackson
010 1008170B3B6         Proper Rental Management,LLC       Ecotest                                        Laboratory                    Yes          Jackson

020 1008185ABC1         Lee Consulting of Oregon LLC       Lit Cannabis                                   Recreational Producer         Yes          Jackson

020 1008202AA34         IMF Farms LLC                      IMF Farms LLC                                  Recreational Producer         Yes          Jackson
050 10082288469         4 Lobos, LLC                       Pharm To Table                                 Recreational Retailer         Yes          Jackson
020 10082466E36         Wicked Rain Farms LLC              Integrated Farms, LLC                          Recreational Producer         Yes          Jackson
020 10082559B07         Wicked Rain Farms LLC              Integrated Farms                               Recreational Producer         Yes          Jackson
020 10082583EDF         ROGUE RISING FARMS LLC             ROGUE RISING FARMS LLC                         Recreational Producer         Yes          Jackson
020 10082642381         Wicked Rain Farms LLC              Integrated Farms                               Recreational Producer         Yes          Jackson
020 1008273752C         Wicked Rain Farms LLC              Integrated Farms                               Recreational Producer         Yes          Jackson




* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                             26 of 72
                                                                                                                                                                   Exhibit 4
                                                                                                                                                               Page 26 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 75 of 145

030 1008311722F         SRS FARMS, LLC                  ANTHOLOGY, OUT COLD EXTRACTS, "BNK"               Recreational Processor        Yes          Jackson
                                                        BO'S NOSE KNOWS, TR┼¬D SOLVENTLESS
                                                        CO., ALTERED ALCHEMY
020 1008323C942         B & W Brother, LLC.             B & W Brother                                     Recreational Producer         Yes          Jackson
020 10083676BA3         AED LLC                         AED LLC                                           Recreational Producer         Yes          Jackson
050 1008483E7CB         RVC Main St, LLC                Rogue Valley Cannabis - West Main                 Recreational Retailer         Yes          Jackson
030 100848592B2         Rebel Roots Farms Inc           Rebel Roots Farms                                 Recreational Processor        Yes          Jackson
020 10084923860         KNLC, LLC                       Living Tree                                       Recreational Producer         Yes          Jackson
020 10085260BEF         Quality Affordable Products LLC Quality Affordable Products LLC                   Recreational Producer                      Jackson

060 1008539C063         The Distro, LLC                    The Distro                                     Recreational Wholesaler       Yes          Jackson

020 10085777AB4         Wicked Rain Farms LLC              Integrated Farms                               Recreational Producer         Yes          Jackson
020 10085807F56         Wicked Rain Farms LLC              Integrated Farms                               Recreational Producer         Yes          Jackson
020 1008582E633         Wicked Rain Farms LLC              Integrated Farms                               Recreational Producer         Yes          Jackson
010 1008606C050         MW Labs LLC                        MW Labs                                        Laboratory                    Yes          Jackson
030 100863092D3         Sol Cultivations Inc./ SOL SAP     Sol Cultivations INC                           Recreational Processor        Yes          Jackson
                        LIMITED PARTNERSHIP
030 1008660F46F         Aeroponic Innovations Inc          Natural Gas Extracts                           Recreational Processor        Yes          Jackson
020 1008680A373         Happy Healing Farms LLC/Go         Happy Healing Farms                            Recreational Producer         Yes          Jackson
                        Clean Advisors LLC
030 1008691F0D2         Rogue Raw, LLC                     Rogue Raw                                      Recreational Processor        Yes          Jackson
020 1008726A73B         BUCO Farms, LLC                    BUCO Farms                                     Recreational Producer         Yes          Jackson
060 10087728154         Wicked Rain Farms LLC              Integrated Wholesale                           Recreational Wholesaler       Yes          Jackson

050 10088018221         Ross Agro, LLC                     Mother Earth Medicines                         Recreational Retailer         Yes          Jackson
020 1008819C64D         Aeroponic Innovations Inc          Sowing Seeds                                   Recreational Producer         Yes          Jackson
020 1008869CB85         Russerick Enterprises LLC          TH3 Farms                                      Recreational Producer         Yes          Jackson
020 10089302091         YC CULTIVATION, LLC                YC CULTIVATION                                 Recreational Producer         Yes          Jackson
020 100899937E8         Joint Effort Farms, LLC            Joint Effort Farms                             Recreational Producer         Yes          Jackson
020 1009055C833         Shiloh Farms LLC                   Shiloh Farms                                   Recreational Producer         Yes          Jackson
050 1009177F10C         Gold River Botanicals LLC          Gold River Botanicals                          Recreational Retailer         Yes          Jackson
020 1009223CA6A         Terranova Holdings LLC             Herbington Farm                                Recreational Producer         Yes          Jackson
020 1009240C1C3         Happy Buddha Botanicals, LLC       Happy Buddha Botanicals, LLC                   Recreational Producer         Yes          Jackson

050 1009362B0FF         Kanopy 7 West Medford LLC          Kanopy 7                                       Recreational Retailer         Yes          Jackson
020 1009368E1E1         TrueCare, Inc.                     TrueCare Farms                                 Recreational Producer         Yes          Jackson
020 100963355E5         Sweet Grass, Inc.                  Sweet Grass                                    Recreational Producer                      Jackson



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                             27 of 72
                                                                                                                                                                   Exhibit 4
                                                                                                                                                               Page 27 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19           Page 76 of 145

020 10096748E53         WEST COAST GENETICS, LLC           Revival Cannabis                               Recreational Producer         Yes          Jackson
020 1009678032F         Baquet Enterprises LLC             Oregon Model Farms                             Recreational Producer         Yes          Jackson
020 1009710E832         ZION ROOTS LLC                     Zion Roots                                     Recreational Producer         Yes          Jackson
060 101015897EF         2GC HOLDINGS LLC                   2GC HOLDINGS                                   Recreational Wholesaler       Yes          Jackson

030 101015922CC         2GC HOLDINGS LLC                   2GC HOLDINGS                                   Recreational Processor        Yes          Jackson
030 101046035E5         Sweet Tooth Canndy, LLC            Sweet Tooth Canndy                             Recreational Processor        Yes          Jackson
050 1010491A550         La Mota Medford 3 LLC & Rosa       La Mota Medford 3 LLC                          Recreational Retailer                      Jackson
                        Cazares
010 10105708B08         Rogue Research Lab LLC             Rogue Research Lab                             Laboratory                    Yes          Jackson
060 1010665DA28         Oregon Cannabis Distributors       OCD                                            Recreational Wholesaler       Yes          Jackson
                        Inc
060 10111102B45         OCW LLC                            OCW LLC                                        Recreational Wholesaler                    Jackson

050 101133291FA         Pac NW Ventures LLC                Sensible Cannabis Company                      Recreational Retailer         Yes          Jackson
020 1012032ECC7         Casa Sol LLC                       Casa Sol                                       Recreational Producer         Yes          Jackson
030 1013287FF4D         EXTRACTIONEERING OREGON            Extractioneering Oregon                        Recreational Processor        Yes          Jackson
                        LLC
020 10133886539         ANM, Inc.                          Halo Labs; Hush; Hushcanna                     Recreational Producer         Yes          Jackson
020 10133891F64         ANM, Inc.                          Halo Labs; Hush; Hushcanna                     Recreational Producer         Yes          Jackson
020 1013390F940         ANM, Inc.                          Halo Labs; Hush; Hushcanna                     Recreational Producer         Yes          Jackson
020 1013393A677         ANM, Inc.                          Halo Labs; Hush; Hushcanna                     Recreational Producer         Yes          Jackson
030 1013394706D         ANM, Inc.                          Halo Labs; Hush; Hushcanna                     Recreational Processor        Yes          Jackson
060 1013395D829         ANM, Inc.                          Halo Labs; Hush; Hushcanna                     Recreational Wholesaler       Yes          Jackson

050 1013444DEA1         Cardholder Care, Limited       Top Shelf Wellness Center                          Recreational Retailer         Yes          Jackson
                        Liability Company
050 101344798CE         Ashland Cannabis Company, LLC Rogue Valley Cannabis - Ashland                     Recreational Retailer         Yes          Jackson
                        / Rogue Valley Dispensary, LLC

020 101354208B5         4964 BFH, LLC                      Phantom Farms                                  Recreational Producer         Yes          Jackson
020 1013549B0D0         4964 BFH, LLC                      Phantom Farms                                  Recreational Producer         Yes          Jackson
050 1000076B368         Diamond Tree, Inc                  DiamondTREE                                    Recreational Retailer         Yes          Jefferson          Yes
050 10037199BA2         Plantae Health Care LLC            Plantae                                        Recreational Retailer         Yes          Jefferson          Yes
050 10049684964         Evergreen Organics Inc             Central Organics                               Recreational Retailer         Yes          Jefferson          Yes
050 1010724DE65         GKE, LLC                           Green Knottz Madras                            Recreational Retailer         Yes          Jefferson
050 1010879025E         Pioneer Herbs LLC                  Pioneer Cannabis Co.                           Recreational Retailer         Yes          Jefferson
020 10000347E97         SOW CANNA LLC                      Sow Canna                                      Recreational Producer         Yes          Josephine



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                               28 of 72
                                                                                                                                                                     Exhibit 4
                                                                                                                                                                 Page 28 of 72
                                              Case 3:19-cv-00476-BR                 Document 10          Filed 06/03/19          Page 77 of 145

020 1000116D319         CAREY NIKLAS DARNELL LLC           oreKron                                        Recreational Producer         Yes          Josephine
020 1000186F98B         Nick Smith LLC                     Smith Farms                                    Recreational Producer         Yes          Josephine
020 1000196DB7E         CEN, LLC                           Green Source Gardens                           Recreational Producer         Yes          Josephine
020 10001970179         Gardens of Selma, LLC              Gardens of Selma / Selma Gardens               Recreational Producer         Yes          Josephine
020 100019879F7         Laksmi Botanicals LLC              Ananda Farms                                   Recreational Producer         Yes          Josephine
020 1000333CCD6         326 Producer LLC                   Madrone Delta                                  Recreational Producer         Yes          Josephine
020 10003674D8D         200 Producer LLC                   Madrone Charlie                                Recreational Producer         Yes          Josephine
020 1000385A212         190 Producer LLC                   Madrone Bravo                                  Recreational Producer         Yes          Josephine
020 1000455C99C         Left Coast Standard LLC            Left Coast Standard                            Recreational Producer         Yes          Josephine
020 100046582FC         Elvenwood Enterprises LLC          Elvenwood Enterprises LLC                      Recreational Producer         Yes          Josephine
020 100046667EC         LF Farms, Inc                      LF Farms                                       Recreational Producer         Yes          Josephine
020 100047272F2         180 Producer LLC                   Madrone Alpha                                  Recreational Producer         Yes          Josephine
020 10005148708         West Coast Cannabis                West Coast Cannabis LLC                        Recreational Producer         Yes          Josephine
                        Consortium LLC
020 1000721E1F6         HBFRM LLC                          Herba Farm                                     Recreational Producer         Yes          Josephine
020 10009626C85         Duane Miller & John Springer       Lizard Hill Farm                               Recreational Producer         Yes          Josephine

020 10010150067         HOLLAND G. FARM LLC                Holland G Farm                                 Recreational Producer         Yes          Josephine
020 10010525940         Austin Hinkle                      Wildflowers Cultivation                        Recreational Producer         Yes          Josephine
020 1001101C42D         Sasquatch Valley Farm LLC          Sasquatch Valley Farm                          Recreational Producer         Yes          Josephine
020 1001207480A         Ankura, Inc                        Ankura, Inc.                                   Recreational Producer         Yes          Josephine
020 10013036D97         Dizzy Earth, LLC                   Dizzy Earth, LLC                               Recreational Producer         Yes          Josephine
020 1001373CA42         Chapman Creek Farm LLC             Chapman Creek Farm                             Recreational Producer         Yes          Josephine
020 1001458C024         East Fork Agriculture, LLC         East Fork Cultivars                            Recreational Producer         Yes          Josephine
020 100153913C0         Epoch Farms, LLC                   Epoch Farms                                    Recreational Producer         Yes          Josephine
020 100154108CB         Epoch Farms, LLC                   Epoch Farms                                    Recreational Producer         Yes          Josephine
020 1001578ADC1         Copescrop LLC                      Moon Shine Gardens                             Recreational Producer         Yes          Josephine
020 10016250A1F         Paydaze LLC                        BZS Resource                                   Recreational Producer         Yes          Josephine
020 10016357CDD         Seven Point Farms LLC              Seven Point Farms                              Recreational Producer         Yes          Josephine
020 1001693AB90         ONETWENTY LLC                      SOOR                                           Recreational Producer         Yes          Josephine
020 100172918EE         3Littlebirds, LLC                  3 Little Birds                                 Recreational Producer         Yes          Josephine
020 10018475CA6         STRONG ROOTS FARM LLC              Strong Roots Farm                              Recreational Producer         Yes          Josephine
020 1001858728F         Redwood Management Group           Redwood Farms                                  Recreational Producer         Yes          Josephine
                        LLC
020 10019079600         Agile Retailers Inc.               Stone Age Gardens                              Recreational Producer         Yes          Josephine
020 10019395A2A         Iron Cross Enterprises LLC         Iron Cross                                     Recreational Producer         Yes          Josephine
020 10019856D24         Remedy Ranch, Inc.                 Remedy Ranch                                   Recreational Producer         Yes          Josephine
020 10020226685         Wilderville Farms, LLC             Wilderville Farms, LLC                         Recreational Producer         Yes          Josephine



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                               29 of 72
                                                                                                                                                                     Exhibit 4
                                                                                                                                                                 Page 29 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 78 of 145

020 10020773460         Higher Aspirations Inc.            HIGHER ASPIRATIONS INC.                        Recreational Producer         Yes          Josephine
020 10020787AD2         Vincent Deschamps and Kate         54 Green Acres                                 Recreational Producer         Yes          Josephine
                        Deschamps
020 10021680651         SNODGRASS FAMILY GENETICS,         Peach Orchard Team Farm                        Recreational Producer         Yes          Josephine
                        LLC
020 10022146AE2         SOJ Farms LLC                      SOJ Farms                                      Recreational Producer         Yes          Josephine
020 100226289C7         SISKIYOU SUNGROWN FARM,            Siskiyou Sungrown Farm                         Recreational Producer         Yes          Josephine
                        INC
020 1002393B46A         BG Family Farms, LLC               BG Family Farms                                Recreational Producer         Yes          Josephine
020 1002411378C         C&S Enterprises, LLC               Rogue Exotic Alternatives                      Recreational Producer         Yes          Josephine
020 100242539E4         Everbloom LLC                      Everbloom LLC                                  Recreational Producer         Yes          Josephine
020 10024857626         Bubba Botanicals LLC               Bubba Botanicals                               Recreational Producer         Yes          Josephine
020 1002507C98E         Zen Pharm LLC                      Zen Pharm                                      Recreational Producer         Yes          Josephine
020 1002532EEB6         Rogue Valley Group LLC             Shadowbox Farms                                Recreational Producer         Yes          Josephine
020 1002538FEB6         Wise Decision Farms LLC            Wise Gardens                                   Recreational Producer         Yes          Josephine
020 10025468BB8         Wonder Weed Company Inc.           Wonder Weed Company                            Recreational Producer         Yes          Josephine
020 100260706A6         Rogue Farmer at Quartz Creek       Rogue Farmer at Quartz Creek, LLC.             Recreational Producer         Yes          Josephine
                        LLC
020 1002619DEB8         Green Roots Ranch, LLC             Green Roots Ranch                              Recreational Producer         Yes          Josephine
020 1002643F1BA         Trellis Holdings OP - 5320 Dick    Trellis Holdings                               Recreational Producer         Yes          Josephine
                        George Road LLC
020 1002681CD74         Medicinal Roots, LLC               Medicinal Roots, LLC                           Recreational Producer         Yes          Josephine
020 10026900CCA         Applegate River Roots, LLC         Applegate River Roots                          Recreational Producer         Yes          Josephine
020 100269691F2         Bigsby Inc                         Bigsby Brand                                   Recreational Producer         Yes          Josephine
020 1002811467A         Rogue Valley Group LLC             Shadowbox Farms                                Recreational Producer         Yes          Josephine
020 1002819666A         Living Soil Farms LLC              Alter Farms                                    Recreational Producer         Yes          Josephine
020 1002936AB2F         Takilma Road Operator LLC          Takilma Road Operator LLC                      Recreational Producer         Yes          Josephine
020 100298424D9         Altru, LLC                         Mentari Farms                                  Recreational Producer         Yes          Josephine
020 10030653D97         Powell Creek Nursery, LLC          Kerby Kush Farms                               Recreational Producer         Yes          Josephine
020 100312539E0         Pea Penny Farms, LLC               Pea Penny Farms                                Recreational Producer         Yes          Josephine
020 100315361AE         Longshot Holdings, LLC             Longshot Holdings                              Recreational Producer         Yes          Josephine
020 10032154179         Wolf Creek Grow LLC                Wolf Creek Grow                                Recreational Producer         Yes          Josephine
020 10033282295         WILLOWBILLYFARMS LLC &             WILLOWBILLYFARMS LLC                           Recreational Producer         Yes          Josephine
                        Brittany Gierke
020 10034380D8E         Millerville Farms LLC              Millerville Farms                              Recreational Producer         Yes          Josephine
020 10034736405         Happy Day Farm LLC                 happy day farms                                Recreational Producer         Yes          Josephine
030 10037663CEA         OREGON GROWN                       Oregon Grown Extractions                       Recreational Processor        Yes          Josephine
                        EXTRACTIONS, LLC



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                               30 of 72
                                                                                                                                                                     Exhibit 4
                                                                                                                                                                 Page 30 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 79 of 145

050 100390056F7         Rogue Valley Enterprises LLC        River City Retail                             Recreational Retailer         Yes          Josephine          Yes
030 10039963A63         Green Star Growing, LLC             Green Star Growing                            Recreational Processor        Yes          Josephine
060 100416954BD         NDN Holdings, LLC                   NDN Holdings, LLC                             Recreational Wholesaler       Yes          Josephine          Yes

050 10042321958         Bud Junction, LLC                   Bud Junction                                  Recreational Retailer         Yes          Josephine          Yes
050 10043201EF5         Antheia Creations LLC               Tamerans                                      Recreational Retailer         Yes          Josephine   Yes
020 1004502744E         The Clone Source LLC                The Clone Source                              Recreational Producer         Yes          Josephine
020 10046044293         OHANA CANNA LLC                     Ohana Canna                                   Recreational Producer         Yes          Josephine
020 100462727D5         Newman Agriculture LLC              Paragon Farms                                 Recreational Producer         Yes          Josephine
020 1004714490B         SHENNONG LLC                        Shennong LLC                                  Recreational Producer         Yes          Josephine
020 10048530B29         Jones Creek Chronic, LLC            Jones Creek Chronic, LLC                      Recreational Producer         Yes          Josephine
030 100495262ED         Sterling Gold, LLC                  Sterling Gold                                 Recreational Processor        Yes          Josephine
020 1004961E777         Sweet Creek Farm LLC /              Sweet Creek Botanicals                        Recreational Producer         Yes          Josephine
                        FloraFarm Consulting LLC
020 10050009B82         Everest Holdings LLC                Everest Holdings LLC                          Recreational Producer         Yes          Josephine
020 10051778A02         KISMET FARM LLC                     KISMET FARM LLC                               Recreational Producer         Yes          Josephine
020 100519089F6         Applegate River Farm,LLC            Applegate River Farm,LLC                      Recreational Producer         Yes          Josephine
020 1005209D44C         Mother Earth Growers LLC            Mother Earth Growers                          Recreational Producer         Yes          Josephine
050 10053021A3C         Diamond Enterprise LLC              Diamond Cannabis LLC                          Recreational Retailer         Yes          Josephine          Yes
030 10053907E1E         Chronic Extracts LLC                Chronic Extracts                              Recreational Processor        Yes          Josephine
020 1005493A714         Cafe Verde LLC                      Cafe Verde                                    Recreational Producer         Yes          Josephine
050 1005499C76F         Forward Cannabis LLC                Forward Cannabis                              Recreational Retailer         Yes          Josephine   Yes    Yes
020 1005526222A         Golden Jackal Farm, LLC             Golden Jackal Farm                            Recreational Producer         Yes          Josephine
020 1005541BD70         Gud Company, LLC                    G├╝d Gardens                                  Recreational Producer         Yes          Josephine
050 10055477B6C         Providing All Patients Access LLC   Papa's Dispensary                             Recreational Retailer         Yes          Josephine          Yes

020 1005580E054         Kings of Kush, LLC                  Kings of Kush LLC                             Recreational Producer         Yes          Josephine
020 1005601CFA9         Happy Trails Farm, LLC              Happy Trails Farm                             Recreational Producer         Yes          Josephine
020 1005608804C         NB Industries, LLC                  Poseidon's Element                            Recreational Producer         Yes          Josephine
020 10056129909         Zo├½ Therapeutics LLC               Zo├½ Therapeutics LLC                         Recreational Producer         Yes          Josephine
050 1005629EC8B         Iron Cross Enterprises LLC          Southern Oregon Cannabis Connection           Recreational Retailer         Yes          Josephine   Yes    Yes

020 10056306A6D         B.A.F. Farms, Inc                   River Dew Farms                               Recreational Producer         Yes          Josephine
020 10056680470         Sam Allen Heath                     Mountain Top Crop                             Recreational Producer         Yes          Josephine
050 10056960FF0         BUD BROS LLC                        BUD BROS LLC                                  Recreational Retailer         Yes          Josephine   Yes    Yes
020 1005893B822         WEEDBUCKS FARMS, LLC                Weedbucks Farms, LLC                          Recreational Producer         Yes          Josephine
020 1005996409F         Nectar of the Bud Farms, LLC        Nectar of the Bud                             Recreational Producer         Yes          Josephine
020 10060472B02         Lost Duck Farm, LLC                 Lost Duck Farm                                Recreational Producer         Yes          Josephine



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                               31 of 72
                                                                                                                                                                     Exhibit 4
                                                                                                                                                                 Page 31 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 80 of 145

030 10060921E9A         Phat Dawg Pharms LLC               Phat Dawg Pharms                               Recreational Processor        Yes          Josephine
020 1006146D1C8         Pineapple Society LLC              Pineapple Society                              Recreational Producer         Yes          Josephine
020 10061502FA1         Northwest Bud Company LLC          Northwest Bud Company LLC                      Recreational Producer         Yes          Josephine
020 1006166A33A         Grown Rogue Gardens LLC            Grown Rogue Gardens                            Recreational Producer         Yes          Josephine
020 10061844BD2         Herbal Ally Inc                    Herbal Ally Inc                                Recreational Producer         Yes          Josephine
020 10062645B32         The Traveling Medicine Show        The Traveling Medicine Show                    Recreational Producer         Yes          Josephine
                        LLC
020 1006468AEC9         High Altitude LLC                  High Altitude LLC                              Recreational Producer         Yes          Josephine
020 1006493FBA9         Bryan Family Gardens LLC           Bryan Family Gardens                           Recreational Producer         Yes          Josephine
060 10065114BEE         Cook Investments Northwest         Buddies Wholesaling                            Recreational Wholesaler       Yes          Josephine          Yes
                        Oregon, LLC
030 1006515ABD7         Cook Investments Northwest         Buddies Cannabis                               Recreational Processor        Yes          Josephine
                        Oregon, LLC
020 1006570FDDA         Big League Farms LLC               Big League Farms LLC                           Recreational Producer         Yes          Josephine
020 1006644C9FB         Dream Girl Ventures, LLC and       Dream Girl Cannabis                            Recreational Producer         Yes          Josephine
                        Carolina Flats Properties, LLC

020 1006663A6A6         Full Circle Pharms Inc.            Full Circle Pharms                             Recreational Producer         Yes          Josephine
020 100667564FA         Gypsy Farms, LLC                   Gypsy Farms, LLC                               Recreational Producer         Yes          Josephine
020 10066893831         Circle D Farms LLC                 Circle D Farm                                  Recreational Producer         Yes          Josephine
020 1006715ACC7         Tulsi Enterprises LLC              eUphoria Farms of Oregon                       Recreational Producer         Yes          Josephine
020 100674430A0         Clean Agronomics, LLC              Clean Agronomics, LLC                          Recreational Producer         Yes          Josephine
020 100679845FA         BRCC Enterprises, LLC              Nature's Gold                                  Recreational Producer         Yes          Josephine
020 100680545A4         AAA Productions, LLC               AAA PRODUCTIONS LLC                            Recreational Producer         Yes          Josephine
020 10068066562         BDF Enterprises, LLC               BDF ENTERPRISES LLC                            Recreational Producer         Yes          Josephine
020 10068112E00         JLB Enterprises, LLC               JLB ENTERPRISES LLC                            Recreational Producer         Yes          Josephine
020 1006830F3E7         The ESM Growers, LLC &             The ESM Growers                                Recreational Producer         Yes          Josephine
                        Michelle L. Dyer
020 1006869E6E8         BUD BROS FARMS LLC                 BUD BROS FARMS LLC                             Recreational Producer         Yes          Josephine
020 1006899A0CE         SISKIYOU SUNGROWN FARM,            Siskiyou Sungrown                              Recreational Producer         Yes          Josephine
                        INC
020 1006903F669         Old Cordwood Farms, LLC            Indigo Gardens                                 Recreational Producer         Yes          Josephine
020 1006905ABA2         O WERKS INC.                       O Werks Garden                                 Recreational Producer         Yes          Josephine
020 10069274CF2         Limpy Creek Cannabis LLC           Limpy Creek Cannabis LLC                       Recreational Producer         Yes          Josephine
020 10070379A49         WH Enterprises LLC                 Weirdhouse Farms                               Recreational Producer         Yes          Josephine
020 10070880951         Bigsby Inc                         Bigsby Brand                                   Recreational Producer         Yes          Josephine
020 1007099C0C1         Epitome, Inc.                      Eleven Eleven                                  Recreational Producer         Yes          Josephine
020 10072242CAA         Forward Farms LLC                  forward farms llc                              Recreational Producer         Yes          Josephine



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                               32 of 72
                                                                                                                                                                     Exhibit 4
                                                                                                                                                                 Page 32 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 81 of 145

020 10073299CF2         FA Ranch, LLC                      FA Ranch                                       Recreational Producer         Yes          Josephine
020 1007335CC9E         Fir Canyon Tree Farm, LLC          Maconha Gardens                                Recreational Producer         Yes          Josephine
020 1007412FC1C         Southlake Farms, LLC               Southlake Farms                                Recreational Producer         Yes          Josephine
020 1007434948F         Zuni Products, Inc.                Zuni Products                                  Recreational Producer         Yes          Josephine
020 1007446FBB5         Yollco LLC                         Green Queen Farms                              Recreational Producer         Yes          Josephine
020 10074607568         Golden Ridge Essentials, LLC       Treetop Gardens                                Recreational Producer         Yes          Josephine
020 1007530C806         Boundless Technology LLC           NuHarvest                                      Recreational Producer         Yes          Josephine
020 1007796DF45         BUCO Farms, LLC                    BUCO Farms                                     Recreational Producer         Yes          Josephine
020 1007802CC21         Falstaff Farms, LLC                Falstaff Farms                                 Recreational Producer         Yes          Josephine
020 1007850C61D         Williams Cannabis Company LLC      Williams Cannabis Company LLC                  Recreational Producer         Yes          Josephine

020 10078546E74         Hairy Eyeball Productions, Inc.    Hairy Eyeball Productions, Inc.                Recreational Producer         Yes          Josephine

020 1007963264A         GCIC LLC                           Garden of Weeden / Ascent Farms                Recreational Producer         Yes          Josephine
020 1008079FF3E         MNG Holdings, LLC                  Fish Hatchery Farms                            Recreational Producer         Yes          Josephine
020 10080882C70         WEEDBUCKS FARMS, LLC               Weedbucks Farms, LLC                           Recreational Producer         Yes          Josephine
020 100816760B7         Endless Green Summer Farms         Endless Green Summer Farms LLC                 Recreational Producer                      Josephine
                        LLC
020 10081777361         Special Branded, Inc               Special Branded                                Recreational Producer         Yes          Josephine
020 10081948996         Special Branded, Inc               Special Branded                                Recreational Producer         Yes          Josephine
020 10082046CA2         Green Passion LLC                  Green Passion LLC                              Recreational Producer         Yes          Josephine
030 1008341A083         Emerald Treasure LLC               Emerald Treasure LLC                           Recreational Processor        Yes          Josephine
020 10083619484         Buck Canyon Farms, LLC             JoCo Green                                     Recreational Producer         Yes          Josephine
020 1008461E051         KANA FARMS, LLC                    Kana Farms LLC                                 Recreational Producer         Yes          Josephine
020 10084784428         JPS ENTERPRISES LLC                JPS ENTERPRISES LLC                            Recreational Producer         Yes          Josephine
020 10084969FE1         Davis Direct, LLC                  Davis Direct, LLC                              Recreational Producer         Yes          Josephine
020 1008662FB90         Loud City LLC / Rider Life LLC     Loud City Farms                                Recreational Producer         Yes          Josephine
060 1008676219B         Tree of Life Distribution LLC      Tree of Life Distribution LLC                  Recreational Wholesaler       Yes          Josephine

020 1008807FFD6         Ayate LLC                          Juicy Farms                                    Recreational Producer         Yes          Josephine
020 100886209BE         H&C, LLC                           H&C, LLC                                       Recreational Producer         Yes          Josephine
020 1008865D85E         GREEN VALLEY HARVEST INC.          GREEN VALLEY HARVEST                           Recreational Producer         Yes          Josephine
020 1008906C6D8         MNG OP - 2581 Dick George          Mike's Green Farm                              Recreational Producer         Yes          Josephine
                        Road 1 LLC
020 10089070272         MNG OP - 2581 Dick George          Mike's Green Farm                              Recreational Producer         Yes          Josephine
                        Road 1 LLC
020 10089081D65         MNG OP - 2581 Dick George          Mike's Green Farm                              Recreational Producer         Yes          Josephine
                        Road 1 LLC



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                               33 of 72
                                                                                                                                                                     Exhibit 4
                                                                                                                                                                 Page 33 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 82 of 145

020 10089140304         MNG RE - 2581 DICK GEORGE          Farm Solutions DGP                             Recreational Producer         Yes          Josephine
                        ROAD LLC
020 100891597EF         MNG RE - 2581 DICK GEORGE          Farm Solutions DGP                             Recreational Producer         Yes          Josephine
                        ROAD LLC
020 1008921321D         GRIZZLY AGRICULTURE LLC            GRIZZLY AGRICULTURE                            Recreational Producer         Yes          Josephine
020 1008922DD33         GRIZZLY AGRICULTURE LLC            GRIZZLY AGRICULTURE                            Recreational Producer         Yes          Josephine
020 10089238F2F         GRIZZLY AGRICULTURE LLC            GRIZZLY AGRICULTURE                            Recreational Producer         Yes          Josephine
020 100893187E2         Caveman Ventures, LLC              Diamond Canna                                  Recreational Producer         Yes          Josephine
020 100904220A5         TieDie Farms LLC                   TieDie Farms                                   Recreational Producer         Yes          Josephine
020 10090437A35         TieDie Farms LLC                   TieDie Farms                                   Recreational Producer         Yes          Josephine
020 100909105A6         Roshi Alternative Solutions, LLC   Roshi Alternative Solutions, LLC               Recreational Producer         Yes          Josephine

020 1009160A69D         Sasha Gardens, LLC                 Sasha Gardens                                  Recreational Producer         Yes          Josephine
020 1009181B925         AGFO LLC                           AGFO LLC                                       Recreational Producer         Yes          Josephine
060 1009183CBDE         Diamond Elite LLC                  Diamond Elite, LLC                             Recreational Wholesaler       Yes          Josephine

030 1009184ED6C         Diamond Elite LLC                  Diamond Elite, LLC                             Recreational Processor        Yes          Josephine
050 1009200822A         Cafe Verde LLC                     Cafe Verde                                     Recreational Retailer         Yes          Josephine
020 100934847F6         AGFO LLC                           AGFO LLC                                       Recreational Producer         Yes          Josephine
020 1009350718E         Diamond Cultivation LLC            Diamond Cultivation                            Recreational Producer         Yes          Josephine
020 1009353FA11         The Green Choice, LLC              The Green Choice, LLC                          Recreational Producer         Yes          Josephine
020 10093897C25         Diamond Cultivation LLC            Diamond Cultivation                            Recreational Producer         Yes          Josephine
020 1009391EE55         Diamond Original LLC               Diamond Original                               Recreational Producer         Yes          Josephine
020 1009392402E         Diamond Original LLC               Diamond Original                               Recreational Producer         Yes          Josephine
020 100941928C8         GOOD DOG FARM LLC                  Good dog Farms                                 Recreational Producer         Yes          Josephine
050 100950903F9         Price Family Enterprise LLC        Redwood Cannabis Dispensary                    Recreational Retailer         Yes          Josephine
020 1009591D6FD         Lower Rogue Farms LLC              Lower Rogue Farms                              Recreational Producer         Yes          Josephine
020 100995333D9         Oregon Pharm Fresh LLC             Oregon Pharm Fresh                             Recreational Producer         Yes          Josephine
030 1009957B64B         Oregon Pharm Fresh, LLC            Oregon Pharm Fresh                             Recreational Processor        Yes          Josephine
020 10101186F44         Savage Skunk Farms LLC             Savage Skunk Farms                             Recreational Producer         Yes          Josephine
030 1010319A29B         Porta Extracts, LLC                Porta Extracts                                 Recreational Processor        Yes          Josephine
060 10108247E5D         Bigsby Inc                         Bigsby Brand                                   Recreational Wholesaler       Yes          Josephine

020 10111923FF3         Moto Perpetuo Farm LLC             Moto Perpetuo Farm                             Recreational Producer         Yes          Josephine
020 1011811E4D7         Climate Farms, Inc                 Climate Farms                                  Recreational Producer         Yes          Josephine
030 10133316707         PPS Industries LLC                 Higher Cultures                                Recreational Processor        Yes          Josephine
060 101333299D1         PPS Industries LLC                 Higher Cultures                                Recreational Wholesaler       Yes          Josephine




* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                               34 of 72
                                                                                                                                                                     Exhibit 4
                                                                                                                                                                 Page 34 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19           Page 83 of 145

050 10112361D93         Green Knottz 2, LLC                GREEN KNOTTZ CHILOQUIN                         Recreational Retailer         Yes          Klamath
050 10140009965         A Better Way Medicinal             A Better Way Medicinal Alternatives, LLC.      Recreational Retailer         Yes          Klamath
                        Alternatives LLC
020 10000501BA8         High Desert Flower, LLC            High Desert Flower, LLC                        Recreational Producer         Yes          Lake
050 10085813943         The New Amsterdam LLC              The New Amsterdam                              Recreational Retailer         Yes          Lake
050 10091572D9A         TSM LLC (Top Shelf Medicine)       TSM 2 Inc                                      Recreational Retailer         Yes          Lake

020 10000369BE0         New Breed Seed, LLC                New Breed Seed                                 Recreational Producer         Yes          Lane
020 100004352B3         Phoenix Group LLC                  The Original Grape Company                     Recreational Producer         Yes          Lane
020 10000518290         Pacific Coast Partners, LLC        Pacific Coast Partners, LLC                    Recreational Producer         Yes          Lane
030 1000062F99D         Pacific Coast Partners, LLC        Pacific Coast Partners, LLC                    Recreational Processor        Yes          Lane
060 10000642E5C         Pacific Coast Partners, LLC        Pacific Coast Partners, LLC                    Recreational Wholesaler       Yes          Lane

030 1000096CBB6         Willamette Valley Alchemy LLC      Willamette Valley Alchemy                      Recreational Processor        Yes          Lane

020 100011981A9         WILVACA, LLC                       Rebel Spirit                                   Recreational Producer         Yes          Lane
020 10001731C6B         NorthWest HomeGrown                NorthWest HomeGrown                            Recreational Producer         Yes          Lane
030 1000177E22F         Wild West G Inc.                   Wild West Growers                              Recreational Processor        Yes          Lane                      Yes
020 100018496E7         Essential Farms, LLC               Cannassentials                                 Recreational Producer         Yes          Lane
050 10001875013         The Growers Guild Gardens          Prohibitions Falls                             Recreational Retailer         Yes          Lane
                        Corporation
050 10002659379         Emerald City Medicinal Delivery    Emerald City Medicinal                         Recreational Retailer         Yes          Lane             Yes
                        Service, LLC
020 1000268DABA         Happy Farm LLC                     Happy Farm                                     Recreational Producer         Yes          Lane
050 1000345DEA9         NoDak Enterprises, LLC             NoDak Green Prairie                            Recreational Retailer         Yes          Lane             Yes
050 100035555F6         The Herbal Centre LLC              The Herbal Connection                          Recreational Retailer         Yes          Lane             Yes
020 1000366F55B         Oregon Country Gardens LLC         Wisely Organics                                Recreational Producer         Yes          Lane
020 10003950A3A         Wild West G Inc.                   Wild West Growers                              Recreational Producer         Yes          Lane
020 100040215B0         Wild West G Inc.                   Wild West Growers                              Recreational Producer         Yes          Lane
050 10004429B31         Simplee Green, LLC                 Oregon's Green Rush                            Recreational Retailer         Yes          Lane      Yes    Yes
020 1000470C581         Growers Guild Farm Corporation     Mellow Leaf Farms                              Recreational Producer         Yes          Lane

020 1000509B8C9         Emerald Valley Growers, LLC        Emerald Valley Growers                         Recreational Producer         Yes          Lane
020 1000525C461         Sleepy Shepard Farms LLC           High Hopes Farm                                Recreational Producer         Yes          Lane
020 1000540046C         Winds of Change, LLC               Winds of Change                                Recreational Producer         Yes          Lane
020 10005453F9C         Pistil Pioneers                    Pistil Pioneers                                Recreational Producer         Yes          Lane
020 100054947B3         Westside Enterprises, LLC          Chilly's Garden                                Recreational Producer         Yes          Lane
020 1000565E2A4         PM Hagel and Associates Inc        Sally's Garden                                 Recreational Producer         Yes          Lane



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                               35 of 72
                                                                                                                                                                   Exhibit 4
                                                                                                                                                               Page 35 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 84 of 145

020 1000590CF15         MPSC enterprises LLC               Herban Tribe                                   Recreational Producer         Yes          Lane
020 1000602D532         Prairie Song Organics LLC          Herb N' Sprawl                                 Recreational Producer         Yes          Lane
050 10006222890         The Holistic Coop LLC              The Holistic Coop LLC                          Recreational Retailer         Yes          Lane   Yes    Yes
050 1000628466D         Amazon Organics LLC                Amazon Organics                                Recreational Retailer         Yes          Lane   Yes    Yes
020 100067735B6         Vessel Farms, Inc                  Vessel Farms                                   Recreational Producer         Yes          Lane
020 10007095D66         Compassionate Circles LLC          Genesis Pharms                                 Recreational Producer         Yes          Lane
020 1000743FF92         Urban Medicinal LLC                Green Health Associates                        Recreational Producer         Yes          Lane
050 100075324C6         Sweet Leaf Cannabis of             Sweet Leaf Cannabis LLC.                       Recreational Retailer         Yes          Lane   Yes
                        Springfield LLC
020 10007652C91         Rogue River Botanicals, LLC        Rogue River Botanicals, LLC                    Recreational Producer         Yes          Lane
050 1000788C835         Next Level Health llc.             Next Level Wellness                            Recreational Retailer         Yes          Lane          Yes
020 1000814825E         Toking Farms LLC                   Toking Farms                                   Recreational Producer         Yes          Lane
020 10008567FFF         Rager Estates LLC                  Blondies Greens                                Recreational Producer         Yes          Lane
020 10008614BBE         Cloudy Farms, LLC                  Cloudy Farms                                   Recreational Producer         Yes          Lane
050 1000929AF4B         Oregon's Herbal Remedies LLC       Oregon's Herbal Remedies                       Recreational Retailer         Yes          Lane   Yes    Yes

020 1000948748D         OGX, LLC                           Vibrant Highs                                  Recreational Producer         Yes          Lane
050 1000954D8AD         Eugene OG, LLC                     Eugene OG                                      Recreational Retailer         Yes          Lane   Yes    Yes
050 10009611DA7         Jamaica Joel's Inc                 Jamaica Joel's                                 Recreational Retailer         Yes          Lane   Yes    Yes
050 10010004FFE         Hi Cascade #3, LLC                 Mr. Nice Guy Veneta                            Recreational Retailer         Yes          Lane   Yes    Yes
050 10010073418         Good Karma Springfield, LLC        Good Karma                                     Recreational Retailer         Yes          Lane   Yes    Yes
020 10010128ABE         Green Reign, Inc                   Green Reign, Inc.                              Recreational Producer         Yes          Lane
050 10010193FDD         Cannabis, LLC                      Cannabis, LLC                                  Recreational Retailer         Yes          Lane
020 1001027E404         Green Acers Farm, LLC              Green Acers Farm, LLC                          Recreational Producer         Yes          Lane
050 1001084EC49         Apothecaria LLC                    Apothecaria                                    Recreational Retailer         Yes          Lane          Yes
020 1001187C32C         STB Enterprises LLC                SugarTop Buddery                               Recreational Producer         Yes          Lane
020 1001242726F         Eugreen Organics, LLC              Focus North                                    Recreational Producer         Yes          Lane
020 1001264ED0D         Oregon Cannabis Authority, LLC     Oregon Cannabis Authority                      Recreational Producer         Yes          Lane

030 10012909267         Green Wave Organics, Inc.          GWO                                            Recreational Processor        Yes          Lane
020 1001306E59E         Eugenius LLC                       Eugenius                                       Recreational Producer         Yes          Lane
030 1001338114B         Sublime Solutions, LLC             Sublime Solutions, LLC                         Recreational Processor        Yes          Lane          Yes
060 1001390EBB5         Urban Medicinal LLC                Green Health Associates                        Recreational Wholesaler       Yes          Lane

020 100157052DB         CannaFlo Farms LLC                 CannaFlo Farms                                 Recreational Producer         Yes          Lane
020 1001620A2D4         Janna Blair Slack                  Ceremony House Plants & Flowers                Recreational Producer         Yes          Lane
030 1001732C2B6         Westside Enterprises, LLC          Chilly's Garden                                Recreational Processor        Yes          Lane
020 1001820611C         Emerald Wave Estate LLC            Emerald Wave Estate                            Recreational Producer         Yes          Lane



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                          36 of 72
                                                                                                                                                                Exhibit 4
                                                                                                                                                            Page 36 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 85 of 145

020 1001821AF84         BBJM, LLC                          BBJM                                           Recreational Producer         Yes          Lane
020 1001903B892         Unity Alliance Investment LLC      Green World Plantations Investments            Recreational Producer         Yes          Lane

050 1001915EA16         420 Blair Blvd LLC                 Twenty After Four Wellness Center              Recreational Retailer         Yes          Lane   Yes    Yes
020 1001944721B         JV Production 3 LLC                TJ's Gardens                                   Recreational Producer         Yes          Lane
020 1001983E80F         HM Horticulture LLC                Higher Minds Horticulture                      Recreational Producer         Yes          Lane
030 10019884EAA         OGX, LLC                           Vibrant Highs                                  Recreational Processor        Yes          Lane          Yes
020 100199419EB         Mother Magnolia Medicinals,        Mother Magnolia Medicinals, Inc.               Recreational Producer         Yes          Lane
                        Inc.
030 10020621CD8         Proco LLC                          Evolvd                                         Recreational Processor        Yes          Lane          Yes
020 10020822989         OCG Management LLC                 Green Tractor/The Plant                        Recreational Producer         Yes          Lane
010 1002158CD2E         Iron Lab Oregon LLC                IRON Laboratories                              Laboratory                    Yes          Lane
030 1002218B964         Rhino Extractions Inc.             RHINO EXTRACTIONS                              Recreational Processor        Yes          Lane
020 1002219E92E         Ideal Herbs LLC                    Ideal Herbs                                    Recreational Producer         Yes          Lane
020 10022352D81         Heavy Lids LLC                     Heavy Lids                                     Recreational Producer         Yes          Lane
050 10022591FE3         Glassroots, LLC                    Glassroots                                     Recreational Retailer         Yes          Lane          Yes
020 10023023AAD         Fox Hollow Flora LLC               Fox Hollow Flora                               Recreational Producer         Yes          Lane
020 100233650E6         Francisco Maisch, Filix            Casa Verde Gardens                             Recreational Producer         Yes          Lane
                        Portocarrero-Maisch
030 10023509C9D         Full Circle Extraction Co., LLC    Full Circle CO2                                Recreational Processor        Yes          Lane
020 10023654D83         Eugreen No-Till LLC                MJ Pharms LLC                                  Recreational Producer         Yes          Lane
050 1002427235E         Kind Care, LLC                     TJ's Provisions                                Recreational Retailer         Yes          Lane
050 100244446EC         JV Retail 2 LLC                    TJ's On The Alley                              Recreational Retailer         Yes          Lane   Yes    Yes
020 1002447B70D         WCCDI, LLC                         Whiskey Creek Cannabis                         Recreational Producer         Yes          Lane
020 1002479BA6C         Mohawk Meadows, LLC                Mohawk Meadows                                 Recreational Producer         Yes          Lane
050 1002566EF10         The Medication Station, Inc.       The Medication Station                         Recreational Retailer         Yes          Lane   Yes
030 10025752074         Apis Hyve LLC                      Apis Hyve LLC                                  Recreational Processor        Yes          Lane          Yes      Yes
020 1002606CBF4         Strong Roots LLC                   Strong Roots                                   Recreational Producer         Yes          Lane
050 1002612F763         EHC Holdings LLC                   Eugreen Health Center                          Recreational Retailer         Yes          Lane   Yes
020 10026357C9D         Flowering Farms LLC                Mad Roots                                      Recreational Producer         Yes          Lane
050 1002683515A         La Mota 9 LLC & Rosa Cazares       La Mota                                        Recreational Retailer         Yes          Lane   Yes    Yes
060 10027324490         Charites Gardens, LLC              Wilson Wholesale                               Recreational Wholesaler       Yes          Lane

020 10027345B6D         Rhea Gardens, LLC                  Mr. Nice Guy Farms                             Recreational Producer         Yes          Lane
030 10027368EBE         Rhea Gardens, LLC                  THClear                                        Recreational Processor        Yes          Lane
020 100273799E9         Grohill Produce LLC                Grohi Farms                                    Recreational Producer         Yes          Lane
020 1002753E9E4         CNH Labs, LLC                      CNH Labs, LLC                                  Recreational Producer         Yes          Lane
020 1002764A8A0         Kindlove LLC                       Bliss Cannabis                                 Recreational Producer         Yes          Lane



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                            37 of 72
                                                                                                                                                                Exhibit 4
                                                                                                                                                            Page 37 of 72
                                              Case 3:19-cv-00476-BR                 Document 10          Filed 06/03/19          Page 86 of 145

010 1002766BA93         Oregon Growers Analytical, LLC OG Analytical                                      Laboratory                    Yes          Lane

050 10027689736         FLOWR OF LYFE LLC                  FLOWR OF LYFE                                  Recreational Retailer         Yes          Lane   Yes    Yes
050 10027870140         BUDS4U, LLC                        Buds 4 U                                       Recreational Retailer         Yes          Lane          Yes
050 1002850B56E         BUDS4U LLC                         Buds 4 U                                       Recreational Retailer         Yes          Lane   Yes    Yes
050 10028857D5D         AC Eugene LLC                      Apothca                                        Recreational Retailer         Yes          Lane   Yes    Yes
020 10030431B80         Mason Family Farm LLC              Grateful Greenery                              Recreational Producer         Yes          Lane
060 10030945588         Sublime Solutions, LLC             Sublime Solutions, LLC                         Recreational Wholesaler       Yes          Lane          Yes

020 1003135C09F         Trevor Thompson                    Viridis Hydroculture                           Recreational Producer         Yes          Lane
050 1003141C1C9         Lekcinton LLC                      MOOD                                           Recreational Retailer         Yes          Lane
060 100316197B6         Wild West G Inc.                   Wild West G Inc.                               Recreational Wholesaler       Yes          Lane

020 10031812E0B         Savory Cloud Organics       Savory Cloud Organics                                 Recreational Producer         Yes          Lane
                        Corporation
050 10032186336         New Riderz, LLC             The Greener Side                                      Recreational Retailer         Yes          Lane   Yes
020 100324738FC         Jonathan Mahody/Lisa Mahody McKenzie Green Farms                                  Recreational Producer         Yes          Lane

020 1003277ECA1         Theron Spiek                       Green Butte Farms                              Recreational Producer         Yes          Lane
050 1003305612E         Nectar Markets, LLC                Nectar                                         Recreational Retailer         Yes          Lane   Yes    Yes
030 100331855FF         JV Extraction LLC                  Craft Extracts                                 Recreational Processor        Yes          Lane                   Yes
030 10033219048         JV Foods LLC                       Cannavore                                      Recreational Processor        Yes          Lane
060 1003324579F         JV Wholesale LLC                   Reefer Distribution                            Recreational Wholesaler       Yes          Lane

050 10033843C8C         Elev8 Cannabis LLC                 Elev8 Cannabis                                 Recreational Retailer         Yes          Lane   Yes    Yes
020 10034205FC0         Sugar Shack Farms LLC              Sugar Shack Farms                              Recreational Producer         Yes          Lane
060 100345602EE         Compassionate Circles LLC          Genesis Pharms                                 Recreational Wholesaler       Yes          Lane          Yes

050 10034717686         C&T Consulting, Inc                Hwy 99 Cannabis, Co.                           Recreational Retailer         Yes          Lane          Yes
050 10034791408         Mandy's Sugar Shack INC            Mandy's Sugar Shack                            Recreational Retailer         Yes          Lane          Yes
020 1003481400B         Thermal Farms, LLC                 Thermal Farms, LLC                             Recreational Producer         Yes          Lane
020 10034995F90         Sugar Mountain Botanical LLC       Sugar Mountain Botanical Llc                   Recreational Producer         Yes          Lane

020 10035413FB6         Flowersmith LLC                    Flowersmith                                    Recreational Producer         Yes          Lane
020 10035688EFF         DS Growth Systems, LLC             OMG Oregon Medicinal Growers                   Recreational Producer         Yes          Lane
030 10035897455         Emerald Wave Estate LLC            Emerald Wave Estate LLC                        Recreational Processor        Yes          Lane
020 10035920B10         Lovelife Farms, LLC                Lovelife Farms LLC                             Recreational Producer         Yes          Lane
020 10036398DA1         CBDiscovery LLC                    CBDiscovery                                    Recreational Producer         Yes          Lane



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                            38 of 72
                                                                                                                                                                Exhibit 4
                                                                                                                                                            Page 38 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19           Page 87 of 145

030 1003640E36D         CBDiscovery LLC                    CBDiscovery                                    Recreational Processor        Yes          Lane                   Yes
020 100370882FA         Inspired Farm LLC                  Coyote Creek Cannabis                          Recreational Producer         Yes          Lane
050 1003784CB46         Frequent Vibrationz LLC            Frequent Vibrationz                            Recreational Retailer         Yes          Lane   Yes    Yes
050 100386665E6         Moss Crossing LLC                  MOSS CROSSING                                  Recreational Retailer         Yes          Lane          Yes
030 10038705A8A         BG Oregon, LLC                     KUSA                                           Recreational Processor        Yes          Lane
030 1003890E80E         HiTrust Connection Co              HiTrust Connection Co                          Recreational Processor        Yes          Lane                   Yes
020 1003903AB1B         West Coast Family Farms, LLC       Burning Bush Organics                          Recreational Producer         Yes          Lane

060 100393061A5         NorthWest HomeGrown                NorthWest HomeGrown                            Recreational Wholesaler       Yes          Lane

020 1004055DFA4         Water Dog Farm LLC                 Water Dog Farm LLC                             Recreational Producer         Yes          Lane
060 10041438CDF         The Eris Group, LLC                GreenSea Distribution                          Recreational Wholesaler       Yes          Lane          Yes

050 1004151A29E         East 11th Inc                      Cannabliss & Co.                               Recreational Retailer         Yes          Lane   Yes
050 1004152E8C9         HSCP OR LLC                        Cannabliss & Co.                               Recreational Retailer         Yes          Lane
050 10042166E81         Sweet Tree Farms INC               Sweet Tree Farms                               Recreational Retailer         Yes          Lane
020 1004249978A         R2JK Management Company LLC        Solace Meds of Oregon                          Recreational Producer         Yes          Lane

060 1004254E6F5         Nectar Markets, LLC                Nectar                                         Recreational Wholesaler       Yes          Lane

050 100427434E1         Track Town Collective LLC       Track Town Collective                             Recreational Retailer         Yes          Lane
050 1004297C917         Solutions of the Millennium LLC Solutions of the Millennium LLC                   Recreational Retailer         Yes          Lane          Yes

020 1004324F267         Millennium farms corp              Millennium Farms                               Recreational Producer         Yes          Lane
020 1004370035C         Sunstone Marketing Partners,       Kaya Farms                                     Recreational Producer         Yes          Lane
                        LLC
060 1004387FF56         WILVACA, LLC                       Uncle Mark's Farm/Rebel Spirit Cannabis        Recreational Wholesaler       Yes          Lane
                                                           Company
050 1004401300E         JSP Enterprises LLC                WildFlower PNW                                 Recreational Retailer         Yes          Lane
020 1004481FCA8         Capital Cannabis LLC               Capital Cannabis                               Recreational Producer         Yes          Lane
030 10044826EA5         Capital Cannabis LLC               Capital Cannabis                               Recreational Processor                     Lane
050 100451067E4         River Valley Remedies LLC          River Valley Remedies                          Recreational Retailer         Yes          Lane   Yes
030 1004512A8DF         Sunstone Marketing Partners,       Kaya Farms                                     Recreational Processor        Yes          Lane
                        LLC
030 1004533BC98         Critical Source LLC                Critical Source                                Recreational Processor        Yes          Lane          Yes      Yes
050 1004629B74F         Star Leaf Cannabis Inc.            Star Leaf Cannabis                             Recreational Retailer         Yes          Lane
020 1004634A544         JD541, LLC                         High Prophets Farms                            Recreational Producer         Yes          Lane
050 1004664909E         Rare Earth Dispensary LLC          Rare Earth Organics LLC                        Recreational Retailer         Yes          Lane   Yes



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                            39 of 72
                                                                                                                                                                Exhibit 4
                                                                                                                                                            Page 39 of 72
                                               Case 3:19-cv-00476-BR               Document 10           Filed 06/03/19           Page 88 of 145

020 1004679A790         Creswell Oreganics, LLC            Creswell Oreganics                             Recreational Producer         Yes          Lane
050 10046951423         Fires Edge LLC abn Quick Stop      Quick Stop Cannabis                            Recreational Retailer         Yes          Lane   Yes    Yes
                        Cannabis
020 1004698759B         JT Delange LLC                     Urban Canna                                    Recreational Producer         Yes          Lane
050 10047072831         EHC Holdings LLC                   Eugreen Health Center                          Recreational Retailer         Yes          Lane   Yes    Yes
050 1004716B1DB         Phresh Start LLC                   Phresh Start LLC                               Recreational Retailer         Yes          Lane
020 1004753BF7B         Babylon Gardens, Inc.              Babylon Gardens                                Recreational Producer         Yes          Lane
030 1004754311D         Compassionate Circles LLC          Genesis Pharms                                 Recreational Processor        Yes          Lane                   Yes
050 1004836D851         BUDS LLC                           BUDS LLC                                       Recreational Retailer         Yes          Lane   Yes    Yes
020 1004858C296         BeanPharm LLC                      BeanPharm                                      Recreational Producer         Yes          Lane
020 1004866FCD1         Sol Invictus, Inc.                 Sol Invictus INC                               Recreational Producer         Yes          Lane
050 10049099B7C         nv oakridge llc                    Green Oaks                                     Recreational Retailer         Yes          Lane   Yes    Yes
050 10049104CFE         The People's Wellness Center       The People's Wellness Center                   Recreational Retailer         Yes          Lane   Yes    Yes

050 1004923B1AA         Premier Concepts, LLC              Deep Roots Cannabis                            Recreational Retailer         Yes          Lane          Yes
030 100498564E5         MPSC Industries, LLC               Herban Tribe                                   Recreational Processor        Yes          Lane
060 1004986905A         MPSC Industries, LLC               Boxcar Logistics                               Recreational Wholesaler       Yes          Lane

020 1004989B25E         Fareway Farms Corp.                Fareway Farms                                  Recreational Producer         Yes          Lane
020 10050697086         Schack Farms LLC                   Schack Farms LLC                               Recreational Producer         Yes          Lane
050 1005198E38C         Canna Royal, Inc                   Canna Royal, Inc                               Recreational Retailer         Yes          Lane
050 10052262BB8         Seed Soil Sun, LLC                 4-Twenty Market                                Recreational Retailer         Yes          Lane
050 10052557A5E         Premium Choice Medical             Premium Choice Marijuana                       Recreational Retailer         Yes          Lane   Yes    Yes
                        Marijuana LLC
050 1005282230C         K9 Chronic LLC                     K9 Chronic LLC                                 Recreational Retailer         Yes          Lane   Yes    Yes
050 1005305255D         MCQ WORKS LLC                      Grasslands Dispensary                          Recreational Retailer         Yes          Lane
020 10053325609         Finn Creek Farms, LLC              Finn Creek Farms                               Recreational Producer         Yes          Lane
050 100533998C9         Sweet Leaf Cannabis of Eugene      Sweet Leaf Cannabis                            Recreational Retailer         Yes          Lane   Yes    Yes
                        LLC
050 100536953E1         Oregon Medigreen                   Oregon Medigreen                               Recreational Retailer         Yes          Lane
050 1005396F372         Grateful Meds Springfield LLC      Grateful Meds                                  Recreational Retailer         Yes          Lane          Yes

020 1005513C4B9         Pharmfresh LLC                     Pharmfresh Flowers                             Recreational Producer         Yes          Lane
020 1005583587E         McNamara Farms, LLC                Greenhill Cannabis Farms                       Recreational Producer         Yes          Lane
020 1005642FFAB         Phillips Field Facility LLC        Phillips Field Facility                        Recreational Producer         Yes          Lane
020 10056831C95         Kaprikorn LLC                      Kaprikorn                                      Recreational Producer         Yes          Lane
020 1005685A84D         SMW Agriculture LLC.               Ripped City                                    Recreational Producer         Yes          Lane
050 100569155C6         Springfield Retail LLC             Mr. Nice Guy Springfield                       Recreational Retailer         Yes          Lane   Yes    Yes



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                            40 of 72
                                                                                                                                                                Exhibit 4
                                                                                                                                                            Page 40 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 89 of 145

020 10057081AA2         Waine Industries, LLC              Waine Industries, LLC                          Recreational Producer         Yes          Lane
060 100575459BB         STB Enterprises LLC                SugarTop Buddery                               Recreational Wholesaler       Yes          Lane

050 100580873A9         Eagle 5 Enterprises Inc.           SpaceBuds                                      Recreational Retailer         Yes          Lane   Yes    Yes
020 10058277711         Atmos Farm Incorporated            Atmos Farms Incorporated                       Recreational Producer         Yes          Lane
020 1005876AC05         Stone Creek Farms LLC              Stone Creek Farms, LLC                         Recreational Producer         Yes          Lane
030 10058876D86         IND Group LLC                      ARTIFACT EXTRACTS                              Recreational Processor        Yes          Lane                   Yes
020 10059262C66         Firehorse Trading Co., LLC         Firehorse Growers                              Recreational Producer         Yes          Lane
020 10059810BCC         DBR Ventures,LLC                   DBR Ventures LLC                               Recreational Producer         Yes          Lane
050 1006056756D         420 Investments LLC                Oregon Cannabis Outlet                         Recreational Retailer         Yes          Lane
050 100608721B5         Harvest Moon Essentials Inc        Harvest Moon Cannabis                          Recreational Retailer         Yes          Lane          Yes
020 1006260056A         JR Organic Farms LLC               Fern Ridge Farms                               Recreational Producer         Yes          Lane
050 1006328BD87         Iron Cross Enterprises LLC         Southern Oregon Cannabis Connection            Recreational Retailer         Yes          Lane

020 10063403748         Northwest OG, LLC                  Northwest OG                                   Recreational Producer         Yes          Lane
020 10064037561         AVG Investments LLC                A Vant Garden                                  Recreational Producer         Yes          Lane
020 1006486456E         The Green Cow Farm LLC             The Green Cow Farm                             Recreational Producer         Yes          Lane
020 1006508EE6B         Oregon's Top Shelf, LLC            Oregon's Top Shelf                             Recreational Producer         Yes          Lane
050 1006519C12E         Green Therapy Holdings Inc         Green Therapy                                  Recreational Retailer         Yes          Lane   Yes    Yes
050 1006531B272         LivWell Oregon 1, LLC              LivWell Enlightened Health                     Recreational Retailer         Yes          Lane
050 1006546ED54         The Emerald Vault, Inc.            Greenman                                       Recreational Retailer         Yes          Lane
020 1006616F04D         Calyx Farms LLC                    Calyx Farms LLC                                Recreational Producer         Yes          Lane
020 1006617BEFA         DEM Producer, LLC                  Gold Label Brand                               Recreational Producer         Yes          Lane
030 1006626565C         Oregon Essentials, LLC             White Label Extracts                           Recreational Processor        Yes          Lane
020 10066289730         Oregon Weed Works LLC              Oregon Weed Works                              Recreational Producer         Yes          Lane
050 10066453EB4         420 Investments LLC                Cannabis Re-Leaf                               Recreational Retailer         Yes          Lane
020 1006693026C         Rare Earth Dispensary LLC          Rare Earth Organics                            Recreational Producer         Yes          Lane
020 10067603207         Placido Investments LLC            NakD Farms                                     Recreational Producer         Yes          Lane
020 100677656B7         WILVACA, LLC                       Rebel Spirit                                   Recreational Producer         Yes          Lane
050 10068739F36         Bradley Cook, Roger Howard         High 5 Cannabis                                Recreational Retailer         Yes          Lane   Yes    Yes
020 1006933D226         Rising Leaf Farms, LLC             Rising Leaf Farms, LLC                         Recreational Producer         Yes          Lane
020 10069798E0F         JAR Industries, LLC                Revel Farms                                    Recreational Producer         Yes          Lane
020 100698226E4         Cottage Grove Holdings, LLC        NakD Farms                                     Recreational Producer         Yes          Lane
020 10070745AE0         Ard Ri LLC                         Ard Ri                                         Recreational Producer         Yes          Lane
050 100711689F9         Hunky Dory LLC                     Hunky Dory                                     Recreational Retailer         Yes          Lane   Yes
020 10071413AD7         JBCEC Inc.                         Eugene Cultivators                             Recreational Producer         Yes          Lane
020 10071583497         Noti Tree House LLC                Noti Tree House LLC                            Recreational Producer         Yes          Lane
020 1007271ACE7         High Quality Organic LLC.          HqO                                            Recreational Producer         Yes          Lane



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                            41 of 72
                                                                                                                                                                Exhibit 4
                                                                                                                                                            Page 41 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 90 of 145

020 1007293B32A         Labor of Love Gardens llc          Labor of Love Gardens llc                      Recreational Producer         Yes          Lane
020 10073171C06         LBC FARMS CORPORATION              LBC FARMS CORPORATION                          Recreational Producer         Yes          Lane
020 1007345952D         Placido Investments LLC            NakD Farms                                     Recreational Producer         Yes          Lane
020 10074170314         Blue Star Farming CO LLC           Blue Star Farming                              Recreational Producer         Yes          Lane
060 1007418AD59         Placido Investments LLC            Nakd Farms                                     Recreational Wholesaler       Yes          Lane

020 100747522C2         BBM LLC                            Modus                                          Recreational Producer         Yes          Lane
020 10074907358         Skunk Weed Farms LLC               Skunk Weed Farms                               Recreational Producer         Yes          Lane
020 10075053683         The Holistic Coop LLC              the holistic coop llc                          Recreational Producer         Yes          Lane
020 100752719B2         Forevergreen Farms, LLC            Forevergreen Farms, LLC                        Recreational Producer         Yes          Lane
020 1007529DA61         Terpene Gardens, Inc.              Terpene Gardens                                Recreational Producer         Yes          Lane
020 1007550202B         OpCo Production 1 LLC              TJ's Gardens (SPR)                             Recreational Producer         Yes          Lane
020 10076006484         Terpene Farms II Inc.              Terpene Farms II                               Recreational Producer         Yes          Lane
020 1007603646A         RDNA Production, Inc.              RDNA Production                                Recreational Producer         Yes          Lane
020 1007693C0FA         5 Points Enterprises, LLC          5 Points Farms                                 Recreational Producer         Yes          Lane
050 1007718656B         Beryl Industries LLC               The Arboretum                                  Recreational Retailer         Yes          Lane
020 100781847D3         Gaia's Ganja garden llc            Gaia's Ganja Garden                            Recreational Producer         Yes          Lane
020 1007877FC6B         DNP LLC                            DNP LLC                                        Recreational Producer         Yes          Lane
020 1007970A0AD         RG & T Enterprises LLC             Herbal Dynamics                                Recreational Producer         Yes          Lane
020 1008074D166         West Side Garden, LLC              West Side Garden                               Recreational Producer         Yes          Lane
060 10081292686         Cloudy Farms, LLC                  MOD Distribution                               Recreational Wholesaler       Yes          Lane

020 10081932677         Stik Man Farms Inc                 Stik Man Farms Inc.                            Recreational Producer         Yes          Lane
060 1008236208B         DOWNTOWN BEND FLAGSHIP,            Oregrown Eugene                                Recreational Wholesaler       Yes          Lane
                        INC.
050 100833605E2         MNG Holdings, LLC                  Mr. Nice Guy Eugene                            Recreational Retailer         Yes          Lane
050 1008357EA17         G5 Investment Group, LLC           Brightside                                     Recreational Retailer         Yes          Lane
020 10084116ED3         Apis Hyve LLC                      Echo Electuary                                 Recreational Producer         Yes          Lane
020 10084357E47         Hook and Hands Agriculture Rec,    Hook and Hands Agriculture Rec                 Recreational Producer         Yes          Lane
                        Inc.
020 10087029BC5         Hydro League Farms, LLC            Hydro League Farms, LLC                        Recreational Producer         Yes          Lane
020 10087383CCC         OREGON ORGANIC GROWERS             OREGON ORGANIC GROWERS (OOGrow)                Recreational Producer         Yes          Lane
                        LLC
020 1008747E24E         THC Equities LLC                   Cranky Cannabis                                Recreational Producer         Yes          Lane
050 10088378E18         MNG Holdings, LLC                  Mr. Nice Guy - Eugene                          Recreational Retailer         Yes          Lane
030 1008988D8B4         Abstract Extracts LLC              Abstract Extracts                              Recreational Processor        Yes          Lane
060 1009092E8CB         Willamette Valley Alchemy LLC      Willamette Valley Alchemy Wholesale            Recreational Wholesaler       Yes          Lane




* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                          42 of 72
                                                                                                                                                                Exhibit 4
                                                                                                                                                            Page 42 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 91 of 145

050 1009099F609         Dutch Alchemy LLC                  Dutch Alchemy                                  Recreational Retailer         Yes          Lane
030 1009114AD91         College View Development LLC       Cannapro                                       Recreational Processor        Yes          Lane                   Yes

050 100912345DE         Phresh Start LLC                   Phresh Start                                   Recreational Retailer         Yes          Lane
020 1009178C49A         Oregon Blooms, LLC                 Oregon Blooms, LLC                             Recreational Producer         Yes          Lane
020 10091970534         CLOUD 9INE LLC                     Cloud 9INE                                     Recreational Producer         Yes          Lane
020 10092254B27         Pacific Green Growers, LLC         Pacific Green Growers                          Recreational Producer         Yes          Lane
030 10092457FBB         Happy Hippy Creations LLC          Happy Hippy Creations LLC                      Recreational Processor        Yes          Lane
050 1009286BD03         Nectar Markets, LLC                Nectar Markets                                 Recreational Retailer         Yes          Lane
020 100928906CA         Fenario Productions Inc            Fenario Farms                                  Recreational Producer         Yes          Lane
020 10093417483         Luna Vndas Inc.                    Luna Vndas                                     Recreational Producer         Yes          Lane
020 1009429B1EA         Budies LLC                         Budies                                         Recreational Producer         Yes          Lane
020 10097828F4F         Eugreen Farms LLC                  Eugreen Farms                                  Recreational Producer         Yes          Lane
060 1009821E690         Firehorse Trading Co., LLC         Firehorse Growers                              Recreational Wholesaler                    Lane

050 10101927F20         Quattro Altos, LLC                 Higher Ground Dispensary                       Recreational Retailer         Yes          Lane
050 10106088065         Firehorse Trading Co., LLC         Firehorse Trading Co.                          Recreational Retailer         Yes          Lane
050 10107199453         Inhale LLC                         Inhale                                         Recreational Retailer         Yes          Lane
020 1010740C490         Rudra LLC                          Tao Gardens                                    Recreational Producer         Yes          Lane
030 10107420652         Rudra LLC                          Tao Bubble                                     Recreational Processor        Yes          Lane
050 1010887904B         Sugarbush Botanicals, LLC          Green Health Eugene                            Recreational Retailer         Yes          Lane
060 10109080A52         Green Acers Farm, LLC              Green Acers Farm, LLC                          Recreational Wholesaler       Yes          Lane

050 10109129484         Blue River Grass Station LLC       Blue River Grass Station                       Recreational Retailer         Yes          Lane
050 10111201EE2         MNG Holdings, LLC                  Mr. Nice Guy Retail                            Recreational Retailer         Yes          Lane
060 101114092B6         Fox Hollow Flora LLC               Fox Hollow Flora Wholesale                     Recreational Wholesaler       Yes          Lane

050 1011403433E         LGCLORDIS2 LLC                     Terpene Station                                Recreational Retailer         Yes          Lane
020 10114219850         Hitest Farms LLC                   Lingo Farms                                    Recreational Producer         Yes          Lane
020 10114332BF0         Illuminati Medicinals LLC          Benchmark Organics                             Recreational Producer         Yes          Lane
020 1011442A893         HERBAN INDUSTRIES OR LLC;          Winberry Farms                                 Recreational Producer         Yes          Lane
                        HERBAN INDUSTRIES INC.;
                        DIONYMED HOLDINGS INC.
020 10114490B15         Merry Things Farms, LLC            Merry Things Farms                             Recreational Producer         Yes          Lane
060 1011452FFD4         HERBAN INDUSTRIES OR LLC;          Winberry Farms                                 Recreational Wholesaler       Yes          Lane
                        HERBAN INDUSTRIES INC.;
                        DIONYMED HOLDINGS INC.




* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                            43 of 72
                                                                                                                                                                Exhibit 4
                                                                                                                                                            Page 43 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19           Page 92 of 145

060 1011643A9A1         Rudra LLC                          Shivaay Distribution                           Recreational Wholesaler       Yes          Lane

020 1011919EEBA         Coastal Investments XX LLC         The Oregon Grow Group                          Recreational Producer         Yes          Lane
050 1013202F7FC         Chadcor Holdings, LLC              Top Crop Cannabis                              Recreational Retailer         Yes          Lane
020 1013269E021         LNR Operations, INC.               Kings Cannabis                                 Recreational Producer         Yes          Lane
020 1013361F16D         Eckstine Gardens, LLC              Eckstine Gardens                               Recreational Producer         Yes          Lane
050 101357821AE         Club MVC LLC                       Club MVC                                       Recreational Retailer         Yes          Lane
060 1013606F677         HERBAN INDUSTRIES OR LLC;          DYME Distribution                              Recreational Wholesaler       Yes          Lane
                        HERBAN INDUSTRIES INC.;
                        DIONYMED HOLDINGS INC.
020 1013638A377         Oregon Essentials, LLC             White Label Farms                              Recreational Producer         Yes          Lane
050 101408643F8         BLOOMINATI CANNABIS CORP           BLOOMINATI CANNABIS CORP                       Recreational Retailer         Yes          Lane

050 10001832DA7         Green Genes Inc                    Pipe Dreams Dispensary                         Recreational Retailer         Yes          Lincoln   Yes    Yes
050 1000358C0EF         James Wakefield                    CannaMedicine Newport                          Recreational Retailer         Yes          Lincoln   Yes    Yes
050 10005564876         Ross and Levit Enterprises, LLC    I and I Newport                                Recreational Retailer         Yes          Lincoln   Yes    Yes

050 10006568A0C         Oregon Bud Company, LLC            Oregon Bud Company LLC                         Recreational Retailer         Yes          Lincoln   Yes
020 1000794DB90         Sean A. Hummel                     M & S Grow                                     Recreational Producer         Yes          Lincoln
020 100079757BB         Madame Grow LLC                    Madame Grow                                    Recreational Producer         Yes          Lincoln
050 10010041E88         Serene Highness, LLC               Mr. Nice Guy Depoe                             Recreational Retailer         Yes          Lincoln   Yes    Yes
050 10010057BC0         Serene Highness #2, LLC            Mr. Nice Guy Waldport                          Recreational Retailer         Yes          Lincoln   Yes    Yes
050 10013998C72         Philip Hutson - Kelly Hutson       Pacific Wave                                   Recreational Retailer         Yes          Lincoln          Yes
050 10014652EE2         Green Dragon Herbal Clinic, LLC    Green Dragon Herbal Clinic                     Recreational Retailer         Yes          Lincoln          Yes

020 10016928D28         G Farm Management LLC              Geek Farms                                     Recreational Producer         Yes          Lincoln
050 10025655A62         The Medication Station, Inc.       The Medication Station                         Recreational Retailer         Yes          Lincoln   Yes
050 10029490CB7         Homestead 101, LLC                 Flower Pot                                     Recreational Retailer         Yes          Lincoln          Yes
050 1003171DF64         Oregon Coast Dispensary Inc        Oregon Coast Dispensary Inc                    Recreational Retailer         Yes          Lincoln   Yes    Yes
050 100356165AF         Renee's Herb Store LLC             Renee's Herb Store LLC                         Recreational Retailer         Yes          Lincoln   Yes    Yes
030 1003712ECDF         E Labs, LLC                        Elephant Extracts                              Recreational Processor        Yes          Lincoln
050 1003823E63C         Sunray Cannabis LLC                Sunray Cannabis                                Recreational Retailer         Yes          Lincoln
020 1003851CB2B         MPK, Inc.                          Gardens of Odin                                Recreational Producer         Yes          Lincoln
050 1004082F8AD         OG3                                Lincoln City Collective                        Recreational Retailer         Yes          Lincoln   Yes    Yes
030 1004304FEB9         Flapjax Extracts, LLC              Flapjax Extracts                               Recreational Processor        Yes          Lincoln
050 1004457BE48         Coastal Cannabinoids               Coastal Cannabinoids                           Recreational Retailer         Yes          Lincoln
050 1004552C21B         Otis Collective LLC                Otis Collective                                Recreational Retailer         Yes          Lincoln          Yes
030 10046634C7F         Philip Hutson - Kelly Hutson       Pacific Wave                                   Recreational Processor        Yes          Lincoln



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                             44 of 72
                                                                                                                                                                   Exhibit 4
                                                                                                                                                               Page 44 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19           Page 93 of 145

020 1005087F64D         Oregon Coast Dispensary Inc        Oregon Coast Dispensary Inc                    Recreational Producer         Yes          Lincoln
050 10051004BC2         Oregon Cannabis Growers            High Tide Wellness Newport                     Recreational Retailer         Yes          Lincoln   Yes    Yes
                        Association LLC
050 100515855E1         Attis Trading Company - Lincoln,   Attis Trading Company                          Recreational Retailer         Yes          Lincoln          Yes
                        LLC
050 1005537C257         T.E.R.P Collective INC             T.E.R.P Collective INC                         Recreational Retailer         Yes          Lincoln   Yes    Yes
050 10055680FB3         R&T Industries, LLC                Bernie's Universal Dispensaries                Recreational Retailer         Yes          Lincoln          Yes
020 1005692AE5B         Z&Z Industries, LLC                Z&Z Industries                                 Recreational Producer         Yes          Lincoln
050 1005927788A         SRH Holdings LLC                   Touch of Aloha                                 Recreational Retailer         Yes          Lincoln
050 100664391F4         Coleman Risdon                     NW Advantage                                   Recreational Retailer         Yes          Lincoln
020 10067136016         OCEAN-GROWN-ORGANICS LLC           Ocean-Grown-Organics                           Recreational Producer         Yes          Lincoln

030 10073585B8E         Canna Honey, LLC                   Canna Honey                                    Recreational Processor        Yes          Lincoln
020 1007532DB5E         Logsden Farms LLC                  Logsden Farms                                  Recreational Producer         Yes          Lincoln
020 100810722C2         Soma Growers LLC                   Up Stream                                      Recreational Producer         Yes          Lincoln
020 1008150DD22         Jack O'Neil and James Wakefield    Red Dirt Mountain Co.                          Recreational Producer         Yes          Lincoln

020 1008301CA92         Organic Theory LLC / Kimberling    Organic Theory                                 Recreational Producer         Yes          Lincoln
                        Group LLC
050 1008663DE73         Hippy Trip, Inc                    Hippy Trip                                     Recreational Retailer         Yes          Lincoln
020 10092494DEF         Lone Tree Organic LLC              Lone Tree Organic                              Recreational Producer         Yes          Lincoln
050 101088321D8         Discovery Cannabis llc             Discovery Cannabis llc                         Recreational Retailer         Yes          Lincoln
050 1011062F6DA         Yachats Cannabis Company LLC       Yachats Cannabis Company                       Recreational Retailer         Yes          Lincoln

050 100392377F1         La Mota Lebanon LLC                La Mota 11 LLC                                 Recreational Retailer         Yes          Linn      Yes    Yes
050 10052346C33         Modern Forest LLC                  Modern Forest                                  Recreational Retailer         Yes          Linn      Yes    Yes
050 10052732037         M3DS LLC                           Albany Alternative Health Solutions            Recreational Retailer         Yes          Linn             Yes
050 1005284C8D3         Going Green Albany, Inc.           Going Green Albany, Inc.                       Recreational Retailer         Yes          Linn      Yes    Yes
050 100542973D6         Oregon Cannabis Co. Rec. LLC       Oregon Cannabis Co.                            Recreational Retailer         Yes          Linn      Yes    Yes

050 10055307DA2         Gayle Lynne Ashford                Green Cross Dispensary                         Recreational Retailer         Yes          Linn
020 10055487CC1         Eve Gardens, LLC                   Eve Gardens                                    Recreational Producer         Yes          Linn
050 100562112C2         BOYD LEVIT LLC                     Tangent Farmacy                                Recreational Retailer         Yes          Linn
020 10058341A3A         Growing Green Farms                Growing Green Farms                            Recreational Producer         Yes          Linn
020 10063138335         Cannaseng LLC                      Cannaseng                                      Recreational Producer         Yes          Linn
020 1006654C5CC         Critical Green Farms, Inc.         Critical Green Farms, Inc.                     Recreational Producer         Yes          Linn
050 10069997015         Going Green Sweet Home Inc         Going Green Sweet Home                         Recreational Retailer         Yes          Linn




* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                             45 of 72
                                                                                                                                                                   Exhibit 4
                                                                                                                                                               Page 45 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19           Page 94 of 145

020 10073617193         PEnterprise LLC                    PGFarmhouse                                    Recreational Producer         Yes          Linn
050 100736767B7         Cloud 9 Dispensary LLC             Cloud 9 Cannabis                               Recreational Retailer         Yes          Linn
050 1007437F64E         Ronald McReynolds, Tracey          Four Seasons Dispensary and Resource           Recreational Retailer         Yes          Linn            Yes
                        McReynolds                         Center
020 10075189653         Epic Flower LLC                    Epic Flower LLC                                Recreational Producer         Yes          Linn
020 1007560F28A         SharpLeaf LLC                      SharpLeaf LLC                                  Recreational Producer         Yes          Linn
050 10076627A48         La Mota Lebanon 2 LLC & Rosa       La Mota Lebanon 2 LLC                          Recreational Retailer         Yes          Linn
                        Cazares
030 1007981196B         S B Products LLC                   Skunk's Butt Products                          Recreational Processor        Yes          Linn
050 1008370DC68         MNG Holdings, LLC                  Mr. Nice Guy                                   Recreational Retailer         Yes          Linn
020 1008379BB7C         Garden First LLC                   Garden First Cannabis                          Recreational Producer         Yes          Linn
060 100850849F5         Garden First LLC                   Garden First Cannabis                          Recreational Wholesaler       Yes          Linn

050 10085557734         MNG Holdings, LLC                  THClear                                        Recreational Retailer         Yes          Linn
050 100858709AE         La Mota Lebanon 3 LLC & Rosa       La Mota Lebanon 3 LLC                          Recreational Retailer         Yes          Linn
                        Cazares
020 100919680CA         Robert W Demes and Helen D         The Elite Growers                              Recreational Producer         Yes          Linn
                        Demes
050 10106545CBB         La Mota Sweet Home LLC and         La Mota Sweet Home LLC                         Recreational Retailer         Yes          Linn
                        Rosa Cazares
050 1000077C4F0         SMS Ventures LLC                   Homegrown Oregon                               Recreational Retailer         Yes          Marion   Yes    Yes
050 1000080680D         The Joint On Market Street LLC     The Joint                                      Recreational Retailer         Yes          Marion   Yes    Yes

050 1000170A08B         James Wakefield                    CannaMedicine                                  Recreational Retailer         Yes          Marion   Yes    Yes
050 1000206828A         Nectar Markets, LLC                Nectar                                         Recreational Retailer         Yes          Marion   Yes    Yes
020 1000256AA16         Avitas Oregon Holdings, Llc        Avitas                                         Recreational Producer         Yes          Marion
030 1000291BBEA         Avitas Oregon Holdings, Llc        Avitas                                         Recreational Processor        Yes          Marion          Yes
020 10003750F53         PTR Investments, Inc.              DogHouse                                       Recreational Producer         Yes          Marion
020 1000492050E         Oregon Bud Company, LLC            Oregon Bud Company LLC                         Recreational Producer         Yes          Marion
030 10004997F94         Oregon Bud Company, LLC            Tine Trading Company                           Recreational Processor        Yes          Marion                   Yes
050 1000651584B         Oregon Bud Company, LLC            Oregon Bud Company                             Recreational Retailer         Yes          Marion   Yes
050 10008629837         Hi Cascade #2, LLC                 Hi Cascade                                     Recreational Retailer         Yes          Marion   Yes    Yes
050 100088728CB         Livewell INC                       Livewell Cannabis                              Recreational Retailer         Yes          Marion          Yes
020 1000986D2E8         MediRec, LLC.                      MediRec, LLC                                   Recreational Producer         Yes          Marion
020 10012636EA8         I-5 Farms, Inc.                    I-5 Farms, Inc.                                Recreational Producer         Yes          Marion
050 1001268173C         Green State Wholesale LLC          Green Depot                                    Recreational Retailer         Yes          Marion   Yes    Yes
050 100137839DD         TLC Medical, Inc.                  Green Cross Cannabis Emporium                  Recreational Retailer         Yes          Marion          Yes




* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                              46 of 72
                                                                                                                                                                  Exhibit 4
                                                                                                                                                              Page 46 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19           Page 95 of 145

020 1001533757C         OG Gardens, LLC/OG Leasing,      OG Gardens, LLC                                  Recreational Producer         Yes          Marion
                        LLC
050 1001561538D         Alpha Alternative Solutions, LLC ALPHA ALTERNATIVE SOLUTIONS, LLC                 Recreational Retailer         Yes          Marion   Yes    Yes

050 100157201FF         OG Collective, LLC and OG      OG Collective, LLC                                 Recreational Retailer         Yes          Marion   Yes    Yes
                        Leasing LLC
020 100182995B1         OG Processing, LLC & OG        OG Gardens                                         Recreational Producer         Yes          Marion
                        Gardens, LLC & OG Leasing, LLC

060 10018309A55         OG Processing, LLC & OG        OG Gardens                                         Recreational Wholesaler       Yes          Marion          Yes
                        Gardens, LLC & OG Leasing, LLC

020 10018326D76         OG Gardens, LLC/OG Leasing,        OG Gardens, LLC                                Recreational Producer         Yes          Marion
                        LLC
050 1001843EA13         The Lucky Leaf, LLC                The Lucky Leaf                                 Recreational Retailer         Yes          Marion   Yes    Yes
050 10018957EDE         OG Collective, LLC and OG          OG Collective, LLC                             Recreational Retailer         Yes          Marion   Yes    Yes
                        Leasing LLC
030 10019138B73         OG Processing, LLC & OG            OG Processing                                  Recreational Processor        Yes          Marion
                        Gardens, LLC & OG Leasing, LLC

020 10020999805         BC Industries LLC                  Sons of Agronomy                               Recreational Producer         Yes          Marion
050 1002423E8DA         Ancient Remedies LLC               Ancient Remedies                               Recreational Retailer         Yes          Marion   Yes    Yes
030 1002721AFB5         Gaia Bounty, Inc                   Gaia Bounty                                    Recreational Processor        Yes          Marion   Yes    Yes      Yes
020 1002933D024         Oregon Greens Enterprises, LLC     Oregon Greens                                  Recreational Producer         Yes          Marion

020 1003075F288         The Oregon Horticulture            Oregon Horticulture Company, LLC               Recreational Producer         Yes          Marion
                        Company, LLC
050 10030833DF5         HERBAL GRASSLANDS, LLC             HERBAL GRASSLANDS, LLC                         Recreational Retailer         Yes          Marion          Yes
050 1003356C91B         brown pig LLC                      Club Pitbull                                   Recreational Retailer         Yes          Marion          Yes
020 100359165AF         nature based corporation           Hydrorganics                                   Recreational Producer         Yes          Marion
050 100371801C7         SMS Ventures LLC                   Homegrown Oregon                               Recreational Retailer         Yes          Marion   Yes    Yes
060 10038920E70         La Mota 10 LLC                     La Mota                                        Recreational Wholesaler       Yes          Marion   Yes

050 10039754DBA         Cherry City Compassion Inc.        Cherry City Compassion                         Recreational Retailer         Yes          Marion          Yes
050 1004029B8B0         OG Collective, LLC and OG          OG Collective, LLC                             Recreational Retailer         Yes          Marion   Yes    Yes
                        Leasing LLC
020 100410463C4         Gross Tonnage, LLC                 Gross Tonnage                                  Recreational Producer         Yes          Marion
050 10041223AB3         Canyon Cannabis LLC                Canyon Cannabis                                Recreational Retailer         Yes          Marion          Yes



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                              47 of 72
                                                                                                                                                                  Exhibit 4
                                                                                                                                                              Page 47 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19           Page 96 of 145

050 100431414A0         The Holistic Choice Inc.           The Holistic Choice                            Recreational Retailer         Yes          Marion   Yes
050 10044175634         Nature Quest, LLC                  THC Recreation Station Salem                   Recreational Retailer         Yes          Marion   Yes    Yes
050 10044474E1C         Piper's Holistic Essentials, LLC   Piper's Dispensary                             Recreational Retailer         Yes          Marion          Yes

050 10044492D86         The Grass Hut II LLC               The Grass Hut II                               Recreational Retailer         Yes          Marion
050 10044942643         TLC Medical, Inc.                  Green Cross Cannabis Emporium                  Recreational Retailer         Yes          Marion          Yes
050 10048136882         David Gor / Brent Gilmour          Kush Dispensary of Oregon                      Recreational Retailer         Yes          Marion
050 1004903F589         Duzon Enterprises, LLC             Re-Leaf Cannabis Center                        Recreational Retailer         Yes          Marion   Yes    Yes
050 10049061904         Home Grown Remedies LLC            HomeGrown Remedies                             Recreational Retailer         Yes          Marion          Yes
050 10052560FB5         Capitol Green Leaf, LLC            Capitol Green Leaf                             Recreational Retailer         Yes          Marion   Yes    Yes
050 10052885D4C         VLF Management, LLC                Diem                                           Recreational Retailer         Yes          Marion   Yes    Yes
050 1005488731C         Herbal Remedies 2, LLC             Herbal Remedies 2                              Recreational Retailer         Yes          Marion   Yes    Yes
020 10055752FDA         Organabis Farms, INC               Organabis Farms, INC                           Recreational Producer         Yes          Marion
020 10056786063         Kanaba Farms                       Kanaba Farms                                   Recreational Producer         Yes          Marion
050 1005776B2C0         Reefer Madness, LLC                Reefer Madness                                 Recreational Retailer         Yes          Marion          Yes
020 10062161C2A         Uplifted, LLC                      Uplifted                                       Recreational Producer         Yes          Marion
020 1006422FE2C         Carnegie Enterprises, LLC.         Carnegie Enterprises                           Recreational Producer         Yes          Marion
050 100653804D2         Gorgeous Green Retail 2 LLC        7 Leaf Collective                              Recreational Retailer         Yes          Marion
060 100696835DC         420 Investments LLC                Highpotesis                                    Recreational Wholesaler       Yes          Marion

050 1007069E349         Treestar LLC                       Treestar                                       Recreational Retailer         Yes          Marion
050 1007242C532         New Riderz Detroit Lake LLC        The Greener Side Detroit Lake                  Recreational Retailer         Yes          Marion          Yes
060 1007409A835         HYDRA OREGON LLC                   Hydra Oregon                                   Recreational Wholesaler       Yes          Marion

050 1007695C5F7         Hierba Buena Incorporated          Hierba Buena                                   Recreational Retailer         Yes          Marion
050 1007897E745         Smart Choice Investments LLC       World Famous Top Shelf Cannabis                Recreational Retailer         Yes          Marion

050 10079072E3A         MNG Holdings, LLC                  Mr. Nice Guy                                   Recreational Retailer         Yes          Marion
060 10082532B00         CAREY NIKLAS DARNELL LLC           oreKron Distribution                           Recreational Wholesaler       Yes          Marion

020 1008274ACF8         Yak, Inc.                          Yak, Inc.                                      Recreational Producer         Yes          Marion
050 1008335A9E3         MNG Holdings, LLC                  Mr. Nice Guy Salem                             Recreational Retailer         Yes          Marion
050 100834893DE         Pike Park LLC                      A Prime Leaf                                   Recreational Retailer         Yes          Marion
050 100836960EE         MNG Holdings, LLC                  Mr. Nice Guy                                   Recreational Retailer         Yes          Marion
060 1008639B335         SJDM, INC                          Pharmer's Market                               Recreational Wholesaler       Yes          Marion

050 100869451F2         Livewell INC                       Livewell Dispensary                            Recreational Retailer         Yes          Marion
050 1008736780D         Salem Organics, LLC                Salem Organics, LLC                            Recreational Retailer         Yes          Marion



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                            48 of 72
                                                                                                                                                                  Exhibit 4
                                                                                                                                                              Page 48 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19           Page 97 of 145

030 10092767C27         Vitonic, Inc.                      Vitonic                                        Recreational Processor        Yes          Marion
020 100937732C5         BestBudz Farms, Inc.               BestBudz Farms                                 Recreational Producer         Yes          Marion
050 1009433D928         HAH OREGON LLC                     Have a Heart CC                                Recreational Retailer         Yes          Marion
050 1009465D34F         Preserve Oregon Corp               Preserve Oregon                                Recreational Retailer         Yes          Marion
050 10096383CC3         Market Street Station, Inc.        Market Street Station                          Recreational Retailer         Yes          Marion
050 10096429A3B         Integro Group, LLC                 Silver Creek Dispensary                        Recreational Retailer         Yes          Marion
020 10096450331         Bellevue, LLC                      Bellevue Farms                                 Recreational Producer         Yes          Marion
020 100970859C0         Kwondren, LLC                      Kwondren LLC                                   Recreational Producer         Yes          Marion
050 10097838926         Home Grown Remedies LLC            HGR2                                           Recreational Retailer         Yes          Marion
020 10099085920         Three Flavors Farms LLC            Three Flavors Farms LLC                        Recreational Producer         Yes          Marion
050 10103753D2B         Truth inc                          Truth Dispensary                               Recreational Retailer         Yes          Marion
020 101037744F8         White and Company LLC              White and Company                              Recreational Producer         Yes          Marion
050 1010641CEDD         The Honey Pot L.L.C.               The Bake Shop                                  Recreational Retailer         Yes          Marion
030 10112072740         MNG Holdings, LLC                  LOL Edibles                                    Recreational Processor        Yes          Marion
050 1011660580D         Moon Beam Budz LLC                 Moon Beam Budz                                 Recreational Retailer         Yes          Marion
050 101349435F7         MJAI Oregon 1, LLC                 Kaya Shack (2)                                 Recreational Retailer         Yes          Marion
050 1013497F43F         MJAI Oregon 1, LLC                 Kaya Shack (3)                                 Recreational Retailer         Yes          Marion
050 10135011D38         MJAI Oregon 1, LLC                 Kaya Shack (4)                                 Recreational Retailer         Yes          Marion
050 1013710A78D         Green-Way Medicinal Inc            Green-Way Medicinal                            Recreational Retailer         Yes          Marion
050 10000746733         TCAIXP LLC                         Botanica                                       Recreational Retailer         Yes          Multnomah
050 10000757D91         TCAIXP LLC                         Botanica                                       Recreational Retailer         Yes          Multnomah          Yes
050 100008156B4         Richard Goodwin & Kenneth          RKO                                            Recreational Retailer         Yes          Multnomah          Yes
                        West
030 1000103FC02         Luff Enterprises LLC               Sweet Cannabis                                 Recreational Processor        Yes          Multnomah          Yes
020 1000105C1FF         BBHMB, LLC                         Pacific Frost Farms                            Recreational Producer         Yes          Multnomah
060 1000111BF45         Luff Enterprises LLC               Sweet Cannabis                                 Recreational Wholesaler       Yes          Multnomah

050 1000146ACE7         Pacific Eclipse NW LLC             Happy Leaf                                     Recreational Retailer         Yes          Multnomah   Yes    Yes
050 10001534ACF         JIMS LLC                           Silver Stem                                    Recreational Retailer         Yes          Multnomah   Yes    Yes
050 1000161114D         Oregon Resources Marketing         Oregon's Finest                                Recreational Retailer         Yes          Multnomah
                        LLC
050 1000162E337         Oregon Resources Trading LLC/      Oregon's Finest                                Recreational Retailer         Yes          Multnomah   Yes    Yes
                        Oregon Resources Wholesale
                        LLC
050 10001759551         Nectar Markets, LLC                Nectar                                         Recreational Retailer         Yes          Multnomah   Yes    Yes
050 10001763D05         NW Compassion Medical Center       NW Compassion Medical Center                   Recreational Retailer         Yes          Multnomah
                        Inc




* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                               49 of 72
                                                                                                                                                                     Exhibit 4
                                                                                                                                                                 Page 49 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19           Page 98 of 145

060 10001855625         Oregon Resources Trading LLC/      Movement Cannabis                              Recreational Wholesaler       Yes          Multnomah
                        Oregon Resources Wholesale
                        LLC
020 100019047D6         Delta Mantra LLC                   Delta Mantra                                   Recreational Producer         Yes          Multnomah
050 1000235878E         TR Jones LLC                       Club Sky High                                  Recreational Retailer         Yes          Multnomah   Yes    Yes
050 1000236A6D2         Dicot Derby Farms, LLC             The Dispensary on 52nd                         Recreational Retailer         Yes          Multnomah
020 1000282043E         Cully Industries, Inc              Pintail Gardens                                Recreational Producer         Yes          Multnomah
050 1000307D47D         Bloom Retail, LLC                  Bloom                                          Recreational Retailer         Yes          Multnomah   Yes    Yes
050 1000309D4CF         A Family Business, LLC             The Grass Shack                                Recreational Retailer         Yes          Multnomah          Yes
030 1000332E2A3         Peak Products Corp                 Peak Extracts                                  Recreational Processor        Yes          Multnomah          Yes
020 1000342E3F5         Scissortail Farms, LLC             Scissortail Farms, LLC                         Recreational Producer         Yes          Multnomah
050 1000365F3DF         BAS Enterprises LLC                Green Goddess Remedies                         Recreational Retailer         Yes          Multnomah   Yes
030 10003736729         Top Shelf, Inc.                    Botanical Laboratories                         Recreational Processor        Yes          Multnomah
020 1000380DDC5         Be-1 Enterprises North West Inc.   Be Wonderful-Farm                              Recreational Producer         Yes          Multnomah

020 100038380CC         Integrated Growth Solutions Inc. Devils Lettuce, Inc.                             Recreational Producer         Yes          Multnomah

050 1000396C575         Kind Heart Collective          Kind Heart Collective                              Recreational Retailer         Yes          Multnomah          Yes
050 1000399E26D         Rose City Wellness Oldtown LLC Rose City Wellness Oldtown LLC                     Recreational Retailer         Yes          Multnomah   Yes    Yes

050 10004797E23         Greeley Gallery LLC                Greeley Gallery                                Recreational Retailer         Yes          Multnomah          Yes
020 1000482C54C         Summary LLC                        Summary LLC                                    Recreational Producer         Yes          Multnomah
020 1000485351E         Decatur One LLC, Bradford Two      Pistil Point                                   Recreational Producer         Yes          Multnomah
                        LLC, Bradford Three LLC
020 1000523654B         Alternative Remedies LLC           Alternative Remedies                           Recreational Producer         Yes          Multnomah
020 1000576AAAC         7 Points Inc                       7 points oregon                                Recreational Producer         Yes          Multnomah
050 10005818F95         Williams Street Green House LLC    Williams Street Green House LLC                Recreational Retailer         Yes          Multnomah          Yes

020 10005830D70         RGJB Holdings LLC            The Green Fingers Farm                               Recreational Producer         Yes          Multnomah
020 1000619DB55         Tim and Tobin's Farm Company Sky High Farms                                       Recreational Producer         Yes          Multnomah

030 1000621D09A         Tim and Tobin's Farm Company Sky High Farms                                       Recreational Processor        Yes          Multnomah

020 1000625AE80         Dos Santos Inc.                    Wicked Kind                                    Recreational Producer         Yes          Multnomah
020 10006296796         Indoor Cultivation Systems LLC     LUVLI                                          Recreational Producer         Yes          Multnomah

030 10006832B3B         Permaculture Solutions LLC         Permaculture Solutions                         Recreational Processor        Yes          Multnomah
050 10007012B21         AMJWAF LLC                         La Mota                                        Recreational Retailer         Yes          Multnomah   Yes



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                               50 of 72
                                                                                                                                                                     Exhibit 4
                                                                                                                                                                 Page 50 of 72
                                              Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 99 of 145

020 100071113BB         Hydrus Hydroponics Inc             Hydrus Hydroponics Inc                         Recreational Producer         Yes          Multnomah
030 1000741B96D         Elbe's Edibles, LLC                elbe's edibles                                 Recreational Processor        Yes          Multnomah          Yes
050 100077728CC         La Mota 13, LLC                    La Mota                                        Recreational Retailer         Yes          Multnomah   Yes    Yes
050 10007839141         Everett Holdings LLC               Budlandia                                      Recreational Retailer         Yes          Multnomah          Yes
020 1000790E238         FJHC Inc                           Ten Four Farms                                 Recreational Producer         Yes          Multnomah
020 1000809A2EB         Nug Run Farms, LLC                 Cultivated Industries (Cultivated Farms)       Recreational Producer         Yes          Multnomah

030 10008132E83         Nug Run Farms, LLC             Cultivated Extracts                                Recreational Processor        Yes          Multnomah
050 10008176667         DNF Enterprises, Inc.          satchel                                            Recreational Retailer         Yes          Multnomah
050 1000818724C         New Horizons Consultants, LLC. Home Grown Apothecary                              Recreational Retailer         Yes          Multnomah          Yes

050 1000821199B         Alternative Remedies LLC           Alternative Remedies                           Recreational Retailer         Yes          Multnomah
020 100082331BF         Mindful Landscaping LLC.           Mindful                                        Recreational Producer         Yes          Multnomah
050 100089293F9         AMF I LLC                          Archive Portland                               Recreational Retailer         Yes          Multnomah   Yes    Yes
020 100089348CE         AMF II, LLC                        Archive Portland                               Recreational Producer         Yes          Multnomah
020 10009076F74         Sandhill Grange Inc                Sandhill Grange                                Recreational Producer         Yes          Multnomah
050 1000942FDE4         Kirk Enterprises LLC               Belmont Collective                             Recreational Retailer         Yes          Multnomah   Yes    Yes
020 1000956F4BF         Thunder Farms Corporation          Thunder Farms                                  Recreational Producer         Yes          Multnomah
050 10009640876         Alternative Solutions 1 Inc.       Alternative Solutions                          Recreational Retailer         Yes          Multnomah   Yes    Yes
050 100099996CC         Hi Cascade, LLC                    Mr. Nice Guy Portland                          Recreational Retailer         Yes          Multnomah   Yes    Yes
050 10010393593         MJAI Oregon 1, LLC                 Kaya Shack                                     Recreational Retailer         Yes          Multnomah   Yes    Yes
050 10010749D9A         Portland Green Oasis LLC           Portland Green Oasis LLC                       Recreational Retailer         Yes          Multnomah          Yes
050 10010755610         Green Oasis KGTS LLC               Green Oasis KGTS LLC                           Recreational Retailer         Yes          Multnomah          Yes
020 1001089F440         Novik Industries, LLC              Novik Industries LLC                           Recreational Producer         Yes          Multnomah
030 10010940DE3         CO2 Dynamics Corp                  CO2 Dynamics Corp                              Recreational Processor        Yes          Multnomah   Yes    Yes      Yes
050 1001106576F         WWMP LLC                           Kaleafa                                        Recreational Retailer         Yes          Multnomah   Yes    Yes
020 1001147B893         Arnow Browne LLC                   Arnow Browne                                   Recreational Producer         Yes          Multnomah
050 1001215FD92         RSS Business Services, Inc         Tree PDX                                       Recreational Retailer         Yes          Multnomah
020 1001370F985         BTJ Farms LLC                      Uncle Johns Farm                               Recreational Producer         Yes          Multnomah
020 1001391C10A         GW Production Riverside LLC        PRUF CULTIVAR                                  Recreational Producer         Yes          Multnomah
020 1001402E156         Rose Bud Growers, LLC              Rose Bud Growers, LLC                          Recreational Producer         Yes          Multnomah
020 10014492356         PJC Group LLC                      Thrive Gardens                                 Recreational Producer         Yes          Multnomah
050 1001485A501         Vessel Inc                         Vessel                                         Recreational Retailer         Yes          Multnomah   Yes    Yes
050 1001489965C         SWEET LEAF PORTLAND, LLC           Sweet Leaf Portland                            Recreational Retailer         Yes          Multnomah   Yes
050 100149904F1         Nectar Markets, LLC                Nectar                                         Recreational Retailer         Yes          Multnomah   Yes    Yes
050 100150093E2         Nectar Markets, LLC                Nectar                                         Recreational Retailer         Yes          Multnomah
020 1001587011A         Green Gear Solutions LLC           Green Gear Solutions                           Recreational Producer         Yes          Multnomah
050 10015902FDC         PBB Retail LLC                     Portland Best Buds                             Recreational Retailer         Yes          Multnomah          Yes



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                                 51 of 72
                                                                                                                                                                     Exhibit 4
                                                                                                                                                                 Page 51 of 72
                                              Case 3:19-cv-00476-BR               Document 10           Filed 06/03/19          Page 100 of 145

020 1001596D7A0         CBN.OPP.INC                        Cannabis Nation INC                            Recreational Producer         Yes          Multnomah
050 1001606EE83         GW Retail Belmont Inc (Serra       Serra Belmont                                  Recreational Retailer         Yes          Multnomah   Yes    Yes
                        Belmont)
030 100160701F5         GNT Oregon, LLC                    Open Vape                                      Recreational Processor        Yes          Multnomah
020 1001690F402         Resin Ranchers, Inc.               Resin Ranchers, Inc.                           Recreational Producer         Yes          Multnomah
030 10016913EED         Resin Ranchers, Inc.               Resin Ranchers, Inc.                           Recreational Processor        Yes          Multnomah
050 1001702682A         GW Retail Weidler Inc              Electric Lettuce Weidler                       Recreational Retailer         Yes          Multnomah
060 1001753FD95         Highly Distributed, LLC            Highly Distributed                             Recreational Wholesaler       Yes          Multnomah          Yes

050 10017624D01         Gramercy Partners LLC         Stumptown Cannabis - Lents                          Recreational Retailer         Yes          Multnomah
020 10017917BA7         The Green Planet, Inc         GP Farms                                            Recreational Producer         Yes          Multnomah
020 1001842C5BE         2H Manufacturing Incorporated LUCKY LION                                          Recreational Producer         Yes          Multnomah

030 10018696219         Green State of Mind, Inc.          Green State of Mind, Inc.                      Recreational Processor        Yes          Multnomah          Yes
020 10019300505         Green Pinky Farms LLC              Green Pinky Farms                              Recreational Producer         Yes          Multnomah
030 1001935FB2C         Swell Companies Limited            Dab Society Extracts                           Recreational Processor        Yes          Multnomah          Yes
050 10020141411         GreshamGold Inc                    Cannabis Nation                                Recreational Retailer         Yes          Multnomah   Yes    Yes
020 100206529CB         Kleen Karma Gardens, Inc.          Kleen Karma Gardens Inc.                       Recreational Producer         Yes          Multnomah
050 10020753B7D         Oregon City Retail Investments     Serra Downtown                                 Recreational Retailer         Yes          Multnomah   Yes
                        Inc
010 1002112892C         Rose City Laboratories LLC         Rose City Labs                                 Laboratory                    Yes          Multnomah
050 1002115B192         Puddletown Organics LLC            Puddletown Organics                            Recreational Retailer         Yes          Multnomah          Yes
020 100211971CF         Evergreen Natural Harvest LLC      Evergreen Natural Harvest                      Recreational Producer         Yes          Multnomah

020 10021869212         CG Services LLC                    Crashgardens                                   Recreational Producer         Yes          Multnomah
060 1002251230A         Cura CS, LLC                       Cura CS                                        Recreational Wholesaler       Yes          Multnomah          Yes

030 1002253EDE0         Cura CS, LLC                       Cura CS                                        Recreational Processor        Yes          Multnomah          Yes      Yes
050 100225511C6         Be Wonderful Wellness Center       Be Wonderful Wellness-Dispensary               Recreational Retailer         Yes          Multnomah
                        LLC
020 1002294A20B         BTJ Farms LLC                      Uncle John's Farm                              Recreational Producer         Yes          Multnomah
050 100230078F4         CBZ, LLC                           Canna-Daddy's                                  Recreational Retailer         Yes          Multnomah   Yes
020 1002322C712         Seven Points, LLC                  Laughing Grass Garden                          Recreational Producer         Yes          Multnomah
020 10023470D07         Bobsled Farms, LLC                 Bobsled Farms                                  Recreational Producer         Yes          Multnomah
050 100236001BA         J.T.W. LLC                         THE GREEN FRONT                                Recreational Retailer         Yes          Multnomah   Yes    Yes
050 10023615819         THURMAN STREET GALLERY LLC         Thurman Street Collective                      Recreational Retailer         Yes          Multnomah   Yes    Yes

050 10024220915         KJK Enterprises LLC                Kings of Canna                                 Recreational Retailer         Yes          Multnomah   Yes



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                                 52 of 72
                                                                                                                                                                     Exhibit 4
                                                                                                                                                                 Page 52 of 72
                                             Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 101 of 145

020 100249011F0         Gorgeous Green LLC                 NUGZ                                           Recreational Producer         Yes          Multnomah
060 10024967963         Kaizen Management &                Oregon United Distribution Company             Recreational Wholesaler       Yes          Multnomah
                        Distribution, LLC
050 10025185011         CFA Retail LLC                     Left Coast Connections                         Recreational Retailer         Yes          Multnomah
030 1002533D788         botanicaPORTLAND Company           botanicaPORTLAND                               Recreational Processor        Yes          Multnomah          Yes

030 10025520C80         Lotus Group Industries LLC         3C Con/3C Kitchens/Hunny Bear/Crop             Recreational Processor        Yes          Multnomah          Yes      Yes
                                                           Circle Choc/Om Remedies/Beloved
                                                           Foods/CannAscend
020 100259122AC         Wykanush Ventures, LLC             Wykanush Ventures LLC                          Recreational Producer         Yes          Multnomah
050 10026747951         HSCP Oregon LLC                    Cannabliss and Co                              Recreational Retailer         Yes          Multnomah   Yes    Yes
050 1002749D5F6         OVC LLC                            Oregon Valley Cannabis                         Recreational Retailer         Yes          Multnomah
020 10027711138         A.C.N., LLC                        Phresh Cannabis                                Recreational Producer         Yes          Multnomah
020 1002788E39D         Nebadon Inc.                       Nebadon, Inc.                                  Recreational Producer         Yes          Multnomah
020 1002848E8C9         Wahlbar Enterprises LLC            The Heights Co.                                Recreational Producer         Yes          Multnomah
050 100288253F9         Brothers Cannabis Club LLC         Brothers Cannabis                              Recreational Retailer         Yes          Multnomah   Yes    Yes
050 100289392BD         Health Awareness Group, LLC        Oregon Weedery                                 Recreational Retailer         Yes          Multnomah          Yes

010 10029074C70         Green Leaf Lab LLC                 Green Leaf Lab                                 Laboratory                    Yes          Multnomah
050 100290882A0         Stage Two Inc.                     Foster Buds - SE                               Recreational Retailer         Yes          Multnomah   Yes    Yes
030 10029408D96         Cura CS, LLC                       Cura CS, LLC                                   Recreational Processor        Yes          Multnomah          Yes      Yes
060 10029420C28         Cura CS, LLC                       Cura CS, LLC                                   Recreational Wholesaler       Yes          Multnomah          Yes

060 10029559A03         Self Made Farms, LLC               Self Made Farms, LLC                           Recreational Wholesaler       Yes          Multnomah

050 10029632BC8         Cathleen Huffine and Ricky         Exodus Wellness Center                         Recreational Retailer         Yes          Multnomah          Yes
                        Dudley
060 100297203BD         LTRMN Inc.                         LTRMN                                          Recreational Wholesaler       Yes          Multnomah

050 1002983CE7E         La Mota Hollywood LLC              La Mota                                        Recreational Retailer         Yes          Multnomah   Yes    Yes
050 1003040668A         The 5 of Us L.L.C.                 AmeriCanna Rx                                  Recreational Retailer         Yes          Multnomah   Yes    Yes
030 10031072025         Epoch Investments LLC              Serra Edibles                                  Recreational Processor        Yes          Multnomah
030 1003127A904         She Don't Know LLC                 She Don't Know                                 Recreational Processor        Yes          Multnomah          Yes      Yes
020 1003129000D         Underdog Farm LLC                  Aphrodite's Desire                             Recreational Producer         Yes          Multnomah
050 1003183BDD1         Rooted Northwest Inc.              Rooted Northwest                               Recreational Retailer         Yes          Multnomah          Yes
050 10031851212         Above The Clouds LLC               Oregon House Of Herbs                          Recreational Retailer         Yes          Multnomah          Yes
050 10031966688         Stage Two Inc.                     Foster Buds - NE                               Recreational Retailer         Yes          Multnomah   Yes    Yes
030 1003213EDB2         Greenpoint Oregon Inc.             Greenpoint Oregon, Inc                         Recreational Processor        Yes          Multnomah



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                                 53 of 72
                                                                                                                                                                     Exhibit 4
                                                                                                                                                                 Page 53 of 72
                                             Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 102 of 145

010 1003224D558         Pixis Labs, LLC                    Pixis Labs                                     Laboratory                    Yes          Multnomah
060 1003227DB77         Greenpoint Oregon Inc.             Greenpoint Oregon, Inc                         Recreational Wholesaler       Yes          Multnomah

030 1003243FF26         TRULY PURE LLC                     TRULY PURE LLC                                 Recreational Processor        Yes          Multnomah
050 1003244C082         TRULY PURE LLC                     TRULY PURE                                     Recreational Retailer         Yes          Multnomah
050 10032511404         Oregon's Best Meds, LLC            Oregon's Best Buds                             Recreational Retailer         Yes          Multnomah          Yes
060 1003259F4AB         VORGPDX LLC                        Anthos Distribution                            Recreational Wholesaler       Yes          Multnomah

060 1003261D0E0         Nova Paths, LLC                    Nova Paths                                     Recreational Wholesaler       Yes          Multnomah

050 1003306A6B6         Nectar Markets, LLC                Nectar                                         Recreational Retailer         Yes          Multnomah   Yes    Yes
020 1003337053A         Gorgeous Green Farms, LLC          Gorgeous Green Farms                           Recreational Producer         Yes          Multnomah
010 1003340D344         Lightscale, Inc.                   Lightscale Labs                                Laboratory                    Yes          Multnomah
050 1003343AD7E         Natural Wonders LLC                Natural Wonders                                Recreational Retailer         Yes          Multnomah   Yes
030 100334417C0         gron chocolate, LLC                gr├╢n chocolate                                Recreational Processor        Yes          Multnomah          Yes
050 1003394CD52         The Green Remedy LLC               The Green Remedy                               Recreational Retailer         Yes          Multnomah          Yes
050 10034040260         Happy Lane LLC                     Collective Awakenings                          Recreational Retailer         Yes          Multnomah   Yes    Yes
050 10034282CCC         The New Amsterdam LLC              The New Amsterdam                              Recreational Retailer         Yes          Multnomah          Yes
050 1003433A4EA         Serious Enterprises LLC            Gram Central Station                           Recreational Retailer         Yes          Multnomah
030 10034420441         Aqul Labs, LLC                     Noble Concentrates                             Recreational Processor        Yes          Multnomah                   Yes
050 10034516B89         BON VIVANT LLC                     SHANGO PREMIUM CANNABIS                        Recreational Retailer         Yes          Multnomah          Yes
050 1003452F812         BON VIVANT LLC                     SHANGO PREMIUM CANNABIS                        Recreational Retailer         Yes          Multnomah          Yes
050 1003497C60E         Premium Medicine Of Oregon         Premium Medicine Of Oregon, LLC                Recreational Retailer         Yes          Multnomah
                        LLC
050 1003518CE3D         Bite One"s Lip LLC                 Deanz Greenz                                   Recreational Retailer         Yes          Multnomah          Yes
050 100352226E9         Bite One"s Lip LLC                 Deanz Greenz                                   Recreational Retailer         Yes          Multnomah          Yes
030 10035557A1D         Precision Alchemy LLC              Precision Alchemy                              Recreational Processor        Yes          Multnomah                   Yes
060 1003574D09C         Decatur One LLC, Bradford Two      Bradford Three                                 Recreational Wholesaler       Yes          Multnomah
                        LLC, Bradford Three LLC
060 10035818084         TECA Holding Company, Inc.         The Dub Wholesale                              Recreational Wholesaler       Yes          Multnomah          Yes

050 10036004097         Trees Portland LLC                 Trees 102                                      Recreational Retailer         Yes          Multnomah          Yes
020 10036019F43         Au Courant Gardens, LLC            Au Courant Gardens, LLC                        Recreational Producer         Yes          Multnomah
020 10036256171         Wy'east Oregon Gardens, LLC        WE OG                                          Recreational Producer         Yes          Multnomah

050 1003636DAFA         Northwest Greenhouse LLC           Pacific Green                                  Recreational Retailer         Yes          Multnomah   Yes    Yes
020 10036384955         13 Bridges LLC                     Grizzly Farms                                  Recreational Producer         Yes          Multnomah
030 1003655FB00         Nova Paths, LLC                    Nova Paths                                     Recreational Processor        Yes          Multnomah                   Yes



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                                 54 of 72
                                                                                                                                                                     Exhibit 4
                                                                                                                                                                 Page 54 of 72
                                             Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 103 of 145

050 1003660E75D         Firestation 23 inc                  Cannabliss & Co.                              Recreational Retailer         Yes          Multnomah   Yes
030 100366625F2         Wy'east Oregon Gardens, LLC         WE OG                                         Recreational Processor        Yes          Multnomah

050 10036675D37         Rye Waters Incorporated             Greenbuds                                     Recreational Retailer         Yes          Multnomah   Yes    Yes
050 10036766B3B         Blubird World LLC                   MindRite                                      Recreational Retailer         Yes          Multnomah          Yes
030 10037098A6B         Urban Collective PDX LLC            Portland Extracts                             Recreational Processor        Yes          Multnomah
020 10037212129         Quality Product Solutions LLC       Cloud Cover                                   Recreational Producer         Yes          Multnomah

050 100372264E0         Gras on 7th Inc                     Gras Cannabis                                 Recreational Retailer         Yes          Multnomah          Yes
010 1003723B074         Synergistic Pesticide Laboratory,   Synergistic Pesticide Laboratory, LLC         Laboratory                    Yes          Multnomah
                        LLC
050 100374466A6         Rose City USA LLC                   Roseway Organics                              Recreational Retailer         Yes          Multnomah
020 1003747EBD2         Kola Brand LLC                      Sugarbud                                      Recreational Producer         Yes          Multnomah
060 100375652F3         Tim and Tobin's Farm Company        Sky High Farms                                Recreational Wholesaler       Yes          Multnomah

030 10037955D83         Yabuwi, Inc.                        Danodan Grassworks                            Recreational Processor        Yes          Multnomah                   Yes
050 10038053342         Urban Farmacy                       Urban Farmacy                                 Recreational Retailer         Yes          Multnomah   Yes    Yes
030 1003825DB95         Anworth, Inc.                       Luminous Botanicals                           Recreational Processor        Yes          Multnomah
030 1003830A8BF         Brilliant Extracts LLC              Brilliant Extracts                            Recreational Processor                     Multnomah
050 1003834AEE9         the natural refinery llc            Refinery Canna Connoisseur                    Recreational Retailer         Yes          Multnomah
030 100384161D7         Greenpoint Oregon, Inc.             Chalice                                       Recreational Processor        Yes          Multnomah                   Yes
020 100384596DF         Certified Portland LLC              Certified Portland                            Recreational Producer         Yes          Multnomah
050 1003859B9F6         La Cannaisseur LLC                  La Cannaisseur                                Recreational Retailer         Yes          Multnomah   Yes    Yes
060 100388704F8         TRULY PURE LLC                      TRULY PURE LLC                                Recreational Wholesaler       Yes          Multnomah

050 10039071885         Uplift Botanicals, LLC           Uplift Botanicals                                Recreational Retailer         Yes          Multnomah   Yes
050 10039294D00         Left Coast Canopy, LLC           Zion Cannabis                                    Recreational Retailer         Yes          Multnomah   Yes    Yes
060 10039397D78         Dreamfield Transfer Services Inc Dreamfield Transfer Services                     Recreational Wholesaler       Yes          Multnomah

050 1003989261F         MCC PDX LLC                         Madrone Cannabis Club PDX                     Recreational Retailer         Yes          Multnomah   Yes    Yes
050 10039904AAD         Everett Holdings LLC.               Budlandia                                     Recreational Retailer         Yes          Multnomah          Yes
050 100400192AC         22nd and Burn Inc.                  Cannabliss & Co.                              Recreational Retailer         Yes          Multnomah   Yes
050 10040109FC7         Pakalolo PDX, LLC                   Pakalolo                                      Recreational Retailer         Yes          Multnomah   Yes
050 100404599E6         Urban Collective PDX LLC            Portland Extracts                             Recreational Retailer         Yes          Multnomah          Yes
030 10040929065         Decatur One LLC, Bradford Two       Pistil Point Labs                             Recreational Processor        Yes          Multnomah
                        LLC, Bradford Three LLC
050 10041073E5E         Jayne Inc.                          Jayne                                         Recreational Retailer         Yes          Multnomah   Yes    Yes




* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                                 55 of 72
                                                                                                                                                                     Exhibit 4
                                                                                                                                                                 Page 55 of 72
                                             Case 3:19-cv-00476-BR                  Document 10         Filed 06/03/19          Page 104 of 145

060 1004108D098         CO2 Company Auction House          Headwater                                      Recreational Wholesaler       Yes          Multnomah
                        LLC
050 1004116B110         CO2 Company Auction House          Cannabis & Co.                                 Recreational Retailer         Yes          Multnomah   Yes    Yes
                        LLC
030 10041636BF6         Little House Foods Limited,        Little House Foods                             Recreational Processor        Yes          Multnomah          Yes
                        Tilikum Ventures LLC, PP Oregon
                        LLC
050 10041804D94         Mazuma Merchant Services, LLC      Portland Pot shop                              Recreational Retailer         Yes          Multnomah

060 1004185E1D1         MCC PDX LLC                        Madrone Wholesale                              Recreational Wholesaler       Yes          Multnomah          Yes

050 10041989EBF         Williams, LLC                      Bridge City Collective                         Recreational Retailer         Yes          Multnomah          Yes
050 100420301FA         Grand, LLC                         Bridge City Collective                         Recreational Retailer         Yes          Multnomah   Yes    Yes
050 100421551B0         Aces, LLC                          Alberta Green House                            Recreational Retailer         Yes          Multnomah
060 100421702D4         CBZ, LLC                           Blaze Distribution                             Recreational Wholesaler       Yes          Multnomah          Yes

030 100427194F1         Process Development Labs LLC       Original Extracts                              Recreational Processor        Yes          Multnomah

050 1004282BD55         Hawthco One Corporation            Portland Canna Connection                      Recreational Retailer         Yes          Multnomah   Yes    Yes
050 1004294B93A         Tree House Collective LLC          Tree House Collective                          Recreational Retailer         Yes          Multnomah          Yes
050 1004303A9ED         Greenlink Retail, Inc.             Five Zero Trees                                Recreational Retailer         Yes          Multnomah          Yes
050 1004323E257         LAWC West II, Inc                  Little Amsterdam Wellness Center               Recreational Retailer         Yes          Multnomah          Yes
050 1004330B65D         Max Consulting Group LLC           Swed.co                                        Recreational Retailer         Yes          Multnomah
050 1004337113E         JIMO Holdings LLC                  Paradise Found                                 Recreational Retailer         Yes          Multnomah          Yes
060 10043793AD8         Swell Companies Limited            Swell Companies                                Recreational Wholesaler       Yes          Multnomah

030 1004467970D         Gesundheit Foods LLC               Gesundheit Foods                               Recreational Processor        Yes          Multnomah                   Yes
050 10044837348         Attikus Enterprises, Inc.          Ivy Cannabis                                   Recreational Retailer         Yes          Multnomah   Yes    Yes
060 1004491FAFD         Green Canopy Wholesale LLC         Green Canopy Wholesale                         Recreational Wholesaler       Yes          Multnomah

050 10045076F8E         Hilltop Pharmaceuticals Inc.       Grohi Station                                  Recreational Retailer         Yes          Multnomah   Yes    Yes
060 100453108DB         Flow State Distro Inc              The Cannabis Distribution Co.                  Recreational Wholesaler       Yes          Multnomah

050 10045414F9E         Green Remedies LLC                 Natural Remedies                               Recreational Retailer         Yes          Multnomah          Yes
060 1004549104A         Northwest Production and           FlavRx                                         Recreational Wholesaler       Yes          Multnomah
                        Marketing LLC
050 1004550B848         Joseph Glover LLC                  Green Gratitude                                Recreational Retailer         Yes          Multnomah   Yes    Yes
050 100456999AB         PearlServ Enterprises, LLC         Virtue Supply Company                          Recreational Retailer         Yes          Multnomah



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                                 56 of 72
                                                                                                                                                                     Exhibit 4
                                                                                                                                                                 Page 56 of 72
                                             Case 3:19-cv-00476-BR                 Document 10          Filed 06/03/19          Page 105 of 145

060 100460860AA         CBN.OPP Inc                        CBN.OPP.INC                                    Recreational Wholesaler       Yes          Multnomah          Yes

050 1004610DCA2         JB Retail LLC                      Spark                                          Recreational Retailer         Yes          Multnomah
010 10046111391         GreenHaus Analytical Labs LLC      Evio Labs Portland                             Laboratory                    Yes          Multnomah

060 1004615E2CC         Nug Run Farms, LLC                 Cultivated Industries                          Recreational Wholesaler       Yes          Multnomah          Yes

060 10046405D93         Greenpoint Oregon Inc.             Greenpoint Oregon, Inc.                        Recreational Wholesaler       Yes          Multnomah

030 10046749A05         MTP LLC                            Lady Green's Treats                            Recreational Processor        Yes          Multnomah          Yes
020 10046865888         Oregon Candy Farm, LLC             Chronic Creations                              Recreational Producer         Yes          Multnomah
050 10047179FEF         Progressive Collective LLC         Progressive Collective                         Recreational Retailer         Yes          Multnomah   Yes    Yes
030 10047196AA8         MCCM Scientific LLC                Hapy Kitchen/Umbrella Extracts                 Recreational Processor        Yes          Multnomah          Yes      Yes
020 100473196E7         KGB Farms LLC                      KGB Farms                                      Recreational Producer         Yes          Multnomah
060 100473337E7         Odyssey Distribution, LLC          Odyssey                                        Recreational Wholesaler       Yes          Multnomah

020 1004747A48A         Sauvie Island Reserves, LLC        Sauvie Island Reserves, LLC                    Recreational Producer         Yes          Multnomah
050 1004764F055         Division Holistic llc              Local Herb                                     Recreational Retailer         Yes          Multnomah   Yes    Yes
030 10048105C6B         Titan's Kind LLC                   Titan's Kind                                   Recreational Processor        Yes          Multnomah
050 1004832102C         Plane Jane's LLC                   Plane Jane's                                   Recreational Retailer         Yes          Multnomah   Yes    Yes
060 10048798ABC         Cosmic, LLC                        Cosmic Treehouse                               Recreational Wholesaler       Yes          Multnomah

050 10049202770         PaddyEugene FC, LLC                Oregon's Own                                   Recreational Retailer         Yes          Multnomah
050 10050430383         Cured Green LLC                    Cured Green                                    Recreational Retailer         Yes          Multnomah   Yes
050 1005045C29E         Powellhurst Alternative Medical    The Flowershop Powellhurst                     Recreational Retailer         Yes          Multnomah
                        Center LLC
050 1005063D72C         Trellis Holdings OP - 3424 NE      Doctor's Orders                                Recreational Retailer         Yes          Multnomah
                        82nd Avenue LLC
050 100508675B1         Mana PDX, Inc                      Marijuana Paradise                             Recreational Retailer         Yes          Multnomah   Yes    Yes
050 1005108139A         11121 Division LLC                 Lifted North West                              Recreational Retailer         Yes          Multnomah   Yes    Yes
030 100511466BA         WEST COAST DEVELOPMENT             W Vapes                                        Recreational Processor        Yes          Multnomah
                        OREGON, LLC
050 1005117D2A6         Attis Trading Company - Barbur,    Attis Trading Company                          Recreational Retailer         Yes          Multnomah   Yes    Yes
                        LLC
050 10051193A0E         Attis Trading Company - Cully,     Attis Trading Company                          Recreational Retailer         Yes          Multnomah   Yes    Yes
                        LLC
050 1005120BE71         Attis Trading Company -            Attis Trading Company                          Recreational Retailer         Yes          Multnomah   Yes    Yes
                        Gladstone, LLC



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                                 57 of 72
                                                                                                                                                                     Exhibit 4
                                                                                                                                                                 Page 57 of 72
                                              Case 3:19-cv-00476-BR               Document 10           Filed 06/03/19          Page 106 of 145

050 10051364EB2         1450 SE Orient, LLC                Kaleafa Gresham                                Recreational Retailer         Yes          Multnomah
020 10052039ED1         Northwest Grown LLC                Burk Brothers                                  Recreational Producer         Yes          Multnomah
050 1005246CE22         Tidepool East, Inc.                Five Zero Trees                                Recreational Retailer         Yes          Multnomah
050 1005285C05B         Nectar Markets, LLC                Nectar                                         Recreational Retailer         Yes          Multnomah   Yes    Yes
050 10052863E43         Cannabis Corner, LLC.              Cannabis Corner                                Recreational Retailer         Yes          Multnomah   Yes    Yes
050 1005311F15C         Slabtown Proprietors LLC           Slabtown                                       Recreational Retailer         Yes          Multnomah          Yes
030 1005313C7C9         Mulino Agricultural II LLC         Cannananda                                     Recreational Processor        Yes          Multnomah
050 1005314D346         One Draw Two Dispensary            One Draw Two                                   Recreational Retailer         Yes          Multnomah   Yes
030 100532931F0         Portland Rosin Company, LLC        Portland Rosin Company                         Recreational Processor        Yes          Multnomah

050 10053314FB4         Giovanni's LLC                     Cannasource                                    Recreational Retailer         Yes          Multnomah   Yes    Yes
010 100536507C4         3B Analytical, LLC                 3B Analytical                                  Laboratory                    Yes          Multnomah
060 100544075A5         WWMP LLC                           Kaleafa                                        Recreational Wholesaler       Yes          Multnomah

050 1005454E984         Krystal Green LLC                  Shaman Cannabis                                Recreational Retailer         Yes          Multnomah          Yes
050 10054963D9C         4.0 Belmont Inc.                   4.0 Belmont                                    Recreational Retailer         Yes          Multnomah   Yes    Yes
050 10055331011         OPCO Retail 1 LLC                  TJ's on Powell                                 Recreational Retailer         Yes          Multnomah
060 10055347FD8         Attikus Enterprises, Inc.          IVY CANNABIS                                   Recreational Wholesaler       Yes          Multnomah

050 10055625B58         Kush Cart, LLC                     Kush Cart                                      Recreational Retailer         Yes          Multnomah   Yes    Yes
050 10055695C26         Magic Castle, Inc                  Magic Castle                                   Recreational Retailer         Yes          Multnomah   Yes    Yes
020 10056278F7F         Fidus Family Farms, LLC            Fidus Family Farms                             Recreational Producer         Yes          Multnomah
020 10056287862         Burnside Garden Collective, LLC    Archive                                        Recreational Producer         Yes          Multnomah

050 1005636D59B         Oregon Grown Gift Shop LLC         Oregon Grown                                   Recreational Retailer         Yes          Multnomah   Yes    Yes
020 1005749C551         Mana Holdings LLC                  Mana Farms                                     Recreational Producer         Yes          Multnomah
020 10058005872         Pot of Gold Distributing, LLC      Pot of Gold                                    Recreational Producer         Yes          Multnomah
060 1005831EC1F         Brothers Garcia, INC               Cascadia Premium Cannabis                      Recreational Wholesaler       Yes          Multnomah

060 1005842D26B         Laughing Lion Distribution LLC     Laughing Lion Distribution                     Recreational Wholesaler       Yes          Multnomah

050 1005889ADB7         Nectar Markets, LLC                Nectar                                         Recreational Retailer         Yes          Multnomah   Yes
050 10059292304         Sweet Leaf Illusions LLC           Sweet Leaf Illusions                           Recreational Retailer         Yes          Multnomah
020 1005930AA68         Gillihan Growers, LLC              Merry Belle Farm                               Recreational Producer         Yes          Multnomah
060 1005964E660         Sunburst Investments II, Inc       Groundworks Distribution                       Recreational Wholesaler       Yes          Multnomah          Yes

060 1005999C2FD         Nectar Markets, LLC                Nectar                                         Recreational Wholesaler       Yes          Multnomah          Yes




* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                               58 of 72
                                                                                                                                                                     Exhibit 4
                                                                                                                                                                 Page 58 of 72
                                             Case 3:19-cv-00476-BR                 Document 10          Filed 06/03/19          Page 107 of 145

030 10060134ABC         Mana Holdings LLC                  Mana Extracts                                  Recreational Processor        Yes          Multnomah
020 1006025F20A         East Wind Extracts, Inc.           East Wind Cannabis                             Recreational Producer         Yes          Multnomah
030 1006054D27C         Northwest Processing and           FlavrX                                         Recreational Processor        Yes          Multnomah
                        Packaging, LLC
050 1006105BAF2         Green Box, LLC.                    Green Box                                      Recreational Retailer         Yes          Multnomah   Yes    Yes
020 100617717F1         KFG Partners, LLC                  KFG Partners, LLC                              Recreational Producer         Yes          Multnomah
050 1006287B0C6         MML Holdings LLC                   Papa Buds                                      Recreational Retailer         Yes          Multnomah
050 1006325AD11         Nature's Alternative, Inc.         Wild West Emporium, Sandy Blvd                 Recreational Retailer         Yes          Multnomah   Yes    Yes
030 10063368939         Beehive Extracts LLC               Beehive Extracts                               Recreational Processor        Yes          Multnomah          Yes
050 10063534435         Tetra Management LLC               Wild West Emporium, Duke Street                Recreational Retailer         Yes          Multnomah   Yes    Yes
030 1006360C2D1         Loud Lollies LLC.                  Loud Lollies LLC                               Recreational Processor        Yes          Multnomah
050 1006368EB36         Rip City Delivery LLC              Rip City Delivery                              Recreational Retailer         Yes          Multnomah          Yes
050 1006382C6BF         Green Hop LLC                      Green Hop LLC                                  Recreational Retailer         Yes          Multnomah   Yes    Yes
060 10063970F57         TSL Distribution, LLC              The SWEET Life / American Patriot Brands       Recreational Wholesaler       Yes          Multnomah

050 10064647FD2         SFC LLC                            Green Mountain Fire                            Recreational Retailer         Yes          Multnomah
020 1006559EBCE         Louis VuChron, LLC                 Louis VuChron, LLC                             Recreational Producer         Yes          Multnomah
050 100657599C7         Raymond Telly Jr.                  Higher Healing                                 Recreational Retailer         Yes          Multnomah   Yes    Yes
050 10067226DF1         Nectar Markets, LLC                Nectar                                         Recreational Retailer         Yes          Multnomah   Yes    Yes
060 1006785273F         MCCM Scientific LLC                Hapy Kitchen                                   Recreational Wholesaler                    Multnomah   Yes    Yes

020 100680194B2         Family Innovation Farms, LLC       Family Innovation Farms, LLC                   Recreational Producer         Yes          Multnomah

050 10068514E68         BTE Reed, LLC                      Floyd's Fine Cannabis                          Recreational Retailer         Yes          Multnomah   Yes
060 10068568C9A         Demeter Gardens, LLC               Demeter Gardens                                Recreational Wholesaler       Yes          Multnomah

050 1006884F4A9         BTE 2, LLC                         Floyd's Fine Cannabis                          Recreational Retailer         Yes          Multnomah   Yes    Yes
030 100692096FD         The Hidden Leaf LLC                The Good Life                                  Recreational Processor        Yes          Multnomah
020 1006998E36A         Neighbor Dave's Organics LLC       Neighbor Dave's Organics                       Recreational Producer         Yes          Multnomah

020 10070281BF0         F & G Productions LLC              Superb                                         Recreational Producer         Yes          Multnomah
050 10070500173         ReLeaf Health Oregon LLC           ReLeaf Health                                  Recreational Retailer         Yes          Multnomah
050 10070593E9E         VLF Management, LLC                Diem                                           Recreational Retailer         Yes          Multnomah   Yes    Yes
030 1007114EBCD         East Wind Extracts, Inc.           East Wind Cannabis                             Recreational Processor        Yes          Multnomah
060 10071252572         Cannabis Corner, LLC.              Cannabis Corner                                Recreational Wholesaler       Yes          Multnomah

030 1007127DC50         EliteXtrx, LLC                     Elitextrx, LLC                                 Recreational Processor        Yes          Multnomah          Yes      Yes
020 1007176ECDE         EliteXtrx, LLC                     EliteXtrx, LLC                                 Recreational Producer         Yes          Multnomah



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                                 59 of 72
                                                                                                                                                                     Exhibit 4
                                                                                                                                                                 Page 59 of 72
                                             Case 3:19-cv-00476-BR                 Document 10          Filed 06/03/19          Page 108 of 145

050 10071949172         La Mota Front Ave LLC and Rosa     La Mota Front Ave LLC                          Recreational Retailer         Yes          Multnomah
                        Cazares
050 100719502BC         La Mota Sandy LLC                  La Mota Sandy Blvd LLC                         Recreational Retailer         Yes          Multnomah
030 10072033C5C         JB Processing LLC                  StumpTown Extracts                             Recreational Processor        Yes          Multnomah
060 10072736077         Sovereign Methods Inc              Sovereign Methods Inc                          Recreational Wholesaler       Yes          Multnomah          Yes

020 10072863341         DMN Industries LLC                 DMN Industries LLC                             Recreational Producer         Yes          Multnomah
050 1007330C830         MCCM Scientific LLC                Hapy Kitchen                                   Recreational Retailer         Yes          Multnomah
030 1007341A815         Terp Secret LLC                    Stone Age Edibles                              Recreational Processor        Yes          Multnomah
060 10073480FF1         Green Beehive, LLC                 Green Beehive                                  Recreational Wholesaler       Yes          Multnomah

020 10073765378         La Mota Front Ave LLC and Rosa     La Mota Front Ave LLC                          Recreational Producer         Yes          Multnomah
                        Cazares
030 1007405A532         MCTSA Management                   Rose City Confections                          Recreational Processor        Yes          Multnomah                   Yes
                        Corporation
030 1007419C855         Grassroots Extracts LLC            Grassroots Extracts                            Recreational Processor        Yes          Multnomah
060 1007463B228         Packaging Brothers, LLC            Packaging Brothers, LLC                        Recreational Wholesaler       Yes          Multnomah          Yes

030 1007479D79B         MP Beverages LLC                   Mirth Provisions                               Recreational Processor        Yes          Multnomah
050 1007619260C         Medicated LLC                      Medicated                                      Recreational Retailer         Yes          Multnomah
050 1007632F435         Slichlolo Broadway Retail LLC      Floyd's Fine Cannabis                          Recreational Retailer         Yes          Multnomah

030 1007690CCB7         SHIVA BLUE LLC                     Shiva Blue                                     Recreational Processor        Yes          Multnomah
050 1007806B0B8         La Mota Johnson Creek LLC &        La Mota                                        Recreational Retailer         Yes          Multnomah
                        Rosa Cazares
050 100782896E8         Tidepool Northeast, Inc.           Five Zero Trees                                Recreational Retailer         Yes          Multnomah          Yes
050 1007856B38D         KLJ LLC                            Multnomah Greens                               Recreational Retailer         Yes          Multnomah
030 1007863A31B         Astronomical Extracts LLC          Astronomical Extracts                          Recreational Processor        Yes          Multnomah
050 1007988A80E         CFA RETAIL LLC                     Chalice Farms                                  Recreational Retailer         Yes          Multnomah   Yes    Yes
050 1007989F581         CFA RETAIL LLC                     Chalice Farms                                  Recreational Retailer         Yes          Multnomah   Yes    Yes
050 10079902125         CFA RETAIL LLC                     Chalice Farms                                  Recreational Retailer         Yes          Multnomah   Yes    Yes
050 10080309B66         Stoney Only Portland LLC           Stoney Only Portland                           Recreational Retailer         Yes          Multnomah
020 10081153776         Graham Street Partners, LLC        Injoy Cannabis                                 Recreational Producer         Yes          Multnomah
050 10082411AE5         Fire Cannabis, Inc.                The Dime Store Cannabis                        Recreational Retailer         Yes          Multnomah
060 100835384A4         Hunter Distributing, LLC           Hunter Distributing                            Recreational Wholesaler       Yes          Multnomah

020 100840709BA         Ball ventures LLC                  Ball Ventures                                  Recreational Producer         Yes          Multnomah




* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                                 60 of 72
                                                                                                                                                                     Exhibit 4
                                                                                                                                                                 Page 60 of 72
                                             Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 109 of 145

050 10085769FE9         Today's Herbal Choice Fremont, Today's Herbal Choice Fremont, LLC                 Recreational Retailer         Yes          Multnomah
                        LLC
030 10086238042         Farmer's Friend Extracts, LLC  Farmer's Friend Extracts, CBD Apothecary,          Recreational Processor        Yes          Multnomah                   Yes
                                                       THC Apothecary
060 10087483F97         Khan Logistics LLC             Khan Logistics LLC                                 Recreational Wholesaler       Yes          Multnomah

020 1008810E609         Pacific Grove LLC/ Black           Pacific Grove                                  Recreational Producer         Yes          Multnomah
                        Diamond Properties LLC
050 10090892548         SHH...,LLC                         Greenery                                       Recreational Retailer         Yes          Multnomah
060 100927757C9         KAHLM JV LLC                       KAHLM                                          Recreational Wholesaler       Yes          Multnomah

030 1009301F153         Oregon Edibles LLC                 Wezzer Edibles                                 Recreational Processor        Yes          Multnomah
050 100930492A3         Fidus PDX, LLC                     Fidus PDX                                      Recreational Retailer         Yes          Multnomah
020 100931449DB         Looking Glass Extracts LLC         Looking Glass Extracts                         Recreational Producer         Yes          Multnomah
020 10093213889         IR Industries, LLC                  Island agriculture solutions                  Recreational Producer         Yes          Multnomah
060 10094287038         Novik Industries, LLC              Novik Industries, LLC                          Recreational Wholesaler       Yes          Multnomah

020 10095646681         RIP CITY ROOTS, LLC                Rip City Roots, LLC                            Recreational Producer         Yes          Multnomah
020 100959257D9         East Winds CS, LLC                 Elysian Winds                                  Recreational Producer         Yes          Multnomah
060 10097389F21         Gesundheit Foods LLC               Gesundheit Foods                               Recreational Wholesaler       Yes          Multnomah

050 10099344044         Vulcan Alchemy Systems, Inc.       Vulcan Alchemy                                 Recreational Retailer         Yes          Multnomah

050 10099690C5E         Willamette Bay Holdings Inc.       The Canna Shoppe                               Recreational Retailer         Yes          Multnomah
050 10100114EFC         Nectar Markets, LLC                Nectar                                         Recreational Retailer         Yes          Multnomah   Yes    Yes
050 10104115CC6         Haramkhor LLC                      Nebula Cannabis                                Recreational Retailer         Yes          Multnomah
050 101048392D3         Gaza LLC                           Plus Dispensary                                Recreational Retailer         Yes          Multnomah
050 1010496F611         Today's Herbal Choice Barbur,      Today's Herbal Choice Barbur, LLC              Recreational Retailer         Yes          Multnomah
                        LLC
060 1010577C5EF         SDK Wholesale LLC                  INDULGE                                        Recreational Wholesaler       Yes          Multnomah

050 1010612228E         Brothers Cannabis Club LLC         Brothers Cannabis                              Recreational Retailer         Yes          Multnomah
030 1010834C527         Revolution Green LLC               Revolution Green                               Recreational Processor        Yes          Multnomah
060 10108889A46         IVXX LLC                           420 Moving Company                             Recreational Wholesaler       Yes          Multnomah

050 10109202F8F         Oregon Bud Company, LLC            Oregon Bud Company                             Recreational Retailer         Yes          Multnomah
030 10110590A77         Old Willamette Ice Creamery,       CROWN B ALCHEMY                                Recreational Processor        Yes          Multnomah
                        LLC



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                                 61 of 72
                                                                                                                                                                     Exhibit 4
                                                                                                                                                                 Page 61 of 72
                                             Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 110 of 145

030 10111507A28         Burnside Garden Collective, LLC Archive                                           Recreational Processor        Yes          Multnomah

050 10111574ADA         R A & R Inc.                       Medigreen Collective                           Recreational Retailer         Yes          Multnomah
050 1011165272A         Trees Waterfront, LLC              Trees Corbett                                  Recreational Retailer         Yes          Multnomah
020 10112054705         SJJD CONSULTING LLC                Meraki Gardens                                 Recreational Producer         Yes          Multnomah
050 10112894E36         La Mota Courts LLC and Rosa        La Mota Court LLC                              Recreational Retailer         Yes          Multnomah
                        Cazares
050 1011298F0B2         Nectar Markets, LLC                Nectar Markets                                 Recreational Retailer         Yes          Multnomah
050 101140111D9         LGCLORDIS1 LLC                     Terpene Station                                Recreational Retailer         Yes          Multnomah
060 10114647CE2         SJJD CONSULTING LLC                Resonate                                       Recreational Wholesaler       Yes          Multnomah

050 10117923BE4         B and M Holdings LLC               B and M Holdings                               Recreational Retailer                      Multnomah
050 1012804DBFF         Tidepool Interstate, Inc.          Electric Lettuce                               Recreational Retailer         Yes          Multnomah
050 1013239D34B         GW Retail Alberta, Inc.            Electric Lettuce Alberta                       Recreational Retailer         Yes          Multnomah
050 101330248CE         PanHealth Solutions Inc.           The People's Dispensary                        Recreational Retailer         Yes          Multnomah
050 1013305B57E         Farma on Hawthorne, Inc.           Farma                                          Recreational Retailer         Yes          Multnomah
050 1013413CA5B         REC REHAB CONSULTING LLC           Ascend Dispensary                              Recreational Retailer         Yes          Multnomah
060 10135260924         BSWS LLC                           BSWS                                           Recreational Wholesaler       Yes          Multnomah

030 1013531D701         Folium Originals, LLC              Karma Originals                                Recreational Processor        Yes          Multnomah
060 1013532678D         Folium Originals, LLC              Karma Originals                                Recreational Wholesaler       Yes          Multnomah

050 101353460C5         MEGAWOOD ENTERPRISES INC           Pure Green                                     Recreational Retailer         Yes          Multnomah

050 101369028B1         LL RETAIL INCORPORATED             LUCKY LION                                     Recreational Retailer         Yes          Multnomah
030 1013791B116         Swell Companies Limited            Swell Companies Limited                        Recreational Processor                     Multnomah
060 1013792B548         Swell Companies Limited            Swell Companies Limited                        Recreational Wholesaler                    Multnomah

050 1014138FB3D         Portland Asset Holdings            Amberlight Cannabis House                      Recreational Retailer         Yes          Multnomah
                        Corporation
020 1000810A001         Cowgirl Cannabis LLC               Cowgirl Cannabis                               Recreational Producer         Yes          Polk
050 10009873CDF         Cowgirl Cannabis LLC               West Salem Cannabis                            Recreational Retailer         Yes          Polk        Yes    Yes
020 100164183CE         45th Parallel Farms LLC            45TH PARALLEL FARMS                            Recreational Producer         Yes          Polk
020 1002024DAE7         Family Organic Gardens LLC         F.O.G.                                         Recreational Producer         Yes          Polk
020 10021306BEB         ABUNDANT REMEDIES                  Abundant Remedies                              Recreational Producer         Yes          Polk
020 100217940BA         Daydream Farm LLC                  Daydream Farm Cannabis                         Recreational Producer         Yes          Polk
020 100220682D3         Family Organic Gardens LLC         Family Organic Gardens                         Recreational Producer         Yes          Polk
020 10024249B3C         America1776 LLC                     America1776 LLC                               Recreational Producer         Yes          Polk



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                               62 of 72
                                                                                                                                                                     Exhibit 4
                                                                                                                                                                 Page 62 of 72
                                             Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 111 of 145

020 10024622AD0         E Farms LLC                        Elephant Farms                                 Recreational Producer         Yes          Polk
020 10028473711         Emerald Evolution LLC              Emerald Evolution                              Recreational Producer         Yes          Polk
020 100297005CC         Lotus Family Farms, LLC            Lotus Family Farms                             Recreational Producer         Yes          Polk
020 10029770025         Oregon Valley Soils LLC            Oregon Valley Greens                           Recreational Producer         Yes          Polk
020 1003067B2BA         HBB13, LLC                         Honey Badger's Buds                            Recreational Producer         Yes          Polk
020 10031060E16         Elysian Craft Cultivation LLC      Elysian Craft Cultivation                      Recreational Producer         Yes          Polk
020 1003138B4B6         The Kendo Group LLC                The Kendo Group                                Recreational Producer         Yes          Polk
020 1003194AED5         National Botanicals LLC            National Botanicals LLC                        Recreational Producer         Yes          Polk
020 10034011C33         Froglicker Farms LLC               Froglicker Farms, LLC                          Recreational Producer         Yes          Polk
020 100370296E0         Mill Creek Growers LLC             Mill Creek Growers                             Recreational Producer         Yes          Polk
030 10039586F31         America1776 LLC                     America1776 LLC                               Recreational Processor        Yes          Polk
020 1003970F880         Glas Farms, LLC                    Glas Farms, LLC                                Recreational Producer         Yes          Polk
020 10040438787         Maxfield Farms LLC                 Kendo Farms                                    Recreational Producer         Yes          Polk
050 1004054A790         Going Green Albany, Inc.           Going Green Grand Ronde                        Recreational Retailer         Yes          Polk
020 10040854780         Savage Cannabis LLC                Savage Cannabis                                Recreational Producer         Yes          Polk
020 1004723F007         Hands On Horticulture LLC /        Fire Flower                                    Recreational Producer         Yes          Polk
                        Chris Rentzel
050 100479383D7         Cowgirl Cannabis LLC               Monmouth Cannabis                              Recreational Retailer         Yes          Polk   Yes    Yes
050 1004837AEEB         Healing Green, LLC                 Healing Green Dispensary                       Recreational Retailer         Yes          Polk   Yes    Yes
050 10048906A0A         Alex Andrade                       Blackbird Indica                               Recreational Retailer         Yes          Polk          Yes
020 10055618DB9         Marcus Flynn, Mike Flynn, Carol    Mr. Greene Organics                            Recreational Producer         Yes          Polk
                        Flynn
020 1005671C40F         Maxfield Farms LLC                 Kendo Farms                                    Recreational Producer         Yes          Polk
020 1005681B0A4         Viola Portland, LLC                Viola Ridge                                    Recreational Producer         Yes          Polk
020 1005766754C         VLF Polk Property LLC              Diem Farms                                     Recreational Producer         Yes          Polk
020 100583902A0         Danks LLC                          Danks LLC                                      Recreational Producer         Yes          Polk
030 1006103FCBE         Leafer Logistics LLC               Sirius Cannabis                                Recreational Processor        Yes          Polk
050 1006107BBE8         Dispenserve, LLC                   Oasis Cannabis                                 Recreational Retailer         Yes          Polk   Yes    Yes
050 1006174477B         Blackbird Crow LLC                 Blackbird Crow                                 Recreational Retailer         Yes          Polk
020 1006714EBB7         The Holistic Choice Inc.           Fireworks Farm                                 Recreational Producer         Yes          Polk
020 1007002AE74         Endopendence Farms Inc             Endopendence Farms                             Recreational Producer         Yes          Polk
020 10070047FE5         Shelly Harmon                      Top Shelf Oregon Grown                         Recreational Producer         Yes          Polk
020 1007378584B         45th Parallel Farms LLC            45th Parallel Farms                            Recreational Producer         Yes          Polk
020 100811074E3         Truehitt 1, LLC                    Truehitt                                       Recreational Producer         Yes          Polk
020 100861828BC         45th Parallel Farms LLC            45th Parallel Farms                            Recreational Producer         Yes          Polk
050 10088445D61         OG Collective, LLC and OG          OG Collective                                  Recreational Retailer         Yes          Polk
                        Leasing LLC
020 100886707AF         Mirson Farms LLC                   Mirson Farms LLC                               Recreational Producer         Yes          Polk



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                          63 of 72
                                                                                                                                                                Exhibit 4
                                                                                                                                                            Page 63 of 72
                                             Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 112 of 145

020 10090868CEB         Happy Valley Agriculture, LLC      Happy Valley Cannabis                          Recreational Producer         Yes          Polk

050 1009694BC2A         SMS Ventures LLC                   Homegrown Oregon                               Recreational Retailer         Yes          Polk
060 1010929FEC0         IND Group LLC                      IND Wholesale                                  Recreational Wholesaler       Yes          Polk

020 1011514933A         Leafer Logistics LLC               Two Star Dog Genetics                          Recreational Producer         Yes          Polk
020 1000588ACB7         Far Out Farms LLC                  Far Out Farms                                  Recreational Producer         Yes          Tillamook
050 10008693DF6         AMCM LLC                           La Mota                                        Recreational Retailer         Yes          Tillamook   Yes    Yes
020 1002000510A         Rainforest Organix, LLC            Rainforest Botanix/Rainforest Organix          Recreational Producer         Yes          Tillamook
020 1002321E385         Dairyland Dankery, LLC             Dairyland Dankery                              Recreational Producer         Yes          Tillamook
050 1002555FF29         G. O. Enterprises LLC              Sweet Relief Tillamook                         Recreational Retailer         Yes          Tillamook          Yes
050 1002834A6BC         Nehalem Bay Wellness, Ltd.         Oregon Coast Cannabis                          Recreational Retailer         Yes          Tillamook          Yes
050 1002874797E         Green Man Collective, LLC          Green Man Collective                           Recreational Retailer         Yes          Tillamook          Yes
050 1003307ED92         Nectar Markets, LLC                Nectar                                         Recreational Retailer         Yes          Tillamook   Yes    Yes
050 1004135DBFA         PPC Holdings, LLC and Daryl Bell   West                                           Recreational Retailer         Yes          Tillamook   Yes    Yes

050 100435382A3         Rockaway Retail, LLC             Mr. Nice Guy Rockaway                            Recreational Retailer         Yes          Tillamook   Yes    Yes
050 1004602AE08         PPC Holdings, LLC and Daryl Bell West                                             Recreational Retailer         Yes          Tillamook   Yes    Yes

050 1004766AB16         Eightfold Inc.                     Citi Zen                                       Recreational Retailer         Yes          Tillamook   Yes    Yes
050 1005162BFD5         Attis Trading Company -            Attis Trading Company                          Recreational Retailer         Yes          Tillamook   Yes
                        Tillamook, LLC
020 10052119227         Another Level Growers LLC          Another Level Growers                          Recreational Producer         Yes          Tillamook
020 1006622AC01         Green Hills LLC                    Green Hills                                    Recreational Producer         Yes          Tillamook
020 1006729FA8B         Coastal Craft Enterprises, LLC     Flavor Town                                    Recreational Producer         Yes          Tillamook

020 10067963FB5         PEG'N SON, LLC                     Family Trees                                   Recreational Producer         Yes          Tillamook
020 10076941EF5         Trevor Allen Torquato              Lighthouse Gardens                             Recreational Producer         Yes          Tillamook
020 100843733C6         High Tide Tempest, LLC             High Tide Tempest, LLC                         Recreational Producer         Yes          Tillamook
020 1008570F378         Tye Ann Horton and Gary Leroy      Tranquil Turtle Farm                           Recreational Producer         Yes          Tillamook
                        Horton
020 1008721875F         Bird Belly Farms LLC               Bird Belly Farms LLC                           Recreational Producer         Yes          Tillamook
020 10088717771         Acme Cannabis Company LLC          Acme                                           Recreational Producer         Yes          Tillamook

020 1009466153A         Three Bros Grows, LLC              Three Bros Grows, LLC                          Recreational Producer         Yes          Tillamook
030 1009842E116         Blue Devil Bakery, LLC             Blue Devil Bounty                              Recreational Processor        Yes          Tillamook
050 10050472A58         Pendleton Cannabis LLC             Pendleton Cannabis                             Recreational Retailer         Yes          Umatilla    Yes    Yes
050 10053577FB7         KIND LEAF PENDLETON LLC            KIND LEAF PENDLETON                            Recreational Retailer         Yes          Umatilla    Yes    Yes



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                               64 of 72
                                                                                                                                                                     Exhibit 4
                                                                                                                                                                 Page 64 of 72
                                             Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 113 of 145

050 1006029FA55         High Desert Cannabis, LLC          High Desert Cannabis, LLC                      Recreational Retailer         Yes          Umatilla     Yes    Yes
020 100705423AF         GhostTown Organix LLC              GhostTown Organix                              Recreational Producer         Yes          Umatilla
050 101388544AE         M Thrive Organics LLC              M Thrive Organics LLC                          Recreational Retailer         Yes          Error
030 10138951A28         M Thrive Organics LLC              M Thrive Organics LLC                          Recreational Processor                     Error
020 10001745681         WICC Investments, LLC              Core Cannabiz                                  Recreational Producer         Yes          Wasco
030 10002372F41         WICC Investments, LLC              Core Gardens                                   Recreational Processor        Yes          Wasco
020 10002694AE6         White Tygh Farms Inc               White Tygh Farms Inc                           Recreational Producer         Yes          Wasco
020 10016734586         M Thrive Organics LLC              M Thrive Organics LLC                          Recreational Producer         Yes          Wasco
050 100167455A3         M Thrive Organics LLC              M Thrive Organics LLC                          Recreational Retailer         Yes          Wasco
020 10017993BED         Groen, LLC                         Uku Oregon, LLC                                Recreational Producer         Yes          Wasco
030 10020517997         Groen, LLC                         UKU Processing                                 Recreational Processor        Yes          Wasco               Yes
020 1002637B549         Craft 1611 LLC                     Craft 1611 LLC                                 Recreational Producer         Yes          Wasco
020 1003480A615         Wasco Ag Co                        Wasco Farms                                    Recreational Producer         Yes          Wasco
020 1003828BB94         Reservation Ranch, LLC.            Mt. Hood Flower Co.                            Recreational Producer         Yes          Wasco
050 10039622D6B         Three Kings Organics LLC           Three Kings Organics                           Recreational Retailer         Yes          Wasco        Yes
050 1004070FB52         High Mountain Retail LLC           High Mountain Recreational                     Recreational Retailer         Yes          Wasco               Yes
050 10040777759         Columbia River Herbals LLC         Columbia River Herbals LLC                     Recreational Retailer         Yes          Wasco        Yes    Yes
050 10040800D20         Columbia River Herbals LLC         Columbia River Herbals LLC                     Recreational Retailer         Yes          Wasco        Yes    Yes
030 10058674ACA         M Thrive Organics LLC              M Thrive Organics LLC                          Recreational Processor        Yes          Wasco
060 1005931F691         M Thrive Organics LLC              M Thrive Organics LLC                          Recreational Wholesaler       Yes          Wasco

020 1006761F2BA         Linda K Mayfield & Larry           CR Healthy Options                             Recreational Producer         Yes          Wasco
                        Mayfield
020 1006984739D         GORGE GROWN LLC                    Gorge Grown                                    Recreational Producer         Yes          Wasco
020 10070499B4D         Deep Rooted Farms LLC              Deep rooted farms LLC                          Recreational Producer         Yes          Wasco
030 10089707CB6         Monkland Medicinals LLC            Monkland                                       Recreational Processor        Yes          Wasco
060 10089834F89         Monkland Medicinals LLC            Monkland                                       Recreational Wholesaler       Yes          Wasco

050 10000407C53         All Systems As Promised, Inc. /    Kaleafa                                        Recreational Retailer         Yes          Washington   Yes    Yes
                        WWMP, LLC
020 10000662000         YERBA BUENA                        Yerba Buena                                    Recreational Producer         Yes          Washington
020 10000792689         Northwest Botanica LLC             Northwest Botanica                             Recreational Producer         Yes          Washington
020 10000886D07         Judy Neely                         Wolf Creek Garden                              Recreational Producer         Yes          Washington
050 10001143E31         Tammy Brown Inc                    Westside Wellness                              Recreational Retailer         Yes          Washington          Yes
020 1000134322F         GreenRidge Agronomy, LLC           GreenRidge Agronomy, LLC                       Recreational Producer         Yes          Washington
020 10001579F78         Moto Perpetuo Farm LLC             Moto Perpetuo Farm, Cascade Chronic            Recreational Producer         Yes          Washington
020 10002126E3D         Repleo, Inc                        Repleo Farms                                   Recreational Producer         Yes          Washington




* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                                65 of 72
                                                                                                                                                                      Exhibit 4
                                                                                                                                                                  Page 65 of 72
                                             Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 114 of 145

050 10002248531         Growing ReLeaf Inc. and Kiley      Growing ReLeaf                                 Recreational Retailer         Yes          Washington          Yes
                        Property Holdings, LLC
050 10002314A19         Bailey, Ford and Wood              Local Leaf                                     Recreational Retailer         Yes          Washington   Yes    Yes
                        Enterprises, LLC
020 10002627DC7         Laird Family Farms LLC             Laird Family Farms LLC                         Recreational Producer         Yes          Washington
020 1000264669D         Smokey Mountain Farm LLC           Smokey Mountain Farm                           Recreational Producer         Yes          Washington
050 1000292877D         GreenLand Enterprises Inc.         Stone Age Farmacy                              Recreational Retailer         Yes          Washington
060 1000300D0C3         Cascade High Organics LLC          Cascade High                                   Recreational Wholesaler       Yes          Washington

050 1000390AC5A         PNW Investment Holdings LLC        The Herbary                                    Recreational Retailer         Yes          Washington          Yes

020 1000456B832         Oregon Roots Inc               Oregon Roots                                       Recreational Producer         Yes          Washington
020 10005967B0E         PROFITABLE ENTERPRISES, L.L.C. PROFITABLE ENTERPRISES, L.L.C.                     Recreational Producer         Yes          Washington

050 1000652B6CC         Oregon Bud Company, LLC            Oregon Bud Company LLC                         Recreational Retailer         Yes          Washington
020 1000655AD60         Hurb Acres, LLC.                   Hurb Acres                                     Recreational Producer         Yes          Washington
050 1000854002F         FundPDX LLC                        Puff Oregon                                    Recreational Retailer         Yes          Washington   Yes    Yes
020 10008585FB8         Anderson Technology and            Koru Cannabis                                  Recreational Producer         Yes          Washington
                        Supply LLC
020 1001034DCCC         Little Oak, Inc                    Farmer Ken's                                   Recreational Producer         Yes          Washington
020 10010477B89         Token Farms LLC.                   Token Farms                                    Recreational Producer         Yes          Washington
020 10010953497         Creedence Creek Farm LLC           Creedence Creek Farm                           Recreational Producer         Yes          Washington
020 1001363A82B         Oregon Green Leaf Farms LLC        Oregon Green Leaf Farms/ Iguana                Recreational Producer         Yes          Washington
                        and Iguana Wholesale, Inc          Wholesale

050 1001367CE42         La Mota 8 LLC                      La Mota                                        Recreational Retailer         Yes          Washington   Yes
020 10014550116         Big Kharma LLC                     Big Kharma, LLC                                Recreational Producer         Yes          Washington
020 1001579CD6E         Cascade High Organics LLC          Cascade High                                   Recreational Producer         Yes          Washington
020 1001645DDC3         Kaizen Investments LLC             Helia Fields                                   Recreational Producer         Yes          Washington
050 100164832B5         CBN Inc                            Blooming Deals By Cannabis Nation              Recreational Retailer         Yes          Washington          Yes
020 10016656782         KMG Farm LLC                       Cannagreen                                     Recreational Producer         Yes          Washington
010 1001676067C         FORENSIC ANALYTICAL                Cascadia Labs                                  Laboratory                    Yes          Washington
                        LABORATORIES, INC.
020 1001863397C         Saum Creek Farm LLC                Saum Creek Farm LLC                            Recreational Producer         Yes          Washington
020 100189881E5         Spiering Farms LLC                 Iguana Wholesale                               Recreational Producer         Yes          Washington
020 1002057C1FA         Mayfield Organics LLC /            TORO45 GROUP                                   Recreational Producer         Yes          Washington
                        Shamrock Yards LLC




* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                                66 of 72
                                                                                                                                                                      Exhibit 4
                                                                                                                                                                  Page 66 of 72
                                             Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 115 of 145

020 10021071D94         Western Oregon Botanicals Inc. Western Oregon Botanicals                          Recreational Producer         Yes          Washington

020 1002137AB4C         The Alberta Group LLC              Hifi Farms                                     Recreational Producer         Yes          Washington
050 1002260AA4F         The Green Planet, Inc              The Green Planet                               Recreational Retailer         Yes          Washington          Yes
030 1002308C7F2         Periodic Edibles LLC               Periodic Edibles                               Recreational Processor        Yes          Washington          Yes
020 10024056CAF         3 D BLUEBERRY FARMS, INC.          Private Reserve Cannabis                       Recreational Producer         Yes          Washington
050 100241747B3         GW Retail Marlow Inc               Electric Lettuce                               Recreational Retailer         Yes          Washington          Yes
020 10024840FDC         J. Lilly, LLC                      J. Lilly, LLC                                  Recreational Producer         Yes          Washington
020 1002525373D         BIDO & COMPANY LLC                 OREGON KGB                                     Recreational Producer         Yes          Washington
060 100253415EF         Dark Star Productions, LLC         Dark Star Productions, LLC                     Recreational Wholesaler       Yes          Washington          Yes

050 10026091C87         Green Mart, LLC                 Green Mart, LLC                                   Recreational Retailer         Yes          Washington          Yes
020 1002757E94B         JH & DK LLC                     JD Grown                                          Recreational Producer         Yes          Washington
020 1002796B58F         High Country Organic Farms, LLC High Country Organic Farms, LLC                   Recreational Producer         Yes          Washington

060 10028369AEC         S&S Distribution and Logistics,    S&S Distribution and Logistics                 Recreational Wholesaler       Yes          Washington          Yes
                        Inc.
020 1002932C991         Verdant Leaf Farms LLC             Verdant Leaf Farms, LLC                        Recreational Producer         Yes          Washington
020 1003295F640         Muriel Kirkham & Douglas           K M.A.D.E.                                     Recreational Producer         Yes          Washington
                        Kirkham
020 10034081A63         Basalt Creek Farms LLC             Basalt Creek Farms                             Recreational Producer         Yes          Washington
020 10034295E00         Impact Direct, LLC                 Golden Hydro                                   Recreational Producer         Yes          Washington
020 1003507F47A         Coastal Hawaiian Farms LLC         Coastal Hawaiian Farms                         Recreational Producer         Yes          Washington
010 1003535F118         PacLab Analytics LLC               PacLab Analytics LLC                           Laboratory                    Yes          Washington
020 10035507BA0         Haywire LLC                        Haywire                                        Recreational Producer         Yes          Washington
050 1003656FEA8         Wellstone LLC                      Yesca Cannabis Company                         Recreational Retailer         Yes          Washington   Yes    Yes
050 1003775A123         Mahalo, Inc.                       Mahalo                                         Recreational Retailer         Yes          Washington
010 10037776F84         CS Laboratories, Inc.              CS Laboratories, Inc.                          Laboratory                    Yes          Washington
050 1003846F031         TCDC,LLC                           The CDC Dispensary                             Recreational Retailer         Yes          Washington   Yes    Yes
030 100387530AF         Portland Oven, LLC                 Portland Oven                                  Recreational Processor        Yes          Washington
050 10038830A67         M&M LLC                            DEFYNE PREMIUM CANNABIS                        Recreational Retailer         Yes          Washington   Yes    Yes
050 1003884B7AC         PACIFIC GREEN LLC                  DEFYNE PREMIUM CANNABIS                        Recreational Retailer         Yes          Washington          Yes
050 1003982A725         ACNM, LLC                          Phresh Cannabis                                Recreational Retailer         Yes          Washington
050 10040759663         Midori Retail LLC                  Parlour Cannabis Shoppe                        Recreational Retailer         Yes          Washington   Yes    Yes
020 10041734DCD         MH Industries, LLC                 Jah Love Cannabis Company                      Recreational Producer         Yes          Washington
020 10042226E8D         Green Mountain Farm, LLC &         Green Mountain Farm                            Recreational Producer         Yes          Washington
                        Green Mountain Extracts, LLC




* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                                67 of 72
                                                                                                                                                                      Exhibit 4
                                                                                                                                                                  Page 67 of 72
                                             Case 3:19-cv-00476-BR                  Document 10         Filed 06/03/19          Page 116 of 145

020 1004226F89D         Green Mountain Farm, LLC &         Green Mountain Farm                            Recreational Producer         Yes          Washington
                        Green Mountain Extracts, LLC

020 100429525D5         Rock Creek Greenery LLC            Rock Creek Greenery                            Recreational Producer         Yes          Washington
020 1004308C411         PDX ORGANICS                       PDX ORGANICS                                   Recreational Producer         Yes          Washington
030 1004351E47C         Dab Factory LLC                    Dab Factory, LLC                               Recreational Processor        Yes          Washington
050 10045653650         AgriServ Enterprises, LLC          The Vth                                        Recreational Retailer         Yes          Washington
010 1004748743D         SC Laboratories Oregon LLC         SC Laboratories                                Laboratory                    Yes          Washington
020 1004977A524         Occes                              Swicks                                         Recreational Producer         Yes          Washington
020 1004978EF27         KMB Farms, LLC                     KMB Farms                                      Recreational Producer         Yes          Washington
050 10050307AF1         The Green Planet, Inc              The Green Planet                               Recreational Retailer         Yes          Washington          Yes
020 1005052CAC3         L & K Property Management LLC      Professor Toad                                 Recreational Producer         Yes          Washington

020 100506243FE         Greenery Property Management Greenery Property Management                         Recreational Producer         Yes          Washington
                        LLC
020 10050841A8F         Dragon Smoke, LLC            Dragon Smoke, LLC                                    Recreational Producer         Yes          Washington
060 1005095E244         Artemis Link LLC             Artemis Link LLC                                     Recreational Wholesaler       Yes          Washington

030 1005617D4B3         CHC Hillsboro LLC                  Mountain Chief                                 Recreational Processor        Yes          Washington
020 1005726BB49         Buckweed Farms LLC                 Coastal South                                  Recreational Producer         Yes          Washington
020 10057851A6C         JJS Enterprise LLC                 FRONTIER UNDERGROUND FARMS                     Recreational Producer         Yes          Washington
020 100584842A8         Greenphoria Farms, LLC             Greenphoria Farms                              Recreational Producer         Yes          Washington
060 10060217312         GreenRidge Agronomy, LLC           GreenRidge Agronomy, LLC                       Recreational Wholesaler       Yes          Washington

050 1006350ECEF         SPEEDY JANES, LLC                  Speedy Janes                                   Recreational Retailer         Yes          Washington   Yes    Yes
030 1006406BAB4         Engineered Extracts LLC            Engineered Extracts                            Recreational Processor        Yes          Washington
020 1006577FD20         Mitus Resource Group, LLC          Vth LMNT Farms                                 Recreational Producer         Yes          Washington
060 10066063290         Engineered Extracts LLC            Green Label Distribution                       Recreational Wholesaler       Yes          Washington

020 10067487457         Elliott Heights, LLC               Elliott Heights                                Recreational Producer         Yes          Washington
020 100676462DF         Smoky Flower Farm, LLC             Smoky Flower Farm                              Recreational Producer         Yes          Washington
020 10069071F4A         DaLoto LLC                         DaLoto Farms                                   Recreational Producer         Yes          Washington
030 1006997D873         Oregon Natural Roots LLC           Natural Roots                                  Recreational Processor        Yes          Washington
020 1007017BBF9         Bridgeport Brands Inc.             Bridgeport Brands Inc.                         Recreational Producer         Yes          Washington
060 1007098A103         Moto Perpetuo Farm LLC             Moto Perpetuo Farm, Cascade Chronic            Recreational Wholesaler       Yes          Washington

020 100714690AD         FHL Group LLC                      Pacific Orchards                               Recreational Producer         Yes          Washington
030 1007290F3D2         Peace, Love and Elixirs LLC        The Extraction Artists                         Recreational Processor        Yes          Washington



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                                68 of 72
                                                                                                                                                                      Exhibit 4
                                                                                                                                                                  Page 68 of 72
                                             Case 3:19-cv-00476-BR                 Document 10          Filed 06/03/19          Page 117 of 145

020 1007508F303         Canopy Scientific LLC              Canopy Scientific LLC                          Recreational Producer         Yes          Washington
020 1007510E91B         Green Fox Farms, LLC               Green Fox Farms                                Recreational Producer         Yes          Washington
050 10076228AAB         DOWNTOWN BEND FLAGSHIP,            Oregrown Eugene                                Recreational Retailer         Yes          Washington
                        INC.
010 10076340B22         Reference Labs LLC                 Reference Labs LLC                             Laboratory                    Yes          Washington
060 1007682C4C5         Pacific Highway Investments        Mr Nice Guy LLC                                Recreational Wholesaler       Yes          Washington
                        LLC, Hank's Motor Sports LLC
020 1007700B23F         Evergreen Plantworks LLC           Evergreen Plantworks                           Recreational Producer         Yes          Washington
020 10078868202         Cold Frame LLC                     Cold Frame                                     Recreational Producer         Yes          Washington
050 10079919CD9         CFA RETAIL LLC                     Chalice Farms                                  Recreational Retailer         Yes          Washington
020 100805851A0         Twenty Seven Farms, LLC            Twenty Seven Farms                             Recreational Producer         Yes          Washington
050 10081197FAB         Nectar Markets, LLC                Nectar                                         Recreational Retailer         Yes          Washington
020 1008191F710         B-Force, LLC                       B-Force                                        Recreational Producer         Yes          Washington
030 10082073D97         DB0, LLC                           PDXDABS                                        Recreational Processor        Yes          Washington
050 1008285A7DD         Nectar Markets, LLC                Sunshine Weed Company                          Recreational Retailer         Yes          Washington
020 10084173C98         Linda Herbert                      Buddies and Pals                               Recreational Producer         Yes          Washington
020 10085644AA4         Garden Of The Gods LLC             Garden Of The Gods                             Recreational Producer         Yes          Washington
020 10086441398         Hillsboro Industrial Enterprises   Fr33dom Farms                                  Recreational Producer         Yes          Washington
                        LLC
020 1008873E6F1         MGF LLC                            Marigrow Farms                                 Recreational Producer         Yes          Washington
060 10093306233         Sugar Tree Wholesale Co. LLC       Sugar Tree Wholesale                           Recreational Wholesaler       Yes          Washington

050 1009489D6FC         Denny Retail Investments Inc       Electric Lettuce Denny                         Recreational Retailer         Yes          Washington

020 1010097836A         17 Farms LLC                  17 Farms LLC                                        Recreational Producer         Yes          Washington
030 1010223E1BB         3TK, LLC                      Edipure Oregon                                      Recreational Processor        Yes          Washington
050 10110469A34         Western Oregon Dispensary Inc Western Oregon Dispensary                           Recreational Retailer         Yes          Washington

050 1011183437D         MNG Holdings, LLC                  Mr. Nice Guy Retail                            Recreational Retailer         Yes          Washington
020 1011595A5AC         Albert Bisaillon                   Slow Hand Craft Cannabis                       Recreational Producer         Yes          Washington
050 1011685A401         Nectar Markets, LLC                Nectar                                         Recreational Retailer         Yes          Washington
050 101323878C8         GW Retail Pacific Highway, Inc.    Electric Lettuce Pacific Highway               Recreational Retailer         Yes          Washington

060 10136614016         CR Manufacturing OR, Inc.          Orchid Essentials                              Recreational Wholesaler       Yes          Washington

050 10001381DC4         CNS EQUITY PARTNERS OR 100, The Green Heart Oregon                                Recreational Retailer         Yes          Yamhill             Yes
                        LLC
020 1000156AA26         Night Owl Nursery           Night Owl Nursery                                     Recreational Producer         Yes          Yamhill



* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                                69 of 72
                                                                                                                                                                      Exhibit 4
                                                                                                                                                                  Page 69 of 72
                                             Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 118 of 145

060 1000168AAF0         CCW LLC                            The Canna Company                              Recreational Wholesaler       Yes          Yamhill          Yes

050 100028766B5         Valley Health LLC                  New Leaf Midtown                               Recreational Retailer         Yes          Yamhill   Yes    Yes
020 10007151DCD         Riverglass Shop LLC                High Clearance Grow                            Recreational Producer         Yes          Yamhill
020 1000798B8B8         Kit Johnston                       MariCo Farms                                   Recreational Producer         Yes          Yamhill
030 10008708598         Naked Extracts, LLC                Naked Extracts, LLC                            Recreational Processor        Yes          Yamhill                   Yes
020 1001470A9E3         Happy Buddha Farm, LLC             Bliss Farm                                     Recreational Producer         Yes          Yamhill
050 1001649DE75         top shelf cannabis Incorporated    Top Shelf Cannabis                             Recreational Retailer         Yes          Yamhill          Yes

020 10017618317         Integral Soils LLC                 Taste Budz                                     Recreational Producer         Yes          Yamhill
020 1001922558A         Omega Blends, LLC                  Omega Blends                                   Recreational Producer         Yes          Yamhill
020 10019811371         Oakhill Organics LLC and           Walnut Rise                                    Recreational Producer         Yes          Yamhill
                        Katherine Kulla
020 1002032B604         Lovena Green Farms                 Lovena Green Farms                             Recreational Producer         Yes          Yamhill
020 10020602EDE         LAWSON WOLFE ENTERPRISES           Left Coast Farms                               Recreational Producer         Yes          Yamhill
                        LLC
020 10023254A23         Lopaka Farms LLC                   Atlas Farms                                    Recreational Producer         Yes          Yamhill
020 100232960A7         Forever Dank Newberg LLC           Forever Dank Newberg LLC                       Recreational Producer         Yes          Yamhill
050 10024934771         Medicine Tree LLC                  Medicine Tree LLC                              Recreational Retailer         Yes          Yamhill          Yes
020 10028575F88         Square Dot LLC                     Square Dot Farm                                Recreational Producer         Yes          Yamhill
020 1003236D809         The Grower's Cut, LLC              The Grower's Cut                               Recreational Producer         Yes          Yamhill
050 10032418898         Danielle Klaus Bailey              Green Ridge Apothecary                         Recreational Retailer         Yes          Yamhill   Yes
050 10032789CAF         Riverglass Shop LLC                Canna Bros.                                    Recreational Retailer         Yes          Yamhill
050 10033590195         Riverglass Shop LLC                Canna Bros.                                    Recreational Retailer         Yes          Yamhill          Yes
020 10036284679         TTF Consulting LLC                 Trichome Farms                                 Recreational Producer         Yes          Yamhill
020 1003818BF77         Cannabis Farmers Market LLC        AJ's Nirvana Farm                              Recreational Producer         Yes          Yamhill

050 10040768BFD         Ocean Grown Cannabis               Ocean Grown Cannabis Company LLC               Recreational Retailer         Yes          Yamhill
                        Company LLC
020 10041031976         Symbiotic Seeds LLC                Farmer 12                                      Recreational Producer         Yes          Yamhill
020 100419459F8         State 3 Farms LLC                  State 3                                        Recreational Producer         Yes          Yamhill
020 1004206317E         Zigjagman INC                      Zigjagman Inc                                  Recreational Producer         Yes          Yamhill
050 10042907A13         Western Oregon Dispensary Inc.     Western Oregon Dispensary Inc                  Recreational Retailer         Yes          Yamhill   Yes    Yes

020 1004535FCED         MacFarm, LLC                       Little Wolf Farms                              Recreational Producer         Yes          Yamhill
020 1004546490A         Skunk Train Farm LLC               Skunk Train Farm LLC                           Recreational Producer         Yes          Yamhill
050 100457922B9         Dispenserve, LLC                   Oasis Cannabis                                 Recreational Retailer         Yes          Yamhill   Yes    Yes




* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                               70 of 72
                                                                                                                                                                   Exhibit 4
                                                                                                                                                               Page 70 of 72
                                             Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 119 of 145

020 10052314130         Willamette Valley Resources LLC Kline Cultivation                                 Recreational Producer         Yes          Yamhill

020 1005532EE62         PB&J Flowers, LLC                  PB&J Flowers                                   Recreational Producer         Yes          Yamhill
020 1005688C25E         Tungsten Farms LLC                 Tungsten Farms                                 Recreational Producer         Yes          Yamhill
020 1005883DD00         Petuniapotz LLC                    Momland/Coastal South                          Recreational Producer         Yes          Yamhill
020 1006223E5C6         Rising Tide Farms LLC              Rising Tide Farms LLC                          Recreational Producer         Yes          Yamhill
020 10063333D42         Pinnacle Oregon, LLC               Pinnacle Oregon                                Recreational Producer         Yes          Yamhill
030 10063833952         Symbiotic Seeds LLC                Farmer 12                                      Recreational Processor        Yes          Yamhill
020 10069507F9A         Sun Fire's Finest, LLC             SUN FIRE NATURAL                               Recreational Producer         Yes          Yamhill
020 10069541A17         Sun Fire's Finest, LLC             SUN FIRE NATURAL                               Recreational Producer         Yes          Yamhill
020 1006970670A         AZK LLC                            Flyin' Hawaiian Farms                          Recreational Producer         Yes          Yamhill
060 1007236957A         Sun Fire's Finest, LLC             SUN FIRE NATURAL                               Recreational Wholesaler       Yes          Yamhill

020 10073989418         Green Tek Gardens, LLC             Green Tek Gardens                              Recreational Producer         Yes          Yamhill
020 1007457A79C         BC Manufacturing LLC               Golden View Farms                              Recreational Producer         Yes          Yamhill
020 10076555211         CNS EQUITY PARTNERS OR 200,        CNS                                            Recreational Producer         Yes          Yamhill
                        LLC
020 10077501BFC         Siering Farms LLC                  Siering Farms LLC                              Recreational Producer         Yes          Yamhill
020 1007752E780         GSPG LLC                           Prime Leafs                                    Recreational Producer         Yes          Yamhill
020 10078099217         Orgreenik Farms LLC                Orgreenik Farms                                Recreational Producer         Yes          Yamhill
020 1007820FEDF         Foundation Holistic LLC            Foundation Holistic LLC                        Recreational Producer         Yes          Yamhill
050 10079928B63         CFA RETAIL LLC                     Chalice Farms                                  Recreational Retailer         Yes          Yamhill   Yes    Yes
020 1008043041B         Cove Orchard Farm LLC              The Grove                                      Recreational Producer         Yes          Yamhill
020 10087170927         Greenpoint Oregon Inc.             Chalice Farms                                  Recreational Producer         Yes          Yamhill
020 10087909431         Bella Vigna Farms & Retailers      Weird Farms                                    Recreational Producer         Yes          Yamhill
                        Inc.
050 1009127E8AF         PottonMouth LLC/Laughing           PottonMouth Retail Cannabis                    Recreational Retailer         Yes          Yamhill
                        Head LLC
020 1009269DFE9         BFF LLC                            Harem                                          Recreational Producer         Yes          Yamhill
020 1009424AC12         Heath Industries LLC               Karmic Elevation Cannabis                      Recreational Producer         Yes          Yamhill
020 10099434702         Megan Torres / Richard Torres,     Malinalli Farms                                Recreational Producer         Yes          Yamhill
                        dba Malinalli Farms
020 1010246C761         Just Add Music, LLC                Just Add Music                                 Recreational Producer                      Yamhill
030 1010720A60A         Willamette Haze LLC                Willamette Haze                                Recreational Processor        Yes          Yamhill




*Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.
The recreational marijuana statutes passed by the Oregon Legislature make many documents exempt from disclosure, including the address of a premises for which a Producer,
Processor, or Wholesaler license has been issued or for which an application is proposed to be licensed (2016 HB4014, Section 22).
* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                             71 of 72
                                                                                                                                                                   Exhibit 4
                                                                                                                                                               Page 71 of 72
                                             Case 3:19-cv-00476-BR                Document 10           Filed 06/03/19          Page 120 of 145
*Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.
The recreational marijuana statutes passed by the Oregon Legislature make many documents exempt from disclosure, including the address of a premises for which a Producer,
Processor, or Wholesaler license has been issued or for which an application is proposed to be licensed (2016 HB4014, Section 22).




* Applicants on this list have been approved for a recreational marijuana license, but will not be issued a license until the license fee is paid.                           72 of 72
                                                                                                                                                          Exhibit 4
                                                                                                                                                      Page 72 of 72
Case 3:19-cv-00476-BR   Document 10   Filed 06/03/19   Page 121 of 145




                 IN THE CIRCUIT COURT OF THE STATE OF OREGON
                           FOR THE COUNTY OF YAMHILL




           SMERA VINEYARDS, LLC,
           and MAYSARA WINERY, LLC,

                        Plaintiffs,

           vs.                                         Case No. 17CV15941

           STEVEN WAGNER, MARY WAGNER,
           and RICHARD WAGNER,

                     Defendants.
           ____________________________________________________




                                                            DEPOSITION OF

                                                              MOE MOMTAZI


                                                            TAKEN ON
                                         THURSDAY, DECEMBER 20, 2018
                                                          11:34 A.M.


                          FIRST FEDERAL SAVINGS & LOAN ASSOCIATION
                                          121 NORTH EDWARDS STREET
                                             NEWBERG, OREGON 97132


                                                                  Exhibit 5
                                                                Page 1 of 9
       Case 3:19-cv-00476-BR             Document 10          Filed 06/03/19            Page 122 of 145


                           Moe Momtazi    December 20, 2018        NDT Assgn # 28651-1                             Page 2

                                                     2                                                                 4

 1               APPEARANCES                              1               EXHIBITS
 2                                                        2 Exhibit                   Page
 3   APPEARING ON BEHALF OF THE PLAINTIFFS:               3
 4   JOHN T. BRIDGES, ESQUIRE                             4  1      DEMETER ASSOCIATION                     15
 5   Brown, Tarlow, Bridges & Palmer, P.C.                5
 6   515 East First Street                                6  2      LEASE               22
 7   Newberg, OR 97132                                    7
 8   (503) 538-3138                                       8  3      MAYSARA VINEYARD                      36
 9   (503) 538-9812 (Fax)                                 9
10   john@newberglaw.com                                 10
11                                                       11
12   APPEARING ON BEHALF OF THE DEFENDANTS:              12
13   ALLISON C. BIZZANO, ESQUIRE                         13
14   Lotus Law Group LLC                                 14
15   5200 SW Macadam Avenue, Suite 500                   15
16   Portland, OR 97239                                  16
17   (503) 606-8930                                      17
18   allison@lotuslawgroup.com                           18
19   deb@lotuslawgroup.com                               19
20                                                       20
21   ALSO PRESENT:                                       21
22   Parvathy Mahesh                                     22
23   Richard Wagner                                      23
24   Mary Wagner                                         24
25                                                       25


                                                     3                                                                 5

 1              INDEX                                     1             DEPOSITION OF
 2                         Page                           2             MOE MOMTAZI
 3                                                        3               TAKEN ON
 4 EXAMINATION BY MS. BIZZANO                 5           4          THURSDAY, DECEMBER 20, 2018
 5                                                        5              11:34 A.M.
 6                                                        6
 7                                                        7          THE REPORTER: We're on the record.
 8                                                        8          Mr. Momtazi, please raise your right hand.
 9                                                        9   MOE MOMTAZI, having been first duly sworn, was
10                                                       10   examined, and testified as follows:
11                                                       11          MR. BRIDGES: And we'll read and sign on
12                                                       12   this as well.
13                                                       13   EXAMINATION
14                                                       14   BY MS. BIZZANO:
15                                                       15       Q. Mr. Momtazi, we met earlier this morning
16                                                       16   off the record. My name is Allison Bizzano. I
17                                                       17   represent the defendants in this case. And you are
18                                                       18   here today to testify at this deposition in this
19                                                       19   case. Do you understand that?
20                                                       20       A. Yes, ma'am.
21                                                       21       Q. Can you please state your full name for
22                                                       22   the record and spell it for the court reporter?
23                                                       23       A. Moe Momtazi. And my real legal name is
24                                                       24   Mahmood Momtazi.
25                                                       25          MR. BRIDGES: Can you spell that, please?




                                                                                                           Exhibit 5
                                                                                                         Page 2 of 9
        Case 3:19-cv-00476-BR                     Document 10           Filed 06/03/19             Page 123 of 145


                                 Moe Momtazi        December 20, 2018        NDT Assgn # 28651-1                               Page 6

                                                              18                                                                  20

 1   planets. And so you know, there's certain days that            1   companies in Portland that they train the falcons,
 2   you do certain activities, but other days you just             2   and they rent them for $500 a day to bring to your
 3   keep your hands off.                                           3   farm during the harvest because, when those
 4           And another thing that's practiced in                  4   migratory birds come in, they let them, you know,
 5   biodynamic farming, for example, is, like,                     5   just go around. And all the birds disappear. So
 6   peppering, that, in order, you know, for the pests             6   it's just like -- it -- it's good to have things in
 7   not to be too activating, you sometimes collect some           7   a balanced form.
 8   -- some of the insects, as an example. And you burn            8        Q. Sure. Do you have other predators like
 9   it, and then you make a tea. You dynamize it and               9   cougars or coyotes?
10   make a tea and spray that throughout your vineyard            10        A. There is -- there's cougar running around,
11   or your farm. And by doing so, when you do it                 11   yes.
12   during certain periods in the year, especially when           12        Q. Okay. Have you seen them?
13   they're breeding, the insects and animals are very            13        A. I personally haven't, but everybody else
14   sensitive to sense of smell.                                  14   in our place has. And I do have a picture of it,
15           So by practicing this, you kind of -- they            15   actually.
16   -- they stay away from, you know, the -- some people          16        Q. Well, that sounds kind of cool, actually.
17   think it's, you know, kind of voodoo and things like          17            All right. So what did you have to do to
18   that, but these are the things that since ancient             18   apply for a Demeter biodynamic certification back in
19   times -- it's called, like, spiritual farming. It             19   2005?
20   was practices since thousands of years ago.                   20        A. Well, we practiced it much earlier than
21        Q. What sort of insects do you burn?                     21   that. But your farm has to be inspected for three
22        A. The -- the ones that, you know, they're --            22   years prior to getting the certification. And
23   detrimental and you want to get rid of them, just             23   initially, I -- I started, actually, in 2000. And
24   opposite of the conventional farming that tries to            24   we practiced it. And I initially didn't want to
25   get rid of everything. You try to encourage                   25   become certified, but the biodynamic organization


                                                              19                                                                  21

 1   wildlife, but in a balanced way. And you know, for             1   talked me into it.
 2   rodents, it's a different time of the year.                    2       Q. Why didn't you want to get certified,
 3           And so it's -- it's -- I could go on and               3   initially?
 4   one. But it --                                                 4        A. I just thought that, you know, like, some
 5       Q. Sure.                                                   5   people use it as a marketing tool and just the very
 6       A. Yeah.                                                   6   same thing that, in organic, we -- movement. It
 7       Q. I read a little bit about biodynamic                    7   started as a grassroots. But then all the big
 8   certification, and I think I read about predators,             8   companies found out about it, and they start
 9   encouraging predators to be on the property. Is                9   implementing all the rules and regulations. And it
10   that -- is that part of -- is that part of running a          10   became a pretty dirty thing and
11   biodynamic certified farm?                                    11       Q. So you had three years of inspections
12       A. Well, if you're employing predators, as an             12   prior to --
13   example, we have a reservoir. Like, start with the            13        A. Three.
14   fish. So in our property, there is, like, ospreys             14       Q. -- being certified. And what else did you
15   and eagle, and there's always, you know, like, the            15   do to prepare besides the inspections?
16   falcons running around. So by them being there, it            16        A. Well, you have to grow your own -- make
17   just, like -- it really protects -- especially                17   your own compost, you know. Like, it's good to have
18   during the harvest time, a lot of migratory birds             18   your herd of cows and other animals that you collect
19   come in. And so you kind of like deter them by                19   their manure. And you have to be really careful
20   these birds running -- you know, flying around. So            20   what you feed them. And then, you know, you make
21   that's what you probably mean by predator, you know.          21   the compost with their manure and other materials
22       Q. So eagles and --                                       22   that goes into the farm.
23       A. Osprey --                                              23       Q. Do you have cows on the property now?
24       Q. -- osprey --                                           24        A. Yes, ma'am.
25       A. -- and falcon. Actually, there are                     25       Q. How many cows do you have?




                                                                                                                      Exhibit 5
                                                                                                                    Page 3 of 9
        Case 3:19-cv-00476-BR                      Document 10           Filed 06/03/19            Page 124 of 145


                                Moe Momtazi         December 20, 2018       NDT Assgn # 28651-1                                 Page 20

                                                               74                                                                   76

 1       Q. Okay. So didn't you think that you should                1       A. 2 -- yeah.
 2   call and speak with someone besides the receptionist            2       Q. So in that -- so in the -- the situation
 3   about your concerns?                                            3   you testified about earlier, a neighbor sprayed your
 4       A. I -- I didn't say it was a receptionist;                 4   plants or --
 5   whoever answered the phone.                                     5       A. Sprayed the -- yeah.
 6       Q. Okay.                                                    6       Q. Sprayed their plants, and pesticides or
 7       A. Yeah. And -- and normally, they know                     7   herbicides or chemicals drifted onto your plants and
 8   what's going on. But we -- and this thing being                 8   killed them, right?
 9   such a new thing. We didn't really get a good,                  9       A. It didn't kill them. They started kind of
10   solid answer.                                                  10   like shrinking and --
11       Q. Okay. So you filed the lawsuit in April                 11       Q. Wrinkling?
12   of 2017. In the almost two years since then, have              12       A. -- you know, these are -- wrinkling, yes.
13   you ever spoken to anyone else at Demeter                      13       Q. Okay. So I'm trying -- I'm trying to get
14   Association besides that one phone call when you               14   a clear answer. Do you have anything in writing
15   spoke to whoever answered the phone about your                 15   from Demeter Association saying that your biodynamic
16   concerns?                                                      16   certification either for Maysara or Momtazi is at
17       A. The only thing that -- when you asked for               17   risk if the Wagners grow cannabis on their property?
18   documentation, I did ask him to send that thing.               18       A. No, I don't.
19   And also, I think there was a time that you wanted             19       Q. Do you have the name of someone at Demeter
20   to know -- you or your law firm because, before you            20   Association who has ever told you that the
21   got involved, there was another lawyer that                    21   biodynamic certifications for Momtazi and Maysara
22   represented them for the county.                               22   are at risk and may be lost if the Wagners grow
23          And so we tried to get information about                23   marijuana on their property?
24   that spray with the neighbor and -- and -- but                 24       A. No.
25   neither we had that documented, nor did the                    25       Q. Do you have evidence from any other


                                                               75                                                                   77

 1   biodynamic have that. So that's the thing that I                1   source, not Demeter Association, that the biodynamic
 2   had written them to -- to get that information, and             2   certification for Momtazi and Maysara is at risk if
 3   they were never able to find that and neither did               3   the Wagners grow marijuana on their property?
 4   we.                                                             4       A. No.
 5      Q. So is it correct that no one -- and tell                  5       Q. Do you have any information that the
 6   me if it's not correct -- actually, you can strike              6   biodynamic certification for Maysara or Momtazi is
 7   that question.                                                  7   at risk if the Wagners process marijuana on their
 8           Is there anyone at Demeter Association who              8   property?
 9   has ever told you either on the phone or in writing             9       A. This is something that, because it's been
10   that you are at risk for losing your certifications            10   illegal federally, there was no scientific research
11   because of the Wagners' activities or planned                  11   done on it. So there's no scientific research done.
12   activities?                                                    12   You know, we do have it for eucalyptus trees, or you
13      A. I don't -- I don't recall.                               13   have it for fire and all that. But since it's been,
14      Q. Do you --                                                14   you know, the illegal substance by -- by the federal
15      A. But based on what had happened with the                  15   government, no -- the institution would even attempt
16   other neighbor that they took us, you know, in that            16   to do a research on it.
17   portion of the thing, that -- that was a big                   17       Q. Okay. So I don't think that answered my
18   concern.                                                       18   question, so I'll ask it again. Do you have any
19      Q. Well, in the incident that you described                 19   evidence that the Demeter certification for Maysara
20   earlier, someone sprayed -- a neighbor sprayed --              20   or Momtazi will be lost if the Wagners process
21   was it a pesticide or herbicide?                               21   marijuana on their property?
22      A. I -- I don't use chemicals, so I don't                   22       A. No.
23   know all the names. But I think it's 2,40-D, if I'm            23           MR. BRIDGES: Objection; asked and
24   not mistaken.                                                  24   answered.
25      Q. 2,4-D?                                                   25           MS. BIZZANO: No, it wasn't answered.




                                                                                                                      Exhibit 5
                                                                                                                    Page 4 of 9
        Case 3:19-cv-00476-BR                      Document 10           Filed 06/03/19             Page 125 of 145


                                Moe Momtazi         December 20, 2018       NDT Assgn # 28651-1                                 Page 23

                                                               86                                                                   88

 1      Q. Willamette Week?                                          1   the news until the -- the thing was settled at the
 2      A. I believe that -- that was -- yeah.                       2   county. And so it just -- like, there was a lot of
 3      Q. BuzzFeed?                                                 3   things that was being said at -- you know, against
 4      A. Yes.                                                      4   us.
 5      Q. The Outline?                                              5       Q. By who?
 6      A. I don't recall that.                                      6       A. As an example, Ms. Wagner, that, you know,
 7      Q. Okay. Is there anything else that I'm                     7   we're against the marijuana. And we were getting,
 8   missing?                                                        8   you know, really nasty phone calls.
 9      A. No.                                                       9       Q. Where did you read that Ms. Wagner said
10      Q. So is it possible that your interviews                   10   that you were against marijuana?
11   have contributed to the negative publicity regarding           11       A. It was in one of the same articles that
12   your operations and the -- the Wagners' plans to               12   you mentioned. I don't know which one.
13   grow marijuana on their property?                              13       Q. Oh, one of the news organizations that you
14      A. I don't think so. I don't think so. It's                 14   did --
15   just like the word was the air and just so many                15       A. Right.
16   people against us and so many, you know -- the -- I            16       Q. -- an interview with?
17   don't think -- I -- I -- I had to kind of like                 17       A. Right.
18   express my side of the things after, you know,                 18       Q. But you -- okay. So you testified the
19   everything was happening.                                      19   reason you did all these interviews was because of
20      Q. Did you ever contact any media outlets                   20   the negative press you were receiving --
21   yourself?                                                      21       A. Well, they --
22      A. I didn't.                                                22       Q. -- that you were against marijuana. So
23      Q. Okay.                                                    23   I'm asking what negative press did you receive
24      A. They all called me.                                      24   before you did the interviews.
25      Q. Okay. But do you think -- do you think                   25          MR. BRIDGES: She's asking what outlets.


                                                               87                                                                   89

 1   doing the interviews with the New York Times,                   1   BY MS. BIZZANO:
 2   Willamette Week, BuzzFeed, and possibly the Outline             2        Q. Yeah. What articles did you read that
 3   made more people aware or fewer people aware of the             3   were negative before you did all the interviews we
 4   issues of this lawsuit?                                         4   just went over with the New York Times, Willamette
 5        A. As I said, it was already out, and we were              5   Week, BuzzFeed, and maybe the Outline?
 6   getting so many negative things from the press. So              6        A. I think BuzzFeed -- if I recall correctly,
 7   what I did finally agree to give the interviews, I -            7   BuzzFeed and the -- the other one, the last one that
 8   - I wanted to kind of mention that my objection is              8   you mentioned.
 9   not -- because we were painted as we were against               9        Q. The Outline?
10   marijuana. And that wasn't my objection. My                    10        A. Yeah.
11   objection was the two plants don't work together               11        Q. So you read negative stories about
12   side by side.                                                  12   yourself in BuzzFeed and the Outline, and then you
13       Q. What negative press did you get before you              13   decided to do interviews with other media
14   did the interviews we discussed?                               14   organizations?
15        A. We gave that to the county at the time.                15        A. Well, I -- all of the ones that I've --
16   It's just, like, you know, scary phone calls,                  16   it's just what you mentioned.
17   threatening phone calls, and, you know, all sorts of           17        Q. So --
18   things.                                                        18        A. And then --
19       Q. So --                                                   19        Q. -- can you -- go ahead.
20        A. You even have the records of the -- you                20        A. And then some of the, you know -- the same
21   know, some of the messages.                                    21   articles was repeated by other organization that
22       Q. Okay. But what negative press -- press                  22   they got the same things. So I did not talk to,
23   implies that there are some media or news                      23   like, Seattle Times and this and that. It was just
24   organization --                                                24   that same thing that -- distributed by more
25        A. But we -- we weren't talking initially to              25   organizations. But the ones that you mentioned is




                                                                                                                       Exhibit 5
                                                                                                                     Page 5 of 9
        Case 3:19-cv-00476-BR                     Document 10               Filed 06/03/19           Page 126 of 145


                                Moe Momtazi        December 20, 2018           NDT Assgn # 28651-1                                Page 27

                                                                 102                                                                    104

 1   Enthusiast.                                                        1   Date: January 9, 2019         Assignment #: 28651-1
 2       Q. Okay. The pinots that were selected three                   2   Attorney: John T. Bridges, Esquire
 3   years in a row for -- by the New York Times, the                   3   Deponent: Moe Momtazi
 4   actual years of those wines when they were produced                4   Case: Smera Vineyards vs. Wagner
 5   was either 2013 to 2015 or 2014 to 2016?                           5
 6       A. Yeah.                                                       6   ATTORNEY - TRANSCRIPT ENCLOSED: Signature of your
 7       Q. Okay.                                                           client
 8       A. I have the articles. I'll be more than                      7   is required. Please have your client make any corrections
 9   happy.                                                             8   necessary. Sign the Correction Sheet where indicated.
10          MS. BIZZANO: Okay. I don't have any                         9   Forward a COPY of the executed Correction Sheet directly
11   further questions. Thank you very much --                         10   to the attorney(s) listed below. (The Address(es) can be
12          THE DEPONENT: Thank you.                                   11   found on the Appearance page of the deposition.) Also,
13          MS. BIZZANO: -- for your time.                             12   send a COPY of the executed Correction Sheet to our
14          THE DEPONENT: Thanks.                                      13   corporation.
15          (WHEREUPON, the deposition of MOE MOMTAZI                  14
16   was concluded at 2:20 p.m.)                                       15
17                                                                     16
18                                                                     17
19                                                                     18
20                                                                     19
                                                                       20 CC: Naegeli Deposition & Trial
21
                                                                       21   Allison C. Bizzano, Esquire
22
                                                                       22
23
                                                                       23
24
                                                                       24
25
                                                                       25


                                                                 103                                                                    105

 1               CERTIFICATE                                            1              CORRECTION SHEET
 2                                                                      2   Deposition of: Moe Momtazi           Date: 12/20/18
 3       I, Ryan Batterson, do hereby certify that I reported           3   Regarding: Smera Vineyards vs. Wagner
 4   all proceedings adduced in the foregoing matter and that           4   Reporter:     Batterson/Willman
 5   the foregoing transcript pages constitutes a full, true,           5   ____________________________________________________
 6   and accurate record of said proceedings to the best of my          6   Please make all corrections, changes or clarifications
 7   ability.                                                           7   to your testimony on this sheet, showing page and line
 8                                                                      8   number. If there are no changes, write "none" across
 9       I further certify that I am neither related to                 9   the page. Sign this sheet on the line provided.
10   counsel or any part to the proceedings nor have any               10   Page Line Reason for Change
11   interest in the outcome of the proceedings.                       11   _____ _____ ________________________________________
12                                                                     12   _____ _____ ________________________________________
13      IN WITNESS HEREOF, I have hereunto set my hand this            13   _____ _____ ________________________________________
14   9th day of January, 2019.                                         14   _____ _____ ________________________________________
15                                                                     15   _____ _____ ________________________________________
16                                                                     16   _____ _____ ________________________________________
17                                                                     17   _____ _____ ________________________________________
18                                                                     18   _____ _____ ________________________________________
19                                                                     19   _____ _____ ________________________________________
20   /S/ Ryan Batterson                                                20   _____ _____ ________________________________________
21                                                                     21   _____ _____ ________________________________________
22                                                                     22   _____ _____ ________________________________________
23                                                                     23   _____ _____ ________________________________________
24                                                                     24               Signature___________________________
25                                                                     25                     Moe Momtazi




                                                                                                                        Exhibit 5
                                                                                                                      Page 6 of 9
        Case 3:19-cv-00476-BR                        Document 10          Filed 06/03/19    Page 127 of 145


                                 Moe Momtazi          December 20, 2018     NDT Assgn # 28651-1               Page 28

                                                                106

 1               DECLARATION
 2   Deposition of: Moe Momtazi      Date: 12/20/18
 3   Regarding: Smera Vineyards vs. Wagner
 4   Reporter:    Batterson/Willman
 5   ____________________________________________________
 6
 7   I declare under penalty of perjury the following to
 8   be true:
 9
10   I have read my transcript and the same is true and
11   accurate save and except for any corrections as made
12   by me on the Correction Page herein.
13
14   Signed at ____________________________, ____________
15   on the ______________ day of ________________, 2019.
16
17
18
19
20
21
22
23
24              Signature___________________________
25                   Moe Momtazi




                                                                                                       Exhibit 5
                                                                                                     Page 7 of 9
Case 3:19-cv-00476-BR   Document 10   Filed 06/03/19   Page 128 of 145




                                                                  Exhibit 5
                                                                Page 8 of 9
Case 3:19-cv-00476-BR   Document 10   Filed 06/03/19   Page 129 of 145




                                                                  Exhibit 5
                                                                Page 9 of 9
     Case 3:19-cv-00476-BR    Document 10    Filed 06/03/19   Page 130 of 145

                                                                  1

 1             IN THE CIRCUIT COURT OF THE STATE OF OREGON

 2                        FOR THE COUNTY OF YAMHILL

 3
       SMERA VINEYARDS, LLC, and         )
 4     MAYSARA WINDERY, LLC,             )
                                         )
 5                         Plaintiffs,   )
                                         )
 6                  vs.                  )   Case No. 17CV15941
                                         )
 7     STEVE WAGNER, MARY WAGNER,        )
       and RICHARD WAGNER,               )
 8                                       )
                           Defendants.   )
 9                                       )

10

11                    DEPOSITION OF RICHARD WAGNER

12                            December 21, 2018

13

14

15

16

17

18

19

20

21

22

23

24

25



                               Karen Edwards
                          Certified Court Reporter
                                971-241-7586




                                                          EXHIBIT B Page 1 of 15
                                                                        Exhibit 6
                                                                     Page 1 of 15
     Case 3:19-cv-00476-BR   Document 10   Filed 06/03/19   Page 131 of 145

                                                                2

 1                               --o0o--

 2                      BE IT REMEMBERED THAT, pursuant to Oregon

 3      Rules of Civil Procedure, the deposition of RICHARD

 4      WAGNER was taken before Karen Edwards, CSR, a

 5      professional shorthand reporter certified by the State

 6      of Oregon, that pursuant to Oregon Revised Statute

 7      44.320 said reporter is empowered to administer oaths to

 8      witnesses, that the above-named witness was placed under

 9      oath on December 21, 2018, commencing at the hour of

10      10:01 a.m., in the conference room of the Law Offices of

11      Brown Tarlow Bridges and Palmer, 515 E. 1st Street,

12      Newberg, Oregon, County of Yamhill, State of Oregon.

13

14                               --o0o--

15

16                             APPEARANCES:

17      For the Plaintiff:       Mr. John T. Bridges
                                 Attorney at Law
18                               515 E. 1st
                                 Newberg, Oregon 97132
19
        For the Defendant:       Ms. Allison C. Bizzano
20                               Attorney at Law
                                 5200 SW Macadam Ave., #500
21                               Portland, Oregon 97239

22      Also Present:            Moe Momtazi
                                 Mary Wagner
23
                                 --o0o--
24
25



                              Karen Edwards
                         Certified Court Reporter
                               971-241-7586




                                                        EXHIBIT B Page 2 of 15
                                                                      Exhibit 6
                                                                   Page 2 of 15
     Case 3:19-cv-00476-BR    Document 10     Filed 06/03/19   Page 132 of 145

                                                                   37

 1      can tell you.

 2           Q.   That's all right.     I just want your

 3      recollection.

 4           A.   Yeah.    I don't know.

 5           Q.   Has there ever only been one operating

 6      agreement?

 7           A.   Yes.

 8           Q.   Does it -- is it the registrant of any assumed

 9      business names?

10           A.   I don't understand the question.

11           Q.   Do you have any trade names or names used by

12      Yamhill Naturals?

13           A.   Not officially, no.

14           Q.   Does Yamhill Naturals have any assets?

15           A.   I'm only stalling because I'm not really --

16      I'm not knowing.     I don't know.    I don't think so, but I

17      don't know.     I believe it very well may have.

18           Q.   Who else would know?

19           A.   My mom or my lawyer.       Probably my mom more so.

20           Q.   But your mom doesn't have an ownership

21      interest in it, correct?

22           A.   No.

23           Q.   And she's not a manager?

24           A.   No.

25           Q.   Is she an employee of Yamhill Naturals?



                                Karen Edwards
                           Certified Court Reporter
                                 971-241-7586




                                                           EXHIBIT B Page 3 of 15
                                                                         Exhibit 6
                                                                      Page 3 of 15
     Case 3:19-cv-00476-BR    Document 10    Filed 06/03/19   Page 133 of 145

                                                                  38

 1            A.   She's expressed an interest in maybe becoming

 2      one at some point, but no.

 3            Q.   And what would be the basis of her knowledge

 4      about whether Yamhill Naturals have assets?

 5            A.   Just whether or not we put certain purchases

 6      under that LLC.     I don't think so.   I think we've more

 7      or less avoided that.    But I don't want to say anything

 8      like I know for sure because I don't.

 9            Q.   Do you operate the books, the financial

10      records of Yamhill Naturals?

11            A.   I plan to once things get going.     As of yet,

12      there's really nothing to manage.

13            Q.   So have any payments been made on behalf of

14      Yamhill Naturals?

15            A.   Not that I recall, but I'm not going to say

16      no.

17            Q.   Is Yamhill Naturals -- let me ask, is Yamhill

18      Naturals growing the marijuana on Dusty Drive?

19                     MS. BIZZANO:    Objection.

20                     THE WITNESS:    No.

21                     MS. BIZZANO:    Assumes facts not --

22      misstates prior testimony.

23            Q.   (By Mr. Bridges)   Who is growing the marijuana

24      on Dusty Drive?

25            A.   I am, under the medical card.



                               Karen Edwards
                          Certified Court Reporter
                                971-241-7586




                                                          EXHIBIT B Page 4 of 15
                                                                        Exhibit 6
                                                                     Page 4 of 15
     Case 3:19-cv-00476-BR    Document 10     Filed 06/03/19   Page 134 of 145

                                                                    42

 1                        THE WITNESS:   It was not purchased

 2      outright.

 3             Q.   (By Mr. Bridges) Does the LLC have any

 4      liabilities?

 5                        MS. BIZZANO:   Objection.   Calls for a

 6      legal conclusion.

 7                        THE WITNESS:   I don't know.

 8             Q.   (By Mr. Bridges) Does it owe money to anybody?

 9             A.   It does not.

10             Q.   Is the LLC leasing the Dusty Drive property?

11                        MS. BIZZANO:   Objection.   Calls for a

12      legal conclusion.

13                        THE WITNESS:   I think at this point I

14      don't think so.

15             Q.   (By Mr. Bridges)     And do you know if it leases

16      any part of the property?

17             A.   Not currently.

18             Q.   Does the LLC lease any other property?

19             A.   No.

20             Q.   What's the purpose of the LLC?

21             A.   Purpose was formed to start a company that

22      would do great things, hopefully, but it's been stalled

23      out.    Just to enter the legal cannabis market in Oregon.

24             Q.   So is it fair to say that the purpose was to

25      grow marijuana commercially?



                                Karen Edwards
                           Certified Court Reporter
                                 971-241-7586




                                                           EXHIBIT B Page 5 of 15
                                                                         Exhibit 6
                                                                      Page 5 of 15
     Case 3:19-cv-00476-BR     Document 10    Filed 06/03/19   Page 135 of 145

                                                                   43

 1             A.   That was the initial hope.

 2             Q.   Is there a different hope now?

 3             A.   They're pending things over my head that could

 4      basically dismantle my dreams.       So I've had to create

 5      back-up plans.

 6             Q.   What are your back-up plans?

 7             A.   Thinking about microgreens.

 8             Q.   Does the LLC have any income?

 9             A.   It does not.

10             Q.   Do you anticipate some future income?

11             A.   We hope.

12             Q.   What's the LLC's source of money, if it has

13      any?

14             A.   Currently it has none.

15             Q.   There haven't been any loans made to the LLC?

16             A.   Not that I'm aware of.

17             Q.   And have there been any gifts made to the LLC?

18             A.   Not that I'm aware of.

19             Q.   Is the LLC currently using the tractor for --

20      well, I'll just end it there.      Is the LLC currently

21      using the tractor?

22                       MS. BIZZANO:   Objection.    Vague.

23                       THE WITNESS:   Yeah.   I don't -- I am.

24      Not the LLC.

25             Q.   (By Mr. Bridges)    What are you using it for?



                               Karen Edwards
                          Certified Court Reporter
                                971-241-7586




                                                           EXHIBIT B Page 6 of 15
                                                                         Exhibit 6
                                                                      Page 6 of 15
     Case 3:19-cv-00476-BR    Document 10     Filed 06/03/19   Page 136 of 145

                                                                   44

 1           A.     General farm tasks really.     Sometimes I want

 2      to scrape some grass.      Sometimes I need to move some

 3      soil.     Sometimes I need to move some wood chips.

 4      Sometimes I need to dig a ditch.      Sometimes I need to

 5      fill a ditch.

 6           Q.     So what part of the property at Dusty Drive is

 7      used for the business of the LLC?

 8                       MS. BIZZANO:   Objection.    Misstates prior

 9      testimony.

10                       THE WITNESS:   Currently no -- no part.

11           Q.     (By Mr. Bridges)    Is the LLC doing anything at

12      this juncture?

13           A.     I'd say it's like a deer in the headlights,

14      it's frozen.

15           Q.     Is that that it's not doing anything?

16           A.     No, nothing.

17           Q.     Has the LLC applied for a license with the

18      OLCC?

19           A.     It has.

20           Q.     And what has it done to do that?

21           A.     It's filled out an application and submitted

22      it and paid for the application.

23           Q.     And how much did the application cost?

24           A.     I don't recall exactly.    I want to say either

25      215 or 250, fairly sure it's one of those two.



                                Karen Edwards
                           Certified Court Reporter
                                 971-241-7586




                                                           EXHIBIT B Page 7 of 15
                                                                         Exhibit 6
                                                                      Page 7 of 15
     Case 3:19-cv-00476-BR    Document 10   Filed 06/03/19      Page 137 of 145

                                                                      45

 1           Q.   What was the source of that money?

 2           A.   I don't recall.     I think my checking account.

 3           Q.   So did you loan the LLC that money?

 4           A.   I didn't.    No LLC was needed to be involved in

 5      that transaction.

 6           Q.   The LLC is the applicant?

 7           A.   I am the applicant.

 8           Q.   Are you the sole applicant?

 9           A.   I am.

10           Q.   So what is your understanding of why the

11      Yamhill Naturals LLC is part of the application?

12           A.   Because I had to list it on the application as

13      what LLC I would be using.     You can't go through the

14      OLCC application without having that and your EIN.            So

15      it's just a necessary thing.

16           Q.   So the Yamhill Naturals has an EIN?

17           A.   I believe so, yep.

18           Q.   And when do you anticipate as to when the

19      license decision might be made?

20                     MS. BIZZANO:    Object.    Speculation.

21                     THE WITNESS:    Yeah.     She's right.     I

22      would only be able to speculate.

23           Q.   (By Mr. Bridges)     When did you file the

24      application?

25           A.   Oh, gosh, I want to say September of this



                               Karen Edwards
                          Certified Court Reporter
                                971-241-7586




                                                          EXHIBIT B Page 8 of 15
                                                                        Exhibit 6
                                                                     Page 8 of 15
     Case 3:19-cv-00476-BR    Document 10   Filed 06/03/19   Page 138 of 145

                                                                 55

 1           A.     Oh, I thought we were talking about a

 2      commercial crop.     I'm talking about maybe microgreens at

 3      this point.

 4           Q.     We're talking about a commercial marijuana

 5      crop.

 6           A.     Oh.

 7           Q.     You've applied for a commercial --

 8           A.     I have no idea of the scale.   I'd be talking

 9      out my -- I don't know.

10           Q.     Are you telling us that you went to all the

11      effort to apply for a commercial marijuana license and

12      you have no idea how long it will take you to ramp up to

13      grow a commercial crop?

14           A.     I mean, I could -- a commercial crop, that's

15      such a broad definition.     It could be a very small

16      portion of the canopy that makes it, if it's granted the

17      license, in which case not much time at all, enough time

18      to go buy some soil and put them under a greenhouse.

19           Q.     So less than a month?

20           A.     I would have to put greenhouses up, so I don't

21      know, just don't know.     It's a very broad and dynamic

22      question.     So I could answer it dynamically in so many

23      ways.

24           Q.     Do you have a plan?

25           A.     The plan is more or less what I turned into



                                Karen Edwards
                           Certified Court Reporter
                                 971-241-7586




                                                         EXHIBIT B Page 9 of 15
                                                                       Exhibit 6
                                                                    Page 9 of 15
     Case 3:19-cv-00476-BR     Document 10    Filed 06/03/19    Page 139 of 145

                                                                     76

 1           A.    I remember --

 2           Q.    Let me say the question --

 3           A.    Okay.     Go ahead.

 4           Q.    You've indicated that you excavated for the

 5      81,000 gallon tank.      You've indicated you excavated a

 6      little bit or added rock for a roadway.        Then you've

 7      indicated that you excavated to create some terracing.

 8           A.    Uh-huh.

 9           Q.    So my question is, all of that together, how

10      much do you estimate that excavating was?

11           A.    Okay.     One half acre.

12           Q.    Point five acres?

13           A.    Point five.     As you stated, it is only a

14      guesstimation, sounds exact, but it's only a

15      guesstimation.

16           Q.    I asked you to estimate.

17           A.    Uh-huh.

18           Q.    You do agree that's your estimate?

19           A.    It is.

20           Q.    Who's been paying for all of the work that's

21      occurring up there?

22                       MS. BIZZANO:    Objection.    Vague.

23                       THE WITNESS:    I would say largely my

24      parents.

25           Q.    (By Mr. Bridges)      And are they -- is that a



                                 Karen Edwards
                            Certified Court Reporter
                                  971-241-7586




                                                         EXHIBIT B Page 10 of 15
                                                                         Exhibit 6
                                                                    Page 10 of 15
     Case 3:19-cv-00476-BR      Document 10   Filed 06/03/19   Page 140 of 145

                                                                   77

 1      loan to you?

 2           A.     It is.

 3           Q.     Are there also gifts being made to you?

 4           A.     I think time will tell that.     I don't -- it's

 5      not currently the intention, no.

 6           Q.     And are those loans being made to the LLC?

 7           A.     No.

 8           Q.     They're to you personally?

 9           A.     Yeah.    Or just to whatever needs to be bought,

10      so -- maybe often I don't receive money, maybe it goes

11      right to a contractor.

12           Q.     Is there a promissory note that evidences the

13      loan?

14           A.     I think we've talked about it but, no, I don't

15      think we've ever actually officially drafted up any

16      promissory notes.

17           Q.     Is there -- are there any terms to the loan?

18           A.     It is not a loan, but rather money that is

19      somewhat kept track of that I owe at a later date.

20           Q.     So no current obligation to make repayment?

21           A.     Nothing that's been drafted, there's no

22      contract.

23           Q.     Well, have you talked about it?

24           A.     Yes, we have.

25           Q.     What is your discussions?



                                  Karen Edwards
                             Certified Court Reporter
                                   971-241-7586




                                                         EXHIBIT B Page 11 of 15
                                                                         Exhibit 6
                                                                    Page 11 of 15
     Case 3:19-cv-00476-BR    Document 10     Filed 06/03/19   Page 141 of 145

                                                                      132

 1                         identification.)

 2             Q.   (By Mr. Bridges)    So you obviously applied for

 3      a license to the OLCC, right?

 4             A.   Yes.

 5             Q.   In that license you've asked to be able to

 6      farm marijuana?

 7             A.   Yes.

 8             Q.   We're going to assume you got the license, for

 9      all the questions.

10             A.   Assume anything you want.

11             Q.   So we don't need to have a silly speculation

12      objection, because the questions are assuming that,

13      right?

14             A.   Sure.

15             Q.   Will you use water for a commercial marijuana

16      operation between January and June?

17             A.   If such an operation is gotten, of course,

18      yes.

19             Q.   That's the assumption on the question.

20             A.   Yep.    But I'll keep answering it that way.

21             Q.   You've listed on this document, which we

22      marked No. 3 -- Exhibit 3 -- that you're going to use

23      4,000 gallons every month from January through June --

24      actually 4,000 until May.      Do you see that?

25             A.   I see it.



                                 Karen Edwards
                            Certified Court Reporter
                                  971-241-7586




                                                         EXHIBIT B Page 12 of 15
                                                                         Exhibit 6
                                                                    Page 12 of 15
     Case 3:19-cv-00476-BR    Document 10    Filed 06/03/19   Page 142 of 145

                                                                       155

 1            A.   Yes.

 2            Q.   Who?

 3            A.   Patrick Donaldson.

 4            Q.   The architect?

 5            A.   Yes.

 6            Q.   And has he drawn buildings or the grounds?

 7            A.   Both.

 8            Q.   And that's -- the grounds is for the purposes

 9      of communicating to the fire marshall the things you

10      needed to satisfy the fire marshall?

11            A.   Yes.    I -- yes.

12                        MR. BRIDGES:      We're going to take a very

13      short break.

14                        (Recess from 2:55 p.m. to 3:02 p.m.)

15            Q.   (By Mr. Bridges)      Okay.    Mr. Wagner, other

16      than the OLCC application that you have that we've been

17      talking about today and your medical marijuana card, do

18      you have any other licenses with any agency associated

19      with drugs?

20            A.   No.

21            Q.   Does anybody in your immediate family have any

22      licenses associated with -- I don't care about the

23      medical license, but like ability to sell retail sales

24      or operating a medical marijuana sale business or

25      anything of that nature?



                                  Karen Edwards
                             Certified Court Reporter
                                   971-241-7586


                                                        EXHIBIT B Page 13 of 15
                                                                        Exhibit 6
                                                                   Page 13 of 15
     Case 3:19-cv-00476-BR    Document 10    Filed 06/03/19   Page 143 of 145

                                                                       156

 1            A.   No.

 2            Q.   Other than a driver's license, do you hold any

 3      other licenses?

 4                       MS. BIZZANO:       Objection.   Vague.

 5                       THE WITNESS:       No.

 6            Q.   (By Mr. Bridges)     And have you ever sold

 7      illicit or Schedule One drugs?

 8            A.   No.

 9                       MR. BRIDGES:       That's all the questions I

10      have.

11                       MS. BIZZANO:       I have some follow ups.

12

13                                 EXAMINATION

14      BY MS. BIZZANO:

15            Q.   Do we have -- actually I can use my exhibits,

16      that's fine.

17                 Richard, can you please look at Exhibit 6,

18      which is your -- looks like the section three, the last

19      section of the individual history form.          When you filled

20      out your OLCC application, were you truthful?

21            A.   I was.

22            Q.   Did you lie in any way under any of the forms

23      in submitting your OLCC application?

24            A.   No, I did not.

25            Q.   Okay.     Can you please -- first of all, can you



                                  Karen Edwards
                             Certified Court Reporter
                                   971-241-7586


                                                         EXHIBIT B Page 14 of 15
                                                                         Exhibit 6
                                                                    Page 14 of 15
     Case 3:19-cv-00476-BR   Document 10   Filed 06/03/19   Page 144 of 145

                                                                 164

 1      STATE OF OREGON      )
                             ) ss.
 2      County of Yamhill    )

 3

 4

 5                     I, Karen Edwards, a certified shorthand

 6      reporter for Oregon, hereby certify that, pursuant to

 7      the stipulation of counsel for the respective parties

 8      hereinbefore set forth, RICHARD WAGNER personally

 9      appeared before me at the time and place set forth in

10      the caption hereof; that at said time and place I

11      reported in Stenotype all testimony adduced and other

12      oral proceedings had in the foregoing manner; that

13      thereafter my notes were reduced to typewriting under my

14      direction, and that the foregoing transcript constitutes

15      a full, true and accurate record of all such testimony

16      adduced and oral proceedings had, and of the whole

17      thereof.

18                     WITNESS my hand at McMinnville, Oregon,

19      this 9th of January, 2019.

20

21

22
                             ________________________________
23                           Karen Edwards
                             Certified Shorthand Reporter
24                           Certificate No. 90-0145
25



                               Karen Edwards
                          Certified Court Reporter
                                971-241-7586




                                                      EXHIBIT B Page 15 of 15
                                                                      Exhibit 6
                                                                 Page 15 of 15
       Case 3:19-cv-00476-BR        Document 10        Filed 06/03/19     Page 145 of 145




                                CERTIFICATE OF SERVICE

   I certify that on the date set forth below I caused to be served a true and correct copy of

DECLARATION OF ALLISON C. BIZZANO IN SUPPORT OF DEFENDANTS’ MOTION

TO DISMISS on the following parties via electronic means through the Court’s Case

Management/Electronic Case File system on the date set forth below:

   •   Rachel Kosmal McCart
       Email: rachel@preservelegalsolutions.com
       Preserve Legal Solutions, PC
       23582 S Day Hill Rd
       Estacada, OR 97023
       Attorney for Plaintiff


DATED: June 3, 2019                          /s/ Allison C. Bizzano
                                             Allison C. Bizzano, OSB 052014
                                             Matthew Goldberg, OSB 052655
                                             Lotus Law Group, LLC
                                             5200 SW Macadam Avenue, Suite 500
                                             Portland, OR 97239
                                             Phone: (503) 606-8930
                                             Fax: (503) 606-8539
                                             allison@lotuslawgroup.com
                                             matt@lotuslawgroup.com
                                             Attorneys for Defendants




Page 1 – CERTIFICATE OF SERVICE
